

Exhibit 10.2
 





SENIOR LOAN AGREEMENT
Dated as of March 7, 2019
Between
110 WILLIAM PROPERTY INVESTORS III, LLC.,

as Borrower,
LENDERS SIGNATORY HERETO
FROM TIME TO TIME,
as Lenders,
and
INVESCO CMI INVESTMENTS, L.P.
as Administrative Agent and Lender




 







--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page


 
 
I.
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1


 
Section 1.1
Definitions
1


 
Section 1.2
Principles of Construction
39


 
 
 
 
II.
THE LOAN
39


 
Section 2.1
The Loan
39


 
Section 2.2
The Interest Rate
41


 
Section 2.3
Loan Payments
45


 
Section 2.4
Prepayments
49


 
Section 2.5
Regulatory Change; Taxes
50


 
Section 2.6
Working Capital; Advances
54


 
Section 2.7
Method of Disbursement of Loan Proceeds
65


 
Section 2.8
Mitigation Obligations; Replacement of Lenders
67


 
 
 
 
III.
REPRESENTATIONS AND WARRANTIES
68


 
Section 3.1
Borrower Representations
68


 
Section 3.2
Survival of Representations
88


 
Section 3.3
ERISA
89


 
 
 
 
IV.
BORROWER COVENANTS
89


 
Section 4.1
Borrower Affirmative Covenants
89


 
Section 4.2
Borrower Negative Covenants
112


 
Section 4.3
Mezzanine Loan
116


 
 
 
 
V.
INSURANCE, CASUALTY AND CONDEMNATION
117


 
Section 5.1
Insurance
117


 
Section 5.2
Casualty and Condemnation
122


 
Section 5.3
Delivery of Net Proceeds
123


 
 
 
 
VI.
RESERVE FUNDS
128


 
Section 6.1
Cash Management Arrangements
128


 
Section 6.2
Tax Funds
129


 
Section 6.3
Insurance Funds
130


 
Section 6.4
Lease Termination Funds
131


 
Section 6.5
Cash Trap Funds
132


 
Section 6.6
Casualty and Condemnation Account
132


 
Section 6.7
Rebalancing Reserve Account
132


 
Section 6.8
Additional Reserves
133





-i-

--------------------------------------------------------------------------------





 
Section 6.9
Property Cash Flow Allocation
134


 
Section 6.10
Security Interest in Reserve Funds, Working Capital Funds and Interest on
Reserve Funds and Working Capital Funds
134


 
Section 6.11
Letters of Credit/Security Deposit
136


 
 
 
 
VII.
DEFAULTING LENDER
136


 
Section 7.1
Defaulting Lender
136


 
 
 
 
VIII.
PERMITTED TRANSFERS
137


 
Section 8.1
Due on Sale
137


 
Section 8.2
Permitted Transfers of Equity Interests
137


 
 
 
 
IX.
SECONDARY MARKET TRANSACTION
138


 
Section 9.1
Sale of Loan
138


 
Section 9.2
[Reserved]
141


 
Section 9.3
Servicing
141


 
Section 9.4
Register
141


 
Section 9.5
Severance Documentation
142


 
Section 9.6
Secondary Market Transaction Expenses
143


 
 
 
 
X.
DEFAULTS
144


 
Section 10.1
Event of Default
144


 
Section 10.2
Remedies
148


 
Section 10.3
Right to Cure Defaults
151


 
Section 10.4
Remedies Cumulative
151


 
 
 
 
XI.
MISCELLANEOUS
152


 
Section 11.1
Successor and Assigns
152


 
Section 11.2
Administrative Agent's Discretion
152


 
Section 11.3
Governing Law
152


 
Section 11.4
Modification, Waiver in Writing
154


 
Section 11.5
Delay Not a Waiver
154


 
Section 11.6
Notices
154


 
Section 11.7
Trial by Jury
156


 
Section 11.8
Headings
156


 
Section 11.9
Severability
157


 
Section 11.10
Preferences
157


 
Section 11.11
Waiver of Notice
157


 
Section 11.12
Claims Against Administrative Agent and Lender; Remedies of Borrower
157


 
Section 11.13
Expenses; General Indemnity; Mortgage Tax Indemnity; ERISA Indemnity
158


 
Section 11.14
Schedules Incorporated
160





-ii-

--------------------------------------------------------------------------------





 
Section 11.15
Offsets, Counterclaims and Defenses
160


 
Section 11.16
No Joint Venture or Partnership; No Third-Party Beneficiaries
160


 
Section 11.17
Publicity
160


 
Section 11.18
Waiver of Marshalling of Assets
161


 
Section 11.19
Waiver of Setoff
161


 
Section 11.20
Conflict; Construction of Documents; Reliance
161


 
Section 11.21
Brokers and Financial Advisors
161


 
Section 11.22
Exculpation
162


 
Section 11.23
Prior Agreements
165


 
Section 11.24
[Reserved]
165


 
Section 11.25
Assignments and Participations
165


 
Section 11.26
Set-Off
166


 
Section 11.27
REOC Status
166


 
Section 11.28
Delegation By Lenders; Lenders' Consultation and Information Right
166


 
Section 11.29
Intercreditor Agreement
168


 
Section 11.30
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
168


 
 
 
 
XII.
[RESERVED]
169


 
 
 
 
XIII.
ADMINISTRATIVE AGENT AND AGREEMENTS AMONG LENDERS
169


 
Section 13.1
Appointment; Nature of Relationship
169


 
Section 13.2
Powers
170


 
Section 13.3
General Immunity
171


 
Section 13.4
No Responsibility for Loan, etc
171


 
Section 13.5
Action on Instructions of Lenders
171


 
Section 13.6
Employment of Agents and Counsel
171


 
Section 13.7
Reliance on Documents; Counsel
172


 
Section 13.8
Administrative Agent's Reimbursement and Indemnification
172


 
Section 13.9
Rights as a Lender
172


 
Section 13.10
Lender Credit Decision
172


 
Section 13.11
Successor Administrative Agent
176


 
Section 13.12
Amendments and Waivers
174


 
Section 13.13
Notice of Defaults
175


 
Section 13.14
Requests for Approval
175


 
Section 13.15
Copies of Documents
176


 
Section 13.16
Defaulting Lenders
176


 
Section 13.17
Pro Rata Treatment
177


 
Section 13.18
Sharing of Payments, Etc.
177


 
Section 13.19
Collateral Matters; Protective Advances
177


 
Section 13.20
Borrower Default
179


 
Section 13.21
Post-Foreclosure Plans
180


 
Section 13.22
Terminology
181


 
 
 
 



-iii-

--------------------------------------------------------------------------------





SCHEDULES
 
 
 
 
Schedule I
 -
Commitments
Schedule II
 -
Rent Roll
Schedule III
 -
Ongoing Work
Schedule IV
 -
Organizational Chart
Schedule V
 -
Minimum Leasing Parameters





-iv-

--------------------------------------------------------------------------------






SENIOR LOAN AGREEMENT
THIS SENIOR LOAN AGREEMENT, dated as of March 7, 2019 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), among 110 WILLIAM PROPERTY INVESTORS III, LLC, a Delaware limited
liability company, having an address at c/o Savanna, 430 Park Avenue, 12th
Floor, New York, New York 10022 (together with its successors and/or assigns,
“Borrower”) and INVESCO CMI INVESTMENTS, L.P., a Delaware limited partnership
having an address at c/o Invesco Real Estate, 2001 Ross Avenue, Suite 3400,
Dallas Texas 75201, as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”) and
as a Lender, and each of the lenders that is a signatory hereto on the signature
pages hereof and each lender that becomes a “Lender” after the date hereof
(individually, a “Lender” and, collectively, the “Lenders”).
All capitalized terms used herein shall have the respective meanings set forth
in Article I hereof.
W I T N E S E T H:
WHEREAS, Borrower desires to obtain the Loan from Lenders; and
WHEREAS, Lenders are willing to make the Loan to Borrower, subject to and in
accordance with the conditions and terms of this Agreement and the other Loan
Documents.
NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:
I.DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1    Definitions.
For all purposes of this Agreement, except as otherwise expressly provided:
“Acceptable Blanket Policy” shall have the meaning set forth in
Section 5.1.1(c).
“Acceptable Replacement Guarantor” shall have the meaning set forth in
Section 10.1 (a)(xxii).
“Accounting Principles” shall mean a GAAP or Federal income tax basis or other
accounting principles reasonably approved by Administrative Agent.
“Accounts” shall have the meaning set forth in Section 6.1(b).
“Act” shall have the meaning set forth in Section 3.1.24(cc)(v).
“ADA” means the Americans with Disabilities Act, of July 26, 1990, Pub. L. No.
101-336, 104 Stat. 327, 42 U.S.C. § 12101 et. seq., as amended from time to
time.




--------------------------------------------------------------------------------





“Administrative Agent” means Invesco CMI Investments, L.P., in its capacity as
contractual representative for the Lenders pursuant to Article XIII hereof, and
not in its individual capacity as a Lender, and any successor Administrative
Agent appointed pursuant to Article XIII.
“Affiliate” shall mean, as to any Person, any other Person that is in direct
and/or indirect Control of, is directly and/or indirectly Controlled by or is
under common direct and/or indirect ownership or Control with such Person.
“Aggregate Outstanding Principal Balance” shall mean the sum of (i) the
Outstanding Principal Balance of the Loan, (ii) the Building Loan Outstanding
Principal Balance and (iii) the Mezzanine Outstanding Principal Balance.
“Agreement” shall have the meaning set forth in the introductory paragraph
hereto.
“ALTA” shall mean American Land Title Association, or any successor thereto.
“Alteration Threshold” shall mean $2,000,000.00, in the aggregate.
“Annex” shall have the meaning set forth in Section 3.1.43(a).
“Annual Budget” shall mean the operating expense and capital budget for the
Property setting forth, on a month-by-month basis, in reasonable detail, each
line item of Borrower’s good faith estimate of anticipated Gross Revenue,
Operating Expenses and Capital Expenditures for the applicable Fiscal Year.
“Anti-Corruption Laws” means: (a) the U.S. Foreign Corrupt Practices Act of
1977, as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which Borrower or any Borrower Party is located or doing
business.
“Anti-Money Laundering Laws” means applicable laws or regulations in any
jurisdiction in which Borrower or any Borrower Party is located or doing
business that relates to money laundering, any predicate crime to money
laundering, or any financial record keeping and reporting requirements related
thereto.
“Applicable Interest Rate” means, except as provided in subsections (i) and (ii)
below, from the date hereof until the Interest Rate Replacement Date, if any,
the rate of interest equal to the sum of: (a) the LIBOR Interest Rate, plus (b)
the Applicable Spread; provided, however: (i) if Administrative Agent makes a
LIBOR Rate Unavailable Determination, in accordance with Section 2.2.3(b)
hereof, then the Applicable Interest Rate with respect to the Loan shall convert
to the Base Rate in accordance with said section; and (ii) notwithstanding
subsection (i) above, if Administrative Agent should, at any time, make a LIBOR
Rate Discontinued Determination, in accordance with Section 2.2.3(c) hereof,
then from and after the Interest Rate Replacement Date, the Applicable Interest
Rate shall be equal to the sum of: (x) the Substitute Rate, plus (y) the
Substitute Spread; provided, however, that in no event shall the Applicable
Interest Rate ever be less than 2.00%.


-2-

--------------------------------------------------------------------------------





“Applicable Lending Office” shall mean the “lending office” of a Lender (or of
an Affiliate of such Lender) designated for a Lender on the signature page
hereof or such other office of such Lender (or an Affiliate of such Lender) as
such Lender may from time to time specify to Borrower in writing as the office
by which the Loan is to be made and/or maintained by such Lender.
“Applicable Similar Law” shall have the meaning set forth in Section 3.1.8.
“Applicable Spread” shall mean 1.50%.
“Appraisal” shall mean an “as-is” appraisal of the Property prepared in
accordance with the requirements of FIRREA and USPAP, prepared by an independent
third-party appraiser, who is State licensed or State certified if required
under the laws of the State where the Property is located, who meets the
requirements of FIRREA and USPAP and who is otherwise reasonably satisfactory to
Administrative Agent.
“Appraised Value” shall mean the “as is” appraised value of the Property, as
determined by an Appraisal, and in connection with any calculation of the Loan
to Value Ratio pursuant to the terms of this Agreement, that is dated not more
than ninety (90) days prior to the date of the calculation thereof.
“Approved Annual Budget” shall have the meaning set forth in Section 4.1.6(e).
“Approved Costs” shall have the meaning set forth in Section 2.6.4.
“Approved Equipment Financing” shall have the meaning set forth in
Section 4.2.6.
“Approved Independent Director Provider” shall mean (A) each of CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, and Lord Securities Corporation and
(B) additional national providers of Independent Directors reasonably approved
in writing by Administrative Agent.
“ACS Extension Term Sheet” shall mean that certain Term Sheet by and between 110
William Property Investors III, LLC, a Delaware limited liability company, as
landlord, and The City of New York, a municipal corporation, acting through the
Department of Citywide Administrative Services (DCAS), for use by the
Administration for Children Services (ACS), as tenant, dated as of April 13,
2018.
“Assignment of Construction Management Agreement” shall mean (i) for so long as
the Initial Management Agreement shall remain in effect, the Assignment of
Management Agreement as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time and (ii) any other
assignment and subordination of construction management agreement entered into
in connection with this Agreement, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time
“Assignment of Leases” shall mean that certain Assignment of Leases and Rents,
dated as of the date hereof, from Borrower, as assignor, to Administrative
Agent, for the benefit of the


-3-

--------------------------------------------------------------------------------





Lenders, as assignee, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
“Assignment of Leasing Agreement” shall mean (i) for so long as the Initial
Management Agreement shall remain in effect, the Assignment of Management
Agreement as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time and (ii) any other assignment and
subordination of leasing agreement entered into in connection with this
Agreement, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Assignment of Management Agreement” shall mean that certain Conditional
Assignment of Management Agreement and Subordination of Management Agreement,
dated the date hereof, among Borrower, Manager and Administrative Agent, for the
benefit of Lenders, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.
“Assignment of Project Management Agreement” shall mean that certain Conditional
Assignment of Project Management Agreement and Subordination of Project
Management Agreement, dated the date hereof, among Borrower, Project Manager and
Administrative Agent, for the benefit of Lenders, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Assignment of Protection Agreement” shall mean that certain Collateral
Assignment of Interest Rate Protection Agreement, dated as of the date hereof,
between Borrower and Administrative Agent, for the benefit of Lenders and
acknowledged by Counterparty, and any other Collateral Assignment of Interest
Rate Protection Agreement hereafter delivered in compliance with Section 4.1.11
hereof.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.
“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.
“Bankruptcy Event” shall mean with respect to any Person: (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other federal or state bankruptcy
or insolvency law, or soliciting or causing to be solicited petitioning
creditors for any involuntary petition against such Person; (c) such Person
filing an answer consenting to or otherwise consenting to or joining in any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code or any other federal or state bankruptcy or insolvency law, or soliciting
or causing to be solicited petitioning creditors for any involuntary petition
from any Person; (d) such Person consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, assignee,
sequestrator (or similar official), liquidator,


-4-

--------------------------------------------------------------------------------





or examiner for such Person or any portion of the Property; (e) the filing of a
petition against a Person seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under the Bankruptcy
Code or any other applicable law; (f) under the provisions of any other law for
the relief or aid of debtors, an action taken by any court of competent
jurisdiction that allows such court to assume custody or Control of a Person or
of the whole or any substantial part of its property or assets; or (g) such
Person making an assignment for the benefit of creditors, or admitting, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due.
“Base Rate” for any Interest Period, shall mean the sum of (a) the Federal Funds
Rate, determined as of the Determination Date related to such Interest Period,
plus (b) the Base Rate Margin.
“Base Rate Margin” shall mean the difference between (a) the Applicable Interest
Rate as in effect immediately prior to a LIBOR Rate Unavailable Determination
and (b) the Federal Funds Rate in effect as of such LIBOR Rate Unavailable
Determination.  Once determined, the Base Rate Margin shall remain constant for
so long as the Base Rate shall be in effect.
“Borrower” shall have the meaning set forth in the introductory paragraph
hereto.
“Borrower Party” shall mean each of Borrower, Mezzanine Borrower and Guarantor.
“Borrower Related Party” means, collectively and individually, any Borrower
Party and any Affiliate of any of the foregoing.
“Borrower Transaction Cost Cap” shall have the meaning set forth in Section 9.6
“Borrower’s knowledge” shall mean the actual knowledge of the parties primarily
charged with the operation of the day-to-day activities of Borrower, which, for
the avoidance of doubt, shall include, without limitation, Guarantor and
Manager.
“Borrower’s Requisition” shall have the meaning set forth in Section 2.7.1.
“Breakage Costs” shall have the meaning set forth in Section 2.2.3(g).
“Build Out Cost Cap” shall have the meaning set forth in Section 4.1.10.
“Build Out Costs” TI/LC Costs incurred by Borrower in connection with the Build
Out Work.
“Build Out Space” shall have the meaning set forth in Section 4.1.10.
“Build Out Work” shall have the meaning set forth in Section 4.1.10.
“Building Loan” shall have the meaning set forth in Section 2.6.2(m).
“Building Loan Agreement” shall have the meaning set forth in Section
2.6.2(m)(B).
“Building Loan Amount” shall have the meaning set forth in Section 2.6.2(m)(B).


-5-

--------------------------------------------------------------------------------





“Building Loan Documents” shall mean the “Loan Documents” as defined in the
Building Loan Agreement.
“Building Loan Outstanding Principal Balance” shall mean the “Outstanding
Principal Balance” as defined in the Building Loan Agreement.
“Building Loan Pro Forma Debt Service” shall mean the “Pro Forma Debt Service”
as defined in the Building Loan Agreement.
“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in the State
of New York.
“Capital Expenditures” shall mean, for any period, amounts expended for
replacements and alterations to the Property, excluding any Tenant Improvements,
which are required to be capitalized according to Accounting Principles.
“Capital Expenditures Work” shall mean any labor performed or materials
installed in connection with any Capital Expenditure.
“Capped LIBOR Rate” shall mean three and three quarters percent (3.75%).
“Carry Costs” shall mean the sum of the following costs associated with the
Property for the applicable period or Fiscal Year: (i) Taxes, (ii) Other
Charges, (iii) Insurance Premiums, and (iv) without duplication of the items
described in clauses (i) – (iii), Operating Expenses.
“Carry Guaranty” shall mean that certain Carry Guaranty of even date herewith
from Savanna Guarantor for the benefit of Administrative Agent, for the benefit
of Lenders, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Cash Collateral Account” shall mean the “Cash Collateral Subaccount” (as
defined in the Cash Management Agreement).
“Cash Management Agreement” shall mean that certain Cash Management Agreement of
even date herewith among Administrative Agent, for the benefit of Lenders,
Borrower, Manager and Deposit Bank as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Cash Trap Funds” shall have the meaning set forth in Section 6.5.1.
“Cash Trap Period” shall mean the following:
(i)    from and after the occurrence of any Event of Default, until
Administrative Agent accepts in writing (in its sole and absolute discretion) a
cure of the applicable Event of Default (provided that no Cash Trap Period
remains in effect pursuant any other clause hereof); or
(ii)    the occurrence of a Bankruptcy Event with respect to Borrower or
Guarantor; or


-6-

--------------------------------------------------------------------------------





(iii)    (A) during the First Extension Option, the Debt Yield is less than
5.875%, as reasonably determined by Administrative Agent, until such time as the
Debt Yield shall be equal to or greater than 6.125% for two (2) consecutive
calendar quarters, as reasonably determined by Administrative Agent, (B) during
the Second Extension Period, the Debt Yield is less than 6.50%, as reasonably
determined by Administrative Agent, until such time as the Debt Yield shall be
equal to or greater than 6.75% for two (2) consecutive calendar quarters, as
reasonably determined by Administrative Agent, and (C) during the Third
Extension Period, the Debt Yield is less than 7.00%, as reasonably determined by
Administrative Agent, until such time as the Debt Yield shall be equal to or
greater than 7.25% for two (2) consecutive calendar quarters, as reasonably
determined by Administrative Agent (the Debt Yield as set forth in (A), (B) and
(C), the then-applicable “Minimum Cash Trap Debt Yield”) as reasonably
determined by Administrative Agent (in each case, provided that no Cash Trap
Period remains in effect pursuant to any other clause hereof), provided, that to
the extent necessary to satisfy the condition set forth in this clause (iii),
Borrower shall have the right to prepay the Loan in an amount equal to the
Mortgage Pro Rata Share of the prepaid amount to achieve the then-applicable
Minimum Cash Trap Debt Yield (any such amount, the “Optional Cash Trap
Prepayment Amount”), but subject to the applicable terms and conditions of
Section 2.4.1 of this Agreement and provided that the Mezzanine Pro Rata Share
of the Optional Cash Trap Prepayment Amount is also simultaneously prepaid by
Mezzanine Borrower in accordance with the Mezzanine Loan Agreement and provided
that Mezzanine Borrower has also complied with the applicable requirements of
Section 2.4.1 of the Mezzanine Loan Agreement; provided, that Administrative
Agent acknowledges and agrees that any optional prepayment in connection with
this definition shall not result in Borrower being obligated to any prepayment
penalty, Spread Maintenance Premium or any similar premium or fee. In lieu of
payment of the Mortgage Pro Rata Share of the Optional Cash Trap Prepayment
Amount, Borrower may at its option (X) deliver to Administrative Agent, for the
benefit of Lenders, a Letter of Credit in the face amount of the Mortgage Pro
Rata Share of the Optional Cash Trap Prepayment Amount to be held as collateral
for the Loan (provided that Mezzanine Borrower shall have simultaneously
delivered to Mezzanine Administrative Agent a letter of credit in the face
amount of the Mezzanine Pro Rata Share of the Optional Cash Trap Prepayment
Amount (in accordance with the Mezzanine Loan Documents), so that the sum of the
face amount of such Letter of Credit delivered to Administrative Agent, for the
benefit of Lenders, plus the face amount of such letter of credit delivered to
Mezzanine Administrative Agent shall be equal to the aggregate Optional Cash
Trap Prepayment Amount, or (Y) deposit cash in the amount of the Mortgage Pro
Rata Share of Optional Cash Trap Prepayment Amount into the Cash Collateral
Account provided that Mezzanine Borrower shall have simultaneously deposited
with Mezzanine Administrative Agent cash in the aggregate amount of the
Mezzanine Pro Rata Share of the Optional Cash Trap Prepayment Amount in
accordance with the Mezzanine Loan Documents), so that the sum of the amount of
cash deposited in the Cash Collateral Account, plus the amount of cash deposited
with Mezzanine Administrative Agent shall be equal to the aggregate Optional
Cash Trap Prepayment Amount). If Borrower elects to deliver to Administrative
Agent, for the benefit of Lenders, a Letter of Credit pursuant to this
definition, then the Letter of Credit provisions set forth in Schedule VIII
shall be applicable. Any collateral provided to Administrative Agent


-7-

--------------------------------------------------------------------------------





pursuant to clause (X) or (Y) above shall be released to Borrower upon the
Property achieving the applicable Minimum Cash Trap Debt Yield for two (2)
consecutive calendar quarters.
(iv)    from and after the occurrence of an “Event of Default” as defined in and
pursuant to the Mezzanine Loan Documents, until Mezzanine Administrative Agent
accepts in writing (in its sole and absolute discretion) the cure of the
applicable “Event of Default” (provided that no Cash Trap Period remains in
effect pursuant to any other clause hereof).
“Casualty” shall mean the occurrence of any casualty, damage or injury, by fire
or otherwise, to the Property or any part thereof.
“Casualty and Condemnation Account” shall have the meaning set forth in
Section 6.6.
“Casualty and Condemnation Funds” shall have the meaning set forth in
Section 6.6.
“Casualty Consultant” shall have the meaning set forth in Section 5.3.2(c).
Notwithstanding anything to the contrary contained herein, provided that no
Event of Default is then continuing, the same Person shall be the Casualty
Consultant under the Loan, the Building Loan and the Mezzanine Loan.
“Casualty Retainage” shall have the meaning set forth in Section 5.3.2(d).
“Central Bank Pledge” shall have the meaning set forth in Section 9.1.1.
“Clearing Account” shall have the meaning set forth in Section 6.1(a)(i).
“Clearing Account Agreement” shall mean that certain Deposit Account Control
Agreement dated the date hereof by and among Borrower, Administrative Agent, for
the benefit of Lenders, and Clearing Bank.
“Clearing Bank” shall mean Wells Fargo, National Association or any successor
pursuant to the terms and provisions hereof.
“Closing Date” shall mean the date hereof.
“Co-Lender” shall have the meaning set forth in Section 9.5.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Collateral” shall mean the Property, Improvements and any personal property or
other collateral with respect to which a Lien or security interest was granted
to Administrative Agent, for the benefit of Lenders, pursuant to the Loan
Documents.


-8-

--------------------------------------------------------------------------------





“Commitment” shall mean, as to each Lender, such Lender’s obligation to make
disbursements pursuant to this Agreement, in an amount up to, but not exceeding
the amount set forth for such Lender on Schedule I attached hereto as such
Lender’s “Commitment Amount” or as otherwise agreed by the applicable Lenders.
“Completion Guaranty” shall mean that certain Completion Guaranty of even date
herewith from Savanna Guarantor for the benefit of Administrative Agent, for the
benefit of Lenders, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
“Condemnation Proceeds” shall have the meaning set forth in the definition of
Net Proceeds.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Constituent Members” shall have the meaning set forth in Section 3.1.24(ee)(i).
“Construction Consultant” shall mean any Person (which may be an Affiliate of
Administrative Agent) as Administrative Agent may designate and engage to
inspect the Capital Expenditures Work and Tenant Improvement Work, as work
progresses, and consult with and to provide advice to and to render reports to
Administrative Agent. Notwithstanding anything to the contrary contained herein,
provided that no Event of Default is then continuing, the same Person shall be
the Construction Consultant under both the Loan, the Building Loan and Mezzanine
Loan.
“Construction Management Agreement” shall mean (i) the Construction Management
Agreement or (ii) any replacement construction management agreement entered into
by and between Borrower and a replacement construction manager in accordance
with the terms of the Loan Documents, in each case, pursuant to which such
construction manager is to provide construction management services with respect
to the Property.
“Construction Manager” shall mean (i) Savcon, LLC, a Delaware limited liability
company and (ii) or any other construction manager engaged by Borrower in
accordance with the terms and conditions of the Loan Documents.
“Contracts” shall mean all contracts, agreements, warranties, guaranties and
representations relating to or governing the use, occupancy, operation,
management, name, repair and service of the Property entered into by Borrower,
Property Manager or their Affiliates.


-9-

--------------------------------------------------------------------------------





“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies or day-to-day activities of a Person, directly or indirectly, through
the ownership of voting securities, by contract or otherwise, including, without
limitation, having approval or consent rights over the actions or conduct of a
Person, and the terms Controlled, Controlling and Common Control shall have
correlative meanings.
“Counterparty” shall mean (a) the counterparty under the Interest Rate
Protection Agreement or (b) a Person that guarantees such counterparty’s
obligations under the Interest Rate Protection Agreement or otherwise provides
to such counterparty credit support reasonably acceptable to Administrative
Agent; provided, however, that such guarantor shall be deemed the “Counterparty”
for so long as the long-term credit rating issued by the Rating Agencies to such
guarantor is better than the long-term credit rating of the actual counterparty
under the Interest Rate Protection Agreement.
“Debt” shall mean the then outstanding principal amount of the Loan together
with all interest accrued and unpaid thereon and all other sums due to the
Lenders in respect of the Loan under the Note, this Agreement and any other Loan
Document (including, without limitation, all costs and expenses payable to the
Lenders thereunder).
“Debt Service” shall mean, with respect to any particular period, the sum of the
amount of interest and principal (if any) due pursuant to and in accordance with
this Agreement with respect to such particular period.
“Debt Service Coverage Ratio” or “DSCR” shall mean, as of the date of
determination, the ratio in which the numerator is the Net Operating Income as
of the date of determination and the denominator is the sum of (A) the aggregate
Pro Forma Debt Service as of the date of determination plus (B) the aggregate
Building Loan Pro Forma Debt Service plus (C) the aggregate Mezzanine Pro Forma
Debt Service (collectively, the “Aggregate Debt Service”) as of the date of
determination. Administrative Agent’s calculation of the Debt Service Coverage
Ratio shall be conclusive and binding on Borrower absent manifest error.
“Debt Yield” shall mean, as of the date of determination, the ratio in which the
numerator is the Net Operating Income as of the date of determination and the
denominator is the Aggregate Outstanding Principal Balance.
“Deemed Consent Mechanics” shall mean, whenever Administrative Agent’s approval
or consent is required pursuant to the provisions of a particular Section of
this Agreement (which section expressly references that such approval or consent
is subject to the Deemed Consent Mechanics), and so long as no Event of Default
or Mezzanine Loan Event of Default has occurred which is then continuing,
Administrative Agent’s consent shall be deemed given if:
(A)    the first correspondence from Borrower to Administrative Agent requesting
such approval or consent is in an envelope marked “PRIORITY” and shall
conspicuously state in 14 point or larger bold‑faced type, a legend at the top
of the first page thereof stating that “FIRST NOTICE: THIS IS A REQUEST FOR
CONSENT UNDER THE LOAN BY ADMINISTRATIVE AGENT TO BORROWER. FAILURE TO RESPOND
TO THIS


-10-

--------------------------------------------------------------------------------





REQUEST WITHIN TEN (10) BUSINESS DAYS MAY RESULT IN THE REQUEST BEING DEEMED
GRANTED”, and is accompanied by the information and documents required under
such Section, and any other information reasonably requested by Administrative
Agent in writing prior to the expiration of such ten (10) Business Day period in
order to adequately review the same has been delivered;
(B)    Administrative Agent has failed to so respond by the tenth (10th)
Business Day, and Borrower sends to Administrative Agent a second notice
requesting approval in an envelope marked “PRIORITY” and shall conspicuously
state in 14 point or larger bold‑faced type, a legend at the top of the first
page thereof stating that “SECOND AND FINAL NOTICE: THIS IS A REQUEST FOR
CONSENT UNDER THE LOAN BY [ADMINISTRATIVE AGENT] TO [BORROWER] TO. IF YOU FAIL
TO PROVIDE A RESPONSE (E.G., APPROVAL, DENIAL OR REQUEST FOR CLARIFICATION OR
MORE INFORMATION) TO THIS REQUEST FOR APPROVAL IN WRITING WITHIN FIVE (5)
BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN”; and
(C)    Administrative Agent fails to provide a response (e.g., approval, denial
or request for clarification or more information) to such second request for
approval within such five (5) Business Day period.
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, if not cured within the applicable grace, notice or cure
period therefor (if any), would be an Event of Default.
“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate or (ii) five percent (5%) above the
Applicable Interest Rate.
“Defaulting Lender” shall mean any Lender which fails or refuses to perform its
obligations under this Agreement within the time period specified for
performance of such obligation, or, if no time frame is specified, if such
failure or refusal continues for a period of two (2) Business Days after written
notice from Administrative Agent (it being acknowledged and agreed that any
funding of a Future Advance shall be made on the Requested Advance Date so long
as all required conditions to such Future Advance are satisfied); provided that
if such Lender cures such failure or refusal, such Lender shall cease to be a
Defaulting Lender; provided, further, that such Lender shall be entitled to not
more than three (3) cures of a particular obligation under this Agreement during
the Term.
“Defaulting Lender Notice” shall have the meaning set forth in Section 7.1.
“Deposit Account” shall mean an Eligible Account under the sole dominion and
control of Administrative Agent, for the benefit of lenders, at the Deposit
Bank.
“Deposit Bank” shall mean the bank or banks selected by Administrative Agent to
maintain the Deposit Account. Administrative Agent may in its sole discretion
change the Deposit Bank from time to time. As of the date hereof, the Deposit
Bank is KeyBank National Association, a national banking association.


-11-

--------------------------------------------------------------------------------





“Determination Date” shall mean, with respect to each Interest Period, the date
that is two (2) London Business Days prior to the fifteenth (15th) day of the
calendar month in which such Interest Period commences; provided, however, that
Administrative Agent shall have the right to change the Determination Date to
any other day upon written notice to Borrower (in which event such change shall
then be deemed effective) and, if requested by Administrative Agent, Borrower
shall promptly execute an amendment to this Agreement in form reasonably
acceptable to Borrower to evidence such change; provided that the “Determination
Date” of the Loan and Mezzanine Loan shall always be the same.
“Downtown Manhattan” shall mean the area of Manhattan, New York below 14th
Street.
“Easements” shall have the meaning set forth in Section 3.1.12.
“Eligibility Requirements” means, with respect to any Person and in each case
excluding the Loan, that such Person (i) has total assets (in name or under
management or advisement) in excess of $475,000,000, and (except with respect to
a pension advisory firm, asset manager or similar fiduciary) either
(x) capital/statutory surplus or shareholder’s equity of at least $225,000,000
or (y) market capitalization of at least $375,000,000, and (ii) is regularly
engaged in the business of making or owning (or, in the case of a pension
advisory firm or similar fiduciary, regularly engaged in managing investments
in) commercial real estate loans (including mezzanine loans to direct or
indirect owners of commercial properties, which loans are secured by pledges of
direct or indirect ownership interests in the owners of such commercial
properties) or operating commercial properties.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
(or subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution, (ii) reasonably acceptable to Administrative Agent or (iii) a
segregated trust account or accounts (or subaccounts thereof) maintained with
the corporate trust department of a federal depository institution or state
chartered depository institution subject to regulations regarding fiduciary
funds on deposit similar to Title 12 of the Code of Federal Regulations §
9.10(b), having in either case corporate trust powers, acting in its fiduciary
capacity, and a combined capital and surplus of at least $50,000,000, subject to
supervision or examination by federal and state authorities and having a
long-term unsecured debt rating of “BBB-” or higher by S&P and “A2” or higher by
Moody’s and a short-term unsecured debt rating of “A-1” or higher by S&P and
“P-1” or higher by Moody’s. An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.
“Eligible Assignee” means a Person who is not a Prohibited Person and is either:
(i) any Affiliate of Lender or Mezzanine Lender and/or its Affiliates, or (ii)
one or more of the following:
(A)    a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided, that, any such Person referred to in this
clause (A) satisfies the Eligibility Requirements;


-12-

--------------------------------------------------------------------------------





(B)    an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, provided, that, any
such Person referred to in this clause (B) satisfies the Eligibility
Requirements;
(C)    an institution substantially similar to any of the Persons described in
clause (ii)(A), (ii)(B) or (ii)(F) of this definition that satisfies the
Eligibility Requirements;
(D)    any Person Controlled by, Controlling or under common Control with any of
the Persons described in clause (i), clause (ii)(A), (ii)(B), (ii)(C) or (ii)(F)
of this definition that satisfies the Eligibility Requirements; or
(E)    an investment fund, limited liability company, limited partnership or
general partnership where a Permitted Fund Manager acts as general partner,
managing member or fund manager and at least fifty percent (50%) of the equity
interests in such investment vehicle are owned, directly or indirectly, by one
or more of the following: a Lender or Mezzanine Lender and their respective
Affiliates or an Eligible Assignee (without giving effect to clause (E) of the
definition of such term).
“Eligible Contract Participant” shall have the meaning set forth in
Section 4.1.11(b).
“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least “A-1” by S&P,
“P-1” by Moody’s and “F-1” by Fitch (if rated by Fitch) (and the long term
unsecured debt obligations of such depository institution are rated at least “A”
by Fitch (if rated by Fitch)) in the case of accounts in which funds are held
for thirty (30) days or less or, in the case of accounts in which funds are held
for more than thirty (30) days, the long term unsecured debt obligations of
which are rated at least (i) “A” by S&P, (ii) “A” by Fitch (if rated by Fitch)
(and the short term deposits or short term unsecured debt obligations or
commercial paper of such depository institution are rated no less than “F1” by
Fitch (if rated by Fitch)), and (iii) “A2” by Moody’s, or in the case of Letters
of Credit, the long term unsecured debt obligations of which are rated at least
(i) “A+” by S&P, (ii) “A+” by Fitch (if rated by Fitch) (and the short term
deposits or short term unsecured debt obligations or commercial paper of such
depository institution are rated no less than “F1” by Fitch (if rated by Fitch))
and (iii) “A1” by Moody’s; provided, however, that Wells Fargo Bank, N.A. and
KeyBank National Association, a national banking association, shall be deemed to
be approved by Administrative Agent as an Eligible Institution, and for purposes
of the Deposit Bank, the definition of Eligible Institution shall have the
meaning set forth in the Cash Management Agreement.
“Embargoed Person” shall have the meaning set forth in Section 3.1.42.
“Emergency Expenses” shall have the meaning set forth in Section 4.1.6(f).
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement dated as of the date hereof executed by Borrower and Savanna Guarantor
in connection with the Loan for the benefit of Administrative Agent, for the
benefit of Lenders.


-13-

--------------------------------------------------------------------------------





“Equipment” shall have the meaning set forth in the granting clause of the
Mortgage.
“ERISA” shall have the meaning set forth in Section 4.2.10(a).
“ERISA Affiliate” shall mean each person that together with Borrower would be
deemed to be a “single employer” within the meaning of Section 414(b), (c), (m)
or (o) of the Code.
“Event of Default” shall have the meaning set forth in Section 10.1(a).
“Excess Cash Flow” shall have the meaning ascribed to such term in the Cash
Management Agreement.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of the Recipient being organized under the laws of, or
having its principal office or, in the case of a Lender, its Applicable Lending
Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or commitment or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section 2.5,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to a
Lender’s failure to comply with Section 2.5 and (d) any withholding Taxes
imposed under FATCA.
“Extension Fee” shall mean, with respect to the Second Extension Option and the
Third Extension Option, an amount equal to twenty-five (25) basis points (0.25%)
of the sum of the Outstanding Principal Balance.
“Extension Option” shall have the meaning set forth in Section 2.3.2(b).
“Extension Period” shall mean each of (i) the period commencing on the day
immediately following the Initial Maturity Date and ending on the First
Extension Maturity Date, (ii) the period commencing on the day immediately
following the First Extension Maturity Date and ending on the Second Extension
Maturity Date, and (iii) the period commencing on the day immediately following
the Second Extension Maturity Date and ending on the Third Extension Maturity
Date.
“Extraordinary Expense” shall have the meaning set forth in Section 4.1.6(f).
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory


-14-

--------------------------------------------------------------------------------





legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal Funds brokers
of recognized standing selected by Administrative Agent; provided, however, that
if the Federal Funds Rate determined as provided above would be less than LIBOR
Floor, then the Federal Funds Rate shall be deemed to be LIBOR Floor.
“First Extension Maturity Date” shall mean April 9, 2022.
“First Extension Option” shall have the meaning set forth in Section 2.3.2(b).
“Fiscal Year” shall mean each twelve-month period commencing on January 1 and
ending on December 31 of such calendar year during each year of the term of the
Loan, except that the first Fiscal Year with respect to the Loan shall commence
on the Closing Date and end on December 31, 2019. Provided no Event of Default
exists, Borrower may change its Fiscal Year with the prior written consent of
Administrative Agent, such consent not to be unreasonably withheld, conditioned
or delayed.
“Fitch” shall mean Fitch, Inc.
“Foreign Lender” shall mean a Lender that is not a U.S. Person.
“Full Replacement Cost” shall have the meaning set forth in
Section 5.1.1(a)(xi).
“Funding Collateral” shall have the meaning set forth in Section 2.6.2 (a)(vi).
“Future Advance” or “Future Advances” shall mean, collectively, the Future
Advance (Capital Expenditures), Future Advance (TI/LCs) and Future Advance
(Interest/Carry Shortfall).
“Future Advance (Capital Expenditures)” or “Future Advances (Capital
Expenditures)” shall mean one or more advances of a portion of the Future
Funding Amount in the aggregate of up to Seven Million Three Hundred Fifty
Thousand and No/100 Dollars ($7,350,000.00) available to Borrower, pursuant to
Section 2.6 of the Building Loan Agreement, to reimburse Borrower or pay third
parties directly for the Lenders’ Percentage of the actual cost incurred by or
to be incurred by Borrower with respect to Capital Expenditures Work to be
completed in accordance with the terms hereof and the Terms of the Building Loan
Agreement.
“Future Advance (Interest/Carry Shortfalls)” or “Future Advances (Interest/Carry
Shortfall)” shall mean one or more advances of a portion of the Future Funding
Amount in the aggregate of up to Four Million Six Hundred Fifty Thousand and
No/100 Dollars ($4,650,000.00) available to Borrower, pursuant to Section 2.6
hereof, to pay for Interest/Carry Shortfall.


-15-

--------------------------------------------------------------------------------





“Future Advance (TI/LCs)” or “Future Advances (TI/LCs)” shall mean, as
applicable, one or more advances of a portion of the Future Funding Amount in
the aggregate of up to Thirty Eight Million Five Hundred Fifty Thousand and
No/100 Dollars ($38,550,000.00) available to Borrower, pursuant to Section 2.6
of the Building Loan Agreement, to reimburse Borrower or pay third parties
directly for Lenders’ Percentage of the actual cost incurred or to be incurred
by Borrower with respect to TI/LC Costs, of which $0.00 has been advanced on the
date hereof.
“Future Funding Amount” shall mean a portion of the Loan and Building Loan, as
applicable consisting of Future Advances not to exceed Fifty Million Five
Hundred Fifty Thousand and No/100 Dollars $50,550,000.00, in the aggregate,
available to be advanced to Borrower in accordance with the terms and conditions
set forth in this Agreement and the Building Loan Agreement, as applicable, of
which $0.00 has been advanced on the date hereof.
“Future Funding Reserve Account” shall have the meaning set forth in
Section 6.8.1.
“Future Funding Reserve Funds” shall have the meaning set forth in
Section 6.8.1.
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.
“Government List” shall mean any list published by the OFAC (including those
executive orders and lists published by OFAC with respect to Specially
Designated Nationals and Blocked Persons).
“Governmental Approvals” shall mean all approvals, consents, waivers, orders,
acknowledgments, authorizations, inspections, signoffs, permits and licenses
required under applicable Legal Requirements to be obtained from any
Governmental Authority for the use, occupancy and operation of the Improvements,
including, without limitation, all land use, building, subdivision, zoning,
environmental and similar ordinances and regulations promulgated by any
Governmental Authority.
“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
county, district, municipal, city, foreign or otherwise) whether now or
hereafter in existence.
“Gross Revenue” shall mean all revenue or other proceeds derived from the
ownership, operation, financing or sale of the Property (or any portion thereof)
from whatever source, (including, without limitation, Rents, lease termination
payments, and any revenue or proceeds received by any Borrower Related Party or
Manager relating to the Property), any revenue received in connection with any
tax certiorari proceeding and any amounts received by any Borrower Related Party
or Manager as a result of any litigation or other legal, administrative or other
proceeding relating to the Property (net of reasonable costs and expenses
incurred by such Borrower Related Party or


-16-

--------------------------------------------------------------------------------





Manager in accordance herewith in recovering such amounts); provided, however,
Gross Revenue shall not include any Awards or Insurance Proceeds (other than
business interruption and/or rental loss insurance proceeds) or disbursements of
any Reserve Funds from the Accounts or Working Capital Funds from the Working
Capital Account.
“Guarantor” shall mean KBS Guarantor and Savanna Guarantor, or any successor
guarantor(s) thereof in accordance with this Agreement).
“Guaranties” shall mean, collectively, the Completion Guaranty, the Carry
Guaranty, the Recourse Guaranty and the Environmental Indemnity.
“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.
“Increased Costs” shall have the meaning set forth in Section 2.5.1.
“Indebtedness” shall mean, for any Person, any indebtedness or other similar
obligation for which such Person is obligated (directly or indirectly, by
contract, operation of law or otherwise) without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable; (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder; (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests; (iv) all
indebtedness guaranteed by such Person, directly or indirectly; (v) all
obligations under leases that constitute capital leases for which such Person is
liable; and (vi) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case whether such
Person is liable contingently or otherwise, as obligor, guarantor or otherwise,
or in respect of which obligations such Person otherwise assures a creditor
against loss.
“Indemnified Liabilities” shall have the meaning set forth in Section 11.13(b).
“Indemnified Party” shall have the meaning set forth in Section 11.13(b).
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Independent Director” shall have the meaning set forth in Section 3.1.24(dd).
“Individual Guarantor” shall mean any Guarantor under who is an individual.
“Initial Advance” shall have the meaning set forth in Section 2.1.1.
“Initial Approved Annual Budget” shall mean the Annual Budget that has been
approved by Administrative Agent as of the date hereof and which is attached
hereto as Schedule VII.


-17-

--------------------------------------------------------------------------------





“Initial Maturity Date” shall mean April 9, 2021.
“Initial Term” shall mean the period from the Closing Date through and including
the Initial Maturity Date.
“Insurance Funds” shall have the meaning set forth in Section 6.3.1.
“Insurance Premiums” shall mean the premiums due under the Policies.
“Insurance Proceeds” shall have the meaning set forth in the definition of Net
Proceeds.
“Insurance Reserve Account” shall have the meaning set forth in Section 6.3.1.
“Intellectual Property” shall have the meaning set forth in Section 3.1.46.
“Intercreditor Agreement” shall have the meaning set forth in Section 11.29.
“Interest/Carry Shortfall” shall mean the actual or anticipated shortfall in
Gross Revenue to pay (or make deposits required by Article 6 hereof as
applicable Reserve Funds) the sum of (x) Aggregate Debt Service and (y) Carry
Costs for a given period, in each case as set forth in the Approved Annual
Budget (including the variances with respect thereto permitted by this Agreement
pursuant to Section 4.1.6(d)).
“Interest/Carrying Costs Account” shall have the meaning set forth in Section
6.8.6.
“Interest Period” shall mean (a) for the first interest period hereunder, (i) if
the Closing Date occurs on or before the fifteenth (15th) day of a calendar
month, the period commencing on the Closing Date and ending on (and including)
the fourteenth (14th) day of the calendar month in which the Closing Date
occurs, and (ii) if the Closing Date occurs on or after the fifteenth (15th) day
of a calendar month, the period commencing on the Closing Date and ending on
(and including) the fourteenth (14th) day of the following calendar month and
(b) for each interest period thereafter commencing April 15, 2019, the period
commencing on the fifteenth (15th) day of each calendar month and ending on (and
including) the fourteenth (14th) day of the following calendar month; provided
that the “Interest Period” under the Loan and the Mezzanine Loan shall always be
the same. Each Interest Period as set forth in clause (b) above shall be a full
month and shall not be shortened by reason of any payment of the Loan prior to
the expiration of such Interest Period.
“Interest Rate Protection Agreement” shall mean one or more interest rate caps
(together with the schedules relating thereto) in form and substance reasonably
satisfactory to Administrative Agent, with a confirmation from the Counterparty
in the form reasonably satisfactory to Administrative Agent, between Borrower
and, subject to Section 4.1.11, a Counterparty acceptable to Administrative
Agent with a Minimum Counterparty Rating, and all amendments, restatements,
replacements, supplements and modifications thereto.
“Interest Rate Replacement Date” means the date on which Administrative Agent
implements a Substitute Rate.


-18-

--------------------------------------------------------------------------------





“JV Agreement” shall mean that certain Limited Liability Company Agreement of
KBS SOR SREF III 100 William, LLC by and between SREF III 110 William JV, LLC, a
Delaware limited liability company and KBS SOR 110 William JV, LLC, a Delaware
limited liability company dated as of December 23, 2013.
“JV Entity” shall mean KBS SOR SREF III 110 William, LLC.
“KBS JV Partner” shall mean KBS SOR 110 William JV, LLC.
“KBS Sponsor” shall mean KBS Strategic Opportunity REIT, Inc.
“KBS Guarantor” shall mean KBS SOR Properties, LLC, a Delaware limited liability
company.
“Knotel LOI” shall mean that certain Letter of Intent from Newmark Knight Frank
with respect to the 7th & 8th Floors at the Property for Knotel 110 William LLC,
a New York limited liability company, as tenant, dated January 25, 2019
“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and every modification, amendment or other agreement relating to such
lease, sublease, subsublease, or other agreement entered into in connection with
such lease, sublease, subsublease, or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto. In no event shall the term
“Lease” include any subleases, underleases or similar agreements, except solely
to the extent of Borrower’s interest, if any, thereunder.
“Lease Termination Fee” shall have the meaning set forth in Section 6.4.1.
“Lease Termination Funds” shall have the meaning set forth in Section 6.4.1.
“Lease Termination Reserve Account” shall have the meaning set forth in
Section 6.4.1.
“Leasing Agent” shall mean (as the context may require) (i) Newmark & Company
Real Estate, Inc., a New York corporation d/b/a Newmark Grubb Knight & Frank
(“Initial Leasing Agent”, (ii) Leasing Agent (Savanna) and (iii) or any other
leasing agent engaged by Borrower in accordance with the terms and conditions of
the Loan Documents.
“Leasing Agent (Savanna)” shall mean Savanna Commercial Services LLC.
“Leasing Agreement” shall mean (as the context may require) (i) the Rental
Agency Agreement, as amended (“Initial Leasing Agreement”), (ii) the Leasing
Agreement (Savanna) or (iii) any Replacement Leasing Agreement entered into by
and between Borrower or Manager and a Leasing Agent in accordance with the terms
of the Loan Documents, in each case, pursuant to which the Leasing Agent is to
provide leasing services with respect to the Property.


-19-

--------------------------------------------------------------------------------





“Leasing Agreement (Savanna)” shall mean that certain Amended and Restated
Rental Agency Agreement dated May 2, 2014 between Borrower and Leasing Agent
(Savanna).
“Leasing Commissions” shall mean the leasing commissions required to be paid by
Borrower pursuant to the terms and provisions of the Leasing Agreement for
procuring Leases with respect to the Property or any other leasing commission
agreement with respect to the Property.
“Legal Requirements” shall mean, individually and/or collectively, as the
context may require, all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities having jurisdiction over the
Loan, any Secondary Market Transaction with respect to the Loan, any Borrower
Party, the Property or any part thereof or the construction, use, alteration,
operation or sale thereof, or any part thereof, whether now or hereafter enacted
and in force, including, without limitation, the rules and regulations
promulgated pursuant to the Dodd-Frank Wall Street Reform and Consumer
Protection Act, zoning and land use laws, the Americans with Disabilities Act of
1990, and all permits, licenses and authorizations and regulations relating
thereto, and all covenants, agreements, restrictions and encumbrances contained
in any instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (i) require repairs, modifications or alterations in or to the
Property or any part thereof, or (ii) in any way limit the use and enjoyment
thereof.
“Lender” shall have the meaning set forth in the introductory paragraph hereto.
“Lenders’ Percentage” shall mean 75%.
“Letter of Credit” shall mean a standby letter of credit (and any amendment
thereof) that (a) is issued by an Eligible Institution or, if not an Eligible
Institution, by a bank reasonably acceptable to Administrative Agent, (b) has an
expiry date of not less than one (1) year from its issuance, (c) may be drawn
upon by presentation by Administrative Agent of a sight draft at a location
reasonably satisfactory to Administrative Agent, and (d) is otherwise reasonably
satisfactory to Administrative Agent.
“LIBOR” shall mean, with respect to each Interest Period, the rate (expressed as
a percentage per annum and rounded upward, as necessary, to the next nearest
1/1000 of 1%) equal to the rate reported for deposits in U.S. dollars, for a
one-month period, that appears on Bloomberg Screen LIBOR01 Page (or the
successor thereto) as of 11:00 a.m., London time, on the related Determination
Date; provided that, (i) if such rate does not appear on Bloomberg Screen
LIBOR01 Page as of 11:00 a.m., London time, on such Determination Date,
Administrative Agent shall request the principal London Office of any four major
reference banks in the London interbank market selected by Administrative Agent
to provide such bank’s offered quotation (expressed as a percentage per annum)
to prime banks in the London interbank market for deposits in U.S. dollars for a
one month period as of 11:00 a.m., London time, on such Determination Date for
the amounts for a comparable loan at the time of such calculation and, if at
least two such offered quotations are so provided, LIBOR shall be the arithmetic
mean of such quotations, and (ii) if fewer than two such quotations in clause
(i) are so provided, Administrative Agent shall request any three major banks in
New York City selected by Administrative Agent to provide such bank’s rate
(expressed as a percentage per


-20-

--------------------------------------------------------------------------------





annum) for loans in U.S. dollars to leading European banks for a one-month
period as of approximately 11:00 a.m., New York City time on the applicable
Determination Date for the amounts for a comparable loan at the time of such
calculation and, if at least two such rates are so provided, LIBOR shall be the
arithmetic mean of such rates. Administrative Agent’s computation of LIBOR shall
be conclusive and binding on Borrower for all purposes, absent manifest error.
Notwithstanding anything to the contrary set forth herein, in no event shall
LIBOR ever be less than the LIBOR Floor.
“LIBOR Floor” shall mean 2.00%.
“LIBOR Interest Rate” shall mean with respect to each Interest Period the
quotient of (i) LIBOR applicable to the Interest Period divided by (ii) a
percentage equal to 100% minus the Reserve Requirement (if any) applicable to
the Interest Period.
“LIBOR Loan” shall mean the Loan at any time in which the Applicable Interest
Rate is calculated at LIBOR Interest Rate plus the Applicable Spread in
accordance with the provisions of Article II hereof.
“LIBOR Rate Discontinued Determination” shall have the meaning set forth in
Section 2.2.3(c).
“LIBOR Rate Unavailable Determination” shall have the meaning set forth in
Section 2.2.3(b).
“Licenses” shall have the meaning set forth in Section 3.1.18.
“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
or any agreement to enter into or create any of the foregoing, on or affecting
the Property or any portion thereof or any direct or indirect interest in
Borrower including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.
“LLC Agreement” shall have the meaning set forth in Section 3.1.24(cc).
“Loan” shall mean the loan in the maximum principal amount of up to Two Hundred
Fifteen Million Four Hundred Seventy-Five Thousand and No/100 Dollars
($215,475,000.00), to be advanced by Lenders to Borrower pursuant to this
Agreement.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Cash Management Agreement, the Clearing
Account Agreement, the Working Capital Account Agreement, the Environmental
Indemnity, the Recourse Guaranty, the Completion Guaranty, the Assignment of
Management Agreement, the Assignment of Project Management Agreement, the
Assignment of Leasing Agreement, the Assignment of Construction Management
Agreement, the Assignment of Protection Agreement and any other document
pertaining to the Property as well as all other documents now or hereafter
executed and/or delivered


-21-

--------------------------------------------------------------------------------





in connection with the Loan, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Loan to Value Ratio” shall mean, as of any date, the ratio, as determined by
Administrative Agent, of (a) the Aggregate Outstanding Principal Balance to
(b) the Appraised Value of the Property as of such date based on the most recent
Appraisal.
“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.
“Losses” shall mean actual liabilities, obligations, losses, damages (excluding
special, consequential, punitive or indirect damages, unless the same are
asserted against Administrative Agent, each Lender or any Indemnified Party by a
third party and actually incurred), penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including, without limitation, the reasonable out-of-pocket fees and
disbursements of third-party counsel related thereto).
“Major Lease” shall mean (i) any Lease which, individually or when aggregated
with all other Leases at the Property with the same Tenant or its Affiliate
demises 50,000 rentable square feet or more at the Property (which calculation
of rentable square feet shall assume the exercise of the following, but only if
such exercise would then result in such Lease being greater than 10% of rentable
square feet or more at the at the Property (x) all expansion rights, (y) all
rights of first refusal to lease additional space at the Property contained in
such Lease and (z) all rights of first offer and other preferential rights to
lease additional space at the Property contained in such Lease, whether or not
such Lease demises 50,000 rentable square feet or more at the time of
determination), (ii) any Lease which contains any option, offer, right of first
refusal or other similar entitlement to acquire all or any portion of the
Property (which such rights shall be deemed to be exclusive of any rights under
any Lease to extend the term thereof or to lease additional space at the
Property), or (iii) any instrument guaranteeing or providing credit support for
any Lease meeting the requirements of clause (i) or (ii) above.
“Management Agreement” shall mean that certain Property Management Agreement by
and between Borrower and Initial Manager, dated as of August 3, 2016 (the
“Initial Management Agreement”) or any Replacement Management Agreement entered
into by and between Borrower and a Manager in accordance with the terms of the
Loan Documents, in each case, pursuant to which the Manager is to provide
property management and other services with respect to the Property.
“Manager” shall mean Transwestern Commercial Services New York, L.L.C. d/b/a
Transwestern, a Delaware limited liability company (“Initial Manager”), or any
other property manager engaged by Borrower in accordance with the terms and
conditions of the Loan Documents.
“Material Action” shall mean to file any insolvency or reorganization case or
proceeding, to institute proceedings to have Borrower or an SPC Party be
adjudicated bankrupt or insolvent, to institute proceedings under any applicable
insolvency law, to seek any relief under any law relating to relief from debts
or the protection of debtors, to consent to the filing or institution of
bankruptcy or insolvency proceedings against Borrower or an SPC Party to file a
petition seeking, or consent


-22-

--------------------------------------------------------------------------------





to, reorganization or relief with respect to Borrower under any applicable
federal or state law relating to bankruptcy or insolvency, to seek or consent to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian, or any similar official of or for Borrower or an SPC Party or a
substantial part of its property, to make any assignment for the benefit of
creditors of Borrower or an SPC Party or to take action in furtherance of any of
the foregoing.
“Material Adverse Effect” shall mean a material adverse effect on (i) the
Property (taken as a whole, including, without limitation, the value, use,
operation, construction, renovation or leasing thereof), (ii) the business,
profits, prospects, management, operations or condition (financial or otherwise)
of Borrower, Mezzanine Borrower, Guarantor or the Property, in each case in a
manner that would materially and adversely affect the ability of Borrower,
Mezzanine Borrower or Guarantor, as applicable, to perform its obligations under
the Loan, (iii) the enforceability, validity, perfection or priority of the lien
of the Mortgage or the other Loan Documents, (iv) the ability of Borrower to
perform its obligations under this Agreement or the other Loan Documents, or
(v) the ability of Guarantor to perform its obligations under any Guaranty or
the other Loan Documents.
“Material Agreements” (i) any general contractor’s agreement, development
management agreement, architect’s agreement or engineering agreement, (ii) any
cleaning, maintenance, servicer or other contract or agreement of any kind which
has a term of more than one (1) year and is not cancelable on sixty (60) days’
or less notice without requiring the payment of termination fees, (iii) any
agreement with a Borrower Related Party (other than the Management Agreement,
Leasing Agreement Project Management Agreement and the Construction Management
Agreement, (iv) any agreement which is, when aggregated with all other contracts
and agreements with such Person and their Affiliates, for an aggregate per annum
contract price equal to or greater than $1,000,000.00, and (v) any agreement
relating to environmental remediation or other environmental matters.
“Maturity Date” shall mean the Initial Maturity Date or if the term of the Loan
is extended in accordance with the terms of this Agreement, the term “Maturity
Date” shall mean the First Extension Maturity Date, the Second Extension
Maturity Date, or Third Extension Maturity Date as applicable or, in either
case, such earlier date on which the final payment of principal of the Note
becomes due and payable as therein or herein provided, whether at such stated
maturity date, by prepayment, by declaration of acceleration, or otherwise.
“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
“Member” shall have the meaning set forth in Section 3.1.24(cc)(i).
“Mezzanine Administrative Agent” shall mean Invesco CMI Investments, L.P., a
Delaware limited partnership.


-23-

--------------------------------------------------------------------------------





“Mezzanine Borrower” shall mean 110 William Mezz III, LLC, a Delaware limited
liability company.
“Mezzanine Exercise Event” shall have the meaning set forth in Section 8.2(c).
“Mezzanine Lender” shall mean, individually or collectively, as the context may
require, Invesco CMI Investments, L.P., a Delaware limited partnership, and each
other lender that becomes party to the Mezzanine Loan Agreement.
“Mezzanine Lender’s Percentage” shall mean 25%.
“Mezzanine Loan” shall mean that certain mezzanine loan in the maximum principal
amount of up to $87,125,000.00 made on the date hereof by Mezzanine Lender to
Mezzanine Borrower, and evidenced and secured by the Mezzanine Loan Documents.
“Mezzanine Loan Agreement” shall mean the Mezzanine Loan Agreement dated as of
the date hereof and made by and between Mezzanine Borrower, Mezzanine
Administrative Agent and Mezzanine Lender.
“Mezzanine Loan Documents” shall mean the (i) Mezzanine Loan Agreement,
(ii) Promissory Note (Mezzanine) of even date herewith in the maximum principal
amount of up to the Mezzanine Loan made by Mezzanine Borrower and payable to
Mezzanine Lender (and any successor holder of the Mezzanine Loan), (iii) that
certain Pledge and Security Agreement of even date herewith made by Mezzanine
Borrower in favor of Mezzanine Administrative Agent, (iv) each UCC financing
statement naming Mezzanine Borrower as debtor and Mezzanine Administrative Agent
as secured party in connection with the foregoing and (v) any other “Loan
Document”, as defined in the Mezzanine Loan Agreement, as each of the foregoing
may be modified, amended and restated from time to time in accordance with the
terms and provisions of the Mezzanine Loan Documents.
“Mezzanine Outstanding Principal Balance” shall have the meaning of “Outstanding
Principal Balance” set forth in the Mezzanine Loan Agreement.
“Mezzanine Pro Forma Debt Service” shall mean the “Pro Forma Debt Service” as
defined in the Mezzanine Loan Agreement.
“Mezzanine Pro Rata Share” shall mean the quotient of (a) the Mezzanine
Outstanding Principal Balance and (b) Aggregate Outstanding Principal Balance.
“Minimum Advance Amount” shall mean $37,500.00.
“Minimum Counterparty Rating” shall mean (a) a long-term credit rating from S&P
of at least “A-” and (b) a long-term credit rating from Moody’s of at least
“A3”.
“Minimum Equity Requirement” shall have the meaning set forth in Section 4.1.37
“Minimum Extension Debt Yield” shall have the meaning set forth in Section
2.3.2(b)(xii).


-24-

--------------------------------------------------------------------------------





“Minimum Leasing Parameters” shall mean, with respect to any Lease, the leasing
parameters set forth on Schedule V attached hereto.
“Minor Lease” shall mean any Lease that is not a Major Lease.
“Monthly Debt Service Payment Amount” shall mean on each Monthly Payment Date
through and including the Maturity Date, an amount equal to the interest
accruing on the Outstanding Principal Balance at the Applicable Interest Rate
(or at the Default Rate, as applicable) for the immediately preceding Interest
Period, which interest shall be calculated in accordance with Section 2.2.
“Monthly Payment Date” shall mean the ninth (9th) calendar day of each calendar
month during the term of the Loan, and if such day is not a Business Day, then
the Business Day immediately preceding such day.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean, as of the date hereof, (i) that certain Senior Loan
Consolidated, Amended and Restated Mortgage, Assignment of Leases and Rents and
Security Agreement, dated the date hereof, executed and delivered by Borrower as
security for the Loan and encumbering the Property in the amount of
$215,475,000.00 and (ii) each Serial Mortgage executed after the date hereof, as
each of the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
“Mortgage Pro Rata Share” shall mean the quotient of (a) the sum of (x) the
Outstanding Principal Balance and (y) the Building Loan Outstanding Principal
Balance and (b) Aggregate Outstanding Principal Balance.
“Net Operating Income” shall mean as the date of calculation (i) annualized
Gross Revenue (excluding (x) lease termination payments and (y) security
deposits) based on in place Rents under Leases with Tenants in occupancy at the
Property and paying Rent, but including (x) Rents relating to Leases with
Tenants that are reasonably expected to take occupancy within (i) ninety (90)
days of the date of calculation or (ii) one hundred eighty (180) days of the
date of calculation for investment grade (BBB- or higher) Tenants or New York
City and/or New York State agency Tenants, but excluding: (A) Rents relating to
any Tenant under a Lease which is more than sixty (60) days delinquent in
payment of rent, (B)  Rents relating to Tenants who are month to month,
(C) Rents relating to Tenants who are Affiliates of Borrower or Guarantor to the
extent such Rents are at above-market rates; and (D) Rents relating to Tenants
subject to a Bankruptcy Event unless the applicable Lease has been affirmed in
connection with such Bankruptcy Event and (E) any other nonrecurring or
extraordinary sources of Gross Revenue less (ii) actual Operating Expenses
incurred in connection with the Property for the trailing twelve (12) month
period preceding the date of calculation with any reasonable adjustments for any
known increases in such Operating Expenses (assuming a base property management
fee equal to the greater of: (x) the actual amount paid by Borrower during such
twelve (12) month period and (y) one and one half percent (1.5%) of Gross
Revenue {inclusive of the cost of the property manager (estimated at
approximately $200,000 per annum) and assistant property manager (estimated at
approximately $93,000 per annum)}).


-25-

--------------------------------------------------------------------------------





Notwithstanding the foregoing, Gross Revenue from any Tenant that is in a free
rent period that exceeds 1.2 months per lease year shall be adjusted by not
including in Gross Revenue an amount equivalent to that portion of free rent
that exceeds 1.2 months per lease year.
“Net Proceeds” shall mean: (i) the net amount of all insurance proceeds received
by Administrative Agent, for the benefit of Lenders, under the insurance
policies maintained pursuant to Section 5.1.1 as a result of such damage or
destruction, after deduction of reasonable costs and expenses (including, but
not limited to, reasonable counsel fees), if any, in collecting same (“Insurance
Proceeds”); or (ii) the net amount of the Award, after deduction of reasonable
costs and expenses (including, but not limited to, reasonable counsel fees), if
any, in collecting same (“Condemnation Proceeds”), whichever the case may be.
“Net Proceeds Deficiency” shall have the meaning set forth in Section 5.3.2(f).
“New Appraisal” shall mean an Appraisal of the Property, acceptable to
Administrative Agent, dated no more than ninety (90) days prior to the then
current Maturity Date.
“New Non-Consolidation Opinion” shall mean a bankruptcy substantive
non-consolidation opinion provided by outside counsel, in a form reasonably
acceptable to Administrative Agent.
“Non-Consolidation Opinion” shall mean that certain bankruptcy non-consolidation
opinion letter dated the date hereof delivered by Hunton Andrews Kurth LLP in
connection with the Loan.
“Note” shall have the meaning set forth in Section 2.1.3.
“Notice” shall have the meaning set forth in Section 11.6.
“O&M Program” shall have the meaning set forth in Section 4.1.19.
“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of all obligations of Borrower contained in the
Loan Documents.
“OFAC” shall have the meaning set forth in Section 3.1.43(a).
“Officer’s Certificate” shall mean a certificate delivered to Administrative
Agent, for the benefit of Lenders by Borrower which is signed by an authorized
senior officer of Borrower (or its general partner or managing member).
“Open Prepayment Date” shall mean the Monthly Payment Date occurring in May,
2020.
“Operating Expenses” shall mean, for any period, without duplication, all
expenses actually paid or payable by Borrower during such period in connection
with the operation, management, maintenance, repair and use of the Property,
computed in accordance with Accounting Principles. Operating Expenses
specifically shall include (i) all expenses incurred in the immediately
preceding twelve (12)-month period based on financial statements delivered to
Administrative Agent in


-26-

--------------------------------------------------------------------------------





accordance with Section 4.1.6(c) and (d) (or during any shorter period of
determination), (ii) property management fees in an amount equal to the
management fees actually paid under the Management Agreement,
(iii) administrative, payroll, security and general expenses for the Property,
(iv) the cost of utilities, inventories and fixed asset supplies consumed in the
operation of the Property, (v) costs and fees of independent professionals
(including, without limitation, accounting, consultants and other professional
expenses, technical consultants, operational experts (including quality
assurance inspectors) or other third parties retained to perform services
required or permitted hereunder), (vi) [reserved], (vii) operational equipment
and other lease payments, (viii) all underwritten reserves required by
Administrative Agent hereunder (without duplication of amounts paid from such
reserves) and (ix) Taxes and Other Charges (other than income taxes or Other
Charges in the nature of income taxes) and insurance premiums. Notwithstanding
the foregoing, Operating Expenses shall not include (1) depreciation or
amortization, (2) income taxes or Other Charges in the nature of income taxes,
(3) any expenses (including legal, accounting and other professional fees,
expenses and disbursements) incurred in connection with the making of the Loan
or the sale, exchange, transfer, financing or refinancing of all or any portion
of the Property or in connection with the recovery of Insurance Proceeds or
Awards which are applied to prepay the Note, (4) Capital Expenditures, (5) Debt
Service, and (6) any item of expense which would otherwise be considered within
Operating Expenses pursuant to the provisions above but is paid directly by any
Tenant. To the extent the period of determination of Operating Expenses is less
than one year and an Operating Expense relates to an entire calendar year (e.g.,
real estate taxes), then, for purposes of determining the calculation of such
Operating Expense, the same shall be prorated for the relevant period of
determination based on the total annual amount paid with respect thereto.
Administrative Agent shall calculate Operating Expenses based upon information
provided to Administrative Agent by Borrower pursuant to Section 4.1.6 hereof
and such determination shall be made in its reasonable discretion.
“Optional Cash Trap Prepayment Amount” shall have the meaning set forth in the
definition of Cash Trap Period.
“Optional Extension Prepayment Amount” shall have the meaning set forth in
Section 2.3.2.
“Other Charges” shall mean all ground rents (if any), maintenance charges,
impositions other than Taxes, and any other charges, now or hereafter levied or
assessed or imposed against the Property or any part thereof by any Governmental
Authority.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in the Loan or any Loan
Document).
“Other Taxes” shall have the meaning set forth in Section 2.5.3.


-27-

--------------------------------------------------------------------------------





“Outstanding Principal Balance” means, as of any date, the then outstanding
principal balance of the Loan.
“Pace” shall mean Pace University, a New York not-for-profit corporation, as
tenant, under the Pace Lease.
“Pace Lease” shall mean that certain Agreement of Lease by and between 110
William Property Investors III, LLC, a Delaware limited liability company, as
landlord, and Pace University, a New York not-for-profit corporation, as tenant,
dated as of April 24, 2017.
“Participant” shall mean any Person that has purchased a participation in this
Agreement pursuant to Section 11.25.
“Participant Register” has the meaning specified in Section 9.4(a).
“Patriot Act” shall have the meaning set forth in Section 3.1.43(a).
“PCR” shall mean the Property Condition Report prepared for Mortgage Financing
Purposes for the Property dated February 28, 2019 prepared by CBRE, Inc., as
Project No. PC90251702.
“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, the Building Loan Documents and the
Mezzanine Loan Documents, (ii) all Liens, encumbrances and other matters
accepted by Administrative Agent, for the benefit of the Lenders, as of closing
under the Title Insurance Policy, (iii) Liens, if any, for Taxes imposed by any
Governmental Authority not yet due and delinquent, or if due and delinquent, are
being contested in good faith in accordance with the terms hereof, (iv) any
workers’, mechanics’ or other similar Liens on the Property provided that either
(x) any such Lien is bonded or discharged or diligently contested in good faith
in accordance with the terms hereof or (y) if such Lien is filed in connection
with Tenant Improvement Work being performed by a Tenant, Borrower is using
commercially reasonable efforts in accordance with the applicable Lease to cause
such Tenant to remove such Lien, (v) as to items created or modified after the
date hereof, dedications (or modifications of dedications) of portions of the
Property or the grant (or modifications of grants) of easements, restrictions,
covenants, reservations, rights-of-way and similar encumbrances, entered into in
the ordinary course of business for traffic circulation, ingress, egress,
parking, access, utilities or for other similar purposes, which are not monetary
encumbrances against the Property, do not create material affirmative
obligations on behalf of the Property and which do not, individually or in the
aggregate, materially and adversely affect the value, use or operation of the
Property, (vi)  Approved Equipment Financing (as defined in Section 4.26
hereof), (vii) Leases entered into in accordance with the Loan Documents,
(viii) subordination, non-disturbance and attornment agreements executed with
respect to Leases, (ix) memoranda of Leases, and (x) such other title and survey
exceptions as Administrative Agent has approved or may approve in writing in
Administrative Agent’s sole discretion.
“Permitted Fund Manager” means any Person that on the date of determination is
not a Prohibited Person, and is: (a) a nationally‑recognized manager of
investment funds investing in debt or equity interests relating to commercial
real estate; (b) a Person that is a Eligible Assignee


-28-

--------------------------------------------------------------------------------





pursuant to clauses (ii)(A), (B), (C) or (D) of the definition thereof; or
(c) Mezzanine Lender or its Affiliates; in each case which is investing through
a fund with unconditional committed capital of at least $250,000,000.
“Permitted Indebtedness” shall have the meaning set forth in Section 4.2.6.
“Permitted Transfer” means any of the following Transfers, but in each case,
subject to the terms of Section 8.2: (a) Transfers of direct or indirect
ownership interests in an entity that owns a direct or indirect ownership
interest in Borrower for bona fide estate planning purposes by any natural
person to one or more of such natural person’s family members or trusts (or
other entities) established for the benefit of one or more of such natural
person’s immediate family members (but subject in all cases to the terms and
conditions of the Guaranties); (b) Transfers of direct or indirect ownership
interests in Borrower that occur by operation of law upon the death of a natural
person that was the holder of such interest to a member of the immediate family
of such interest holder or a trust (or other entity) or family conservatorship
established for the benefit of such immediate family member; (c) Transfers of
the direct or indirect interests in a Restricted Party to and among the holders
thereof as of the date hereof or to other Restricted Parties or holders of
direct or indirect interests therein as of the date hereof, (d) Permitted
Encumbrances; (e) Transfers of worn out or obsolete personal property that are
promptly replaced with property of equivalent value and functionality if
reasonably necessary or which is no longer necessary in connection with the
operation of any Property; (f) ) existing Leases and Leases that have been
approved by Administrative Agent (or that do not require Administrative Agent’s
approval) in accordance with this Agreement; (g) the pledge by Mezzanine
Borrower of its ownership interests in Borrower pursuant to the Mezzanine Loan
Documents and a Mezzanine Exercise Event; (h) the Transfer of publicly traded
shares on a United States nationally recognized stock exchange in any indirect
equity owner of Borrower; (i) the Transfer of shares in any indirect equity
owner of Borrower which is a publicly held real estate investment trust; (j) the
Transfer of any direct or indirect interest in Savanna JV Partner, provided
Savanna Sponsor continues to own 51% or more of the direct or indirect
membership interests in Savanna JV Partner; (k) the Transfer of any direct or
indirect interest in KBS JV Partner, provided KBS Sponsor continues to own 51%
or more of the direct or indirect membership interests in KBS JV Partner; (l)
the Transfer of all or any portion of KBS JV Partner’s ownership interest in the
JV Entity to Savanna JV Partner; (m) the Transfer of all or any portion of
Savanna JV Partner’s ownership interest in the JV Entity to KBS JV Partner; and
(n) the removal of the Savanna JV Partner as the “Managing Member” of the JV
Entity upon the occurrence of a “Just Cause Event” (as such term is defined in
the Limited Liability Company Agreement of the JV Entity) provided the KBS JV
Partner then becomes the sole “Managing Member” of the JV Entity, provided,
however, the approval and effectiveness of any Transfer set forth in (l), (m)
and (n) is conditioned upon an Acceptable Replacement Guarantor from KBS JV
Partner or their Affiliate being put in place.
“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.
“Pfandbrief Pledge” shall have the meaning set forth in Section 9.1.1.


-29-

--------------------------------------------------------------------------------





“Policy” or “Policies” shall have the meaning set forth in Section 5.1.1(b).
“Post-Foreclosure Plan” shall have the meaning set forth in Section 13.21.
“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107‑56) (The USA PATRIOT Act), (b) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (c) the International
Emergency Economic Power Act, 50 U.S.C. §1701 et seq. and (d) all other Legal
Requirements relating to money laundering or terrorism.
“Pro Forma Debt Service” shall mean, for any date of determination the product
of (a) the Outstanding Principal Balance multiplied by (b) a notional annual
rate of interest equal to the sum of (x) the average rate shown on the one-month
USD LIBOR Forward Curve (as published by Chatham Financial or another similar
firm selected by Administrative Agent) for the period of twelve full calendar
months following such date of determination plus (y) the Applicable Spread or
the Substitute Spread, as applicable.
“Prohibited Person” means any Person: (i) listed in the Annex to, or is
otherwise subject to the prohibitions of, Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism or any other similar prohibitions contained in the rules and
regulations of OFAC or in any enabling legislation or other Executive Orders;
(ii) that is owned or controlled by, or acting for or on behalf of, any Person
that is listed in the Annex to, or is otherwise subject to the prohibitions of,
Executive Order No. 13224; (iii) with whom Administrative Agent or any Lender is
prohibited from dealing or otherwise engaging in any transaction by any
terrorism or money laundering law, including Executive Order No. 13224; (iv) who
commits, threatens, conspires to commit or supports “terrorism” as defined in
Executive Order No. 13224; (v) that is named as a “specially designated national
and blocked person” on the most current list published by OFAC at its official
website or at any replacement website or other replacement official publication
of such list; (vi) that is subject to trade restrictions under United States
law, including, without limitation, the Patriot Act, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorist; (vii) that is listed on any Government
List; (viii) that has been previously convicted of any felony involving a crime
or crimes of moral turpitude or for any Patriot Act Offense; (ix) that is
currently under investigation by any Governmental Authority for alleged criminal
activity; (x) that is operating, organized or resident in a country sanctioned
by U.S. law; or (xi) who is an Affiliate of any Person that is described by or
that satisfies any of clauses (i) through (x) above.
“Prohibited Transfer” shall have the meaning set forth in Section 4.2.1(a).
“Project Budget” shall have the meaning set forth in Section 2.6.2(g).


-30-

--------------------------------------------------------------------------------





“Project Management Agreement” shall mean that certain Project Management
Agreement by and between Borrower and Initial Project Manager, dated as of May
2, 2014 (the “Initial Project Management Agreement”) or any Replacement Project
Management Agreement entered into by and between Borrower and a Project Manager
in accordance with the terms of the Loan Documents, in each case, pursuant to
which the Project Manager is to provide property management and other services
with respect to the Property.
“Project Manager” shall mean Savanna Project Management, LLC, a Delaware limited
liability company (“Initial Project Manager”), or any other project manager
engaged by Borrower in accordance with the terms and conditions of the Loan
Documents.
“Property” shall mean the parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Mortgage, together
with all appurtenances and other rights pertaining to such property and
Improvements, all as more particularly described in the granting clauses of the
Mortgage and referred to therein as the “Property”.
“Property Taxes” shall mean all real estate and personal property taxes,
payments in lieu of taxes, assessments, water rates or sewer rents, now or
hereafter levied or assessed or imposed against the Property or part thereof,
together with all interest and penalties thereon.
“Proposed Major Lease” shall have the meaning set forth in Section 4.1.9(b)(i).
“Pro Rata Share” shall mean, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have terminated or been reduced to
zero, the “Pro Rata Share” of each Lender shall be the Pro Rata Share of such
Lender in effect immediately prior to such termination or reduction.
“Protective Advance” shall mean all sums to be expended in respect of any (or
all) of the following: (i) to remove a lien on the Property that is senior to
the lien of the Mortgage, (ii) to pay Property Taxes and Other Charges,
Insurance Premiums or Operating Expenses, (iii) to pay Approved Costs not paid
by (or on behalf of) Borrower or Mezzanine Lender, (iv) to protect and preserve
the value or safety of the security of any collateral given as security for the
Loan, (v) to pay for expenditures which are emergency in nature, or which are
necessary or desirable to prevent or minimize personal injury, the occurrence of
life safety or health issues and/or damage or economic harm to the Property, or
which are required by applicable law.
“Qualified Leasing Agent” shall mean any of the following (i) Initial Leasing
Agent or (ii) Savanna Commercial Services, CBRE Group, Inc., Cushman &
Wakefield, Jones Lang LaSalle or CB Richard Ellis, or an Affiliate of any of
them (provided that, there has been no material adverse change in such managers’
financial condition, business or management operations).
“Qualified Manager” shall mean shall mean any of the following: (i) Initial
Manager, (ii) CBRE Group, Inc., Cushman & Wakefield, Jones Lang LaSalle or CB
Richard Ellis, or an Affiliate of any of them (provided that, there has been no
material adverse change in such managers’ financial condition, business or
management operations); or (iii) a reputable and experienced professional


-31-

--------------------------------------------------------------------------------





management organization (a) which is then managing at least 3,000,000 aggregate
leasable square feet (exclusive of the Property) of office properties in
Downtown Manhattan of the same or higher quality as the Property and (b) which
is not the subject of any Bankruptcy Event.
“Qualified Project Manager” shall mean shall mean any of the following: (i)
Initial Project Manager, (ii) CBRE Group, Inc., Cushman & Wakefield, Jones Lang
LaSalle or CB Richard Ellis, or an Affiliate of any of them (provided that,
there has been no material adverse change in such managers’ financial condition,
business or management operations); or (iii) a reputable and experienced
professional management organization (a) which is then managing at least
3,000,000 aggregate leasable square feet (exclusive of the Property) of office
properties in Downtown Manhattan of the same or higher quality as the Property
and (b) which is not the subject of any Bankruptcy Event.
“Radius” shall have the meaning set forth in Section 5.1.1(c).
“Rating Agency” shall mean each of Fitch, S&P, Moody’s and any other nationally
recognized statistical rating agency designated by Administrative Agent (and any
successor to any of the foregoing).
“Rebalancing Reserve Account” shall have the meaning set forth in Section 6.7.
“Rebalancing Reserve Funds” shall have the meaning set forth in Section 6.7.
“Recipient” meads Administrative Agent or any Lender, as applicable.
“Recourse Guaranty” shall mean, collectively, (i) that certain Guaranty of
Recourse Obligations of even date herewith from Savanna Guarantor for the
benefit of Administrative Agent, for the benefit of Lenders, as the same may be
amended, restated, supplemented or otherwise modified from time to time and (ii)
that certain Limited Guaranty of even date herewith from KBS Guarantor for the
benefit of Administrative Agent, for the benefit of Lenders, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
“Register” shall have the meaning set forth in Section 9.4.
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect, including any successor or other
Regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulatory Change” shall mean the occurrence, after the date of this Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty; (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, including, without limitation, with respect to the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith; or
(c) the making or issuance


-32-

--------------------------------------------------------------------------------





of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority.
“Rent Roll” shall have the meaning set forth in Section 3.1.22.
“Rents” shall have the meaning set forth in the Mortgage.
“Replacement Leasing Agreement” shall mean, collectively, (a) either (i) a
leasing agreement with a Qualified Leasing Agent substantially in the same form
and substance as the Initial Management Agreement or (ii) a leasing agreement
with a Qualified Leasing Agent, which leasing agreement shall be reasonably
acceptable to Administrative Agent in form and substance and (b) a new
assignment of leasing agreement and subordination of leasing fees substantially
in the form delivered to Administrative Agent in connection with the closing of
the Loan (or of such other form and substance reasonably acceptable to
Administrative Agent, Borrower and the applicable replacement Leasing Agent), in
each case, executed and delivered to Administrative Agent by Borrower and such
Qualified Leasing Agent at Borrower’s expense.
“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Initial Management Agreement or (ii) a management agreement
with a Qualified Manager, which management agreement shall be reasonably
acceptable to Administrative Agent in form and substance and (b) a new
assignment of management agreement and subordination of management fees
substantially in the form delivered to Administrative Agent in connection with
the closing of the Loan (or of such other form and substance reasonably
acceptable to Administrative Agent, Borrower and the applicable replacement
Manager), in each case, executed and delivered to Administrative Agent by
Borrower and such Qualified Manager at Borrower’s expense.
“Replacement Project Management Agreement” shall mean, collectively, (a) either
(i) a project management agreement with a Qualified Project Manager
substantially in the same form and substance as the Initial Project Management
Agreement or (ii) a project management agreement with a Qualified Project
Manager, which management agreement shall be reasonably acceptable to
Administrative Agent in form and substance and (b) a new assignment of project
management agreement and subordination of management fees substantially in the
form delivered to Administrative Agent in connection with the closing of the
Loan (or of such other form and substance reasonably acceptable to
Administrative Agent, Borrower and the applicable replacement Project Manager),
in each case, executed and delivered to Administrative Agent by Borrower and
such Qualified Project Manager at Borrower’s expense.
“REOC” shall have the meaning set forth in Section 11.27.
“Requested Advance Date” shall have the meaning set forth in Section 2.7.2(a).
“Required Records” shall have the meaning set forth in Section 4.1.6(h).
“Requisite Lenders” shall mean Lenders hereunder (which shall in all instances
include Administrative Agent) having (a) more than sixty-six and two-thirds (66
2/3%) of the commitments of all such lenders, or (b) if the commitments have
been terminated, more than sixty-six and two-


-33-

--------------------------------------------------------------------------------





thirds (66 2/3%) of the aggregate outstanding amount of the Loan; provided that
(a) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and the pro rata shares in
the Loan shall be redetermined, for voting purposes only, to exclude the pro
rata shares of such Defaulting Lenders, and (b) at all times when two or more
Lenders are party to this Agreement, the term “Requisite Lenders” shall in no
event mean less than two (2) Lenders.
“Reserve Funds” shall mean, collectively, the Insurance Funds, the Tax Funds,
the Casualty and Condemnation Funds, the Lease Termination Funds, the
Rebalancing Reserve Funds, the Future Funding Reserve Funds and the Cash Trap
Funds.
“Reserve Requirement” shall mean with respect to any Interest Period, the
maximum rate of all reserve requirements (including, without limitation, all
basic, marginal, emergency, supplemental, special or other reserves and taking
into account any transitional adjustments or other schedule changes in reserve
requirements during the Interest Period) which are imposed under Regulation D on
eurocurrency liabilities (or against any other category of liabilities which
includes deposits by reference to which LIBOR is determined or against, any
category of extensions of credit or other assets which includes loans by a
non-United States office of a depository institution to United States residents
or loans which charge interest at a rate determined by reference to such
deposits) during the Interest Period and which are applicable to member banks of
the Federal Reserve System with deposits exceeding one billion dollars, but
without benefit or credit of proration, exemptions or offsets that might
otherwise be available from time to time under Regulation D. The determination
of the Reserve Requirements shall be based on the assumption that the applicable
Lender funded one hundred percent (100%) of its proportionate share of the Loan
in the interbank eurodollar market. In the event of any change in the rate of
such Reserve Requirements under Regulation D during the Interest Period, or any
variation in such requirements based upon amounts or kinds of assets or
liabilities, or other factors, including, without limitation, the imposition of
Reserve Requirements, or differing Reserve Requirements, on one or more but not
all of the holders of the Loan or any participation therein, such Lender may use
any reasonable averaging and/or attribution methods which it deems appropriate
and practical for determining the rate of such Reserve Requirements which shall
be used in the computation of the Reserve Requirements. A Lender’s reasonable
computation of same shall be final absent manifest error.
“Restoration” shall have the meaning set forth in Section 5.2.1.
“Restoration DSCR” shall mean, as of any date of determination, the ratio of
(a) the Net Operating Income of the Property, based on Rents in place
(annualized and including business interruption and rental loss insurance
proceeds) and Operating Expenses on a pro forma basis, to (b) an amount equal to
the annual Aggregate Debt Service.
“Restoration Threshold” shall mean an amount equal to one percent (1%) of the
Outstanding Principal Balance.
“Restricted Party” shall mean Borrower, Mezzanine Borrower, each SPC Party and
Guarantor.


-34-

--------------------------------------------------------------------------------





“S&P” shall mean S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business.
“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, grant of any options
with respect to, or any other transfer or disposition (directly or indirectly,
voluntarily or involuntarily, by operation of law or otherwise, and whether or
not for consideration or of record) of a legal or beneficial interest.
“SCA” shall mean the New York City School Construction Authority, a public
benefit corporation of the State of New York and the Board of Education of the
City School District of the City of New York, a/k/a the New York City Department
of Education, a body corporate existing under the Education Law of the State of
New York, as tenant under the SCA Lease.
“SCA Lease” shall mean that certain Lease by between 110 William Property
Investors III, LLC, a Delaware limited liability company, as landlord, and the
New York City School Construction Authority, a public benefit corporation of the
State of New York, as tenant, dated as of September 11, 2018 as assigned by that
certain Assignment of Lease Agreement by and between New York City School
Construction Authority, a public benefit corporation of the State of New York
and the Board of Education of the City School District of the City of New York,
a/k/a the New York City Department of Education, a body corporate existing under
the Education Law of the State of New York
“Savanna Fund III LPA” shall mean that certain Amended and Restated Agreement of
Limited Partnership of Savanna Real Estate Fund III, L.P., dated as of January
12, 2015, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Savanna Guarantor” shall mean, individually and collectively, jointly and
severally, Savanna Real Estate Fund III, L.P., a Delaware limited partnership
(“Savanna Fund III”) and its parallel partnerships.
“Savanna JV Partner” shall mean SREF III 110 William JV, LLC.
“Savanna Sponsor” shall mean SREF III REIT, L.P.
“Secondary Market Transactions” shall have the meaning set forth in
Section 9.1.1.
“Second Extension Maturity Date” shall mean April 9, 2023.
“Second Extension Option” shall have the meaning set forth in Section 2.3.2(b).
“Serial Mortgage” shall have the meaning set forth in Section 2.6.2(m).
“Severed Loan Documents” shall have the meaning set forth in Section 10.2(e).
“Short Interest” shall have the meaning set forth in Section 2.4.1.
“Shortfall” shall have the meaning set forth in Section 2.6.4.


-35-

--------------------------------------------------------------------------------





“Single Member Delaware LLC” shall mean a single member limited liability
company formed under Delaware law which (i) has at least one springing member,
which, upon the dissolution of all of the single member or the withdrawal or the
disassociation of the single member from such limited liability company, shall
immediately become the sole member of such limited liability company, and
(ii) complies with the terms and provisions of Section 3.1.24(cc).
“SPC Party” shall mean, if Borrower is a limited partnership or a limited
liability company (other than a Single Member Delaware LLC), each general
partner or managing member of Borrower.
“Special Member” shall have the meaning set forth in Section 3.1.24(cc)(i).
“Special Purpose Bankruptcy Remote Entity” shall mean a corporation, limited
liability company or limited partnership which, at all times, complies with the
requirements set out in Section 3.1.24.
“Sponsor” shall mean Guarantor.
“Spread Maintenance Premium” shall mean, in connection with a prepayment of all
or any portion of the Outstanding Principal Balance of the Loan pursuant to the
terms hereof, an amount equal to the present value, discounted at LIBOR on the
most recent Determination Date with respect to any period when the Loan is a
LIBOR Loan (or, with respect to any period when the Loan is a Substitute Rate
Loan, discounted at an interest rate that Administrative Agent believes, in its
reasonable judgment, would equal LIBOR on such Determination Date if LIBOR was
then available) of all future installments of interest which would have been due
hereunder through and including the Open Prepayment Date, on the portion of the
Outstanding Principal Balance of the Loan being prepaid as if interest accrued
on such portion of the principal balance being prepaid at an interest rate per
annum equal to the Applicable Spread. The Spread Maintenance Premium shall be
reasonably calculated by Administrative Agent and shall be final absent manifest
error.
“Springing Recourse Event” shall have the meaning set forth in Section 11.22(i).
“State” shall mean the State or Commonwealth in which the Property or any part
thereof is located.
“Substitute Interest Rate Protection Agreement” shall mean an interest rate cap
agreement between a Counterparty having a Minimum Counterparty Rating and
Borrower, obtained by Borrower and collaterally assigned to Administrative
Agent, for the benefit of Lenders pursuant to this Agreement and shall contain
each of the following:
(i)    a term expiring no earlier than the then-applicable Maturity Date;
(ii)    the notional amount of the Substitute Interest Rate Protection Agreement
shall be an aggregate amount equal to at least the sum of (x) the Outstanding
Principal Balance plus (y) the Building Loan Outstanding Principal Balance;


-36-

--------------------------------------------------------------------------------





(iii)    it provides that the only obligation of Borrower thereunder is the
making of a single payment to a Counterparty having a Minimum Counterparty
Rating thereunder upon the execution and delivery thereof;
(iv)    it provides to the Lenders and Borrower (as determined by Administrative
Agent in its sole but good faith discretion), for the term of the Substitute
Interest Rate Protection Agreement, a hedge against rising interest rates that
is no less beneficial to Borrower and the Lenders than the Interest Rate
Protection Agreement being replaced or to be replaced by the Substitute Interest
Rate Protection Agreement; and without limiting any of the provisions of the
preceding clauses (i) through (iv) above, it satisfies all of the requirements
set forth in Section 4.1.11 hereof.
“Substitute Rate” shall have the meaning set forth in Section 2.2.3(c).
“Substitute Rate Loan” shall mean the Loan at any time in which the Applicable
Interest Rate is calculated at either the (i) Base Rate or (ii) the Substitute
Rate plus the Substitute Spread, each in accordance with the provisions of
Section 2.2.3 hereof.
“Substitute Spread” shall have the meaning set forth in Section 2.2.3(c).
“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and reasonably satisfactory to Administrative Agent and the company or
companies issuing the Title Insurance Policy, and containing a certification of
such surveyor reasonably satisfactory to Administrative Agent.
“Tax Funds” shall have the meaning set forth in Section 6.2.1.
“Tax Reserve Account” shall have the meaning set forth in Section 6.2.1.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties thereto.
“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property under a Lease or other occupancy agreement.
“Tenant Direction Letters” means, collectively, letters, in the form attached
hereto as Schedule VI or otherwise in a form and substance reasonably
satisfactory to Administrative Agent, addressed to each Tenant at the Property
(and any new Tenants with whom Borrower enters into Leases after the date hereof
for space at the Property in accordance with this Agreement) executed by
Borrower, which letters shall require each Tenant to deliver its respective rent
(and all other sums owed by such Tenant to Borrower under the applicable Lease)
in accordance with the instructions contained in such letters to the Clearing
Account established with the Clearing Bank and controlled by Administrative
Agent in accordance with this Agreement.


-37-

--------------------------------------------------------------------------------





“Tenant Improvement Allowance” shall mean the amount required to be paid by
Borrower to a Tenant under a Lease on account of or in lieu of work performed by
such Tenant in the applicable space demised under such Lease.
“Tenant Improvements” shall mean the improvements and/or other work affecting
any space at the Property, which is required to be constructed and paid for by
Borrower pursuant to applicable Leases for such space.
“Tenant Improvement Work” shall mean the construction work to be performed by or
on behalf of Borrower, as landlord, or a Tenant, as Tenant Improvements under a
Lease at the Property entered into pursuant to the terms hereof, including,
without limitation, the Build Out Work.
“Tenant Inducement Costs” shall mean concessions provided to Tenants in
connection with the execution of Leases (including, without limitation, the
payment of any lease termination payments).
“Tenant Letters of Credit” shall have the meaning set forth in Section 6.11.
“Term” shall mean the Initial Term as the same may be extended by an Extension
Option.
“TI/LC Costs” shall mean the costs of all Tenant Improvement Work or Tenant
Improvement Allowances, Tenant Inducement Costs and Leasing Commission costs
associated with Leases at the Property entered into pursuant to the terms
hereof, in each case, to be paid by Borrower pursuant to the terms of the
applicable Lease.
“Terrorism Insurance” shall have the meaning set forth in Section 5.1.1(a)(xi).
“The Flood Insurance Acts” shall have the meaning set forth in Section 5.1.1(i).
“Third Extension Maturity Date” shall mean April 9, 2024.
“Third Extension Option” shall have the meaning set forth in Section 2.3.2(b).
“Termination Space” shall have the meaning set forth in Section 6.4.1.
“Title Company” shall mean National Land Tenure and Title Associates, each as
agent for Stewart Title Insurance Company and First American Title Insurance
Company.
“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
the form reasonably acceptable to Administrative Agent issued with respect to
the Property and insuring the lien of the Mortgage.
“Transfer” shall have the meaning set forth in Section 4.2.1(a).
“TRIPRA” shall have the meaning set forth in Section 5.1.1(a)(xi).


-38-

--------------------------------------------------------------------------------





“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.5.6(b)(ii)(C).
“Unadvanced Amounts” shall have the meaning set forth in Section 2.7.7.
“Updated Information” shall have the meaning set forth in Section 9.1.2(a).
“VCOC” shall have the meaning set forth in Section 11.28.
“Work Charge” shall have the meaning set forth in Section 4.2.2.
“Working Capital Account” shall have the meaning set forth in Section 2.6.1.
Working Capital Account Agreement” shall mean that certain Control Account
Agreement dated the date hereof by and among Borrower, Administrative Agent, for
the benefit of Lenders, Mezzanine Agent, for the benefit of the Mezzanine
Lenders, and Working Capital Bank.
“Working Capital Bank” shall mean First Republic Bank.
“Working Capital Funds” shall have the meaning set forth in Section 2.6.1.
“Zoning Report” shall mean the zoning report prepared with respect to the
Property by the Planning & Zoning Resource Company dated February 28, 2019.
Section 1.2    Principles of Construction.
(a)    All references to sections and schedules are to sections and schedules in
or to this Agreement unless otherwise specified. Any reference in this Agreement
or in any other Loan Document to any Loan Document shall be deemed to include
references to such documents as the same may hereafter be amended, modified,
supplemented, extended, replaced and/or restated from time to time (and, in the
case of any note or other instrument, to any instrument issued in substitution
therefor). Unless otherwise specified, the words “hereof,” “herein,” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.
II.    THE LOAN
Section 2.1    The Loan.


-39-

--------------------------------------------------------------------------------





2.1.1    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, the Lenders shall make the Loan to Borrower and
Borrower shall accept the Loan from the Lenders on the Closing Date an (x)
initial advance under the Loan in an amount equal to Two Hundred Ten Million
Eight Hundred Twenty-Five and No/100 Dollars ($210,825,000.00) (the “Initial
Advance”), (y) a Future Advance in the amount of Zero and No/100 Dollars ($0.00)
(the “First Future Funding Advance”) and (z) if the terms and conditions of
Section 2.6 are satisfied, subsequent Future Advances in an aggregate amount not
to exceed the Future Funding Amount.
2.1.2    Single Disbursement to Borrower.
(a)    Borrower shall receive only one borrowing hereunder in respect of the
Initial Advance and the First Future Funding Advance.
(b)    The Initial Advance, the First Future Funding Advance and each other
Future Advance and any other amount borrowed and repaid hereunder in respect of
the Loan may not be re-borrowed.
2.1.3    The Note. The Loan shall be evidenced by that certain Senior Loan
Consolidated, Amended and Restated Promissory Note of even date herewith, in the
maximum principal amount of Two Hundred Fifteen Million Four Hundred
Seventy-Five Thousand and No/100 Dollars ($215,475,000.00) made by Borrower and
payable to Lenders in evidence of the Loan (as the same may hereafter be
amended, supplemented, restated, increased, extended or consolidated from time
to time, the “Note”) and shall be repaid in accordance with the terms of this
Agreement and the Note.
2.1.4    Use of Proceeds. Borrower shall use proceeds of (x) the Initial Advance
to (i) refinance existing debt secured by the Property, (ii) fund the Reserve
Funds into the Accounts, (iii) pay costs and expenses incurred in connection
with the closing of the Loan, and the assignment of the existing mortgage on the
Property to Lender, (iv) fund any working capital requirements of the Property,
and to the extent any proceeds remain after satisfying clauses (i) through (iv),
for such lawful purpose as Borrower shall designate, provided such purpose does
not violate the terms of any Loan Documents; and (y) any Future Advance for the
purposes contemplated by Section 2.6 hereof.
2.1.5    Loan Advances. Subject to compliance by Borrower with the terms and
conditions of this Agreement, Lenders shall make, and Borrower shall accept from
Lenders, Future Advances under this Agreement for the applicable purposes or
uses permitted as required hereunder. If Lenders are comprised of more than one
Person, then no Lender shall be obligated to advance more than its Pro Rata
Share of any Future Advance hereunder. The Lenders shall not be required to make
Future Advances for the costs incurred by Borrower with respect to materials
stored off the Property. No Future Advances or any portion thereof shall be made
directly or indirectly for payments to a Borrower Related Party, except (a) as
expressly permitted in the Loan Documents, or (b) as otherwise may be approved
in writing by Administrative Agent. The obligations of the Lenders to make
Future Advances hereunder are several, and not joint, and under no circumstances
shall any Lender be obligated to fund more of its Pro Rata Share of any Future
Advance or more than its Commitment.


-40-

--------------------------------------------------------------------------------





Section 2.2    The Interest Rate.
2.2.1    Applicable Interest Rate. Subject to the last sentence of this Section
2.2.1, except as herein provided with respect to interest accruing at the
Default Rate, interest on the Note outstanding from time to time shall accrue
from the Closing Date up to and including the Maturity Date at the Applicable
Interest Rate. In the event that any Event of Default shall have occurred and be
continuing, interest on the Obligations shall accrue interest at the Default
Rate for the period that such Event of Default is continuing (it being agreed
that Administrative Agent and Lenders have no obligation to accept a cure of an
Event of Default).
2.2.2    Interest Calculation. Interest on the Note shall be calculated by
multiplying (a) the actual number of days elapsed in the period for which the
calculation is being made by (b) a daily rate based on a three hundred sixty
(360) day year (that is, the Applicable Interest Rate or the Default Rate, as
then applicable to the Note, expressed as an annual rate divided by 360) by
(c) the Outstanding Principal Balance.
2.2.3    Determination of Interest Rate.
(a)    Each determination by Administrative Agent of the Applicable Interest
Rate shall be conclusive and binding for all purposes, absent manifest error.
(b)    Unless and until a Substitute Rate is implemented in accordance with
Section 2.2.3(c) hereof, if, for any reason Administrative Agent determines in
its sole but good faith discretion (which determination shall be conclusive and
binding absent manifest error) that: (i) United States dollar deposits are not
being offered to banks in the London interbank Eurodollar market for a period
approximately equal to the applicable Interest Period; (ii) reasonable and
adequate means do not exist for ascertaining LIBOR for the applicable Interest
Period; or (iii) LIBOR does not adequately and fairly reflect the cost to the
Lenders of making or maintaining any LIBOR Loan during an applicable Interest
Period (any such determination being hereinafter referred to as a “LIBOR Rate
Unavailable Determination”), then Administrative Agent shall promptly give
notice thereof to Borrower. From and after Borrower’s receipt of such notice
unless and until a Substitute Rate is implemented in accordance with Section
2.2.3(c) hereof, the Applicable Interest Rate shall be the Base Rate, subject to
Section 2.2.3(d) hereof.
(c)    If for any reason Administrative Agent determines in its sole but good
(which determination shall be conclusive and binding absent manifest error)
that: (i) (a) United States dollar deposits are not being offered to banks in
the London interbank Eurodollar market for a period approximately equal to the
applicable Interest Period or (b) reasonable and adequate means do not exist for
ascertaining LIBOR for the applicable Interest Period, and that such
circumstances are unlikely to be temporary; (ii) LIBOR is no longer a widely
recognizable benchmark rate for newly originated commercial real estate loans in
the United States; or (iii) the applicable supervisor or administrator (if any)
of LIBOR, or any governmental authority having or purporting to have
jurisdiction over Administrative Agent, has made a public statement identifying
a specific date after which LIBOR shall no longer be used for determining
interest rates for commercial real estate loans in the United States (any such
determination being hereinafter referred to as a “LIBOR Rate Discontinued
Determination”), then Administrative Agent may designate a replacement rate


-41-

--------------------------------------------------------------------------------





(“Substitute Rate”) that Administrative Agent may thereafter elect to implement
in lieu of LIBOR in accordance with the terms hereof, and if so implemented, any
reference to LIBOR herein shall thereafter be deemed to refer to the Substitute
Rate. Such Substitute Rate shall (I) be a market standard reference rate which
is then generally being implemented by Administrative Agent and other lenders
across commercial real estate loan portfolios as a replacement for LIBOR and
(II) be publicly recognized by the International Swaps and Derivatives
Association (ISDA) as an alternative to the LIBOR Rate; provided, however, that
if the Substitute Rate determined as provided above with respect to any Interest
Period shall ever be less than the LIBOR Floor, then the Substitute Rate for
such Interest Period shall be deemed to be the LIBOR Floor. If a Substitute Rate
is so implemented, Administrative Agent shall designate (which designation shall
be conclusive and binding absent manifest error), and implement concurrently
with the Substitute Rate, a replacement spread (“Substitute Spread”) which shall
be equal to the Applicable Spread, adjusted by Administrative Agent, in a manner
consistent with Administrative Agent’s treatment of similar mortgage loan
facilities, to compensate for any difference between (x) the Substitute Rate and
(y) the average of LIBOR for the six (6) months prior to the date of the LIBOR
Rate Discontinued Determination, which shall reflect the original intent of the
parties with respect to the overall interest rate of the Loan. The Substitute
Spread shall replace the Applicable Spread on the Interest Rate Replacement Date
and shall thereafter remain constant notwithstanding that the Substitute Rate
may fluctuate from time to time. When so implemented, any reference to the
Applicable Spread herein shall thereafter be deemed to refer to the Substitute
Spread. If a Substitute Rate is implemented in lieu of LIBOR, and a Substitute
Spread is implemented in lieu of the Applicable Spread, as set forth above,
Borrower agrees to enter into such modifications and/or replacement promissory
notes as Administrative Agent deems necessary in order to evidence such
replacements provided that any such modifications or replacement promissory
notes do not increase the obligations or liabilities of Borrower or decrease any
rights of Borrower other than to a de minimis extent. Notwithstanding the
foregoing, Administrative Agent agrees that it shall consult with Borrower
regarding its selection of a Substitute Rate; provided, however, that final
determination of the Substitute Rate shall be made by Administrative Agent in
its sole but good faith discretion (and Borrower shall have no right to approve
the same).
(d)    If, after the date hereof, pursuant to the terms of this Agreement, the
Loan has been converted to a Substitute Rate Loan and any Lender shall determine
in its sole but reasonable discretion (which determination shall be conclusive
and binding upon Borrower absent manifest error) that the event(s) or
circumstance(s) which resulted in such conversion shall no longer be applicable,
such Lender shall give notice thereof to Borrower, and the Substitute Rate Loan
shall automatically convert to a LIBOR Loan on the effective date set forth in
such notice. Notwithstanding any provision of this Agreement to the contrary, in
no event shall Borrower have the right to elect to convert a LIBOR Loan to a
Substitute Rate Loan.
(e)    If any requirement of law or any change therein or in the interpretation
or application thereof, shall hereafter make it unlawful for any Lender to make
or maintain a LIBOR Loan as contemplated hereunder, (i) the obligation of such
Lender hereunder to make a LIBOR Loan shall be cancelled forthwith and (ii) such
Lender may give Borrower and Lender a Lender’s Notice, establishing the
Applicable Interest Rate at the Substitute Rate plus the Substitute Spread, in
which case the Applicable Interest Rate shall be a rate equal to the Substitute
Rate in effect from time to time plus the Substitute Spread and such initial
Applicable Interest Rate based on the


-42-

--------------------------------------------------------------------------------





Substitute Rate shall, as closely as reasonably possible, approximate the last
Applicable Interest Rate based on LIBOR. In the event the condition
necessitating the cancellation of such Lender’s obligation to make a LIBOR Loan
hereunder shall cease, such Lender shall promptly notify Borrower and Lender of
such cessation and the Loan shall resume its characteristics as a LIBOR Loan in
accordance with the terms herein from and after the first day of the Interest
Period next following such cessation. Borrower hereby agrees promptly to pay
such Lender, upon demand, any additional amounts reasonably necessary to
compensate such Lender for any out-of-pocket costs reasonably incurred by such
Lender in making any conversion in accordance with this Agreement, including,
without limitation, any interest or fees payable by such Lender to lenders of
funds obtained by it in order to make or maintain the LIBOR Loan hereunder. Any
Lender’s notice of such costs, as certified to Borrower, shall be set forth in
reasonable detail and such Lender’s calculation shall be conclusive absent
manifest error.
(f)    In the event that, after the date hereof, any change in any requirement
of law or in the formal interpretation or application thereof, or compliance by
any Lender with any directive (whether or not having the force of law) hereafter
issued from any central bank or other Governmental Authority:
(i)    shall hereafter have the effect of reducing the rate of return on any
Lender’s capital (other than as a result of an increase in taxes) as a
consequence of its obligations hereunder to a level below that which such Lender
is reasonably likely to have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s policies with respect to
capital adequacy) by any amount reasonably deemed by such Lender to be material;
(ii)    shall hereafter impose, modify, increase or hold applicable any material
reserve, special deposit, compulsory loan or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of any Lender which is not otherwise included in the determination of the
rate hereunder (other than as a result of an increase in taxes); or
(iii)    shall hereafter impose on any Lender any other condition and the result
of any of the foregoing is to increase the cost to such Lender of making,
renewing or maintaining loans or extensions of credit or to reduce any amount
receivable hereunder;
and the result of any of the foregoing is to increase the cost to Lender of
making, renewing or maintaining the Loan or to reduce any amount receivable
hereunder, then, in any such case, subject to the notice requirements in the
subsequent sentence, provided that such Lender requests the same of similarly
situated borrowers, Borrower shall promptly pay such Lender, upon demand, any
additional amounts necessary to compensate such Lender for such additional cost
or reduced amount receivable which such Lender deems to be material as
reasonably determined by such Lender; provided, however, that Borrower shall not
be required under this Section 2.2.3 to pay such Lender additional amounts for
additional costs or reduced amounts receivable that are attributable to an
increase in taxes imposed on such Lender. If any Lender becomes entitled to
claim any additional amounts pursuant to this Section 2.2.3, Administrative
Agent shall provide Borrower with not less


-43-

--------------------------------------------------------------------------------





than ten (10) Business Days written notice specifying in reasonable detail the
event by reason of which it has become so entitled and the additional amount
required to fully compensate such Lender for such additional cost or reduced
amount. A certificate as to any additional costs or amounts payable pursuant to
the foregoing sentence, executed by an authorized signatory of any Lender and
submitted by such Lender to Borrower shall be conclusive in the absence of
manifest error. This provision shall survive payment of the Note and the
satisfaction of all other obligations of Borrower under this Agreement and the
Loan Documents. For the avoidance of doubt, any payments made pursuant to this
Section 2.2.3 shall not be deemed a prepayment and no prepayment premium shall
be due in connection with such payments.
(g)    Borrower agrees to indemnify each Lender and to hold each Lender harmless
from any Losses which such Lender sustains or incurs as a consequence of (i) any
default by Borrower in payment of the principal of or interest on a LIBOR Loan,
including, without limitation, any such loss or expense arising from interest or
fees payable by such Lender to lenders of funds obtained by it in order to
maintain a LIBOR Loan hereunder, (ii) any prepayment (whether voluntary or
mandatory) of the LIBOR Loan on a day that (A) is not a Monthly Payment Date or
(B) is a Monthly Payment Date if Borrower did not give the prior written notice
of such prepayment required pursuant to the terms of this Agreement, including,
without limitation, such loss or expense arising from interest or fees payable
by such Lender to lenders of funds obtained by it in order to maintain the LIBOR
Loan hereunder and (iii) the conversion in accordance with the terms hereof of
the Applicable Interest Rate to the Substitute Rate plus the Substitute Spread
with respect to any portion of the outstanding principal amount of the Loan then
bearing interest at a rate other than the Substitute Rate plus the Substitute
Spread on a date other than the first day of an Interest Period, including,
without limitation, such loss or expenses arising from interest or fees payable
by such Lender to lenders of funds obtained by it in order to maintain a LIBOR
Loan hereunder (the amounts referred to in clauses (i), (ii) and (iii) are
herein referred to collectively as the “Breakage Costs”); provided, however,
Borrower shall not indemnify Administrative Agent or any Lender from any Losses
arising from Administrative Agent’s or any Lender’s willful misconduct or gross
negligence. Whenever in this Section 2.2.3 the term “interest or fees payable by
any Lender to lenders of funds obtained by it” is used and no such funds were
actually obtained from such lenders, it shall include interest or fees which
would have been payable by such Lender if it had obtained funds from lenders in
order to maintain a LIBOR Loan hereunder. Each Lender will provide to Borrower a
statement detailing such Breakage Costs and the calculation thereof.
(h)    The provisions of this Section 2.2.3 shall survive payment of the Note in
full and the satisfaction of all other obligations of Borrower under this
Agreement and the other Loan Documents.
2.2.4    Usury Savings. This Agreement and the other Loan Documents are subject
to the express condition that at no time shall Borrower be required to pay
interest on the principal balance of the Loan at a rate which could subject any
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the Applicable Interest Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced


-44-

--------------------------------------------------------------------------------





to the Maximum Legal Rate and all previous payments in excess of the Maximum
Legal Rate shall be deemed to have been payments in reduction of principal and
not on account of the interest due hereunder. All sums paid or agreed to be paid
to the Lenders for the use, forbearance, or detention of the sums due under the
Loan, shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate from time to time in effect and applicable to the
Loan for so long as the Loan is outstanding.
Section 2.3    Loan Payments.
2.3.1    Payment Before Maturity Date. Borrower shall make a payment to
Administrative Agent, for the benefit of Lenders of interest only on the Closing
Date for the initial Interest Period. On the Monthly Payment Date occurring in
April 9, 2019 and on each Monthly Payment Date thereafter to and including the
Maturity Date, Borrower shall make a payment to Administrative Agent, for the
benefit of Lenders equal to the Monthly Debt Service Payment Amount. Borrower
shall also pay to Administrative Agent, for the benefit of the Lenders, all
amounts required in respect of Reserve Funds as set forth in Article 6.
2.3.2    Payment on Maturity Date; Extension Options. (a) Borrower shall pay to
Administrative Agent, for the benefit of Lenders on the Maturity Date the
Outstanding Principal Balance of the Loan, any Spread Maintenance Premium (if
the Maturity Date is before the Open Prepayment Date), all accrued and unpaid
interest and all other amounts due hereunder and under the Note, the Mortgage
and the other Loan Documents.
(b) Subject to the provisions of this Section 2.3.2, Borrower shall have the
one-time option (the “First Extension Option”) to extend the Maturity Date until
the First Extension Maturity Date. In the event Borrower shall have exercised
the First Extension Option in accordance with the terms and conditions hereof,
Borrower shall have the one-time option (the “Second Extension Option”) to
extend the Maturity Date until the Second Extension Maturity Date. In the event
Borrower shall have exercised the Second Extension Option in accordance with the
terms and conditions hereof, Borrower shall have the one-time option (the “Third
Extension Option” and, together with the First Extension Option and the Second
Extension Option, each an “Extension Option”) to extend the Maturity Date until
the Third Extension Maturity Date. Borrower’s right to so extend the Maturity
Date shall be subject to the satisfaction of each of the following conditions
precedent prior to each such extension (and each such condition shall be
satisfied in connection with the exercise of each Extension Option unless such
condition is otherwise expressly specified to apply solely to the First
Extension Option, the Second Extension Option, or the Third Extension Option as
applicable):
(i)    Borrower shall have given Administrative Agent written notice of such
extension (x) no later than thirty (30) days prior to the then-current Maturity
Date and (y) no earlier than ninety (90) days prior to the then-current Maturity
Date (it being agreed that the foregoing notice shall be freely revocable by
Borrower so long as Borrower pays Administrative Agent’s out-of-pocket costs in
connection therewith) and such revocation shall not impair Borrower’s right to
otherwise exercise any applicable Extension Option in accordance with the terms
hereof);


-45-

--------------------------------------------------------------------------------





(ii)    No monetary Default or material non-monetary Default which is reasonably
likely to have a Material Adverse Effect or Event of Default shall have occurred
and be continuing at the time of the delivery of the written extension notice or
as of the first day of the relevant Extension Period;
(iii)    if requested by Administrative Agent, Administrative Agent shall have
received a title update from the Title Company (x) confirming that the Mortgage
remains a valid Lien against the Property, subject only to Permitted
Encumbrances, and (y) showing title to the Property vested in Borrower;
(iv)    Borrower shall have paid all out-of-pocket costs and expenses actually
incurred by Administrative Agent in connection with such extension, including
title and reasonable legal fees and costs;
(v)    Borrower shall have entered into a replacement Interest Rate Protection
Agreement for the applicable Extension Period and complied with the provisions
of Section 4.1.11;
(vi)    the representations and warranties made by Borrower in the Loan
Documents or otherwise made by Borrower in connection therewith shall have been
true and correct in all material respects on the date on which made and shall
also be true and correct in all material respects as if remade upon the exercise
of the applicable Extension Option and on the first day of such Extension Period
(unless such representations and warranties were made as of a specific date),
subject to changes to such representations and warranties required by the
passage of time, permitted under the terms of the Loan Documents, or otherwise
disclosed to Administrative Agent in writing, so long as such update is not the
result of any material breach of a covenant of Borrower under the Loan
Documents, and such changes do not result from any Material Adverse Effect or
any monetary Default, material non-monetary Default or Event of Default by
Borrower;
(vii)    with respect to the Second Extension Option, Borrower shall have paid
the Extension Fee on or prior to the First Extension Maturity Date;
(viii)    with respect to the Third Extension Option, Borrower shall have paid
the Extension Fee on or prior to the Second Extension Maturity Date;
(ix)    with respect to the Second Extension Option, the Debt Yield as of the
First Extension Maturity Date shall be equal to or greater than 7.00%;
(x)    with respect to the Third Extension Option, the Debt Yield as of the
Second Extension Maturity Date shall be equal to or greater than 8.00% (the Debt
Yield in each of clauses (ix) and (x), the “Minimum Extension Debt Yield”);
(xi)    Guarantor continues to comply in all material respects with the
covenants contained in the Guaranties, and Guarantor has provided to
Administrative Agent a reaffirmation of the same in a form reasonably acceptable
to Administrative Agent;


-46-

--------------------------------------------------------------------------------





(xii)    To the extent all or any portion of the Mezzanine Loan is outstanding,
Administrative Agent shall have received evidence reasonably acceptable to
Administrative Agent that the Mezzanine Loan has been extended or shall be
extended concurrently through a date not earlier than the First Extension
Maturity Date, Second Extension Maturity Date, or the Third Extension Maturity
Date, as applicable;
(xiii)    To the extent all or any portion of the Building Loan is outstanding,
Administrative Agent shall have received evidence reasonably acceptable to
Administrative Agent that the Building Loan has been extended or shall be
extended concurrently through a date not earlier than the First Extension
Maturity Date, Second Extension Maturity Date, or the Third Extension Maturity
Date, as applicable;
(xiv)    with respect to the Second Extension Option and Third Extension Option,
(i) written confirmation in the form of an Officer’s Certificate executed by a
duly authorized representative of Borrower and Savanna Fund III, stating that
the term of the “Partnership” as defined in the Savanna Fund III LPA has been
extended for one additional year in accordance with the Savanna Fund III LPA or
(ii) an Acceptable Replacement Guarantor be substituted for Savanna Fund III;
notwithstanding the foregoing, at any time after the term of the “Partnership”
as defined in the Savanna Fund III LPA has expired and Savanna Fund III is in an
orderly liquidation, Administrative Agent may request certification on a monthly
basis of Savanna Guarantor’s compliance with the covenants set forth in Section
25 of the Recourse Guaranty;
If Borrower is unable to satisfy all of the foregoing conditions within the
applicable time frames for each, Administrative Agent shall have no obligation
to extend the Maturity Date hereunder.
Notwithstanding anything to the contrary contained herein, Borrower shall have
the right to prepay the Loan in an amount equal to the Mortgage Pro Rata Share
of the amount required to achieve the Minimum Extension Debt Yield to exercise
the First Extension Option, the Second Extension Option or Third Extension
Option, as applicable (any such amount, the “Optional Extension Prepayment
Amount”), but subject to the applicable terms and conditions of Section 2.4.1 of
this Agreement and provided that the Mezzanine Pro Rata Share of the applicable
Optional Extension Prepayment Amount is also simultaneously prepaid by Mezzanine
Borrower in accordance with the Mezzanine Loan Agreement and provided that
Mezzanine Borrower has also complied with the applicable requirements of Section
2.4.1 of the Mezzanine Loan Agreement (as confirmed by Mezzanine Administrative
Agent); provided, that Administrative Agent acknowledges and agrees that any
optional prepayment in connection with this paragraph shall not result in
Borrower being obligated to pay any prepayment penalty, Spread Maintenance
Premium or any similar premium or fee. In lieu of payment of the Mortgage Pro
Rata Share of the Optional Extension Prepayment Amount, Borrower may at its
option (X) deliver (i) to Administrative Agent, for the benefit of Lenders, a
Letter of Credit in the face amount of the Mortgage Pro Rata Share of the
Optional Extension Prepayment Amount to be held as collateral for the Loan
(provided that Mezzanine Borrower shall have simultaneously delivered to
Mezzanine Administrative Agent a letter of credit in the face amount of the
Mezzanine Pro Rata Share of the applicable Optional Extension Prepayment Amount
(to be held as collateral for the Mezzanine Loan in accordance with


-47-

--------------------------------------------------------------------------------





the Mezzanine Loan Documents), so that the sum of the face amount of such Letter
of Credit delivered to Administrative Agent, for the benefit of Lenders, plus
the face amount of such letter of credit delivered to Mezzanine Administrative
Agent shall be equal to the aggregate Optional Extension Prepayment Amount, or
(Y) deposit cash in the amount of the Mortgage Pro Rata Share of Optional
Extension Prepayment Amount into the Cash Collateral Account (provided that
Mezzanine Borrower shall have simultaneously deposited with Mezzanine
Administrative Agent cash in the aggregate amount of the Mezzanine Pro Rata
Share of the Optional Extension Prepayment Amount (in accordance with the
Mezzanine Loan Documents), so that the sum of the amount of cash deposited in
the Cash Collateral Account, plus the amount of deposited with Mezzanine
Administrative Agent shall be equal to the aggregate Optional Extension
Prepayment Amount). . If Borrower elects to deliver to Administrative Agent, for
the benefit of Lenders a Letter of Credit pursuant to this Section 2.3.2, then
the Letter of Credit provisions set forth in Schedule VIII shall be applicable.
Any collateral provided to Administrative Agent pursuant to (X) or (Y) above
shall be released to Borrower upon the Property achieving the Minimum Extension
Debt Yield for two (2) consecutive calendar quarters.
2.3.3    Late Payment Charge. If any principal, interest or any other sum due
under the Loan Documents (other than the payment of principal and any other
amounts due on the Maturity Date), is not paid by Borrower on or before the date
on which it is due (unless (A) funds for such payment were available in the
applicable Subaccounts (as defined in the Cash Management Agreement) and
ear-marked for such payment, (B) Administrative Agent’s access to such sums was
not restricted or constrained in any manner by Borrower, any Affiliate of
Borrower or any applicable Legal Requirement and (C) no Event of Default was
continuing), Borrower shall pay to Administrative Agent, for the benefit of
Lenders promptly following written demand an amount equal to the lesser of five
percent (5%) of such unpaid sum or the Maximum Legal Rate in order to defray the
expense incurred by Administrative Agent in handling and processing such
delinquent payment and to compensate Administrative Agent for the loss of the
use of such delinquent payment. Any such amount shall be secured by the Mortgage
and the other Loan Documents and payable to Administrative Agent, for the
benefit of Lenders promptly following written demand.
2.3.4    Method and Place of Payment. (a) Except as otherwise specifically
provided herein, all payments and prepayments under this Agreement and the Note
shall be made to Administrative Agent, for the benefit of Lenders, not later
than 3:00 P.M., New York City time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Administrative Agent’s office, and any funds received by Administrative Agent,
for the benefit of Lenders after such time shall, for all purposes hereof, be
deemed to have been paid on the next succeeding Business Day.
(b)    Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be the next succeeding Business Day. Whenever any obligation
of Borrower, Administrative Agent or Lender is required to be performed
hereunder or under any other Loan Document a day which is not a Business Day,
such action shall be required to be performed by the next succeeding Business
Day.


-48-

--------------------------------------------------------------------------------





(c)    All payments required to be made by Borrower hereunder or under the Note
or the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto (other than payment in full of the applicable payment).
Section 2.4    Prepayments.
2.4.1    Voluntary Prepayments. (a)  Except as otherwise provided herein,
Borrower shall not have the right to prepay the Loan in whole or in part.
Provided no Event of Default has occurred and be continuing, prior to the Open
Prepayment Date, Borrower may, upon not less than ten (10) Business Days’ prior
written notice to Administrative Agent (or such shorter period of time as may be
permitted by Administrative Agent in its sole discretion), prepay the Debt in
whole (but not in part except as otherwise contemplated pursuant to the terms
hereof, including, without limitation any tender of any Optional Cash Trap
Prepayment Amount or Optional Extension Prepayment Amount or a prepayment
pursuant to Section 7.1 hereof) on any date with the payment of the Spread
Maintenance Premium (plus Short Interest and Breakage Costs). Provided no Event
of Default has occurred and be continuing, from and after the Open Prepayment
Date, Borrower may, upon not less than ten (10) Business Days’ prior written
notice to Administrative Agent (or such shorter period of time as may be
permitted by Administrative Agent in its sole discretion), prepay the Debt in
whole (but not in part except as otherwise contemplated pursuant to the terms
hereof, including, without limitation any tender of any Optional Cash Trap
Prepayment Amount or Optional Extension Prepayment Amount or a prepayment
pursuant to Section 7.1 hereof) on any date without payment of the Spread
Maintenance Premium or any other fee or premium (other than Short Interest and
Breakage Costs, if any); provided that Borrower may revoke such notice of
prepayment at any time prior to the prepayment date set forth in such notice
(subject to payment of any Breakage Costs and any out-of-pocket costs or
expenses actually incurred by Administrative Agent or Lenders in connection with
such revocation). Any prepayment received by Administrative Agent on a date
other than a Monthly Payment Date shall include interest which would have
accrued thereon to the next Monthly Payment Date (“Short Interest”) and such
amounts (i.e., principal and interest prepaid by Borrower) shall be applied to
the Loan on the next Monthly Payment Date. Except as otherwise contemplated
pursuant to the terms hereof, the Mezzanine Loan and the Building Loan must be
simultaneously repaid in full with any voluntary prepayment of the Loan made
pursuant to the foregoing.
(b)     Unless an Event of Default exists or if there is an application of Net
Proceeds to the Loan or in connection with the tender of any Optional Cash Trap
Prepayment Amount or Optional Extension Prepayment Amount or in connection with
a prepayment pursuant to Section 7.1 hereof, all principal payments or
prepayments made by Borrower and/or Mezzanine Borrower with respect to the Loan,
the Building Loan or the Mezzanine Loan shall be applied to amounts owing with
respect to the Loan, the Building Loan and the Mezzanine Loan on a pro rata
basis (based on the then-outstanding principal amounts of the Loan, the Building
Loan and the Mezzanine Loan) in accordance with the Loan Documents, the Building
Loan Documents and the Mezzanine Loan Documents, respectively, and Borrower
shall cause Mezzanine Borrower to make the applicable pro rata payment of the
Mezzanine Loan in accordance with the Mezzanine Loan Documents. Without
limitation of any other provisions of the Loan Documents, Borrower shall not
permit any


-49-

--------------------------------------------------------------------------------





payment to be made to the Mezzanine Lender (whether principal, interest or
otherwise) in respect of the Mezzanine Loan at any time that an Event of Default
exists or would exist upon the making of such payment unless the Borrower is
concurrently repaying the Debt in full.
2.4.2    Mandatory Prepayments. On each date on which Administrative Agent, for
the benefit of Lenders actually receives a distribution of Net Proceeds, and if
Administrative Agent is not required to make such Net Proceeds available to
Borrower for a Restoration or, if not required, does not elect to make such net
Proceeds available to Borrower for a Restoration, Administrative Agent shall
apply such Net Proceeds to prepay the Outstanding Principal Balance in an amount
equal to one hundred percent (100%) of such Net Proceeds together with interest
that would have accrued on such amounts through the next Monthly Payment Date.
Notwithstanding anything contained in this Section 2.4.2 hereof to the contrary,
in the event Administrative Agent uses Net Proceeds to prepay a portion of the
principal balance of the Loan and any accrued and unpaid interest thereon (other
than by application of any balance applied to the Debt after Restoration is
complete, pursuant to Section 5.3.2(g)), Borrower may prepay the entire amount
of the Loan outstanding after the application of such Net Proceeds on the next
Monthly Payment Date. No Spread Maintenance Premium or other prepayment fee
shall be due in connection with any prepayment made pursuant to this Section
2.4.2, but subject to payment of any Breakage Costs.
2.4.3    Spread Maintenance Premium Payment. Other than as set forth in Section
2.3.2, Section 2.4.2 or the definition of Cash Trap Period, payment of all or
any part of the principal of the Loan by Borrower, a purchaser at foreclosure or
any other Person prior to the Open Prepayment Date (whether or not an Event of
Default exists) shall require payment of the Spread Maintenance Premium.
Section 2.5    Regulatory Change; Taxes.
2.5.1    Increased Costs. If any Regulatory Change shall: (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Lender or any company Controlling
such Lender; (ii) subject any Lender or any company Controlling such Lender to
any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes and (C) Connection Income Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations or its deposits, reserves, other liabilities or capital attributable
thereto; or (iii) any other condition, cost or expense (other than Taxes)
affecting this Agreement or the portion of the Loan made by such Lender or
participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender or any company Controlling such Lender of
making, converting to, continuing or maintaining any Loan or of maintaining its
obligation to make such Loan, or to reduce the amount of any sum received or
receivable by such Lender or any company Controlling such Lender (whether of
principal, interest or any other amount) (such increases in cost and reductions
in amounts receivable being herein called “Increased Costs”), then, upon request
of such Lender, and provided that Lender requests the same of similarly situated
borrowers, Borrower will pay to such Lender or any company Controlling such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender for such Increased Costs.


-50-

--------------------------------------------------------------------------------





2.5.2    Payment Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of Administrative
Agent) requires the deduction or withholding of any Tax from any such payment,
then Borrower shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, then the sum payable by Borrower shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.5.2)
each Lender receives an amount equal to the sum it would have received had no
such deduction or withholding been made.
2.5.3    Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of Lender timely reimburse it for the payment of, any present or future
stamp or documentary taxes or other excise taxes, charges, or similar levies
which arise from any payment made hereunder, or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement, the other Loan
Documents, or the Loan, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.8.2) (hereinafter referred to as “Other Taxes”).
2.5.4    Indemnification by Borrower. Borrower shall indemnify each Recipient,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.5.4) payable or paid by
such Recipient or required to be withheld or deducted from a payment such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by Administrative Agent on
its own behalf or on behalf of a Lender shall be conclusive absent manifest
error.
2.5.5    Evidence of Payments. As soon as practicable after any payment of Taxes
by Borrower to a Governmental Authority pursuant to this Section 2.5, Borrower
shall deliver to Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.
2.5.6    Status of Lenders.
(a)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrower or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, a Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or


-51-

--------------------------------------------------------------------------------





reasonably requested by Borrower or Administrative Agent as will enable Borrower
or Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.5.6(b)(i), (b)(ii) and (b)(iv) below) shall not be
required if in such Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(b)    Without limiting the generality of the foregoing,
(i)    if a Lender is a U.S. Person, such Lender shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(ii)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or Administrative Agent), whichever
of the following is applicable:
(A)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(B)    executed copies of IRS Form W-8ECI;
(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit B-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(D)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate


-52-

--------------------------------------------------------------------------------





substantially in the form of Exhibit B-2 or Exhibit B-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit B-4 on behalf of each such direct and
indirect partner;
(iii)    any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes Administrative Agent under this Agreement (and from time
to time thereafter upon the reasonable request of Borrower or Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit Borrower or Administrative Agent to
determine the withholding or deduction required to be made; and
(iv)    if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.
2.5.7    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.5 (including by
the payment of additional amounts pursuant to this Section 2.5), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party incurred in connection with obtaining such refund and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid


-53-

--------------------------------------------------------------------------------





over pursuant to this Section 2.5.7 (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the extent that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.5.7, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.5.7 the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
2.5.8    Survival. Each party’s obligations under this Section 2.5 shall survive
the resignation or replacement of Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
2.5.9    Defined Terms. For purposes of this Section 2.5, the term “applicable
law” shall include FATCA.
2.5.10    Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Borrower to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.4(a) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to the Lender from
any other source against any amount due to Administrative Agent under this
Section 2.5.10.
Section 2.6    Working Capital; Advances.
2.6.1    Working Capital. On the date hereof, Lenders have made their Pro Rata
Shares in an amount equal to $4,950,000.00 into an account with the Working
Capital Bank (the “Working Capital Account”).  Amounts deposited pursuant to
this Section 2.6.1 are referred to herein as the “Working Capital Funds”.
Borrower shall use the Working Capital Funds for Property related costs and
expenses and Borrower shall not declare or pay any dividends or otherwise
declare or make any distribution to Borrower’s members from such Working Capital
Funds. The Working Capital Account will be under the sole control and dominion
of Administrative Agent, for the benefit of Lenders, except, so long as no Event
of Default is continuing, Borrower shall have the right to make withdrawals from
the Working Capital Account. Upon the occurrence and during the


-54-

--------------------------------------------------------------------------------





continuance of an Event of Default, Borrower shall no longer have any right to
withdraw Working Capital Funds from the Working Capital Account, as further set
forth in the Working Capital Account Agreement, and Administrative Agent may
apply any Working Capital Funds on deposit in the Working Capital Account to the
payment of the Debt in such order, proportion and priority as Administrative
Agent may determine in its sole and absolute discretion. Borrower shall pay for
all expenses of opening and maintaining the Working Capital Account. Any
remaining Working Capital Funds after the Debt has been repaid in full shall be
disbursed to Borrower.
At or prior to the Closing Date, Borrower shall establish and maintain the
Working Capital Account as a segregated Eligible Account pursuant to the terms
of the Working Capital Account Agreement with the Working Capital Bank, which
such Working Capital Account shall be in trust for the benefit of Lenders and
shall be under the sole dominion and control of Borrower prior to an Event of
Default and thereafter, Administrative Agent, for the benefit of Lenders.
Borrower (i) hereby grants to Administrative Agent, for the benefit of Lenders a
first priority security interest in the Working Capital Account and all deposits
at any time contained therein and the proceeds thereof, and (ii) will take all
actions necessary to maintain in favor of Administrative Agent, for the benefit
of Lenders a perfected first priority security interest in the Working Capital
Account, including, without limitation, the execution of any account control
agreement required by Administrative Agent. Borrower shall not further pledge,
assign or grant any security interest in the Working Capital Account or the
monies deposited therein or permit any lien or encumbrance to attach thereto, or
any levy to be made thereon, or any UCC-1 financing statements, except those
naming Administrative Agent, for the benefit of Lenders as the secured party, to
be filed with respect thereto. Borrower will not in any way alter, modify or
close the Working Capital Account and will notify Administrative Agent of the
account number thereof. Prior to an Event of Default, Borrower shall have the
sole right to make withdrawals from the Working Capital Account and all costs
and expenses for establishing and maintaining the Working Capital Account shall
be paid by Borrower. After an Event of Default, Administrative Agent, for the
benefit of Lenders shall have the sole right to make withdrawals from the
Working Capital Account and all costs and expenses for establishing and
maintaining the Clearing Account shall be paid by Borrower. All monies now or
hereafter deposited into the Working Capital Account shall be deemed additional
security for the Debt. Borrower shall indemnify Administrative Agent, each
Lender and bank and hold Administrative Agent, each Lender and Working Capital
Bank harmless from and against any and all actions, suits, claims, demands,
liabilities, losses, damages, obligations and costs and expenses (including
litigation costs and reasonable attorneys’ fees and expenses) arising from or in
any way connected with the Working Capital Account, such Working Capital Account
Agreement or the performance of the obligations for which the Working Capital
Account was established (unless arising from the gross negligence or willful
misconduct of Administrative Agent, any Lender or Clearing Bank, as applicable).
2.6.2    Conditions of Future Advances (Capital Expenditures), Future Advances
(TI/LCs) and Future Advances (Interest/Carry Shortfall).
The obligation of Lenders to make their Pro Rata Shares of any Future Advance
(Capital Expenditures), Future Advance (TI/LCs) and/or Future Advance
(Interest/Carry Shortfall) hereunder shall be subject to the following
conditions precedent, all of which conditions precedent must be satisfied, to
the extent applicable (and remain satisfied as of the date the Future Advance


-55-

--------------------------------------------------------------------------------





is actually made by Lenders) prior to Lenders making their Pro Rata Shares of
any such Future Advance (Capital Expenditures), Future Advance (TI/LCs) and/or
Future Advance (Interest/Carry Shortfall) under this Agreement and, upon
satisfaction of the following conditions precedent, Lenders shall be obligated
to make their Pro Rata Shares of any applicable Future Advance (Capital
Expenditures), Future Advance (TI/LCs) and/or Future Advance (Interest/Carry
Shortfall).
(a)    General Conditions:
(i)    Borrower’s Requisition. Borrower has delivered to Administrative Agent
Borrower’s Requisition (and all deliverables required to be provided in
connection therewith pursuant to this Article 2), which shall constitute
Borrower’s representation and warranty to Administrative Agent that: (a) all
costs for the payment of which Administrative Agent has previously advanced
funds have in fact been paid, (b) all the representations and warranties
contained in Article III of this Agreement continue to be true and correct in
all material respects, except to the extent such representation or warranty was
made as of a specified earlier date, in which case such representation shall be
true and correct in all material respects as of the date made, subject to
changes to such representations and warranties disclosed to Administrative Agent
in writing, so long as such update is not the result of any breach of a covenant
of Borrower under the Loan Documents, and such changes do not result from any
monetary Default, material non-monetary Default which is reasonably likely to
have a Material Adverse Effect or Event of Default by Borrower, and (c) no
monetary Default, material non-monetary Default or Event of Default shall have
occurred and be continuing (unless such monetary Default or material
non-monetary Default would be cured by funding the applicable Future Advance
(Capital Expenditures), Future Advance (TI/LCs) and/or Future Advance
(Interest/Carry Shortfall)).
(ii)    No Liens. The Property shall be free from all Liens (other than
Permitted Encumbrances).
(iii)    Proceedings. There shall be no governmental actions, proceedings or
investigations pending or threatened in writing against or filed by Borrower
which is reasonably likely to have a Material Adverse Effect.
(iv)    No Default. On and prior to the date of such Future Advance (Capital
Expenditures) or Future Advance (TI/LCs), there shall exist no monetary Default,
material non-monetary Default which is reasonably likely to have a Material
Adverse Effect or Event of Default (unless such monetary Default or such
material non‑monetary Default would be cured by funding the applicable Future
Advance (Capital Expenditures), Future Advance (TI/LCs) and/or Future Advance
(Interest/Carry Shortfall)).
(v)    Available Commitments. Such Future Advance, together with all other
Future Advances previously made hereunder, shall not exceed the aggregate
remaining Commitments.


-56-

--------------------------------------------------------------------------------





(vi)    Mezzanine Loan. Mezzanine Lender shall have funded Mezzanine Lender’s
Percentage of such Future Advance; provided, however, if Mezzanine Lender shall
have failed to fund Mezzanine Lender’s Percentage of any Future Advance, and
Mezzanine Borrower has satisfied all conditions precedent to such Future Advance
under the Mezzanine Loan Agreement, such that Mezzanine Lender has become a
“Defaulting Lender” (as defined in the Mezzanine Loan Agreement) (a “Mezzanine
Funding Failure”), Borrower shall be permitted to “fund” Mezzanine Lender’s
Percentage of any such Future Advance (i.e., Borrower shall provide to
Administrative Agent evidence acceptable to Administrative Agent that it has
sufficient funds on deposit to be allocated to the Approved Costs which were to
be paid by Mezzanine Lender’s Percentage of such Future Advance) provided that
(x) no Event of Default is continuing, (y) Mezzanine Borrower is actively
pursuing its remedies against such Defaulting Lender (as defined in the
Mezzanine Loan Agreement) in accordance with the terms of the Mezzanine Loan
Agreement, including, without limitation, Section 7.1 thereof and (z) Borrower
delivers to Administrative Agent, for the benefit of Lenders, a Letter of Credit
in the face amount of the remaining Future Funding Amount (as defined in the
Mezzanine Loan Agreement) or deposits with Administrative Agent cash in the
amount of the remaining Future Funding Amount (as defined in the Mezzanine Loan
Agreement) (any such collateral, the “Funding Collateral”). If Borrower elects
to deliver to Administrative Agent, for the benefit of Lenders, a Letter of
Credit pursuant to this subclause, then the Letter of Credit provisions set
forth in Schedule VIII shall be applicable. Following any Mezzanine Funding
Failure, if each of clause (x), (y) and (z) above has been satisfied by
Mezzanine Borrower or Borrower, as applicable, and Borrower has not funded
Mezzanine Lender’s Percentage of such Future Advance by the date that is two (2)
Business Days after the date Mezzanine Lender was required to fund, then
Administrative Agent may draw upon the Funding Collateral in an amount equal to
Mezzanine Lender’s Percentage of such Future Advance and shall release the same
to Borrower (to be applied by Borrower and/or Mezzanine Borrower in accordance
with its Requisition). If Borrower or Mezzanine Lender funds Mezzanine Lender’s
Percentage of any Future Advance (to be applied by Borrower and/or Mezzanine
Borrower in accordance with its Requisition), so long as no Event of Default is
continuing, Administrative Agent will release a corresponding amount of the
Funding Collateral to Borrower (to be used by Borrower as determined by
Borrower).
(vii)    Payment of Fees. Administrative Agent shall have received payment for
any and all reasonable fees payable with respect to the applicable Future
Advance, including, but not limited to, solely with respect to the Future
Advance (Capital Expenditures) and Future Advance (TI/LCs),the reasonable fees
and out-of-pocket expenses of the Construction Consultant (which shall not
exceed $2,000 per draw (together with amounts paid for any concurrent draw made
under the Mezzanine Loan), if any, relating to the Loan, and all other
reasonable, out-of-pocket fees, costs and expenses (including, without
limitation, reasonably attorneys’ fees) of Administrative Agent relating to the
Loan to the extent then due and payable.
(viii)    Materials. Solely with respect to the Future Advance (Capital
Expenditures) and Future Advance (TI/LCs), with respect to any materials stored
on the Property, the Lenders shall not be required to make Future Advances for
the costs incurred


-57-

--------------------------------------------------------------------------------





by Borrower in connection therewith, except to the extent (x) Administrative
Agent has received evidence that such materials are covered by the insurance
policies required by this Agreement and are identified and protected against
loss, theft and damage in a manner acceptable to Administrative Agent and the
Construction Consultant, (y) Administrative Agent shall have received bills of
sale and other documentation evidencing payment in full of such materials,
Borrowers’ ownership thereof following payment of such amount, and the release
of any right, title or lien in respect thereof by any vendor after payment of
such amount. The costs of any such materials stored at the Property, at any one
time, for which Borrower shall have received (or is then requesting) a Future
Advance (together with any Future Advance (as defined in the Building Loan) or
any Future Advance (as defined in the Mezzanine Loan)), shall not exceed
$1,000,000 in the aggregate.
(b)    No Damage. The Improvements shall not have been damaged by fire,
explosion, accident, flood or other casualty, unless Administrative Agent shall
be satisfied, in the reasonable judgment of Administrative Agent, that
sufficient insurance proceeds (net of any deductible) together with any Future
Advance Proceeds available for such purpose or other funds provided by Borrower
will be available to effect the Restoration thereof prior to the Initial
Maturity Date based upon Administrative Agent’s reasonable estimate of the time
necessary to perform such Restoration.
(c)    Endorsement to Title Insurance Policy. Solely with respect to the Future
Advance (Capital Expenditures) and Future Advance (TI/LCs) (excluding Future
Advances (TI/LCs) funded to pay Leasing Commissions, if required by
Administrative Agent, Borrower has delivered to Administrative Agent a “title
continuation” reasonably acceptable to Administrative Agent dated as of the date
of each Future Advance, which shall show the Mortgage as a first lien on the
Property subject only to Permitted Encumbrances and, subject to subsection (l)
below, a “pending disbursement” endorsement in a form reasonably acceptable to
Administrative Agent, which endorsement shall increase the coverage of the Title
Insurance Policy by the amount of the Future Advance through the pending
disbursement clause.
(d)    Licenses and Permits: Solely with respect to the Future Advance (Capital
Expenditures) and Future Advance (TI/LCs), Borrower shall have delivered to
Administrative Agent evidence that (a) any and all building or other permits (if
any) required for the continuous construction of the applicable portion of the
Capital Expenditures Work or Tenant Improvement Work that is the subject of such
Future Advance in accordance with all Legal Requirements have been obtained (and
that any and all notices required by any Governmental Authority or by any
applicable Legal Requirement to be filed prior to commencement of construction
of the improvements contemplated by the Capital Expenditures Work or applicable
Lease shall have been filed), and (b) all other material Governmental Approvals,
third-party approvals and easements necessary for the construction and
completion of the applicable portion of the Capital Expenditures Work or Tenant
Improvement Work that is the subject of such Future Advance have been obtained
and are in full force and effect.
(e)    Plans: Solely with respect to the Future Advance (Capital Expenditures)
and Future Advance (TI/LCs) (excluding Future Advances (TI/LCs) funded to pay
Leasing Commissions), Administrative Agent shall have received a complete set of
any plans and


-58-

--------------------------------------------------------------------------------





specifications that were prepared for any (A) Capital Expenditures Work and
(B) Tenant Improvement Work in each case having a cost in excess of
$1,000,000.00, and Administrative Agent shall have approved the same, such
approval not to be unreasonably withheld, delayed or conditioned; provided,
however, with respect to Tenant Improvement Work, Administrative Agent’s
approval under this clause (e) shall be required only to the extent such Tenant
Improvement Work is pursuant to a Major Lease which has not been previously
approved by Administrative Agent and such approval is required under this
Agreement.
(f)    Contracts: Solely with respect to the Future Advance (Capital
Expenditures) and Future Advance (TI/LCs) (excluding Future Advances (TI/LCs)
funded to pay Leasing Commissions), Borrower shall have delivered to
Administrative Agent the general contract for any (A) Capital Expenditures Work
and (B) any Tenant Improvement Work in each case having a cost in excess of
$1,000,000.00, together with such other Contracts as may be reasonably requested
by Administrative Agent, and Administrative Agent shall have approved the same,
such approval not to be unreasonably withheld, delayed or conditioned; provided,
however, with respect to Tenant Improvement Work, Administrative Agent’s
approval under this clause (f) shall be required only to the extent such Tenant
Improvement Work is pursuant to a Major Lease which has not been previously
approved by Administrative Agent and such approval is required under this
Agreement.
(g)    Budget: Solely with respect to the Future Advance (Capital Expenditures)
and Future Advance (TI/LCs), (excluding Future Advances (TI/LCs) funded to pay
Leasing Commissions), Borrower shall have delivered to Administrative Agent a
budget for such Capital Expenditures Work and for such Tenant Improvement Work
reflecting the anticipated cost for performing such Capital Expenditures Work
and Tenant Improvement Work, and Administrative Agent shall have approved the
same, such approval not to be unreasonably withheld, delayed or conditioned
(each such budget, as approved by Administrative Agent, a “Project Budget”);
provided that the initial Project Budget for the Capital Expenditures Work
attached hereto as Schedule IX is hereby approved by Administrative Agent.
(h)    Inspection: Solely with respect to the Future Advance (Capital
Expenditures) and Future Advance (TI/LCs) (excluding Future Advances (TI/LCs)
funded to pay Leasing Commissions) which disbursement will exceed $100,000, in
connection with any Tenant Improvement Work or Capital Expenditures Work,
Administrative Agent, at its option, may require an inspection of the applicable
portion of the Property at Borrower’s expense prior to making a Future Advance
in order to verify completion of improvements constituting the applicable
Capital Expenditures Work, Tenant Improvement Work or other TI/LC Costs, as the
case may be.
(i)    Lease Approval; Capital Expenditures: Solely with respect to the Future
Advance (Capital Expenditures) and Future Advance (TI/LCs), Administrative Agent
shall have approved (i) the Lease that is the subject of a Future Advance
(TI/LCs) to the extent that Administrative Agent’s approval is required under
the terms of the Loan Documents and (ii) the TI/LC Costs that are the subject of
a Future Advance, unless such TI/LC Costs are either (A) specifically set forth
in such Lease approved (or deemed approved) by Administrative Agent pursuant to
this Agreement or (B) not specifically set forth in a Lease approved (or deemed
approved) by Administrative Agent pursuant to this Agreement, but are capped at
a specific amount set forth


-59-

--------------------------------------------------------------------------------





in such approved Lease or are in accordance with the Minimum Leasing Parameters.
With respect to advances of the Future Advances (Capital Expenditures),
Administrative Agent shall have approved the applicable Capital Expenditures
Work or the Capital Expenditures Work shall be included in any Approved Annual
Budget. Notwithstanding the foregoing, Administrative Agent shall not be
obligated to make or cause to be made any Future Advance of Leasing Commissions
until the executed Lease and the agreement pursuant to which any Leasing
Commission is due are each delivered to Administrative Agent and such Lease (to
the extent that Administrative Agent’s consent is required for such Lease under
the terms of the Loan Documents) and such agreement are approved by
Administrative Agent (to the extent that Administrative Agent’s approval is
required for such agreement under the terms of the Loan Documents).
(j)    Tenant Allowances: Solely with respect to the Future Advance (TI/LCs), in
connection with any Tenant Improvement Work performed or to be performed by the
tenant under a Lease and Borrower’s obligation thereunder is to pay to such
tenant an allowance (all as more specifically provided for in each Lease),
Borrower shall (i) provide Administrative Agent with the Lease and identify the
section of such Lease detailing the requirements and conditions to Borrower’s
obligation to fund under such Lease (together with evidence reasonably
satisfactory to Administrative Agent that each of the material conditions has
been satisfied), (ii) to the extent Borrower has the right to receive or request
the same under such Lease, Borrower shall deliver a budget for such Tenant
Improvement Work to Administrative Agent prior to making the first request of a
Future Advance with respect to the applicable Tenant Improvement Allowance,
together with the plans and specifications for such work, (iii) certify in
writing that the conditions have been satisfied and that Borrower is obligated
to disburse the funds to the Tenant under such Lease, (iv) use commercially
reasonable efforts to cause Tenant to perform all Tenant Improvement Work that
is the subject of the Tenant Improvement Allowance in accordance with the Lease
and (v) deliver to Administrative Agent, concurrently with the request for any
Future Advance, all of the materials delivered by the applicable tenant to
Borrower in connection with such Future Advance.
(k)    Final Payment: Solely with respect to the Future Advance (Capital
Expenditures) and Future Advance (TI/LCs), in connection with a Future Advance
for the final amounts to pay for Tenant Improvement Work or Capital Expenditures
Work performed or to be performed by or on behalf of Borrower or by the Tenant
with respect to any such Lease, Borrower shall provide Administrative Agent with
(A) evidence of payment of all costs and expenses of completing the applicable
work and a termination of any existing notices of commencement with respect to
such work, (B) a copy of any and all applicable permits, if any, required by
Legal Requirements, with respect to any such Tenant Improvements, so as to allow
the Tenant to occupy the leased premises as contemplated under such Lease, and
(C) an original estoppel certificate in form and substance reasonably acceptable
to Administrative Agent executed by the applicable tenant under the Lease for
which such request relates, stating that such tenant has accepted the subject
tenant improvements and that there are no defaults known to the tenant under
such Lease.
(l)    Serial Mortgage: As an accommodation to Borrower, Administrative Agent
and the Lenders have agreed that Borrower shall be required to utilize so-called
“serial mortgages” to secure any and all Future Advances.  Accordingly, the
Mortgage executed on the date hereof shall include a mortgage for a principal
amount equal to the Initial Advance plus a Future


-60-

--------------------------------------------------------------------------------





Advance in the total amount of $45,900,000.00. If, at any time, the amount
advanced by the Lenders pursuant to this Agreement together with any Future
Advance then requested by Borrower shall exceed the aggregate principal amount
of the Mortgage, together with each subsequent mortgage recorded pursuant to
this Section 2.6.2(a) (each, a “Serial Mortgage”), as a condition precedent to
the Lenders’ obligation to make any such Future Advance (a) Borrower must
execute and deliver to Administrative Agent an additional Serial Mortgage for a
principal amount selected by Borrower equal to at least $2,000,000 (or, if less,
the then-unfunded aggregate Commitment of the Lenders); (b) in connection with
the recordation of any Serial Mortgage, Administrative Agent shall have received
a Title Insurance Policy with respect to such Serial Mortgage issued by the
Title Company and dated as of the date of the Serial Mortgage, with a pending
disbursements endorsement (if any Future Advances to be made following the date
of such Serial Mortgage are to be secured by such Serial Mortgage), reinsurance
and direct access agreements reasonably acceptable to Administrative Agent,
which Title Insurance Policy shall (i) provide coverage in the amount of the
Serial Mortgage then being recorded, (ii) insure Administrative Agent that the
applicable Serial Mortgage creates a valid Lien on the Property, free and clear
of all exceptions from coverage other than Permitted Encumbrances and standard
exceptions and exclusions from coverage to the extent set forth in the Title
Insurance Policy provided to Administrative Agent in connection with the closing
of the Loan, and (iii) name Administrative Agent as the insured; (c)
Administrative Agent shall have received evidence that all premiums in respect
of the Title Policy and all mortgage recording taxes and filing fees in respect
of the Serial Mortgage have been paid; (d) Administrative Agent shall have
received an opinion of counsel to Borrower with respect to the Serial Mortgage
as may be reasonably required by Administrative Agent, in form and substance
satisfactory to Administrative Agent (it being acknowledged and agreed that the
form delivered on the date hereof in connection with the closing of the Loan is
reasonably satisfactory to Administrative Agent) and (e) Borrower shall pay all
out-of-pocket costs and reasonable expenses incurred in connection with the
execution of the foregoing documents and the preparation, execution and delivery
of the documents contemplated in this subsection (l).
(m)    Building Loan: Borrower, Administrative Agent and the Lenders acknowledge
that Borrower desires to utilize a portion of the Future Advances to pay for
“costs of the improvement” (as defined in the New York Lien Law) and that loans
utilized to fund same must be formatted as a building loan (the “Building Loan”)
to comply with the New York State Lien Law. In furtherance thereof, the parties
hereto agree as follows:
(A)    The Lenders shall not be required make any Future Advances for “costs of
the improvement” unless Borrower is in full compliance with the following
provisions of this Section 2.6.2.
(B)    On the date hereof, Administrative Agent, the Lenders and Borrower have
executed and delivered (i) that certain Building Loan Agreement (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Building Loan Agreement”), (ii) that certain Building Loan Mortgage, Assignment
of Leases and Rents and Security Agreement in the amount of $45,900,000.00 and
(iii) that certain Building Loan Note in the amount of $45,900,000.00 (as such
amount may be increased in accordance in accordance with the terms of the
Building Loan Agreement, the “Building Loan Amount”). If at any


-61-

--------------------------------------------------------------------------------





time amount of the Building Loan shall be increased, Borrower, Administrative
Agent and/or the Lenders, as applicable, shall execute and deliver amendments or
modifications to, or replacements of, the foregoing documents to reflect the
increased Building Loan Amount (which shall include, without limitation, a
Serial Mortgage securing no less than $2,000,000, together with (i) an amendment
to this Agreement which reduces the Commitment and the amounts set forth in the
definitions of each of Future Advance (Capital Expenditures), Future Advance
(TI/LCs), Future Advance (Interest/Carry Shortfall) and Future Funding Amount by
the corresponding amounts of such items in the Building Loan Agreement, (ii) an
amendment and restatement of the Note to reduce the principal balance thereof by
then-applicable Building Loan Amount, (iii) a building loan assignment of leases
and rents in form and substance substantially similar to the Assignment of
Leases Rents, (iv) an affidavit complying with Section 22 of the New York Lien
Law which is reasonably acceptable to Borrower and Lender, (v) an affidavit
under Section 255 of the New York Real Property Law regarding the building loan
assignment of leases and rents, and (vi) any other documents reasonably required
by Administrative Agent.
(C)    As a condition precedent to the Lenders’ execution and recordation of any
of the documents described in clause (B) above and to the Lender’s obligations
to make any advance under the Building Loan Agreement, Borrower shall deliver to
Administrative Agent (i) opinions of counsel to Borrower with respect to the
enforceability, authorization, creation and perfection of security interest and
other similar matters of the documents referenced in clauses (B) in form and
substance satisfactory to Administrative Agent (it being acknowledged and agreed
that the form delivered on the date hereof in connection with the closing of the
Loan is satisfactory to Administrative Agent), (ii) a Title Insurance Policy
with respect to the applicable Serial Mortgage issued by the Title Company and
dated as of the date of the Building Loan Agreement, with reinsurance, pending
disbursement endorsement and direct access agreements reasonably acceptable to
Administrative Agent, and each such Title Insurance Policy shall (A) provide
coverage in the amount of the applicable Serial Mortgage then being recorded,
(B) insure Administrative Agent that the Serial Mortgage creates a valid Lien on
the Property, free and clear of all exceptions from coverage other than
Permitted Encumbrances and standard exceptions and exclusions from coverage to
the extent set forth in the Title Insurance Policy provided to Administrative
Agent in connection with the closing of the Loan, and (C) name Administrative
Agent as the insured, (iii) evidence that all premiums in respect of such Title
Policy and mortgage recording taxes and filing fees in respect of the Serial
Mortgage(s) have been paid, and (iv) Administrative Agent shall have received
and approved a budget with respect to the costs to be paid by the applicable
Future Advances, and (v) Borrower shall pay all reasonable out-of-pocket costs
(including, without limitation, reasonable attorneys fees, recording fees and
mortgage recording tax) actually incurred by Administrative Agent in connection
with the execution of the foregoing documents and the preparation, execution and
delivery of the documents contemplated in clause (B) above.


-62-

--------------------------------------------------------------------------------





(D)    The Loan shall be cross-defaulted and cross-collateralized with the
Building Loan and the other Building Loan Documents. An Event of Default under
this Agreement or any of the other Loan Documents shall constitute an Event of
Default under the Building Loan and an Event of Default under the Building Loan
Agreement or any of the other Building Loan Documents shall constitute an Event
of Default hereunder. Administrative Agent shall have the option to pursue its
remedies in any combinations and against any or all of Administrative Agent’s
security for the Loan and/or the Building Loan, whether successively,
concurrently or otherwise.
(n)    Disbursement of Future Advances (Interest/Carry Shortfall) – Cash Trap
Period: To the extent that a Cash Trap Period is continuing, Future Advances
(Interest/Carry Shortfall) may be made to deposit into the Deposit Account to
pay to Administrative Agent, for the benefit of Lenders the Monthly Debt Service
Payment Amount and the Monthly Debt Service Payment Amount (as defined in the
Building Loan Agreement) and other Reserve Funds required by Article 6, which
disbursement of such funds to be made in accordance with Section 6.9.1. Borrower
agrees and acknowledges that the insufficiency of the amount of the Future
Advances (Interest/Carry Shortfall) or Borrower’s failure to meet the conditions
to Future Advances as set forth in this Section 2.6.2 is not intended to, and
shall therefore not, constitute a limitation on the obligation of Borrower to
pay Debt Service or Carry Costs.
2.6.3    Construction. Borrower shall (a) construct and complete all Tenant
Improvement Work within the time period and as required by, and in accordance
with, the Leases, (b) construct all Capital Expenditures Work, (c) pay for or
caused to be paid for and obtained all permits, licenses and approvals required
by any Governmental Authority with respect to such Tenant Improvement Work and
Capital Expenditures Work substantially in accordance with the schedule set
forth in any Project Budget submitted to Administrative Agent in connection with
any Future Advance, (d) cause all such Tenant Improvement Work and Capital
Expenditures Work to be performed in a good and workmanlike manner, in
compliance with all Legal Requirements in all material respects (including any
and all applicable life safety laws, environmental laws and the ADA); (e) cause
all Tenant Improvement Work and Capital Expenditures Work to be performed in a
manner consistent with any plans and specifications therefor; (f) cause all
Tenant Improvement Work and Capital Expenditures Work to be performed without
regard to any deficiency of the amount of the proceeds of the Loan available and
allocated for such Tenant Improvement Work and/or Capital Expenditures Work; and
(g) cause all such Tenant Improvement Work and Capital Expenditures Work to be
constructed, installed and completed as applicable, free and clear of all Liens
(except for Permitted Encumbrances).
2.6.4    Funding Amount. The parties hereto acknowledge and agree that each
Borrower’s Requisition (to Administrative Agent and Mezzanine Administrative
Agent) shall be in the aggregate amount of the costs of Capital Expenditures
Work and TI/LC Costs (collectively the “Approved Costs”) being paid by Borrower.
The parties further acknowledge and agree as follows with respect to such
Approved Costs: (i) the portion of Approved Costs each Lender is required to
fund as a Future Advance pursuant to this Section 2.6 is such Lender’s Pro Rata
Share of the Lender’s Percentage of such Approved Costs, (ii) the portion
thereof that each Lender is required to fund as


-63-

--------------------------------------------------------------------------------





a Future Advance (as defined in the Building Loan Agreement) pursuant to Section
2.6 thereof is such Lender’s Pro Rata Share of the Percentage of the Approved
Costs and (iii) the portion thereof that Mezzanine Lender is required to fund as
a Future Advance (as defined in the Mezzanine Loan Agreement) pursuant to
Section 2.6 thereof is the Mezzanine Lender’s Percentage of the Approved Costs.
For avoidance of doubt and by way of example only, in the event of a Borrower’s
Requisition in which the Approved Costs are $1,000,000.00 and all conditions in
this Agreement, the Building Loan Agreement and Mezzanine Loan Agreement have
been satisfied, then (A) the maximum aggregate amount of the Future Advance to
be made by Lenders hereunder (together with “Future Advance”, if any, under the
Building Loan Agreement) shall be $750,000.00 and (B) the maximum amount of the
Future Advance to be made by the Mezzanine Lender shall be $250,000.00. Borrower
shall also be obligated to fund any cost overruns or other amount which needs to
be expended in order to enable Borrower to satisfy its obligation under
Section 2.6.3 hereof to complete construction of Capital Expenditures Work and
Tenant Improvement Work. At any time and from time to time during the term of
the Loan, with respect to the aggregate Capital Expenditures Work and Tenant
Improvement Work, if Administrative Agent determines in its reasonable
discretion that the estimated costs and expenses required to complete and pay
for such aggregate Capital Expenditures Work and Tenant Improvement Work exceeds
the sum of (a) the projected cost reflected on any approved budgets for such
work and (b) the remaining unadvanced amounts available to be advanced under the
Loan, the Building Loan and the Mezzanine Loan for the applicable costs,
Administrative Agent shall have the right (but not the obligation) to notify
Borrower in writing that, the cost of completing such Capital Expenditures Work
and Tenant Improvement Work exceeds the approved budgets (the amount of any such
deficiency, being herein referred to as the “Shortfall”). If Administrative
Agent at any time shall deliver any such notice to Borrower, Borrower shall
within ten (10) Business Days of delivery thereof, deposit with Administrative
Agent, for the benefit of Lenders an amount equal to such Shortfall. For the
avoidance of doubt, a Shortfall may exist whether or not Administrative Agent
delivers a notice to Borrower; provided, that Borrower’s obligation to make a
deposit with Administrative Agent is conditioned on Administrative Agent sending
a notice pursuant to the terms of this Section. Administrative Agent shall have
no obligation to make further Future Advances until the sums required to be
deposited with Administrative Agent have been exhausted and, in any such case,
the Loan is back “in balance.” Any such sums not used as provided shall be
released to Borrower when and to the extent that Administrative Agent determines
that a Shortfall does not exist, provided, however, that should an Event of
Default occur, Administrative Agent, in its sole discretion, may apply such
amounts either to the remaining costs and expenses to complete the Capital
Expenditures Work or Tenant Improvement Work or to the immediate payment of any
obligations of Borrower with respect to the Debt.
2.6.5    Quality of Work. No Future Advance or any portion thereof shall be made
with respect to defective work or to any Person that has performed work that is
defective and that has not been cured, as confirmed by the report of the
Construction Consultant, if any, except to the extent that such Future Advance
is for the remediation of the defective work. Additionally, Administrative Agent
may disburse all or part of any Future Advance before the sum shall become due
if Administrative Agent believes it advisable for Administrative Agent to do so,
and all such Future Advances or parts thereof shall be deemed to have been made
pursuant to this Agreement.


-64-

--------------------------------------------------------------------------------





2.6.6    No Reliance. All conditions and requirements of this Agreement are for
the sole benefit of Administrative Agent and Lenders and no other person or
party (including, without limitation, the Construction Consultant, if any, any
contractor and subcontractors and materialmen) shall have the right to rely on
the satisfaction of such conditions and requirements by Borrower. Administrative
Agent shall have the right, in its sole and absolute discretion, to waive any
such condition or requirement and Borrower shall be authorized to rely on such
waiver if and to the extent such waiver is in writing and signed by
Administrative Agent.
2.6.7    Miscellaneous. The making of a Future Advance by Lenders shall not
constitute Administrative Agent’s approval or acceptance of the construction
theretofore completed or materials furnished with respect thereto.
Administrative Agent’s inspection and approval of the workmanship and materials
used in any Capital Expenditures Work or Tenant Improvement Work, shall impose
no liability of any kind on Administrative Agent, the sole obligation of
Administrative Agent as the result of such inspection and approval being to make
the Future Advances if and to the extent, required by this Agreement.
Section 2.7    Method of Disbursement of Loan Proceeds.
2.7.1    Borrower’s Requisition to Be Submitted to Administrative Agent. At such
time as Borrower shall desire to obtain a Future Advance (the date of such
Future Advance being required to be a Business Day), Borrower shall complete,
execute and deliver to Administrative Agent a Borrower’s Requisition in the form
attached hereto as Exhibit A (“Borrower’s Requisition”), with respect to a
Future Advance, shall be accompanied by:
(a)    with respect to any Future Advance for Tenant Improvement Work or Capital
Expenditures Work, duly executed lien waivers, which may be interim lien waivers
(for payments to be made from Future Advances for work which is not yet
complete) and shall be final lien waivers (for all work which has been
completed), as applicable, but in all events such lien waivers may be
conditioned upon the payee’s receipt of payment in the applicable amount, from
all contractors for all work performed, and all labor or material supplied prior
to the date of the Future Advance;
(b)    copies of all invoices, paid receipts, contracts, subcontracts, purchase
orders, bills of sale and similar documentation, as applicable, related to each
Future Advance so that Administrative Agent can verify all costs set forth in
any such Borrower’s Requisition;
(c)    evidence reasonably satisfactory to Administrative Agent that the full
amount of the proceeds of the (i) then last preceding Future Advance, (ii) the
last preceding Future Advance (as defined in the Building Loan Agreement) and
(iii) the last preceding Future Advance (as defined in Mezzanine Loan Agreement)
of the Mezzanine Loan have been paid out in full to the Person with respect to
whom such Future Advance was made and otherwise in accordance with this
Agreement; and
(d)    such other information, documentation and certification as Administrative
Agent shall reasonably request, including, without limitation, any documents
required pursuant to Section 2.6 above.


-65-

--------------------------------------------------------------------------------





2.7.2    Procedure of Advances.
(a)    Each Borrower’s Requisition shall be submitted to Administrative Agent at
least ten (10) Business Days prior to the date of the requested Future Advance
(the “Requested Advance Date”). Lenders shall make the requested Future Advance
on the Requested Advance Date so long as (i) all conditions to such Future
Advance are satisfied or waived, (ii) all conditions to a concurrent Future
Advance (as defined in the Building Loan Agreement) are satisfied or waived and
(iii) subject to Section 2.6.2(a)(vi), Mezzanine Lender makes its corresponding
Future Advance (as defined in the Mezzanine Loan Agreement) on the Requested
Advance Date in an amount equal to Mezzanine Lender’s Percentage of the costs to
be paid, in part, with such Future Advance; provided that Borrower may revoke
such Borrower’s Requisition at any time prior to the Requested Advance Date upon
prior notice to Administrative Agent (subject to payment of any Breakage Costs
and any out-of-pocket costs or expenses incurred by Administrative Agent or
Lenders in connection with such revocation). Borrower shall be permitted to
deliver a single Borrower’s Requisition for the Loan, the Building Loan and the
Mezzanine Loan.
(b)    In no event shall any Lender be required to advance Future Advance funds
in an amount less than its Pro Rata Share of the Minimum Advance Amount (except
in respect of any final Future Advance).
2.7.3    Funds Advanced. Each Future Advance made directly to Borrower shall be
made by Administrative Agent by wire transfer (or other transfer) to an account
designated by Borrower. All proceeds of all Future Advances shall be used by
Borrower only for the purposes for which such Future Advances were made or as
otherwise may be permitted or required herein.
2.7.4    Direct Future Advances to Third Parties. At Administrative Agent’s
option at any time that a monetary Default, material non-monetary Default which
is reasonably likely to have a Material Adverse Effect or Event of Default has
occurred and is continuing, Administrative Agent may make any or all Future
Advances directly or through the Title Company to (i) any contractor, (ii) the
Construction Consultant to pay its reasonable fees (which shall not exceed
$2,000 per draw, together with any concurrent draw made under the Mezzanine
Loan), if applicable, (iii) Administrative Agent’s counsel to pay the reasonable
fees incurred by the same, (iv) to pay (x) any out-of-pocket expenses incurred
by Administrative Agent which are reimbursable by Borrower under the Loan
Documents (including, without limiting the generality of the foregoing,
reasonable attorneys’ fees and expenses and other reasonable fees and expenses
incurred by Administrative Agent), provided that Borrower shall theretofore have
received written notice from Administrative Agent thereof, or (y) following the
occurrence and during the continuance of an Event of Default, any other sums due
to Administrative Agent under the Note, this Agreement or any of the other Loan
Documents, all to the extent that the same are not paid by the respective due
dates thereof, and (v) any other Person to whom Administrative Agent determines
payment is due. Any portion of the Loan disbursed by Administrative Agent as set
forth above shall be deemed disbursed as of the date on which the Person to whom
such payment is made receives the same. The execution of this Agreement by
Borrower shall, and hereby does, constitute an irrevocable authorization to
disburse such Future Advances constituting part of the Loan directly to any such
Person or through the Title Company to such Persons subject to and in accordance
with this


-66-

--------------------------------------------------------------------------------





Section 2.7.4 as amounts become due and payable to them hereunder and any
portion of the Loan so disbursed by Administrative Agent shall be deemed
disbursed as of the date on which the Person to whom payment is made receives
the same. No further authorization from Borrower shall be necessary to warrant
such payment directly of such Future Advances to such relevant Person in
accordance herewith, and all such Future Advances so made shall satisfy pro
tanto the obligations of Administrative Agent hereunder and shall be secured by
the Mortgage and the other Loan Documents as fully as if made directly to
Borrower.
2.7.5    Frequency of Advances. Administrative Agent shall have no obligation to
make Future Advance (Capital Expenditures) or Future Advance (TI/LCs) more often
than once in each calendar month. In addition, Administrative Agent may at any
time, in Administrative Agent’s sole discretion and without request therefor
from Borrower, make Future Advances to pay amounts that are due to
Administrative Agent under, and in accordance with, the Loan Documents. In
addition, Administrative Agent may at any time, in Administrative Agent’s sole
discretion and without request therefore from Borrower, make Future Advance
(Interest/Carry Shortfall) to pay amounts that are due to Administrative Agent
under, and in accordance with, the Loan Documents; provided that Administrative
Agent shall deliver a written notice (or other written evidence customarily used
by Administrative Agent to evidence such advance) to Borrower concurrently with
or promptly after such Future Advance.
2.7.6    Advances Do Not Constitute a Waiver. No Future Advance shall constitute
a waiver of any of the conditions of Administrative Agent’s obligation to make
further Future Advances, nor, in the event Borrower is unable to satisfy any
such condition, shall any Future Advance have the effect of precluding
Administrative Agent from thereafter declaring such inability to be an Event of
Default hereunder.
2.7.7    Availability of Future Advances. Borrower shall have the right to
request (which request shall be irrevocable), upon not less than thirty (30)
days’ prior written notice and not more than ninety (90) days’ prior written
notice to Administrative Agent, which notice (if any) shall be delivered with
Borrower’s notice to extend the First Extension Maturity Date given in
accordance with Section 2.3.2(i), that Borrower’s right to request Future
Advances of any unadvanced portion of the Future Funding Amount (the “Unadvanced
Amounts”) be terminated, in which case, and upon approval from Administrative
Agent, the Loan shall be permanently reduced by an amount equal to the all or a
portion of the Unadvanced Amounts upon the commencement of the Second Extension
Period (if any). Any portion of the Unadvanced Amounts that Borrower does not
elect to terminate pursuant to this Section 2.7.7 shall be funded into the
Future Funding Reserve Account upon the commencement of the Second Extension
Period (if any) to be disbursed in accordance with the terms of Section 6.8.
Section 2.8    Mitigation Obligations; Replacement of Lenders
2.8.1    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.5, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.5, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and


-67-

--------------------------------------------------------------------------------





obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.5 in the future, and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.
2.8.2    Replacement of Lenders. If any Lender requests compensation under
Section 2.5, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.5 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.8.1 above, then the Borrower may, at its sole expense and effort, upon
notice to such Lender, require such Lender to assign and delegate, without
recourse, all of its interests, rights (other than its existing rights to
payments pursuant to Section 2.5) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment). A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Notwithstanding the foregoing, in no event shall
the terms of this Section 2.8.2 be applicable for so long as there is only one
Lender.
III.    REPRESENTATIONS AND WARRANTIES
Section 3.1    Borrower Representations.
Borrower represents and warrants to Administrative Agent and Lenders as of the
Closing Date, as of the date of each Future Advance and each other date on which
the representations and warranties set forth herein are required to be remade
that:
3.1.1    Organization.
(a)    Borrower and each SPC Party (if any) is duly formed, organized, validly
existing and in good standing in its jurisdiction of formation with full power
and authority to own its assets and conduct its business, and is duly qualified
and in good standing in all jurisdictions in which the ownership or lease of the
Property or the conduct of its business requires such qualification. Borrower
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents by it, and has the
power and authority to execute, deliver and perform under this Agreement, the
other Loan Documents and all the transactions contemplated hereby. Borrower does
not own or use any assets other than its interests in the Property and personal
property incidental to the business of owning, constructing, renovating,
leasing, operating and selling the Property and activities incidental thereto;
and Borrower acknowledges and agrees that it is Borrower’s understanding and
intent that the Property constitutes “single asset real estate” for purposes of
Section 362(d)(3) of the Bankruptcy Code.
(b)    Borrower’s exact legal name is correctly set forth in the first paragraph
of this Agreement. Borrower is an organization of the type specified in the
first paragraph of this Agreement. Borrower is incorporated or organized under
the laws of the state specified in the first paragraph of this Agreement.
Borrower’s principal place of business and chief executive office,


-68-

--------------------------------------------------------------------------------





and the place where Borrower keeps its books and records, including recorded
data of any kind or nature, regardless of the medium of recording, including
software, writings, plans, specifications and schematics, has been for the
preceding four (4) months (or, if less than four (4) months, the entire period
of the existence of Borrower) and will continue to be the address of Borrower
set forth in the first paragraph of this Agreement (unless Borrower notifies
Administrative Agent in writing at least twenty (20) days prior to the date of
such change).
3.1.2    Proceedings. This Agreement and the other Loan Documents have been duly
authorized, executed and delivered by Borrower and, to Borrower’s knowledge,
constitute a legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with their respective terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally,
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding at law or in equity). The Loan Documents are not
subject to any right of rescission, set-off, counterclaim or defense by any
Borrower Party including the defense of usury, nor would the operation of any of
the terms of the Loan Documents, or the exercise of any right thereunder, render
the Loan Documents unenforceable, and no Borrower Party has asserted any right
of rescission, set-off, counterclaim or defense with respect thereto.
3.1.3    No Conflicts. The execution and delivery of this Agreement and the
other Loan Documents by Borrower and the performance of its obligations
hereunder and thereunder will not conflict with any provision of any law or
regulation to which Borrower is subject, or materially conflict with, result in
a breach of, or constitute a default under, any of the terms, conditions or
provisions of any of Borrower’s organizational documents or any indenture,
mortgage, deed of trust, loan agreement, partnership agreement, management
agreement or other agreement or instrument to which Borrower is a party or by
which Borrower’s is bound, or any order or decree applicable to Borrower, or
result in the creation or imposition of any lien, charge or encumbrance on any
of Borrower’s assets or property (other than Permitted Encumbrances or otherwise
pursuant to the Loan Documents), nor will such action result in any violation of
the provisions of any statute or any order, rule or regulation of any
Governmental Authority having jurisdiction over Borrower or any of Borrower’s
properties or assets, and any consent, approval, authorization, order,
registration or qualification of or with any court or any such Governmental
Authority required for the execution, delivery and performance by Borrower of
this Agreement or any other Loan Documents has been obtained and is in full
force and effect.
3.1.4    Litigation. There is no action, suit, proceeding or investigation
pending or, to Borrower’s knowledge, threatened (in writing) against Borrower in
any court or by or before any other Governmental Authority, that is reasonably
likely to result in a Material Adverse Effect. There is no action, suit,
proceeding or investigation pending or, to Borrower’s knowledge, threatened
against Guarantor or any other Restricted Party, in any court or by or before
any other Governmental Authority, that is reasonably likely to result in a
Material Adverse Effect.
3.1.5    Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which is reasonably likely to have a Material Adverse
Effect. Borrower is not in default with respect to any order or decree of any
court or any order, regulation or demand


-69-

--------------------------------------------------------------------------------





of any Governmental Authority, which default is reasonably likely to result in a
Material Adverse Effect. Borrower is not in default in any material respect in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any Permitted Encumbrance or any other agreement or
instrument to which it is a party or by which it or the Property is bound.
Borrower has no material financial obligation (contingent or otherwise) under
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which Borrower is a party or by which Borrower or the Property is
otherwise bound, other than (a) obligations incurred in the ordinary course of
the operation of the Property and (b) obligations under the Loan Documents.
3.1.6    Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by Borrower of, or compliance by Borrower with, this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby, other
than those which have been obtained by Borrower.
3.1.7    Title. Borrower has good, marketable and insurable fee simple title to
the real property comprising part of the Property and good title to the balance
of the Property owned by it, free and clear of all Liens whatsoever, in each
case except the Permitted Encumbrances. The Permitted Encumbrances in the
aggregate do not, and will not, (i) materially adversely affect (a) the
operation or use of the Property, or (b) Borrower’s ability to pay its
Obligations in a timely manner, or (ii) materially interfere with the benefits
of the security intended to be provided by this Agreement and the other Loan
Documents. The Mortgage, when properly recorded in the appropriate records,
together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, will create (i) a valid, first priority,
perfected lien on the Property, subject only to Permitted Encumbrances and
(ii) perfected security interests in and to, and perfected collateral
assignments of, all personalty located on the Property (including the Leases),
all in accordance with the terms thereof, in each case subject only to any
Permitted Encumbrances. The filing of a Uniform Commercial Code financing
statement covering all personalty of Borrower with the Delaware Secretary of
State will create perfected security interests in and to, and perfected
collateral assignments of, all personalty, all in accordance with the terms
thereof, in each case subject only to any applicable Permitted Encumbrances and
such other Liens as are expressly permitted pursuant to the Loan Documents.
There are no mechanics’, materialmen’s or other similar liens or claims which
have been filed for work, labor or materials affecting the Property which are or
may be liens prior to, or equal or coordinate with, the lien of the Mortgage, in
each case other than Permitted Encumbrances. None of the Permitted Encumbrances,
individually or in the aggregate, materially interfere with the benefits of the
security intended to be provided by the Mortgage and this Agreement, materially
and adversely affect the value of the Property, materially impair the use or
operations of the Property or materially impair Borrower’s ability to pay its
obligations in a timely manner.
3.1.8    No Plan Assets. As of the date hereof and throughout the Term of the
Loan, (a) Borrower is not and will not be an “employee benefit plan,” as defined
in Section 3(3) of ERISA, subject to Title I of ERISA, or (b) none of the assets
of Borrower constitutes or will constitute “plan assets” of one or more such
plans within the meaning of 29 C.F.R. Section 2510.3-101, as modified by
Section 3(42) of ERISA, (c) Borrower is not and will not be a “governmental
plan”


-70-

--------------------------------------------------------------------------------





within the meaning of Section 3(32) of ERISA, and (d) transactions by or with
Borrower are not and will not be subject to any state statute regulating
investments of, or fiduciary obligations with respect to, governmental plans. As
of the date hereof, neither Borrower nor any ERISA Affiliate maintains, sponsors
or has any obligation to contribute to a “pension plan” (within the meaning of
Section 3(2) of ERISA) that is subject to Title IV of ERISA. Borrower’s
representations and covenants in this Section 3.1.8 and in Section 4.2.10 below
are based on the assumption that no portion of the assets used by any Lender in
connection with the transactions contemplated under this Agreement and the other
Loan Documents constitutes assets of a (i) “benefit plan investor” within the
meaning of Section 3(42) of ERISA, unless each such Lender relied on an
available prohibited transaction exemption, all of the conditions of which are
and at all times remain satisfied by such Lender or (ii) governmental plan which
is subject to any provision which is similar to the prohibited transaction
provisions of Title I of ERISA or Section 4975 of the Code (“Applicable Similar
Law”), unless the acquisition and holding of the Loan or any interest therein
does not and will not at any time give rise to a violation of any such
Applicable Similar Law.
3.1.9    Compliance. To Borrower’s knowledge and except as disclosed in the PCR
or Zoning Report, Borrower and the Property and the use thereof comply in all
material respects with all applicable Legal Requirements, including, without
limitation, parking, building, zoning and land use laws, ordinances,
regulations, and codes. To Borrower’s knowledge, Borrower is not in default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority, the violation of which is reasonably likely to result in a Material
Adverse Effect. Borrower has not committed any act which may give any
Governmental Authority the right to cause Borrower to forfeit the Property or
any part thereof or any monies paid in performance of Borrower’s obligations
under any of the Loan Documents. The Property is used exclusively for office and
retail use and other appurtenant and related uses. Except as set forth in the
Zoning Report, in the event that all or any part of the Improvements are
destroyed or damaged, said Improvements can be legally reconstructed to their
condition prior to such damage or destruction and thereafter exist for the same
used without violating any zoning or other ordinances applicable thereto and
without the necessity of obtaining any variances or special permits.
3.1.10    Financial Information. All financial reports, documents, instruments,
information and financial data, including, without limitation, the statements of
cash flow and income and operating expense and evidence of equity, that have
been delivered to Administrative Agent in connection with the Loan (i) are true,
complete and correct in all material respects, (ii) accurately represent in all
material respects the financial condition of Borrower, Guarantor and the
Property, as applicable, as of the date of such reports, (iii) to the extent
prepared or audited by an independent certified public accounting firm, in the
case of financial data and reporting, have been prepared in accordance with
Accounting Principles or another acceptable tax based accounting method,
throughout the periods covered, except as disclosed therein, and (iv) when taken
as a whole, are accurate, correct and sufficiently complete in all material
respects to give Administrative Agent true and accurate knowledge of their
subject matter and do not contain any material misrepresentation or omission.
Borrower does not have any contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments that are known to Borrower and reasonably
likely to have a Material Adverse Effect. Since the date of the financial
statements delivered to Administrative Agent, there has been no material adverse


-71-

--------------------------------------------------------------------------------





change in the financial condition, operations or business of Borrower or the
Property from that set forth in said financial statements.
3.1.11    Condemnation. No Condemnation or other proceeding related thereto has
been commenced or, to Borrower’s knowledge, is contemplated with respect to all
or any portion of the Property or for the relocation of roadways providing
access to the Property.
3.1.12    Utilities and Public Access.
(a)    To Borrower’s knowledge, all easements, cross or reciprocal easements,
licenses, air rights and rights-of-way or other similar property interests
(collectively, “Easements”), if any, necessary for the construction, renovation,
completion and full utilization of the Improvements for their intended purposes
have been obtained, are described in the Title Insurance Policy and are in full
force and effect without default thereunder. The Property has rights of access
to public ways (including all required curb cuts). The Property is served by
water, sewer, sanitary sewer storm drain facilities and all other public
utilities adequate for the use, construction, operation, maintenance and sale of
the Improvements as contemplated hereby. All roads and streets necessary for the
full utilization of the Improvements for its intended purpose have been
completed and dedicated to public use and accepted by such Governmental
Authority allowing for the use and operation of, and access to the Improvements.
No parking is required to comply with the Leases or applicable Legal
Requirements.
(b)    All public utilities necessary for the full use and enjoyment of the
Property as intended are located either in the public right‑of‑way abutting the
Property (which are connected so as to serve the Property without passing over
other property) or in recorded easements serving the Property and such easements
are set forth in and insured by the applicable Title Insurance Policy.
3.1.13    Separate Lots. The Property is comprised of one (1) or more parcels
which constitute separate tax lots and do not constitute a portion of any other
tax lot not a part of the Property.
3.1.14    Assessments. To Borrower’s knowledge, there are no pending or proposed
special or other assessments for public improvements or otherwise affecting the
Property, nor are there any contemplated improvements to the Property that may
result in such special or other assessments.
3.1.15    Enforceability. Borrower has not asserted any right of rescission, set
off, counterclaim or defense with respect to the Loan Documents.
3.1.16    Assignment of Leases. The Assignment of Leases creates a valid
assignment of, or a valid security interest in, certain rights under the Leases,
subject only to a license granted to Borrower to exercise certain rights and to
perform certain obligations of the lessor under the Leases, including the right
to operate the Property. No Person other than Borrower and Administrative Agent
has any interest in or assignment of Borrower’s interest in the Leases or any
portion of the Rents due and payable or to become due and payable thereunder.


-72-

--------------------------------------------------------------------------------





3.1.17    Insurance. Borrower has obtained and has delivered to Administrative
Agent original or certified copies of all of the Policies or ACORD certificates,
with all premiums prepaid thereunder, reflecting the insurance coverages,
amounts and other requirements set forth in this Agreement. There are no claims
currently outstanding that have been made under any of the Policies, and to
Borrower’s knowledge, no Person, including Borrower, has done, by act or
omission, anything which would materially impair the coverage of any of the
Policies.
3.1.18    Licenses. All certifications, permits, licenses and approvals,
including, without limitation, certificates of completion and occupancy permits
required of Borrower by any Governmental Authority for the legal use, occupancy
and operation of the Property in the manner in which the Property is currently
being used, occupied and operated (“Licenses”) have been obtained and are in
full force and effect.
3.1.19    Flood Zone. None of the Improvements on the Property are located in an
area designated or identified as a special flood hazard area by the Federal
Emergency Management Agency, the Secretary of Housing and Urban Development, or
by such other official as shall from time to time be authorized by federal or
state law to make such designation pursuant to the National Flood Insurance Act
of 1968, as such act may from time to time be amended, or pursuant to any other
national, state, county or city program of flood control, or, if so located the
flood insurance required pursuant to Section 5.1.1(a) hereof is in full force
and effect with respect to the Property.
3.1.20    Physical Condition. Except as may be disclosed in the PCR, the
Property, including, without limitation, all buildings, improvements, parking
facilities, sidewalks, storm drainage systems, roofs, plumbing systems, HVAC
systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems located thereon and
all structural components thereof, are in good condition, order and repair in
all material respects; to Borrower’s knowledge, there exists no structural or
other material defects or damages in the Property, whether latent or otherwise,
and Borrower has not received written notice from any insurance company or
bonding company of any defects or inadequacies in the Property, or any part
thereof, which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.
3.1.21    Boundaries/Survey. Except as set forth in the Survey, all of the
improvements which were included in determining the appraised value of the
Property lie wholly within the boundaries and building restriction lines of the
Property, and no improvements on adjoining properties encroach upon the
Property, and no Easements or other encumbrances affecting the Property encroach
upon any of the Improvements, so as to materially adversely affect the value or
marketability of the Property, except those easements or other encumbrances with
respect to which the Title Insurance Policy insures against any losses resulting
therefrom. To Borrower’s knowledge, the Survey for the Property delivered to
Administrative Agent in connection with this Agreement is accurate and complete
in all material respects.
3.1.22    Leases. The rent roll attached hereto as Schedule II (the “Rent Roll”)
is true, complete and correct in all material respects and the Property is not
subject to any Leases other than the Leases described on the Rent Roll. Borrower
is the owner and lessor of landlord’s interest


-73-

--------------------------------------------------------------------------------





in the Leases. No Person has any possessory interest in the Property or right to
occupy the same except under and pursuant to the provisions of the Leases
described on the Rent Roll, arrearage reports and Tenant estoppels delivered to
and approved by Administrative Agent. Except as set forth on the Rent Roll, and
to Borrower’s knowledge: (i) the Leases are in full force and effect and there
are no defaults thereunder by either party, (ii) Borrower has delivered to
Administrative Agent all the copies of the Leases in Borrower’s possession,
(iii) no Rent (other than security deposits) has been paid more than one (1)
month in advance of its due date, (iv)  except as disclosed on Schedule III
attached hereto all work to be performed by Borrower under each Lease has been
performed as required and has been accepted by the applicable Tenant, (v) any
payments, free rent, partial rent, rebate of rent or other payments, credits,
allowances or abatements required to be given by Borrower to any Tenant has
already been received by such Tenant or are to be received by the Tenant after
the date hereof pursuant to the express terms of the applicable Lease,
(vi) except as set forth in the Rent Roll, the Tenants under the Leases have
accepted possession of and are in occupancy of all of their respective demised
Property and have commenced the payment of full, unabated rent under the Leases,
(vii) Borrower has delivered to Administrative Agent a true, correct and
complete list of all security deposits made by Tenants at the Property which
have not been applied (including accrued interest thereon), all of which are
held by Borrower in accordance with the terms of the applicable Lease and
applicable Legal Requirements, (viii) no Tenant under any Lease (or any
sublease) is a Borrower Related Party, (ix) the Tenants under Leases are open
for business and paying full, unabated rent and no Tenant has requested to
discontinue its business at its demised premises, (x) other than pursuant to the
Leasing Agreement, there are no brokerage fees or commissions due and payable in
connection with the leasing of space at the Property, and no such fees or
commissions will become due and payable in the future in connection with the
Leases, including by reason of any extension of such Lease or expansion of the
space leased thereunder, and (xi)  no Tenant has or is asserting any claim of
offset or other defense, counterclaim or other claim in respect of such Tenant’s
obligations or the lessor’s rights under any Lease. No Tenant under any Lease
has a right or option pursuant to such Lease or otherwise to purchase all or any
part of the leased premises or the building of which the leased premises are a
part. Borrower is sole owner of the lessor’s entire right, title and interest in
and to the Leases.
3.1.23    Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid under applicable Legal Requirements in connection with the transfer of the
Property to Borrower have been paid or are being paid simultaneously herewith.
All mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid under applicable Legal Requirements in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Mortgage, have been paid or are being paid simultaneously herewith. All taxes
and governmental assessments due and owing in respect of the Property have been
paid, or an escrow of funds in an amount sufficient to cover such payments has
been established hereunder or are insured against by the title insurance policy
to be issued in connection with the Mortgage or, after the Closing Date, are
being contested in accordance with this Agreement.
3.1.24    Special Purpose Bankruptcy Remote Entity. Borrower hereby represents
and warrants that as of the formation of Borrower and each SPC Party through and


-74-

--------------------------------------------------------------------------------





including the Closing Date that neither Borrower nor any SPC Party has taken any
of the actions prohibited (or failed to take any actions required to be taken)
pursuant to the terms and provisions of this Section 3.1.24. Borrower hereby
represents and warrants to, and covenants with, Administrative Agent that as of
the date hereof and until such time as the Debt shall be paid in full:
(a)    Borrower does not own and will not own any asset or property other than
(i) the Property, and (ii) incidental personal property necessary or desirable
for the ownership operation, maintenance, development, repair, leasing,
alteration, equipping, financing, management and disposal of the Property.
(b)    Borrower has not and will not engage in any business other than the
acquisition, ownership, holding, leasing, management, operation, development and
improvement of the Property and Borrower has and will conduct and operate its
business as presently conducted and operated.
(c)    Borrower has not and will not enter into any contract or agreement with
any Affiliate of Borrower, any constituent party of Borrower or any Affiliate of
any constituent party, except upon terms and conditions that are intrinsically
fair and substantially similar to those that would be available on an
arms‑length basis with third parties other than any such party
(d)    Except for prior financings, which financings will be repaid in full on
or prior to the date hereof, Borrower has not incurred and will not incur any
Indebtedness, secured or unsecured, direct or contingent (including guaranteeing
any obligation), other than Permitted Indebtedness.
(e)    Borrower has not made and will not make any loans or advances to any
third party (including any Affiliate or constituent party), and has not and
shall not acquire obligations or securities of its Affiliates.
(f)    Borrower has been, is and will intend to remain solvent and Borrower has
(either directly or through Manager) paid and will pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) from its
assets as the same shall become due; provided, that, in each such case, there
exists and is made available to Borrower sufficient cash flow from the Property
to do so and that the foregoing shall not require Guarantor or any other
partners, members or other owners of Borrower to make any capital contributions
to Borrower.
(g)    Borrower has done or caused to be done and will do or cause to be done
all things necessary to observe material organizational formalities and preserve
its existence, and Borrower has not, will not, nor will Borrower permit any SPC
Party to amend, modify or otherwise change the partnership certificate,
partnership agreement, articles of incorporation and bylaws, operating
agreement, trust or other organizational documents of Borrower or such SPC Party
without the prior consent of Administrative Agent (not to be unreasonably
withheld, conditioned or delayed, provided the new borrowing entity is a limited
liability company (whether single-member or multi-member) or a limited
partnership, in either case formed under Delaware law which meets Administrative
Agent’s requirements then applicable to such entities) in any manner that
(i) violates the single purpose covenants set forth in this Section 3.1.24, or
(ii) amends, modifies or otherwise


-75-

--------------------------------------------------------------------------------





changes any provision thereof that (A) by its terms cannot be modified at any
time when the Loan is outstanding, (B) by its terms cannot be modified without
Administrative Agent’s consent, or (C) is otherwise prohibited from being
amended or modified pursuant to this Agreement or the other Loan Documents.
(h)    Borrower has maintained and will maintain all of its books, records,
financial statements and bank accounts separate from those of its Affiliates and
any constituent party. Borrower’s assets have not and will not be listed as
assets on the financial statement of any other Person; provided, however, that
Borrower’s assets may be included in a consolidated financial statement of its
Affiliates provided that (i) appropriate notation shall be made on such
consolidated financial statements to indicate the separateness of Borrower and
such Affiliates and to indicate that Borrower’s assets and credit are not
available to satisfy the debts and other obligations of such Affiliates or any
other Person and (ii) such assets shall be listed on Borrower’s own separate
balance sheet. Borrower has filed and will file its own tax returns except to
the extent Borrower is treated as a “disregarded entity” for tax purposes and is
not required to file tax returns under applicable law.
(i)    Borrower has been and will be, and at all times has and will hold itself
out to the public as, a legal entity separate and distinct from any other entity
(including any Affiliate of Borrower or any constituent party of Borrower), has
and shall correct any known misunderstanding regarding its status as a separate
entity, has and shall conduct business in its own name, has not and shall not
identify itself or any of its Affiliates as a division or part of the other and
has and shall maintain and utilize separate stationery, invoices and checks
bearing its own name, except in each case for business conducted on behalf of
Borrower by Manager pursuant to the terms and provisions of the Management
Agreement, which agreement is on commercially-reasonable terms, so long as
Manager holds itself out as an agent or representative of Borrower.
(j)    Borrower has maintained and will intend to maintain adequate capital for
the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations (provided that
this clause (j) shall not require any partners, members or other owners of
Borrower to make any capital contributions to Borrower) and shall not
intentionally make any distribution which shall cause it to have less than
adequate capital.
(k)    Neither Borrower nor any constituent party has or will seek or effect the
liquidation, dissolution, winding up, liquidation, consolidation or merger, in
whole or in part, of Borrower.
(l)    Borrower has not and will not commingle the funds and other assets of
Borrower with those of any Affiliate or constituent party or any other Person,
and has and will hold all of its assets in its own name.
(m)    Borrower has and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any Affiliate or constituent party or any other Person.


-76-

--------------------------------------------------------------------------------





(n)    Borrower has not and will not guarantee or become obligated for the debts
of any other Person and has not and will not hold itself out to be responsible
for or have its credit available to satisfy the debts or obligations of any
other Person.
(o)    Borrower shall conduct its business so that the assumptions made with
respect to Borrower in the Non-Consolidation Opinion and any New
Non-Consolidation Opinion shall be true and correct in all respects. In
connection with the foregoing, Borrower hereby covenants and agrees that it will
comply in all respects with or cause the compliance in all respects with,
(i) all of the facts and assumptions relating to the conduct of Borrower set
forth in the Non-Consolidation Opinion, and any New Non-Consolidation Opinion,
(ii) all the representations, warranties and covenants in this Section 3.1.24,
and (iii) all the organizational documents of Borrower and any SPC Party.
(p)    Other than Manager, Borrower has not permitted, and will not permit any
Affiliate or constituent party independent access to its bank accounts.
(q)    Borrower has paid and shall intend to pay from its own funds its own
liabilities and expenses, including all Property-related expenses and the
salaries of its own employees (if any) from its own funds and has maintained and
shall maintain a sufficient number of employees (if any) in light of its
contemplated business operations, with it being understood that nothing in this
Section 3.1.24(q) shall limit the right of Borrower to share overhead expenses
with Affiliates in compliance with Section 3.1.24(t).
(r)    Borrower has compensated and shall compensate each of its consultants and
agents from its funds for services provided to it and has paid and shall pay
from and to the extent of its own assets all obligations of any kind incurred.
(s)    Borrower will not, without the unanimous consent of all of its directors
or members (including all Independent Directors) take any Material Action.
(t)    Borrower will allocate fairly and reasonably any overhead expenses that
are shared with any Affiliate, including shared office space and for services
performed by any employee of an Affiliate.
(u)    Other than pursuant to the Loan Documents, Borrower will not pledge its
assets to secure the obligations of any other Person.
(v)    Borrower will have no obligation to indemnify its officers, directors,
members or partners, as the case may be, unless such obligation is fully
subordinated to the Debt and will not constitute a claim against it if cash flow
in excess of the amount required to pay the Debt is insufficient to pay such
obligation.
(w)    Borrower does not, and will not have any of its obligations guaranteed by
any Affiliate and does not and will not permit any Affiliate to hold such
Affiliate’s credit out as available to pay the debts of Borrower or pay the
debts of Borrower, other than with respect to the Guaranties.


-77-

--------------------------------------------------------------------------------





(x)    Borrower shall not buy or hold evidence of indebtedness issued by any
other Person other than Permitted Indebtedness.
(y)    Borrower shall not form, acquire or hold any subsidiary (whether
corporate, partnership, limited liability company or other) or own any equity
interest in any other entity.
(z)    If Borrower shall have its own board of directors, Borrower shall cause
its board of directors to meet at least annually or act pursuant to written
consent and keep minutes of such meetings and actions and observe all other
limited liability company formalities;
(aa)    Borrower shall cause the directors, officers, agents and other
representatives of the Borrower to act at all times with respect to Borrower
consistently and in furtherance of the foregoing and in the best interests of
the Borrower.
(bb)    If Borrower is a limited partnership or a limited liability company
other than a Single Member Delaware LLC, each SPC Party shall comply in all
material respects with the terms and provisions of this Section 3.1.24. Each SPC
Party shall either be (i) a Single Member Delaware LLC in accordance with the
terms and provisions of clause (cc) below or (ii) a corporation (A) whose sole
asset is its interest in Borrower, (B) which has not been and shall not be
permitted to engage in any business or activity other than owning an interest in
Borrower, (C) which has not been and shall not be permitted to incur any debt,
secured or unsecured, direct or contingent (including guaranteeing any
obligation), and (D) which has and will at all times own at least a one half of
one percent (0.5%) direct equity ownership interest in Borrower. Each SPC Party
will at all times comply, and will cause Borrower to comply, with each of the
representations, warranties, and covenants contained in this Section 3.1.24 (to
the extent applicable) as if such representation, warranty or covenant was made
directly by such SPC Party. Upon the withdrawal or the disassociation of an SPC
Party from Borrower, to the extent permitted pursuant to the terms and
provisions of this Agreement, Borrower shall immediately appoint a new SPC Party
whose articles of incorporation or organization are substantially similar to
those of such SPC Party and deliver a New Non-Consolidation Opinion with respect
to the new SPC Party and its equity owners.
(cc)    In the event Borrower or an SPC Party is a Single Member Delaware LLC,
its limited liability company agreement (the “LLC Agreement”) shall provide
that:
(i)    upon the occurrence of any event that causes the last remaining member
(“Member”) of Borrower or the SPC Party, as applicable, to cease to be the
member of Borrower or the SPC Party, as applicable, (other than (A) upon an
assignment by Member of all of its limited liability company interest in
Borrower or the SPC Party, as applicable, and the admission of the transferee in
accordance with the Loan Documents and the LLC Agreement, or (B) the resignation
of Member and the admission of an additional member of Borrower or the SPC
Party, as applicable, in accordance with the terms of the Loan Documents and the
LLC Agreement), any person acting as Independent Director of Borrower or the SPC
Party, as applicable, shall, without any action of any other Person and
simultaneously with the Member ceasing to be the member of Borrower or the SPC
Party, as applicable, automatically be admitted to Borrower or the SPC Party, as
applicable, as a


-78-

--------------------------------------------------------------------------------





member with a 0% economic interest (“Special Member”) and shall continue the
existence of Borrower or the SPC Party, as applicable, without dissolution;
(ii)    Special Member may not resign from Borrower or the SPC Party, as
applicable, or transfer its rights as Special Member unless (A) a successor
Special Member has been admitted to Borrower or the SPC Party, as applicable, as
a Special Member in accordance with requirements of Delaware law, as applicable,
and (B) after giving effect to such resignation or transfer, there remains at
least two (2) Independent Directors of Borrower or the SPC Party, as applicable,
in accordance with Section 3.1.24(dd) below;
(iii)    Special Member shall automatically cease to be a member of Borrower or
the SPC Party, as applicable, upon the admission to Borrower or the SPC Party,
as applicable, of the first substitute member;
(iv)    Special Member shall be a member of Borrower or the SPC Party, as
applicable, that has no interest in the profits, losses and capital of Borrower
or the SPC Party, as applicable, and has no right to receive any distributions
of the assets of Borrower or the SPC Party, as applicable;
(v)    pursuant to the applicable provisions of the limited liability company
act of the State of Delaware (the “Act”), Special Member shall not be required
to make any capital contributions to Borrower or the SPC Party, as applicable,
and shall not receive a limited liability company interest in Borrower or the
SPC Party, as applicable;
(vi)    Special Member, in its capacity as Special Member, may not bind Borrower
or the SPC Party, as applicable;
(vii)    except as required by any mandatory provision of the Act, Special
Member, in its capacity as Special Member, shall have no right to vote on,
approve or otherwise consent to any action by, or matter relating to, Borrower
or the SPC Party, as applicable, including, without limitation, the merger,
consolidation or conversion of Borrower or the SPC Party, as applicable;
provided, however, such prohibition shall not limit the obligations of Special
Member, in its capacity as Independent Director, to vote on such matters
required by the Loan Documents or the LLC Agreement;
(viii)    upon the occurrence of any event that causes the Member to cease to be
a member of Borrower or the SPC Party, as applicable, to the fullest extent
permitted by law, the personal representative of Member shall, within ninety
(90) days after the occurrence of the event that terminated the continued
membership of Member in Borrower or the SPC Party (as applicable) agree in
writing (A) to continue Borrower or the SPC Party (as applicable) and (B) to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute member of Borrower or the SPC Party (as applicable)
effective as of the occurrence of the event that terminated the continued
membership of Member in Borrower or the SPC Party, as applicable;


-79-

--------------------------------------------------------------------------------





(ix)    any action initiated by or brought against Member or Special Member
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law shall not cause Member or Special Member to cease to be a member of Borrower
or the SPC Party, as applicable, and upon the occurrence of such an event, the
business of Borrower or the SPC Party (as applicable) shall continue without
dissolution; and
(x)    each of Member and Special Member waives any right it might have to agree
in writing to dissolve Borrower or the SPC Party, as applicable, upon the
occurrence of any action initiated by or brought against Member or Special
Member under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law, or the occurrence of an event that causes Member or Special
Member to cease to be a member of Borrower or the SPC Party, as applicable.
In order to implement the admission to Borrower or an SPC Party, as applicable,
of Special Member, Special Member shall execute a counterpart to the LLC
Agreement. Prior to its admission to Borrower or the SPC Party, as applicable,
as Special Member, Special Member shall not be a member of Borrower or the SPC
Party, as applicable, but Special Member may serve as an Independent Director of
Borrower or the SPC Party, as applicable.
(dd)    The organizational documents of Borrower (to the extent Borrower is a
corporation or a Single Member Delaware LLC) or each SPC Party (if Borrower is a
limited partnership or a limited liability company other than a Single Member
Delaware LLC) shall provide that at all times there shall be at least two (2)
duly appointed independent managers of such entity (each, an “Independent
Director”) who shall (i) not have been at the time of each such individual’s
initial appointment, and shall not have been at any time during the preceding
five years, and shall not be at any time while serving as Independent Director,
either (A) a shareholder (or other equity owner) of, or an officer, director,
manager (other than in its capacity as Independent Director), partner, member or
employee of, Borrower or any of its respective shareholders, partners, members,
subsidiaries or affiliates, (B) a customer of, or supplier to, or other Person
who derives any of its purchases or revenues from its activities with, Borrower
or any of its respective shareholders, partners, members, subsidiaries or
affiliates (other than as an Approved Independent Director Provider), (C) a
Person who Controls or is under common Control with any such shareholder,
officer, director, partner, member, employee supplier, customer or other Person
(other than as an Approved Independent Director Provider), or (D) a member of
the immediate family of any such shareholder, officer, director, partner,
member, employee, supplier, customer or other Person, (ii) be employed by, in
good standing with and engaged by Borrower in connection with, in each case, an
Approved Independent Director Provider, and (iii) have had at least three (3)
years prior experience as an Independent Director employed and in good standing
with an Approved Independent Director Provider.
(ee)    The organizational documents of Borrower (to the extent Borrower is a
corporation or a Single Member Delaware LLC) or each SPC Party (if Borrower is a
limited partnership or a limited liability company other than a Single Member
Delaware LLC) shall further provide that:


-80-

--------------------------------------------------------------------------------





(i)the board of directors or managers of Borrower or the SPC Party, as
applicable, and the constituent members of such entities (the “Constituent
Members”) shall not take any Material Action without the unanimous vote of the
entire board of directors or managers, as applicable, and the Constituent
Members including the two (2) Independent Directors appointed in accordance with
the terms and provisions of Section 3.1.24(dd);
(ii)any resignation, removal or replacement of an Independent Director shall not
be effective without two (2) Business Days prior written notice to
Administrative Agent accompanied by evidence that a replacement Independent
Director satisfying the applicable terms and conditions hereof and of the
applicable organizational documents shall have replaced such outgoing
Independent Director;
(iii)to the fullest extent permitted by applicable law, including
Section 18-1101(c) of the Act, and notwithstanding any duty otherwise existing
at law or in equity, each Independent Director shall consider only the interests
of the Constituent Members, Borrower and the SPC Party, if applicable (including
Borrower’s and any such SPC Party’s creditors) in acting or otherwise voting on
a Material Action or any other matters provided for herein and the
organizational documents of Borrower and any SPC Party (which such fiduciary
duties to the Constituent Members, Borrower and any SPC Party (including
Borrower’s and any such SPC Party’s respective creditors), in each case, shall
be deemed to apply solely to the extent of their respective economic interests
in Borrower or any SPC Party, as applicable) exclusive of (x) all other
interests (including, without limitation, all other interests of the Constituent
Members), (y) the interests of other affiliates of the Constituent Members,
Borrower and any SPC Party and (z) the interests of any group of affiliates of
which the Constituent Members, Borrower or any SPC Party is a part;
(iv)other than as provided in subsection (iii) above, the Independent Directors
shall not have any fiduciary duties to any Constituent Members, any directors of
Borrower, any SPC Party or any other Person;
(v)the foregoing shall not eliminate the implied contractual covenant of good
faith and fair dealing under applicable law; and
(vi)to the fullest extent permitted by applicable law, including
Section 18-1101(e) of the Act, an Independent Director shall not be liable to
Borrower, any SPC Party, any Constituent Member or any other Person for breach
of contract or breach of duties (including fiduciary duties), unless such
Independent Director acted in bad faith or engaged in willful misconduct.
(ff)    Borrower hereby represents and warrants to Administrative Agent that
neither Borrower nor any SPC Party has, since Borrower’s and such SPC Party’s
formation: (a) failed to be duly formed, validly existing, and in good standing
in the applicable jurisdiction(s) of its formation and with respect to Borrower,
the State; (b) had any judgments or liens of any nature against it except for
(i) liens for Taxes not yet delinquent or being disputed in good faith and (ii)
judgments or liens which have been satisfied or settled in full; (c) failed to
comply in all material respects with all laws, regulations, and orders
applicable to it or failed to receive all licenses and


-81-

--------------------------------------------------------------------------------





permits necessary for it to operate which, in either case, had or would have a
Material Adverse Effect; (d) been involved in any dispute with any Governmental
Authority which is unresolved as of the Closing Date or failed to pay all Taxes
owed prior to the delinquency thereof (or, if later, then with all applicable
penalties, interest and other sums due in connection therewith) other than Taxes
being disputed in good faith in accordance with the terms and conditions hereof;
(e) ever been party to any material lawsuit, arbitration, summons, or legal
proceeding (other than with respect to disputes regarding Taxes) that is still
pending (other than ordinary tenant/occupant litigation, personal injury and
property damage claims that are covered by insurance) or that resulted in a
judgment against it that has not been paid in full, settled or otherwise
satisfied; (f) failed in any material respects to comply with all separateness
covenants contained in its organizational documents since its formation; (g) (i)
with respect to Borrower, had any material contingent or actual obligations not
related to the Property except (i) to the extent such obligations are (x)
covered by insurance, or (y) subject to reimbursement from a third-party and
(ii) with respect to SPC Party, had any material contingent or actual
obligations; (h) (i) with respect to Borrower, owned any property other than the
Property and such personal property incidental, ancillary or related to or
necessary or appropriate for the ownership and operation of such
tenant-in-common interest in the Property and (ii) with respect to SPC Party,
owned any asset other than its ownership interests in the Borrower; (i) engaged
in any business unrelated to the acquisition, holding, ownership, operation,
management, leasing, sale, transfer, exchange, financing, refinancing,
improvement and maintenance of its applicable tenant-in-common interest
Property, and activities incidental, ancillary or related thereto or necessary
or appropriate therefor; and (j) except as expressly disclosed to Administrative
Agent in connection with the closing of the Loan, amended, modified,
supplemented, restated, replaced or terminated its organizational documents (or
consented to any of the foregoing).
3.1.25    Tax Filings. As of the Closing Date, and on every date thereafter on
which these representations are remade, all tax returns required to be filed by
or on behalf of Borrower under applicable Legal Requirements have been filed (or
effective extensions for filing have been obtained) and all taxes, assessments,
fees, and other governmental charges upon or with respect to Borrower or upon
any of its properties, income or franchises (including, without limitation, all
state, county and municipal mortgage, mortgage recording, stamp, intangible,
transfer or other similar tax required to be paid by any Person under applicable
Legal Requirements currently in effect in connection with the execution,
delivery, recordation, filing, registration, perfection or enforcement of any of
the Loan Documents, including, without limitation, the Mortgage) have been paid
that are required to be paid when due and in any event prior to the time that
the non-payment of such taxes could give rise to a lien on any asset of
Borrower. Borrower believes that its tax returns (if any) filed with the
applicable taxing authorities properly reflect the income and taxes of Borrower
for the periods covered thereby, subject only to reasonable adjustments required
by the IRS or other applicable tax authority upon audit. To Borrower’s
knowledge, there is no material proposed tax assessment against the Property (or
any portion thereof) or, to Borrower’s knowledge, any basis for such assessment
which is material and has not been disclosed to Administrative Agent. The
Property is separately assessed from all other adjacent land for purposes of
real estate taxes, and for all purposes may be dealt with as an independent
parcel. The Property is not presently benefitted by any tax abatement. Borrower
is and has at all times been properly treated for U.S. federal income tax
purposes as a disregarded entity. Borrower has established on its books such
charges, accruals


-82-

--------------------------------------------------------------------------------





and reserves in respect of Taxes for all fiscal periods as are required by sound
accounting principles consistently applied.
3.1.26    Solvency. Borrower (a) has not entered into the transaction or any
Loan Document with the actual intent to hinder, delay, or defraud any creditor
and (b) received reasonably equivalent value in exchange for its obligations
under the Loan Documents. Giving effect to the Loan, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the making of the
Loan, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured. Borrower’s assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur Indebtedness and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such Indebtedness and liabilities as they mature (taking into account the
timing and amounts of cash to be received by Borrower and the amounts to be
payable on or in respect of obligations of Borrower). No petition in bankruptcy
has been filed against Borrower or any Constituent Member of Borrower, and
neither of Borrower nor any Constituent Member of Borrower has ever made an
assignment for the benefit of creditors or taken advantage of any insolvency act
for the benefit of debtors.
3.1.27    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.
3.1.28    Organizational Chart. The organizational chart attached as
Schedule IV, relating to Borrower, Guarantor and certain Affiliates and other
parties, is a true, complete and correct on and as of the date hereof. No Person
other than those Persons shown on Schedule IV has, directly or indirectly, any
ownership interest in Borrower or Guarantor in excess of twenty percent (20%) of
the direct or indirect interests in Borrower or Guarantor, as applicable, or
right of Control over Borrower or Guarantor.
3.1.29    Bank Holding Company. Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.
3.1.30    Investment Company Act. Borrower is not (1) an “investment company” or
a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (2) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 2005, as amended; or (3) subject


-83-

--------------------------------------------------------------------------------





to any other federal or state law or regulation which purports to restrict or
regulate its ability to borrow money.
3.1.31    No Bankruptcy Filing. Borrower is not contemplating either the filing
of a petition by it under any state or federal bankruptcy or insolvency laws or
the liquidation of its assets or property, and Borrower does not have any
knowledge of any Person contemplating the filing of any such petition against
it.
3.1.32    Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact and Borrower has no knowledge that any such
statement omits to state any material fact necessary to make the statements
contained herein or therein not misleading. There is no fact or circumstance
presently known to Borrower which has not been disclosed to Administrative Agent
which is reasonably likely to have a Material Adverse Effect. As of the date of
this Agreement, Borrower has delivered to Administrative Agent all Leases, all
Contracts relating to the Property and all documentation in Borrower’s
possession relating to the zoning and entitlement of the Property and has
specified in writing to Administrative Agent any contract or agreement relating
to the Property where a Borrower Related Party is a party thereto.
3.1.33    Foreign Person. Borrower (or, if borrower is a disregarded entity for
U.S. federal income tax purposes, its regarded owner) is not a “foreign person”
within the meaning of Section 1445 or 770 of the Code.
3.1.34    No Change in Facts or Circumstances; Disclosure. The information
submitted by and on behalf of Borrower to Administrative Agent and all financial
statements, reports, certificates and other documents submitted in connection
with the Loan or in satisfaction of the terms thereof by Borrower and all
statements of fact made by Borrower in this Agreement or in any other Loan
Document, are accurate, complete and correct in all material respects. To
Borrower’s knowledge, there has been no material adverse change in any
condition, fact, circumstance or event that would make the financial statements,
rent rolls, reports, certificates or other documents submitted in connection
with the Loan inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise adversely affects or might materially adversely affect
the use, operation or value of the Property or the renovation and leasing of the
Property or the business operations or the financial condition of Borrower or
the Property.
3.1.35    Management Agreement. The Management Agreement is in full force and
effect and (a) there is no default thereunder by Manager thereunder and
(b) there is no default thereunder by Borrower thereunder. The Management
Agreement was entered into on commercially reasonable arm’s-length terms.
3.1.36    Leasing Agreement. The Leasing Agreement is in full force and effect
and (a) to Borrower’s knowledge, there is no default thereunder by Leasing Agent
thereunder and (b) to Borrower’s knowledge, there is no default thereunder by
Borrower thereunder. The Leasing Agreement was entered into on commercially
reasonable arm’s-length terms.


-84-

--------------------------------------------------------------------------------





3.1.37    Construction Management Agreement. The Construction Management
Agreement is in full force and effect and (a) to Borrower’s knowledge, there is
no default thereunder by Construction Manager thereunder and (b) there is no
default thereunder by Borrower thereunder. The Construction Management Agreement
was entered into on commercially reasonable arm’s length terms.
3.1.38    Project Management Agreement. The Project Management Agreement is in
full force and effect and (a) to Borrower’s knowledge, there is no default
thereunder by Project Manager thereunder and (b) there is no default thereunder
by Borrower thereunder. The Project Management Agreement was entered into on
commercially reasonable arm’s-length terms.
3.1.39    Perfection of Accounts. Borrower hereby represents and warrants to
Administrative Agent and the Lenders that:
(a)    Other than in connection with the Loan Documents and except for Permitted
Encumbrances, Borrower has not sold or otherwise conveyed the Accounts.
(b)    The Clearing Account, Working Capital Account and the other Accounts
constitute “deposit accounts” or “securities accounts” within the meaning of the
Uniform Commercial Code.
3.1.40    Material Agreements. With respect to each Material Agreement, Borrower
hereby represents that (a)  each Material Agreement is in full force and effect
and has not been amended, restated, replaced or otherwise modified (except, in
each case, as expressly set forth herein), (b) Borrower has not received any
written notice of any uncured defaults under any Material Agreement by any party
thereto, (c) all payments and other sums due and payable by or to Borrower under
the Material Agreements have been paid in full, (d) no party to any Material
Agreement has commenced any action to which Borrower is a party, and Borrower
has neither given nor received any notice, for the purpose of terminating any
Material Agreement, and (e) to Borrower’s knowledge, the representations made in
any estoppel or similar document delivered with respect to any Material
Agreement in connection with the Loan are true, complete and correct in all
material respects.
3.1.41    Illegal Activity/Forfeiture.
(a)    To Borrower’s knowledge, no portion of the Property has been or will be
purchased, improved, equipped or furnished with proceeds of any illegal activity
and to the best of Borrower’s knowledge, there are no illegal activities or
activities relating to controlled substances (including any regulated by the
Controlled Substances Act (21 U.S.C. Sections 801 et seq.), as amended from time
to time, and any successor statute) at the Property.
(b)    There has not been and shall never be committed by Borrower, any of its
Affiliates or, to Borrower’s knowledge, any other person in occupancy of or
involved with the operation or use of the Property any act or omission affording
the federal government or any state or local government the right of forfeiture
as against the Property or any part thereof or any monies paid in performance of
Borrower’s obligations under this Agreement, the Note, the Mortgage, or


-85-

--------------------------------------------------------------------------------





the other Loan Documents. Borrower hereby covenants and agrees not to commit,
permit or suffer to exist any act or omission affording such right of
forfeiture.
(c)    No Borrower Party nor any of any of their respective directors, officers,
employees or Affiliates has taken any action, directly or indirectly, that
violates any Anti-Corruption Laws or Anti-Money Laundering Laws.
(d)    No proceeds of the Loan have been used, directly or indirectly, by
Borrower or its directors, officers, employees, agents or representatives in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving, of money or anything else of value, to any Person in
violation of any Anti-Corruption Laws or Anti-Money Laundering Laws.
3.1.42    Embargoed Person. As of the date hereof and at all times throughout
the term of the Loan, including after giving effect to any transfers of
interests permitted pursuant to the Loan Documents, (a) none of the funds or
other assets of Borrower or Guarantor constitute property of, or are
beneficially owned, directly or indirectly, by any person, entity or government
subject to trade restrictions under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder or the Common Foreign and Security Policy
consolidated list of persons, groups and entities subject to EU financial
sanctions, as the same may be updated from time to time (such list being
available on the internet at the following URL:
http://ec.europa.eu/external_relations/cfsp/sanctions/list/consol-list.htm) with
the result that the investment in Borrower or Guarantor (whether directly or
indirectly), is prohibited by Legal Requirements or the Loan made by Lenders is
in violation of Legal Requirements (“Embargoed Person”); (b) no Embargoed Person
has any interest of any nature whatsoever in Borrower or Guarantor with the
result that the investment in Borrower or Guarantor (whether directly or
indirectly), is prohibited by Legal Requirements or the Loan is in violation of
Legal Requirements; and (c) none of the funds of Borrower or Guarantor have been
derived from any unlawful activity with the result that the investment in
Borrower or Guarantor (whether directly or indirectly), is prohibited by Legal
Requirements or the Loan is in violation of Legal Requirements.
3.1.43    Patriot Act.
(a)    All capitalized words and phrases and all defined terms used in the USA
Patriot Act of 2001, 107 Public Law 56 (October 26, 2001) and in other statutes
and all orders, rules and regulations of the United States government and its
various executive departments, agencies and offices related to the subject
matter of the Patriot Act, including Executive Order 13224 effective September
24, 2001 (as may be amended from time to time, the “Patriot Act”) are
incorporated into this Section. Borrower hereby represents and warrants that
Borrower and each and every Person that, to Borrower’s knowledge, has an
economic interest in Borrower, or, to Borrower’s knowledge, that has or will
have an interest in the Property, is: (i) not a “blocked” person listed in the
Annex to Executive Order Nos. 12947, 13099 and 13224 and all modifications
thereto or thereof (as may be amended from time to time, the “Annex”); (ii) in
full compliance with the requirements of the Patriot Act and all other
requirements contained in the rules and regulations of the Office of Foreign
Assets Control, Department of the Treasury (as may be amended from time to time,
“OFAC”); (iii) operated under policies, procedures and practices, if any, that
are in compliance with the Patriot


-86-

--------------------------------------------------------------------------------





Act and available to Administrative Agent and Lenders for their review and
inspection during normal business hours and upon reasonable prior notice;
(iv) not in receipt of any notice from the Secretary of State or the Attorney
General of the United States or any other department, agency or office of the
United States claiming a violation or possible violation of the Patriot Act;
(v) not listed as a Specially Designated Terrorist or as a “blocked” person on
any lists maintained by the OFAC pursuant to the Patriot Act or any other list
of terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of the OFAC issued pursuant to the Patriot Act or on any other
list of terrorists or terrorist organizations maintained pursuant to the Patriot
Act; (vi) not a Person who has been determined by competent authority to be
subject to any of the prohibitions contained in the Patriot Act; and (vii) not
owned or controlled by or now acting and or will in the future act for or on
behalf of any person named in the Annex or any other list promulgated under the
Patriot Act or any other person who has been determined to be subject to the
prohibitions contained in the Patriot Act. Borrower covenants and agrees that in
the event Borrower receives any notice that Borrower (or any of its beneficial
owners, affiliates or participants) or any Person that has an interest in the
Property become listed on the Annex or any other list promulgated under the
Patriot Act or is indicted, arraigned, or custodially detained on charges
involving money laundering or predicate crimes to money laundering, Borrower
shall immediately notify Administrative Agent. At Administrative Agent’s option,
it shall be an Event of Default hereunder if Borrower or Guarantor becomes
listed on any list promulgated under the Patriot Act or is indicted, arraigned
or custodially detained on charges involving money laundering or predicate
crimes to money laundering.
(b)    The Patriot Act requires all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently,
Administrative Agent may from time-to-time request, and Borrower shall provide
to Administrative Agent, Borrower’s name, address, tax identification number
and/or such other identification information as shall be necessary for
Administrative Agent to comply with federal law. An “account” for this purpose
may include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.
(c)    Borrower shall, promptly after written request by Administrative Agent
(whether for itself, on behalf of any Lender or any prospective new Lender),
furnish or cause to be furnished to Administrative Agent any documentation and
such other information or evidence as may be deemed to be reasonably necessary
by Administrative Agent to enable Administrative Agent, such Lender or such
prospective Lender to carry out and be satisfied with the results of all
applicable customer due diligence in connection any applicable “know your
customer”, Patriot Act, Embargoed Person and Anti-Money Laundering Laws
requirements.
3.1.44    Americans with Disabilities Act Compliance. Except as set forth in the
PCR and Zoning Report, to the extent required by Legal Requirements, the
Improvements at the Property have been designed, maintained and will continue to
be maintained, in strict accordance and full compliance with all of the
requirements of the ADA. Borrower shall be responsible for all ADA compliance
costs.


-87-

--------------------------------------------------------------------------------





3.1.45    Inventory. Borrower is the owner of all of the Equipment, Fixtures and
Personal Property (as such terms are defined in each Mortgage) located on or at
the Property and shall not lease any Equipment, Fixtures or Personal Property
other than with Administrative Agent’s prior written consent or as expressly
permitted hereunder. All of the Equipment, Fixtures and Personal Property are
sufficient to operate the applicable Property in the manner required hereunder,
in the manner in which it is currently operated.
3.1.46     [Reserved].
3.1.47    No Other Debt. Except for prior financings which will be repaid in
full on or prior to the date hereof, Borrower has not borrowed or received debt
financing other than the Debt, and there is no other Indebtedness to which
Borrower is a party or by which Borrower or the Property or any excess cash flow
or any residual interest therein is bound, whether secured or unsecured, in each
case other than Permitted Indebtedness.
3.1.48    Purchase Options. Neither the Property nor any direct interest therein
is subject to any purchase options, rights of first refusal, rights of first
offer or other similar rights in favor of any Person except as set forth in the
Joint Venture Agreement.
3.1.49    Interests in Borrower Certificated. The limited liability company
interests in Borrower are and shall at all times during the Term be evidenced by
a “certificated security” governed by Article 8 of the UCC. Borrower has “opted
in” to Article 8 of the UCC, has not opted out and shall not opt out of such
Article 8 of the UCC, and shall cause a registry of the holders of limited
liability company interests in Borrower to be maintained at all times.
3.1.50    Labor Relations. Except as set forth on Schedule 3.1.51, Borrower is
not a party to any collective bargaining agreement, and there is no union or any
other organization of employees of Borrower (if any) at the Property. Borrower
has not received any threats of strikes, work stoppages or any asserted pending
demands for collective bargaining by any union or organization of employees of
Borrower (if any). Except as set forth on Schedule 3.1.51, the Property is not
subject to or bound by any collective bargaining agreement. Except as disclosed
to Administrative Agent in writing, there are no material grievances, disputes,
claims of unfair labor practices or controversies against Borrower regarding the
Property nor, to Borrower’s knowledge, are there any threats of strikes, work
stoppages or demands for collective bargaining by any union or organization of
employees of Borrower (if any) regarding the Property. Borrower shall promptly
notify Administrative Agent upon the occurrence or threatened occurrence of any
of the matters described in the preceding sentence.
Section 3.2    Survival of Representations.
The representations and warranties set forth in Section 3.1 are made as of the
Closing Date (or as of another date specifically set forth herein) and shall be
remade to the extent and at the times required under this Agreement. All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by Borrower shall be deemed to have been relied upon
by Administrative Agent and the Lenders notwithstanding any investigation
heretofore or hereafter made by Administrative Agent or any Lender or on their
behalf.


-88-

--------------------------------------------------------------------------------





Section 3.3    ERISA.
Each Lender represents and warrants to Borrower, as of the date of this
Agreement and during the term of the Loan, that the assets loaned to Borrower
will not be “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
modified by Section 3(42) of the ERISA).
IV.    BORROWER COVENANTS
Section 4.1    Borrower Affirmative Covenants.
From and after the Closing Date until the repayment in full of the Debt,
Borrower hereby covenants and agrees with Administrative Agent and the Lenders
that:
4.1.1    Existence; Compliance with Legal Requirements. Borrower shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its existence, rights, licenses, permits and franchises necessary for
the conduct of its business, and comply with all Legal Requirements applicable
to it or the Property, including, without limitation, Prescribed Laws. Borrower
shall continue to comply with the Patriot Act and OFAC, including, without
limitation, the provisions of Sections 3.1.41 and 3.1.42, throughout the Term of
the Loan. There shall never be committed by Borrower, and Borrower shall never
permit any other Person in occupancy of or involved with the operation or use of
the Property to commit any act or omission affording any Governmental Authority
the right of forfeiture against the Property or any part thereof or any monies
paid in performance of Borrower’s obligations under any of the Loan Documents.
Borrower hereby covenants and agrees not to commit, permit or suffer to exist
any act or omission affording such right of forfeiture. Borrower shall at all
times maintain, preserve and protect all franchises and trade names and preserve
all the remainder of its property used or useful in the conduct of its business
and shall keep the Property in reasonably good working order and repair, and
from time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, in each case to
the extent commercially reasonable. After prior written notice to Administrative
Agent, Borrower, at its own expense, may contest by appropriate legal proceeding
promptly initiated and conducted in good faith and with due diligence, the
validity of any Legal Requirement, the applicability of any Legal Requirement to
Borrower or the Property or any alleged violation of any Legal Requirement,
provided that (i) no Event of Default has occurred and remains uncured;
(ii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of the Mortgage and shall not constitute a default
thereunder or under the other Loan Documents and such proceeding shall be
conducted in accordance with all applicable Legal Requirements; (iii) none of
the Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall promptly
upon final determination thereof comply with any such Legal Requirement
determined to be valid or applicable or cure any violation of any Legal
Requirement; (v) such proceeding shall suspend the enforcement of the contested
Legal Requirement against Borrower or the Property; and (vi) Borrower shall
furnish such security as may be reasonably required in the proceeding, or as may
be reasonably requested by Administrative Agent, to insure compliance with such
Legal Requirement, together with all interest and penalties payable in
connection therewith. Administrative Agent, for the benefit of Lenders, may
apply any such security, as necessary to cause compliance with such Legal
Requirement at any time when, in the reasonable


-89-

--------------------------------------------------------------------------------





good faith judgment of Administrative Agent, the validity, applicability or
violation of such Legal Requirement is finally established, the Property (or any
material part thereof or material interest therein) may reasonably be in danger
of being sold, forfeited, terminated, cancelled or lost or there shall be any
reasonable danger of the Lien of the Mortgage being primed by any related Lien.
4.1.2    Property Taxes and Other Charges.
(a)    Borrower shall pay, or shall cause its Tenant(s) to pay (to the extent
any Tenant is obligated to make such payments under its Lease), all Property
Taxes and Other Charges now or hereafter levied or assessed or imposed against
the Property or any part thereof as the same become due and payable (and with
respect to Property Taxes, prior to the date the same become delinquent);
provided, however, Borrower’s obligation to directly pay Property Taxes shall be
suspended for so long as Borrower complies with the terms and provisions of
Section 6.2 hereof. Upon Administrative Agent’s request, Borrower shall furnish
to Administrative Agent receipts for the payment or other evidence satisfactory
to Agent that the Property Taxes and the Other Charges have been so paid prior
to the date the same shall become delinquent; provided, however, that Borrower
is not required to furnish such receipts for payment of Property Taxes so long
as Borrower complies with the terms and provisions of Section 6.2 hereof.
Borrower shall not permit or suffer and shall promptly discharge any lien or
charge against the Property, and shall promptly pay for all utility services
provided to the Property. After prior notice to Administrative Agent, Borrower,
at its own expense, may contest by appropriate legal proceeding, conducted in
good faith and with due diligence, the amount or validity of any Taxes or Other
Charges, provided that (i) no Default or Event of Default has occurred and
remains uncured; (ii) such proceeding shall be permitted under and be conducted
in accordance with all applicable statutes, laws and ordinances; (iii) neither
the Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost; (iv) Borrower shall promptly upon
final determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of Taxes
or Other Charges from the Property or Borrower shall have paid the same (or
shall cause the same to be paid) under protest; and (vi) unless Borrower is
required to deposit the same with the relevant Governmental Authority, Borrower
shall deposit with Administrative Agent or Borrower shall furnish such security
as may be required in the proceeding, or cash, or other security as may be
reasonably required by Administrative Agent, in an amount equal to one hundred
ten percent (110%) of the contested amount (less any amount deposited with the
relevant Governmental Authority), to insure the payment of any such Taxes or
Other Charges, together with all interest and penalties thereon. Administrative
Agent may pay over any such cash or other security held by Administrative Agent
to the claimant entitled thereto at any time when, in the judgment of
Administrative Agent, the entitlement of such claimant is established.
(b)    Borrower shall timely pay, as the same shall become due and payable, all
Taxes (other than Property Taxes) levied or imposed upon it or its properties,
income or assets, except those that are being contested in good faith by
appropriate proceedings, diligently conducted and for which adequate reserves
have been established on the books of Borrower in accordance with Accounting
Principles. Borrower shall, throughout the duration of any obligation under any
Loan Document, remain a disregarded entity.


-90-

--------------------------------------------------------------------------------





4.1.3    Litigation. Borrower shall give prompt notice to Administrative Agent
of any litigation or governmental proceedings pending or threatened in writing
against the Property, Borrower, or any SPC Party. Borrower shall give prompt
notice to Administrative Agent of any litigation or governmental proceedings
pending or threatened in writing against Guarantor which are reasonably likely
to materially adversely affect Guarantor’s financial condition or business
(including Guarantor’s ability to perform its obligations under the other Loan
Documents to which Guarantor is a party).
4.1.4    Access to Property. Subject to tenants’ rights under the Leases,
Borrower shall permit Administrative Agent, any Construction Consultant and
their respective representatives, upon twenty-four (24) hours’ prior written
notice to enter upon the Property during normal business hours. Borrower shall
reasonably cooperate, and use commercially reasonable efforts to cause Manager
to reasonably cooperate, with Administrative Agent and Construction Consultant
to enable each Person to perform its functions hereunder. Subject to the rights
of Tenant’s under Leases, Administrative Agent, Construction Consultant or their
agents, representatives, consultants and employees as part of any inspection may
take soil, air, water, building material and other samples from the Property,
and shall have the right to undertake testing of such soil, air, water, building
material and other samples at Borrower’s cost and expense in the event that, in
Administrative Agent’s reasonable opinion, such testing is necessary, and
provided that Administrative Agent shall cause any Person performing invasive
testing at the Property to maintain (or be covered by) customary and appropriate
insurance in light of the testing to be undertaken by such Person; provided that
Administrative Agent shall be liable for any damage to the Property caused by
any Lender, Administrative Agent or the Construction Consultant’s gross
negligence or willful misconduct and provided further that, unless an Event of
Default is continuing and/or Administrative Agent reasonably believes that an
environmental condition or a violation of environmental law exists with respect
to the Property, any such testing in excess of once per calendar year shall be
at Administrative Agent’s cost and expense.
4.1.5    Further Assurances; Supplemental Mortgage Affidavits. Borrower shall,
at Borrower’s sole cost and expense:
(a)    execute and deliver to Administrative Agent such documents, instruments,
certificates, assignments and other writings, and do such other acts reasonably
necessary, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the obligations of Borrower under the Loan
Documents, as Administrative Agent may reasonably require, provided that any of
the foregoing shall not increase the obligations or liabilities of Borrower or
decrease any rights of Borrower other than to a de minimis extent;
(b)    cure any defects in the execution and delivery by Borrower or a Borrower
Related Party of the Loan Documents and execute and deliver to Administrative
Agent such documents, instruments, certificates, assignments and other writings,
and do such other acts as reasonably necessary or reasonably requested by
Administrative Agent, to evidence, preserve and/or protect the Property any
other collateral at any time securing or intended to secure the obligations of
Borrower under the Loan Documents, as Administrative Agent may reasonably
require including, without limitation, the execution and delivery of all such
writings necessary to transfer any licenses


-91-

--------------------------------------------------------------------------------





with respect to the Property into the name of Administrative Agent or its
designee after the occurrence, and during the continuance, of an Event of
Default, provided that any of the foregoing shall not increase the obligations
or liabilities of Borrower or decrease any rights of Borrower other than to a de
minimis extent; and
(c)    do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as
Administrative Agent shall reasonably require from time to time provided that
any of the foregoing shall not increase the obligations or liabilities of
Borrower or decrease any rights of Borrower other than to a de minimis extent.
4.1.6    Financial Reporting.
(a)    Borrower will keep and maintain or will cause to be kept and maintained
on a Fiscal Year basis in accordance with the Accounting Principles (or such
other accounting basis selected by Borrower, consistently applied and reasonably
acceptable to Administrative Agent), proper and accurate books, records and
accounts reflecting all of the financial affairs of Borrower and all items of
income and expense in connection with the operation of the Property.
Administrative Agent shall have the right from time to time at all times during
normal business hours upon reasonable notice (which may be verbal) to examine
such books, records and accounts at the office of Borrower or any other Person
maintaining such books, records and accounts and to make such copies or extracts
thereof as Administrative Agent shall request. After the occurrence and during
the continuance of an Event of Default beyond the expiration of any applicable
notice and cure periods, Borrower shall pay any reasonable costs and expenses
incurred by Administrative Agent to examine Borrower’s accounting records with
respect to the Property, as Administrative Agent shall reasonably determine to
be necessary or appropriate in the protection of Administrative Agent’s
interest. Upon Administrative Agent’s reasonable written request, Borrower shall
furnish to Administrative Agent such other information reasonably necessary and
sufficient to fairly represent the financial condition of Borrower and the
Property.
(b)    Borrower shall furnish to Administrative Agent annually, within one
hundred twenty (120) days following the end of each calendar year, a complete
copy of Borrower’s and Guarantor’s annual financial statements prepared in
accordance with Accounting Principles including statements of income and expense
and cash flow for Borrower and the Property and a balance sheet for Borrower.
Borrower’s and Guarantor’s annual financial statements shall be audited by a
“big four” accounting firm or another certified public accountant (accompanied
by an unqualified opinion from such accounting firm or independent certified
public accountant) in form and content reasonably acceptable to Administrative
Agent. Borrower’s and Guarantor’s annual financial statements shall be
accompanied by an Officer’s Certificate executed by a duly authorized financial
officer of Borrower or Guarantor, as applicable, stating that such annual
financial statement presents fairly the financial condition and the results of
operations of (x) Borrower and the Property (y) or Guarantor, as applicable, in
all material respects. Notwithstanding the reporting requirements set forth
above for Guarantor, the KBS Guarantor shall only be required to comply with the
financial reporting requirements set forth in the Limited Recourse Guaranty.


-92-

--------------------------------------------------------------------------------





(c)    Borrower shall furnish the following items to Administrative Agent within
forty-five (45) days after the end of each calendar quarter for quarterly
requests: (i) monthly and year-to-date operating statements, noting net
operating income and other information necessary and sufficient under the
Accounting Principles to fairly represent the financial position and results of
operation of the Property during such calendar quarter, all in form reasonably
satisfactory to Administrative Agent; (ii) a balance sheet for such calendar
quarter; (iii) a comparison of the budgeted income and expenses and the actual
income and expenses for each month and year-to-date for the Property, and having
annexed to it a general ledger; (iv) a statement that Borrower has not incurred
any indebtedness other than Permitted Indebtedness; and (v)  an updated Rent
Roll for the Property. Each such statement shall be accompanied by an Officer’s
Certificate certifying, to the best of the signer’s knowledge, (1) that such
items are true, correct, accurate, and complete in all material respects and
fairly present the financial condition and results of the operations of Borrower
and the Property in accordance with Accounting Principles (subject to normal
year-end adjustments), (2) whether there exists a Default or Event of Default,
and if so, the nature thereof, the period of time it has existed and the action
then being taken to remedy it, and (3) that as of the date of such Officer’s
Certificate, no litigation that is material exists involving Borrower or the
Property in which all or substantially all of the potential liability is not
covered by insurance, or, if so, specifying such litigation and the actions
being taken in relation thereto. Such financial statements shall contain such
other information as shall be reasonably requested by Administrative Agent for
purposes of calculations to be made by Administrative Agent pursuant to the
terms hereof.
(d)    During any Cash Trap Period, Borrower shall, in addition to the quarterly
statements referenced in subsection (c) of this Section 4.1.6, provide monthly
reports to Administrative Agent, which shall include all of the items in the
quarterly reports (other than items (ii) and (iv) of such subsection (c)) and,
with respect to clause 4.1.6(c)(iii), but only if such analysis has otherwise
been prepared by Borrower, a detailed explanation of any line item variances
that exceed ten percent (10%) or more between budgeted and actual amounts for
such period and year-to-date.
(e)    Borrower shall submit to Administrative Agent an Annual Budget no later
than thirty (30) days prior to the commencement of such period or Fiscal Year in
form reasonably satisfactory to Administrative Agent. The Annual Budget shall be
subject to Administrative Agent’s approval not to be unreasonably withheld,
conditioned or delayed (each such Annual Budget, an “Approved Annual Budget”)
and to be subject to the Deemed Consent Mechanics. In the event that
Administrative Agent objects to a proposed Annual Budget submitted by Borrower
which requires the reasonable approval of Administrative Agent hereunder,
Administrative Agent shall advise Borrower of such objections within ten (10)
Business Days after receipt thereof (and deliver to Borrower a reasonably
detailed description of such objections) and Borrower shall promptly revise such
Annual Budget and resubmit the same to Administrative Agent. Administrative
Agent shall advise Borrower of any objections to such revised Annual Budget
within five (5) Business Days after receipt thereof (and deliver to Borrower a
reasonably detailed description of such objections) and Borrower shall promptly
revise the same in accordance with the process described in this subsection
until Administrative Agent reasonably approves the Annual Budget. Until such
time that Administrative Agent approves a proposed Annual Budget that requires
the approval of Administrative Agent hereunder, the most recently Approved
Annual Budget shall apply; provided


-93-

--------------------------------------------------------------------------------





that, such Approved Annual Budget shall be adjusted to reflect actual increases
in Taxes, Insurance Premiums and Other Charges.
(f)    In the event that Borrower must incur an Operating Expense or Capital
Expenditure not set forth in the Approved Annual Budget the cost of which
exceeds ten percent (10%) of the total Approved Annual Budget (each an
“Extraordinary Expense”), then Borrower shall promptly deliver to Administrative
Agent a reasonably detailed explanation of such proposed Extraordinary Expense
for Administrative Agent’s reasonable approval, subject to the Deemed Consent
Mechanics.
(g)    Any reports, statements or other information required to be delivered
under this Agreement may be delivered in electronic form and prepared using
Excel®. Borrower agrees that Administrative Agent may disclose information
regarding the Property and Borrower that is provided to Administrative Agent
pursuant to this Section 4.1.6 in connection with any Secondary Market
Transaction to such parties requesting such information in connection with such
Secondary Market Transaction.
(h)    If Borrower fails to provide to Administrative Agent or its designee any
of the financial statements, certificates, reports or information (the “Required
Records”) required by this Section 4.1.6 within the applicable time periods set
forth in this Section 4.1.6, Administrative Agent shall have the option, upon
fifteen (15) days’ written notice to Borrower, to gain access to Borrower’s
books and records and prepare or have prepared at Borrower’s reasonable expense,
any Required Records not delivered by Borrower. In addition, it shall be an
Event of Default if any of the following shall occur: (i) any failure of
Borrower to provide to Administrative Agent any of the Required Records within
the applicable time periods set forth in this Section 4.1.6, if such failure
continues for fifteen (15) days after written notice thereof, (ii) in the event
any Required Records shall be materially inaccurate or false, or (iii) in the
event of the failure of Borrower to permit Administrative Agent or its
representatives to inspect said books, records and accounts upon request of
Administrative Agent as required by this Section 4.1.6.
(i)    Borrower shall furnish to Administrative Agent, within ten (10) Business
Days after request (or as soon thereafter as may be reasonably possible), such
further detailed information with respect to the operation of the Property and
the financial affairs of Borrower as may be reasonably requested by
Administrative Agent.
4.1.7    Title to the Property. Borrower will warrant and defend (a) Borrower’s
title to the Property and every part thereof, subject only to Liens expressly
permitted hereunder (including Permitted Encumbrances) and (b) the validity and
priority of the Lien of the Mortgage and the Assignment of Leases on the
Property, subject only to Liens expressly permitted hereunder (including
Permitted Encumbrances), in each case against the claims of all Persons
whomsoever. Borrower shall reimburse Administrative Agent and Lenders for any
losses, costs, damages or out-of-pocket expenses (including reasonable
attorneys’ fees and court costs) actually incurred by Administrative Agent
and/or Lenders if an interest in the Property, other than as permitted
hereunder, is claimed by another Person.


-94-

--------------------------------------------------------------------------------





4.1.8    Estoppel Statement. (a)  After request by Administrative Agent,
Borrower shall within ten (10) Business Days furnish Administrative Agent with a
statement, duly acknowledged and certified, stating (i) the unpaid principal
amount of the Note, (ii) the most recent Applicable Interest Rate of the Note,
(iii) the date installments of interest and/or principal were last paid,
(iv) any offsets or defenses to the payment of the Debt, and (v) that this
Agreement and the other Loan Documents have not been modified or if modified,
giving particulars of such modification. Unless an Event of Default is
continuing, requests made pursuant to this Section 4.1.8 in excess of twice per
calendar year shall be at Administrative Agent’s cost and expense.
(b) After request by Borrower, provided no Event of Default exists,
Administrative Agent shall within ten (10) Business Days furnish Borrower with a
statement, duly acknowledged and certified, stating (i) the unpaid principal
amount of the Note, (ii) the current Applicable Interest Rate of the Note,
(iii) the date installments of interest and/or principal were last paid,
(iv) whether or not Administrative Agent has sent any notice of default under
the Loan Documents which remains uncured in the opinion of Administrative Agent,
and (v) that this Agreement and the other Loan Documents have not been modified
or if modified, giving particulars of such modification.
(c)     Upon Administrative Agent’s request, Borrower shall use commercially
reasonable efforts to obtain and deliver to Administrative Agent an estoppel
certificate from each Tenant under any Lease; provided that such certificate may
be in the form required under such Lease; provided, further, that Borrower shall
not be required to request or deliver such certificates more frequently than one
(1) time in any twelve (12) month period (other than in connection with an Event
of Default or a Secondary Market Transaction, in which case no such limitation
shall apply).
4.1.9    Leases.
(a)    Generally. Promptly following written request, Borrower shall furnish
Administrative Agent an updated Rent Roll for the Property. Subject to
Section 4.1.9(b), Borrower may not enter into, amend, modify, terminate or grant
a waiver of any provision or right of Borrower under any Lease without
Administrative Agent’s prior written consent, which, so long as no Event of
Default has occurred and is continuing, Administrative Agent shall not
unreasonably withhold. All renewals of Leases and all proposed Leases: (A) shall
provide for economic terms, including rental rates and net effective rental
rates, that are in accordance with the Minimum Leasing Parameters, (B) unless a
subordination, non-disturbance and attornment agreement is delivered pursuant to
this Section 4.1.9, shall provide that it is subordinate to the Mortgage and the
Assignment of Leases and that the Tenant thereunder will attorn to
Administrative Agent and any purchaser at a foreclosure sale, (C) shall be
written substantially in accordance with the standard form of Lease which shall
have been approved by Administrative Agent (subject to any commercially
reasonable changes made in the course of negotiations with the applicable Tenant
and such other changes that do not materially and adversely affect the interests
of Borrower or Administrative Agent), (D) shall not be with an Affiliate of any
Borrower Related Party except on market terms (which terms, notwithstanding
anything in this Section 4.19(b)(i), shall require Administrative Agent’s
approval) and (E) shall not contain any option to purchase, any right of first
offer to purchase, any right of first refusal to purchase, any right to
terminate (except if such termination right is triggered by the destruction or
condemnation of substantially all of the Property) or any other terms which
would


-95-

--------------------------------------------------------------------------------





materially adversely affect Administrative Agent’s or any Lender’s rights under
the Loan Documents. Within ten (10) days after the execution of a Lease or any
renewals, amendments or modification of a Lease, Borrower shall deliver to
Administrative Agent a copy thereof, together with Borrower’s certification that
such Lease (or such renewal, amendment or modification) was entered into in
accordance with the terms of this Agreement.
(b)    Approvals.
(i)    Borrower shall not enter into a proposed Major Lease or a proposed,
renewal, extension or modification of any Major Lease affecting any of the
economic terms, the length of its term or any other material provision thereof
(a “Proposed Major Lease”) without the prior written consent of Administrative
Agent, which consent shall not, so long as no Event of Default is continuing, be
unreasonably withheld, conditioned or delayed. Prior to seeking Administrative
Agent’s consent to any Proposed Major Lease or amendment or modification
thereto, Borrower may, at Borrower’s option, submit a term sheet for a Proposed
Major Lease or amendment or modification thereto to Administrative Agent for
preliminary conditional approval, provided that Administrative Agent shall
retain the right to disapprove any such Proposed Major Lease if subsequent to
any preliminary conditional approval (or deemed preliminary conditional approval
pursuant to the first paragraph of this Section 4.1.9(b)(i)) changes are made to
the economic or material non-economic terms previously approved (or deemed
approved) by Administrative Agent, or additional economic or material
non-economic terms are added that had not previously been considered and
approved (or deemed approved) by Administrative Agent in connection with such
Proposed Major Lease. Administrative Agent has granted its preliminary
conditional approval with respect to the ACS Extension Term Sheet and the Knotel
LOI subject to the terms of the preceding sentence. If after ten (10) Business
Days from receipt of such term sheet Administrative Agent has failed to reject
the term sheet and not granted its conditional approval thereto, Borrower may
resubmit such term sheet in writing and, if after an additional five (5)
Business Days Administrative Agent has still failed to reject the term sheet and
not granted its conditional approval thereto, provided that no Event of Default
is continuing, such preliminary conditional approval shall be deemed to have
been granted, provided, however, that notice is submitted simultaneously with
each request for preliminary conditional approval, specifically referencing this
Section 4.1.9(b)(i) and notifying Administrative Agent in capital letters and
using a 14 point font that failure to respond may result in deemed conditional
approval.
(ii)    Prior to seeking Administrative Agent’s consent to any Proposed Major
Lease, Borrower shall deliver to Administrative Agent a copy of the Proposed
Major Lease blacklined to show changes from the standard form of Lease approved
by Administrative Agent and then being used by Borrower. Administrative Agent
shall approve or disapprove each Proposed Major Lease within (a) in the event a
term sheet with respect to such Proposed Major Lease has been preliminarily
conditionally approved (or deemed preliminarily conditionally approved) by
Administrative Agent pursuant to Section 4.1.9(b)(i) and there are material
deviations from the term sheet, ten (10) Business Days of the receipt by
Administrative Agent of a written request for such approval, accompanied by an


-96-

--------------------------------------------------------------------------------





executed or final draft copy of the Proposed Major Lease and (b) in the event a
term sheet with respect to such Proposed Major Lease has not been preliminarily
conditionally approved (or deemed preliminarily conditionally approved) by
Administrative Agent pursuant to Section 4.1.9(b)(i), ten (10) Business Days of
the receipt by Administrative Agent of a written request for such approval,
accompanied by an executed or final draft copy of the Proposed Major Lease.
Provided that no Event of Default is continuing, if Administrative Agent has
failed to reject Borrower’s initial request for approval and not specifically
granted in writing its approval thereto as aforesaid within such ten (10)
Business Day period, as the case may be, and Borrower provides Administrative
Agent with an additional written request for approval (which additional written
request, along with the initial request for approval, shall specifically refer
to this Section 4.1.9(b)(ii) and shall explicitly state in capital letters and
using a 14 point font that failure by Administrative Agent to approve or
disapprove within five (5) Business Days may constitute a deemed approval) and
Administrative Agent fails to reject or specifically approve the request in
writing delivered to Borrower within five (5) Business Days after receipt by
Administrative Agent of the additional request, the Proposed Major Lease shall
be deemed approved by Administrative Agent, and Borrower shall be entitled to
enter into such Proposed Major Lease or proposed renewal, extension or
modification of an existing Major Lease. Notwithstanding anything to the
contrary contained herein, Borrower shall have the right to execute Proposed
Major Leases and any amendments or modifications thereto without Administrative
Agent’s prior approval if the lease (or amendment, as applicable) is consistent
with the term sheet approved by Administrative Agent and the lease (or
amendment, as applicable) does not contain any economic or material non-economic
changes to the terms previously approved (or deemed approved) by Administrative
Agent.
(iii)    Notwithstanding the provisions of Section 4.1.9(a) and the preceding
clauses (i)-(ii) of this Section 4.1.9(b) above, provided that no Event of
Default is continuing, renewals, assignments, subleases, amendments and
modifications of existing or future Leases and the execution of proposed leases
shall not be subject to the prior approval of Administrative Agent provided (i)
the proposed lease would be a Minor Lease or the existing or future Lease as
amended and modified (but specifically excluding amendments or modifications to
Major Leases which would result in such Lease becoming a Minor Lease) or the
renewal Lease is a Minor Lease, and (ii) the proposed lease shall meet the
requirements of clauses (A) through (E), inclusive of Section 4.1.9(a). For the
avoidance of doubt, any Minor Lease that does not satisfy each of the
requirements set forth in this Section 4.1.9(b)(iii) shall be subject to
Administrative Agent’s approval, which consent shall not be unreasonably
withheld, conditioned or delayed so long as no Event of Default is then
continuing, and the deemed approval mechanism set forth in clauses (i)-(ii) of
this Section 4.1.9(b) above shall apply in connection with the approval of any
such Minor Lease.
(iv)    Borrower shall not permit or consent to any assignment or sublease of
any Major Lease without Administrative Agent’s prior written approval (other
than assignments or subleases expressly permitted under any Major Lease pursuant
to a unilateral right of the Tenant thereunder not requiring the consent of
Borrower), which Administrative Agent shall not unreasonably withhold, delay or
condition.


-97-

--------------------------------------------------------------------------------





(v)    Upon request by Borrower, Administrative Agent will, at Borrower’s sole
cost and expense, execute and deliver its standard form of subordination,
non-disturbance and attornment agreement to Tenants under Leases, with such
commercially reasonable changes as may be requested by such Tenant and Borrower
and which are reasonably acceptable to Administrative Agent. In addition, upon
request by Administrative Agent, at Borrower’s expense, Borrower shall use
commercially reasonable efforts to obtain from Tenants subordination,
non-disturbance and attornment agreements on Administrative Agent’s standard
form.
(c)    Covenants. Borrower (i) shall observe and perform the obligations imposed
upon the lessor under the Leases in a commercially reasonable manner; (ii) shall
enforce the terms, covenants and conditions contained in the Leases upon the
part of the Tenants thereunder to be observed or performed in a commercially
reasonable manner, provided, however, Borrower shall not terminate or accept a
surrender of a Lease without Administrative Agent’s prior approval (except
following a default by a Tenant under a Lease that is not a Major Lease and
termination of such non-Major Lease will not result in a Cash Trap Period, in
which case no approval shall be required so long as Borrower provides
Administrative Agent with written notice of such termination); (iii) shall not
collect any of the Rents more than one (1) month in advance (other than security
deposits); (iv) shall not execute any assignment of lessor’s interest in the
Leases or the Rents (except as contemplated by the Loan Documents); and (v)
shall not alter, modify or change any Major Lease so as to decrease the amount
of or change the payment date for rent, change the expiration date, grant any
option for additional space or term, materially reduce the obligations of the
Tenant or increase the obligations of the lessor. Borrower shall promptly send
copies to Administrative Agent of all written notices of material default which
Borrower shall send or receive under the Leases.
(d)    Security Deposits. All security deposits of Tenants, whether held in cash
or any other form, shall be held in compliance with all Legal Requirements and
shall not be commingled with any other funds of Borrower. During the continuance
of an Event of Default, Borrower shall, upon Administrative Agent’s request, if
permitted by applicable Legal Requirements, cause all such security deposits
(and any interest theretofore earned thereon) to be transferred into the Deposit
Account (which shall then be held by Deposit Bank in a separate Account),
subject to the terms of the Leases and the Loan Documents. Any bond or other
instrument which Borrower is permitted to hold in lieu of cash security deposits
under any applicable Legal Requirements (i) shall be maintained in full force
and effect in the full amount of such deposits unless replaced by cash deposits
as herein above described, (ii) shall be issued by an Eligible Institution
reasonably satisfactory to Administrative Agent, (iii) shall, if permitted
pursuant to any Legal Requirements, name Administrative Agent, for the benefit
of the Lenders, as payee or mortgagee thereunder (or at Administrative Agent’s
option, be fully assignable to Administrative Agent), and (iv) shall in all
respects comply with any applicable Legal Requirements and otherwise be
satisfactory to Administrative Agent. Borrower shall, promptly following written
request, provide Administrative Agent with evidence reasonably satisfactory to
Administrative Agent of Borrower’s compliance with the foregoing.


-98-

--------------------------------------------------------------------------------





(e)    Proceeding. Borrower shall appear in and defend any action or proceeding
arising under, occurring out of, or in any manner connected with, the Leases or
the obligations, duties, or liabilities of Borrower, any Tenant or any Lease
guarantor. Borrower shall pay all reasonable, out of pocket costs and expenses
of Administrative Agent, including reasonable, out of pocket attorneys’ fees, in
any action or proceeding in which Administrative Agent may appear.
4.1.10    Alterations. Administrative Agent’s prior approval, which approval may
be granted or withheld in Administrative Agent’s sole discretion, shall be
required in connection with any alterations to any Improvements (a) that are
reasonably likely to have a Material Adverse Effect or (b) are structural in
nature. Administrative Agent’s prior approval shall also be required (such
approval not to be unreasonably withheld, delayed or conditioned) in connection
with any other alterations to any Improvements (that is, alterations which would
not be covered by subsection (a) or (b) of this Section 4.1.10), the cost of
which is reasonably anticipated to exceed the Alteration Threshold.
Notwithstanding the foregoing, Administrative Agent’s prior approval shall not
be required for (i) Capital Expenditures the cost of which is being funded by
Lenders pursuant Article 2 hereof, (ii) Tenant Improvements the cost of which is
being funded by Lenders pursuant Article 2 hereof or the Building Loan
Agreement, or the Build Out Work (as described in (b) below), (iii) any
Restoration in accordance with the terms of the Loan Documents, (iv) any
alterations that are in accordance with the Approved Annual Budget (including
the variances with respect thereto permitted by this Agreement pursuant to
Section 4.1.6(f)),and (v) Tenant Improvements being undertaken by a Tenant
pursuant to its Lease (to the extent Administrative Agent had an approval right
with respect to such Lease and Administrative Agent approved (or was deemed to
have approved) such Lease). If the total unpaid amounts incurred and to be
incurred with respect to such alterations to the Improvements shall at any time
exceed the Alteration Threshold, Borrower shall promptly deliver to
Administrative Agent as security for the payment of such amounts and as
additional security for Borrower’s obligations under the Loan Documents any of
the following: (i) cash, (ii) a Letter of Credit, or (iii) a completion bond or
guaranty reasonably acceptable to Administrative Agent from a guarantor
reasonably acceptable to Administrative Agent. Such security shall be in an
amount equal to the excess of the total unpaid amounts incurred and to be
incurred with respect to such alterations to the Improvements (other than such
amounts to be paid or reimbursed by Tenants under the Leases) over the
Alteration Threshold. Upon completion of any alteration permitted hereunder, the
security deposit described in the immediately preceding sentence promptly shall
be released to Borrower and the Property shall continue to comply with all
requirements relating to parking pursuant to all Legal Requirement and any other
agreements to which the Property is subject.
(b) Notwithstanding anything to the contrary set forth in subsection (a) above
provided no Event of Default shall exist and be continuing, Borrower shall have
the right to construct any number of speculative suites at the Property (the
“Build Out Space”) and lease (including the offering of tenant improvement
allowances in connection therewith) the Build Out Space in accordance with the
Section 4.1.9 hereof (any such construction and leasing, the “Build Out Work”),
provided that (i) no more than 40,000 rentable square feet of vacant space at
the Property may qualify as Build Out Space as of any particular date, (ii)
shall provide for economic terms, including rental rates and net effective
rental rates, that are in accordance with the Minimum Leasing Parameters, (iii)
if the Build Out Costs incurred by Borrower in connection with the Build Out
Work, on an annual basis,


-99-

--------------------------------------------------------------------------------





exceeds an average of $90.00 per rentable square foot (the “Build Out Cost
Cap”), then prior to any amounts being advanced by Administrative Agent,
Borrower shall fund from equity an amount equal to such excess costs and (iii)
the construction of all such Build Out Space shall be completed no later than
the then-applicable Maturity Date (assuming that, if any such Build Out Work is
to be completed following the Initial Maturity Date, Borrower has not cancelled
all Unadvanced Amounts in accordance with Section 2.7.7). Borrower shall submit
evidence of the average cost of the Build Out Work acceptable to Administrative
Agent with any Requisition for Future Advances to be applied to Build Out Costs.
Borrower shall construct the Build Out Space in compliance with Section 2.6.3.
4.1.11    Interest Rate Cap.
(a)    On the date hereof, Borrower has delivered an Interest Rate Protection
Agreement to Administrative Agent, which has been approved by Administrative
Agent (the “Closing Date Interest Rate Protection Agreement”). At all times
while the Closing Date Interest Rate Protection Agreement remains in effect, the
notional amount required hereunder shall be as set forth in such Closing Date
Interest Protection Agreement, except, if at any time the then-notional amount
provided in the Closing Date Interest Protection Agreement is less than the sum
of (x) the Outstanding Principal Balance plus (y) the Building Loan Outstanding
Principal Balance, Administrative Agent, shall have the right, at any time, to
require that Borrower deliver a supplemental Interest Rate Protection Agreement
such that such supplemental Interest Rate Protection Agreement, together with
the Closing Date Interest Protection Agreement, have an aggregate amount equal
to at least the sum of (x) the Outstanding Principal Balance plus (y) the
Building Loan Outstanding Principal Balance. Following the expiration of the
Closing Date Interest Protection Agreement, at all times during the term of the
Loan (including during any extension period), Borrower shall maintain in effect
an Interest Rate Protection Agreement with a notional amount equal to at least
the sum of (x) the Outstanding Principal Balance plus (y) the Building Loan
Outstanding Principal Balance and with a Counterparty reasonably acceptable to
Administrative Agent having a Minimum Counterparty Rating. The Interest Rate
Protection Agreement shall have a strike price equal to or less than the Capped
LIBOR Rate.
(b)    Prior to or on the Closing Date, Borrower shall have obtained the
Interest Rate Protection Agreement with a term of at least two (2) years.
Borrower shall (x) at least thirty (30) days prior to the expiration of the term
of any Interest Rate Protection Agreement and (y) as a condition to Borrower
exercising its right to extend the term of the Loan for each Extension Period,
purchase a new Interest Rate Protection Agreement having a term ending not
earlier than the First Extension Maturity Date, the Second Extension Maturity
Date or the Third Extension Maturity Date, as applicable, and having a strike
price equal to the greater of (x) the Capped LIBOR Rate and (y) a strike price
that will cause the DSCR based on the Capped LIBOR Rate to be not less than
1.25x. In the event of any withdrawal of the rating of such Counterparty by any
Rating Agency or downgrade of the rating of such Counterparty by any Rating
Agency below the Minimum Counterparty Rating, Borrower shall notify
Administrative Agent of such downgrade and shall replace the Interest Rate
Protection Agreement not later than ten (10) Business Days following such
downgrade or withdrawal with an Interest Rate Protection Agreement in form and
substance reasonably satisfactory to Administrative Agent (and meeting the
requirements set forth in this


-100-

--------------------------------------------------------------------------------





Section 4.1.11) from a Counterparty having a Minimum Counterparty Rating;
provided, however, that if any Rating Agency withdraws or downgrades the credit
rating of the Counterparty below the Minimum Counterparty Rating, Borrower shall
not be required to replace the Counterparty under the Interest Rate Protection
Agreement provided that within ten (10) Business Days following such downgrade
or withdrawal, (y) such Counterparty or an Affiliate thereof posts additional
collateral acceptable to Administrative Agent from time to time securing its
obligations under the Interest Rate Protection Agreement and shall enter into an
ISDA Credit Support Annex (CSA) governed by the law of the State of New York
with respect to such additional collateral or (z) an Affiliate of such
Counterparty with a Minimum Counterparty Rating delivers a guaranty acceptable
to Administrative Agent guaranteeing such Counterparty’s obligations under the
Interest Rate Protection Agreement and shall enter into an ISDA Credit Support
Annex (CSA) governed by the law of the State of New York with respect to such
guaranty. Any new or replacement Interest Rate Protection Agreement required to
be delivered by Borrower to Administrative Agent hereunder shall be in form and
substance substantially similar to the Interest Rate Protection Agreement in
effect as of the date hereof and Borrower shall provide Administrative Agent
with an Assignment of Protection Agreement with respect thereto in the form of
the Assignment of Protection Agreement, together with an opinion of counsel with
respect thereto reasonably acceptable to Administrative Agent. At the time
Borrower enters into any Interest Rate Protection Agreement, the Counterparty
and Borrower shall each be an “Eligible Contract Participant”, as such term is
defined under the Commodity Exchange Act, and shall otherwise satisfy all
requirements under the Dodd Frank Wall Street Reform and Consumer Protection Act
in connection with entering into the Interest Rate Protection Agreement.
(c)    Borrower shall not (i) without the prior written consent of
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed), materially modify, amend or supplement the terms of the Interest
Rate Protection Agreement, (ii) without the prior written consent of
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed), except in accordance with the terms of the Interest Rate Protection
Agreement, cause the termination of the Interest Rate Protection Agreement prior
to its stated maturity date, (iii) without the prior written consent of
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed), except as aforesaid, waive or release any material obligation of
the Counterparty (or any successor or substitute party to the Interest Rate
Protection Agreement) under the Interest Rate Protection Agreement, (iv) without
the prior written consent of Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed), consent or agree to any act or
omission to act on the part of the Counterparty (or any successor or substitute
party to the Interest Rate Protection Agreement) which, without such consent or
agreement, would constitute a default under the Interest Rate Protection
Agreement, (v) fail to exercise promptly and diligently each and every material
right which it may have under the Interest Rate Protection Agreement to the
extent commercially reasonable, (vi) take or intentionally omit to take any
action or intentionally suffer or permit any action to be omitted or taken, the
taking or omission of which would result in any right of offset against sums
payable under the Interest Rate Protection Agreement or any defense by the
Counterparty (or any successor or substitute party to the Interest Rate
Protection Agreement) to payment, or (vii) fail to give prompt notice to
Administrative Agent of any written notice of default given by or to Borrower
under or with respect to the Interest Rate Protection Agreement, together with a
complete copy of such notice.


-101-

--------------------------------------------------------------------------------





(d)    In connection with the Interest Rate Protection Agreement delivered on
the Closing Date, Borrower shall obtain and deliver to Administrative Agent an
opinion of counsel from counsel (which counsel may be in-house counsel for the
Counterparty) for the Counterparty upon which Administrative Agent and their
successors and assigns may rely, under New York law and, if the Counterparty is
a non-U.S. entity, the applicable foreign law, which shall provide in relevant
part, that: (i) the Counterparty is duly organized, validly existing, and in
good standing under the laws of its jurisdiction of incorporation and has the
organizational power and authority to execute and deliver, and to perform its
obligations under, the Interest Rate Protection Agreement; (ii) the execution
and delivery of the Interest Rate Protection Agreement by the Counterparty, and
any other agreement which the Counterparty has executed and delivered pursuant
thereto, and the performance of its obligations thereunder have been and remain
duly authorized by all necessary action and do not contravene any provision of
its certificate of incorporation or by-laws (or equivalent organizational
documents) or any law, regulation or contractual restriction binding on or
affecting it or its property; (iii) all consents, authorizations and approvals
required for the execution and delivery by the Counterparty of the Interest Rate
Protection Agreement, and any other agreement which the Counterparty has
executed and delivered pursuant thereto, and the performance of its obligations
thereunder have been obtained and remain in full force and effect, all
conditions thereof have been duly complied with, and no other action by, and no
notice to or filing with any governmental authority or regulatory body is
required for such execution, delivery or performance; and (iv) the Interest Rate
Protection Agreement has been duly executed and delivered by the Counterparty
and constitutes the legal, valid and binding obligation of the Counterparty,
enforceable against the Counterparty in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
(e)    Notwithstanding anything to the contrary contained in this Section 4.1.11
or elsewhere in this Agreement, if, at any time, Administrative Agent converts
the Loan to a Substitute Rate Loan, then:
(i)    within thirty (30) days after such conversion, Borrower shall, unless the
prevailing interest rate derivatives markets have not yet converted to or
provided a substantiated market in order to reasonably, and in good faith,
replace the then-existing Interest Rate Protection Agreement with any interest
rate protection agreement at the Substitute Rate, either (A) enter into, make
all payments under, and satisfy all conditions precedent to the effectiveness
of, a Substitute Interest Rate Protection Agreement (and in connection
therewith, but not prior to Borrower taking all the actions described in this
clause (i), Borrower shall have the right to terminate any then-existing
Interest Rate Protection Agreement) or (B) cause the then-existing Interest Rate
Protection Agreement to be modified such that such then-existing Interest Rate
Protection Agreement satisfies the requirements of a Substitute Interest Rate
Protection Agreement as set forth below in the definition thereof provided that
any refund or other proceeds received in connection with or as a result of a
conversion shall be released to Borrower to be used to purchase the Substitute
Interest Rate Protection Agreement;


-102-

--------------------------------------------------------------------------------





(ii)    following such conversion in lieu of satisfying the condition described
in Section 4.1.11(b) with respect to any outstanding Extension Period, Borrower
shall instead enter into, make all payments under, and satisfy all conditions
precedent to the effectiveness of a Substitute Interest Rate Protection
Agreement on or prior to the first day of such Extension Period; and
(iii)    from and after the date of any such conversion, all references to
“Interest Rate Protection Agreement” shall be deemed to refer or relate, as
applicable, to a Substitute Interest Rate Protection Agreement.
4.1.12    Material Agreements. Borrower shall (a) promptly perform and/or
observe in all material respects all of the covenants and agreements required to
be performed and observed by it under each Material Agreement to which it is a
party in accordance therewith, and take all commercially reasonable efforts to
preserve and to keep unimpaired its rights thereunder, (b) promptly notify
Administrative Agent in writing of the giving of any written notice of any
material default by any party under any Material Agreement of which it is aware,
(c) promptly enforce the performance and observance of all of the material
covenants and agreements required to be performed and/or observed by the other
party under each Material Agreement to which it is a party in a commercially
reasonable manner, and (d) not amend, modify, or terminate a Material Agreement
in any material respect or enter into a new Material Agreement, in each case
without the consent of Administrative Agent, which shall not be unreasonably
withheld, conditioned or delayed.
4.1.13    Reserved.
4.1.14    Costs of Enforcement/Remedying Defaults. In the event (a) that the
Mortgage is foreclosed in whole or in part or the Note or any other Loan
Document is put into the hands of an attorney for collection, suit, action or
foreclosure, (b) of the foreclosure of any Lien or mortgage prior to or
subsequent to the Mortgage, (c) of the bankruptcy, insolvency, rehabilitation or
other similar proceeding in respect of Borrower or Guarantor or an assignment by
Borrower or Guarantor for the benefit of its creditors, or (d) Administrative
Agent shall remedy or attempt to remedy any Event of Default hereunder, Borrower
shall be chargeable with and agrees to pay all reasonable, out of pocket costs
incurred by Administrative Agent as a result thereof, including costs of
collection and defense (including reasonable, out of pocket attorneys’,
experts’, consultants’ and witnesses’ fees and disbursements) in connection
therewith and in connection with any appellate proceeding or post‑judgment
action involved therein, which shall be due and payable on demand, together with
interest thereon from the date incurred by Administrative Agent at the Default
Rate, and, in either case, together with all required service or use taxes.
4.1.15    Business and Operations. Borrower will continue to engage in the
businesses currently conducted by it, including as and to the extent the same
are necessary for the ownership, operation, maintenance, repair, improvement,
development, sale, management and leasing of the Property. Borrower will qualify
to do business and will remain in good standing under the laws of each
jurisdiction as and to the extent the same are required for the ownership and
leasing of the Property. Borrower shall at all times cause the Property to be
maintained as office, ground floor retail and other appurtenant uses.


-103-

--------------------------------------------------------------------------------





4.1.16    [Reserved].
4.1.17    Maintenance of Property. Borrower shall cause the Property to be
maintained in good and safe working order and repair, reasonable wear and tear,
Condemnation and Casualty excepted, and in keeping with the condition and repair
of properties of a similar use, value, age, nature and construction. Borrower
shall not use, maintain or operate the Property in any manner that constitutes a
public or private nuisance or that makes void, voidable, or cancelable, or
increases the premium of, any insurance then in force with respect thereto.
Borrower shall from time to time make, or cause to be made, all reasonably
necessary repairs, renewals, replacements, betterments and improvements to the
Property. Borrower shall not make any change in the use of the Property that
would materially increase the risk of fire or other hazard arising out of the
operation of the Property, or do or knowingly permit to be done thereon anything
that may in any way impair the value of the Property in any material respect or
the Lien of the Mortgage. Borrower shall not, without the prior written consent
of Administrative Agent, permit any drilling or exploration for or extraction,
removal, or production of any minerals from the surface or the subsurface of the
Property, regardless of the depth thereof or the method of mining or extraction
thereof.
4.1.18    Management Agreement; Leasing Agreement; Construction Management
Agreement; Project Management.
(a)    Management Agreement.
(i)    Borrower shall use commercially reasonable efforts to cause Manager to
manage and lease the Property in accordance with the Management Agreement.
Borrower shall (A) diligently perform and observe, in each case in all material
respects, all of the terms, covenants and conditions of the Management Agreement
on the part of Borrower to be performed and observed, (B) promptly notify
Administrative Agent of any written notice to Borrower of any material default
by Borrower in the performance or observance of any of the terms, covenants or
conditions of the Management Agreement on the part of Borrower to be performed
and observed beyond any applicable grace, notice and cure periods, (C) promptly
following receipt of Administrative Agent’s written request, promptly deliver to
Administrative Agent a copy of each financial statement, business plan, capital
expenditures plan, report and estimate received by it pursuant to the terms of
the Management Agreement, and (D) promptly enforce the performance and
observance in all material respects of all of the covenants required to be
performed and observed by Manager under the Management Agreement. If Borrower
shall default in the performance or observance of any term, covenant or
condition of the Management Agreement on the part of Borrower to be performed or
observed beyond any applicable grace, notice or cure periods, then, without
limiting Administrative Agent’s other rights or remedies under this Agreement or
the other Loan Documents, and without waiving or releasing Borrower from any of
its Obligations hereunder or under the Management Agreement, as applicable,
Administrative Agent shall have the right, but shall be under no obligation, to
pay any sums and to perform any act as may be appropriate to cause all the
terms, covenants and conditions of the Management Agreement on the part of
Borrower to be performed or observed. Borrower hereby agrees to pay to
Administrative Agent promptly following written demand, all such


-104-

--------------------------------------------------------------------------------





sums so paid and expended by Administrative Agent in connection therewith,
together with interest thereon at the Default Rate from the day on which
Borrower receives such demand until paid. All sums so paid and expended by
Administrative Agent and the interest thereon shall be secured by the legal
operation and effect of the Mortgage.
(ii)    Borrower may, without Administrative Agent’s consent, replace the
Manager so long as the replacement manager is a Qualified Manager pursuant to a
Replacement Management Agreement.
(iii)    Borrower shall not replace Manager, surrender, terminate, cancel,
modify, renew or extend the Management Agreement, or enter into any other
agreement relating to the management or operation of the Property with Manager
or any other Person, or consent to the assignment by the Manager of its interest
under the Management Agreement, or waive or release any of its rights and
remedies under the Management Agreement, in each case without the express
consent of Administrative Agent, which shall not be unreasonably withheld,
conditioned or delayed; provided that Administrative Agent’s consent shall not
be required for the termination of a Management Agreement if Borrower has
previously executed another Qualified Replacement Management Agreement for the
Property. In the event that the Management Agreement expires or is terminated
(without limiting any obligation of Borrower to obtain Administrative Agent’s
consent to any termination or modification of the Management Agreement to the
extent required in accordance with the terms and provisions of this Agreement),
Borrower shall promptly enter into a Replacement Management Agreement with
Manager or another Qualified Manager, as applicable.
(iv)    Administrative Agent shall have the right to require Borrower to replace
the Manager with a Person which is not an Affiliate of Borrower and approved by
Administrative Agent (such approval, other than during the continuance of an
Event of Default, not to be unreasonably withheld, conditioned or delayed) upon
the occurrence of any one or more of the following events: (i) at any time
following the occurrence and during the continuance of an Event of Default, (ii)
upon a change in Control of the Manager (if the Manager is an Affiliate of
Sponsor), (iii) if Manager becomes a debtor in a bankruptcy proceeding or (iv)
upon the occurrence of a material event of default under the Management
Agreement.
(b)    Leasing Agreement.
(i)    Borrower shall use commercially reasonable efforts to cause Leasing Agent
to lease and market the Property in accordance with the Leasing Agreement.
Borrower shall (A) diligently perform and observe, in each case in all material
respects, all of the terms, covenants and conditions of the Leasing Agreement on
the part of Borrower to be performed and observed, (B) promptly notify
Administrative Agent of any notice to Borrower of any material default by
Borrower in the performance or observance of any of the terms, covenants or
conditions of the Leasing Agreement on the part of Borrower to be performed and
observed, (C) promptly following receipt of Administrative Agent’s written
request, deliver to Administrative Agent a copy of each financial statement,
business plan,


-105-

--------------------------------------------------------------------------------





leasing plan, capital expenditures plan, report and estimate received by it
pursuant to the terms of the Leasing Agreement, and, in accordance with this
Agreement or otherwise promptly following written request by Administrative
Agent, shall cause Leasing Agent to provide Administrative Agent with reports in
regard to the leasing efforts at the Property, and (D) promptly enforce the
performance and observance of all of the material covenants required to be
performed and observed by Listing Agent under the Leasing Agreement. If Borrower
shall default in the performance or observance of any term, covenant or
condition of the Leasing Agreement on the part of Borrower to be performed or
observed beyond applicable grace, notice and cure periods, then, without
limiting Administrative Agent’s other rights or remedies under this Agreement or
the other Loan Documents, and without waiving or releasing Borrower from any of
its Obligations hereunder or under the Leasing Agreement, as applicable,
Administrative Agent shall have the right, but shall be under no obligation, to
pay any sums and to perform any act as may be appropriate to cause all the
terms, covenants and conditions of the Leasing Agreement on the part of Borrower
to be performed or observed. Borrower hereby agrees to pay to Administrative
Agent promptly following written demand, all such sums so paid and expended by
Administrative Agent in connection therewith, together with interest thereon at
the Default Rate from the day on which Borrower receives such demand until paid.
All sums so paid and expended by Administrative Agent and the interest thereon
shall be secured by the legal operation and effect of the Mortgage.
(ii)    Borrower may, without Administrative Agent’s consent, replace the
Leasing Agent so long as the replacement leasing agent is a Qualified Leasing
Agent pursuant to a Replacement Leasing Agreement.
(iii)    Borrower shall not replace Leasing Agent, surrender, terminate, cancel,
modify, renew or extend the Leasing Agreement, or enter into any other agreement
relating to leasing operations at the Property with Leasing Agent or any other
Person, or consent to the assignment by the Leasing Agent of its interest under
the Leasing Agreement, or waive or release any of its rights and remedies under
the Leasing Agreement, in each case without the express consent of
Administrative Agent, which shall not be unreasonably withheld, conditioned or
delayed; provided that Administrative Agent’s consent shall not be required for
the termination of a Leasing Agreement if Borrower has previously or thereafter
promptly executes another Qualified Leasing Agreement for the Property. In the
event that the Leasing Agreement expires or is terminated (without limiting any
obligation of Borrower to obtain Administrative Agent’s consent to any
termination or modification of the Leasing Agreement to the extent required in
accordance with the terms and provisions of this Agreement), Borrower shall
promptly enter into a Replacement Leasing Agreement with Manager or another
Qualified Leasing Agent, as applicable.
(iv)    Administrative Agent shall have the right to require Borrower to replace
the Leasing Agent with a Person which is not an Affiliate of Borrower and
approved by Administrative Agent (such approval, other than during the
continuance of an Event of Default, not to be unreasonably withheld, conditioned
or delayed) upon the occurrence of any one or more of the following events:
(i) at any time following the occurrence and during


-106-

--------------------------------------------------------------------------------





the continuance of an Event of Default, or (ii) if Leasing Agent becomes a
debtor in a bankruptcy proceeding.
(c)    Construction Management Agreement.
(i)    Borrower shall cause Construction Manager to manage Capital Expenditures
Work and Tenant Improvement Work in accordance with the Construction Management
Agreement and this Agreement. Borrower shall (A) diligently perform and observe,
in each case in all material respects, all of the terms, covenants and
conditions of the Construction Management Agreement on the part of Borrower to
be performed and observed, (B) promptly notify Administrative Agent of any
notice to Borrower of any material default by Borrower in the performance or
observance of any of the terms, covenants or conditions of the Construction
Management Agreement on the part of Borrower to be performed and observed,
(C) promptly following receipt of Administrative Agent’s written request,
deliver to Administrative Agent a copy of each financial statement, business
plan, capital expenditures plan, report and estimate received by it pursuant to
the terms of the Construction Management Agreement, (D) promptly enforce the
performance and observance in all material respects of all of the covenants
required to be performed and observed by Construction Manager under the
Construction Management Agreement and (E) in the event of any conflict between
the terms and conditions of this Agreement and the terms and conditions of the
Construction Management Agreement with respect to the performance of Capital
Expenditures Work and Tenant Improvement Work, the terms of this Agreement shall
control and Borrower shall cause Construction Manager to comply in all material
respects with the terms and conditions of this Agreement. If Borrower or
Construction Manager shall default in the performance or observance of any term,
covenant or condition of the Construction Management Agreement on the part of
Borrower to be performed or observed (beyond the expiration of any applicable
grace, notice and cure periods), then, without limiting Administrative Agent’s
other rights or remedies under this Agreement or the other Loan Documents, and
without waiving or releasing Borrower from any of its Obligations hereunder or
under the Construction Management Agreement, as applicable, Administrative Agent
shall have the right, but shall be under no obligation, to pay any sums and to
perform any act as may be appropriate to cause all the terms, covenants and
conditions of the Construction Management Agreement on the part of Borrower to
be performed or observed. Borrower hereby agrees to pay to Administrative Agent
promptly following demand, all such sums so paid and expended by Administrative
Agent in connection therewith, together with interest thereon at the Default
Rate from the day on which Borrower receives such demand until paid. All sums so
paid and expended by Administrative Agent and the interest thereon shall be
secured by the legal operation and effect of the Mortgage.
(ii)    Borrower shall not replace Construction Manager, surrender, terminate,
cancel, modify, renew or extend the Construction Management Agreement, or enter
into any other agreement relating to the Construction Management Agreement or
operation of the Property with Construction Manager or any other Person, or
consent to the assignment by the Construction Manager of its interest under the
Construction Management


-107-

--------------------------------------------------------------------------------





Agreement, or waive or release any of its rights and remedies under the
Construction Management Agreement, in each case without the express consent of
Administrative Agent, which shall be granted or withheld in Administrative
Agent’s sole and absolute discretion.
(iii)    Administrative Agent shall have the right to require Borrower to
replace the Construction Manager with a Person which is not an Affiliate of
Borrower and approved by Administrative Agent (such approval, other than during
the continuance of an Event of Default, not to be unreasonably withheld,
conditioned or delayed) upon the occurrence of any one or more of the following
events: (i) at any time following the occurrence and during the continuance of
an Event of Default, or (ii) if Construction Manager becomes a debtor in a
bankruptcy proceeding.
(d)    Project Management Agreement.
(i)    Borrower shall cause Project Manager to manage work at the Improvements
in accordance with the Project Management Agreement and this Agreement. Borrower
shall (A) diligently perform and observe, in each case in all material respects,
all of the terms, covenants and conditions of the Project Management Agreement
on the part of Borrower to be performed and observed, (B) promptly notify
Administrative Agent of any notice to Borrower of any material default by
Borrower in the performance or observance of any of the terms, covenants or
conditions of the Project Management Agreement on the part of Borrower to be
performed and observed, (C) promptly following receipt of Administrative Agent’s
written request, deliver to Administrative Agent a copy of each financial
statement, business plan, capital expenditures plan, report and estimate
received by it pursuant to the terms of the Project Management Agreement, (D)
promptly enforce the performance and observance in all material respects of all
of the covenants required to be performed and observed by Project Manager under
the Project Management Agreement and (E) in the event of any conflict between
the terms and conditions of this Agreement and the terms and conditions of the
Project Management Agreement with respect to the performance of Capital
Expenditures Work and Tenant Improvement Work, the terms of this Agreement shall
control and Borrower shall cause Project Manager to comply in all material
respects with the terms and conditions of this Agreement. If Borrower or Project
Manager shall default in the performance or observance of any term, covenant or
condition of the Project Management Agreement on the part of Borrower to be
performed or observed (beyond the expiration of any applicable grace, notice and
cure periods), then, without limiting Administrative Agent’s other rights or
remedies under this Agreement or the other Loan Documents, and without waiving
or releasing Borrower from any of its Obligations hereunder or under the Project
Management Agreement, as applicable, Administrative Agent shall have the right,
but shall be under no obligation, to pay any sums and to perform any act as may
be appropriate to cause all the terms, covenants and conditions of the Project
Management Agreement on the part of Borrower to be performed or observed.
Borrower hereby agrees to pay to Administrative Agent promptly following demand,
all such sums so paid and expended by Administrative Agent in connection
therewith, together with interest thereon at the Default Rate from the day on
which Borrower receives such demand until


-108-

--------------------------------------------------------------------------------





paid. All sums so paid and expended by Administrative Agent and the interest
thereon shall be secured by the legal operation and effect of the Mortgage.
(ii)    Borrower shall not replace Project Manager, surrender, terminate,
cancel, modify, renew or extend the Project Management Agreement, or enter into
any other agreement relating to the Project Management Agreement or operation of
the Property with Project Manager or any other Person, or consent to the
assignment by the Project Manager of its interest under the Project Management
Agreement, or waive or release any of its rights and remedies under the Project
Management Agreement, in each case without the express consent of Administrative
Agent, which shall be granted or withheld in Administrative Agent’s sole and
absolute discretion.
(iii)    Administrative Agent shall have the right to require Borrower to
replace the Project Manager with a Person which is not an Affiliate of Borrower
and approved by Administrative Agent (such approval, other than during the
continuance of an Event of Default, not to be unreasonably withheld, conditioned
or delayed) upon the occurrence of any one or more of the following events:
(i) at any time following the occurrence and during the continuance of an Event
of Default, or (ii) if Project Manager becomes a debtor in a bankruptcy
proceeding.
4.1.19    O&M Plan. Administrative Agent acknowledges that pursuant to the
environmental site assessment prepared for the Porperty that an Operations &
Maintenance Plan for Asbestos-Containing Materials with respect to the Property
is required and shall be prepared with in accordance with a plan acceptable to
Administrative Agent (as the same may be amended, supplemented or replaced, the
“O&M Program”). Borrower covenants and agrees to implement and follow the terms
and conditions of the O&M Program during the term of the Loan, including any
extension or renewal thereof. Administrative Agent’s requirement that Borrower
comply with the O&M Program shall not be deemed to constitute a waiver or
modification of any of Borrower’s covenants and agreements with respect to
environmental laws, hazardous substances, lead-based paint and asbestos.
4.1.20    Costs. Borrower shall pay when due all costs and expenses required
under this Agreement. In addition to Administrative Agent’s right to obtain a
New Appraisal at Borrower’s sole cost and expense as specifically set forth in
this Agreement, Administrative Agent shall have the right to obtain a New
Appraisal at Borrower’s sole cost expense one time per year, except, if an Event
of Default has occurred and is continuing, Administrative Agent shall have the
right to obtain more than one New Appraisal at Borrower’s sole cost and expense
during a calendar year.
4.1.21    Notice of Default. Borrower shall promptly advise Administrative Agent
of the occurrence of any monetary Default, material non-monetary Default or
Event of Default of which Borrower has actual knowledge.
4.1.22    Cooperate in Legal Proceedings. Borrower shall cooperate fully with
Administrative Agent with respect to any proceedings before any court, board or
other Governmental Authority or tribunal (including any arbitration or
mediation) which is reasonably likely to in any way affect the rights of
Administrative Agent hereunder or any rights obtained by Administrative


-109-

--------------------------------------------------------------------------------





Agent under any of the other Loan Documents and, in connection therewith, permit
Administrative Agent, at its election and expense, to participate in any such
proceedings.
4.1.23    Appraisals. In addition to Administrative Agent’s right to obtain a
New Appraisal at Borrower’s sole cost and expense as otherwise specifically set
forth in this Agreement, Administrative Agent shall have the right to obtain a
New Appraisal at Borrower’s sole cost and expense one time every two (2) years,
except, if an Event of Default has occurred, Administrative Agent shall have the
right to obtain one or more New Appraisals at Borrower’s sole cost and expense
during a calendar year (provided, however, regardless of the obligation for
payment of such New Appraisal as set forth above, this shall not limit
Administrative Agent’s right to obtain a New Appraisal).
4.1.24    Award and Insurance Benefits. Borrower shall reasonably cooperate with
Administrative Agent in obtaining the benefits of any Net Proceeds lawfully or
equitably payable in connection with the Property, and Administrative Agent
shall be reimbursed for any reasonable, out-of-pocket expenses incurred in
connection therewith (including reasonable, out of pocket attorneys’ fees and
disbursements) out of such Net Proceeds. No insufficiency of Net Proceeds shall
limit Borrower’s reimbursement obligation hereunder.
4.1.25    Principal Place of Business, State of Organization. Except as
otherwise expressly permitted in this Agreement, Borrower will not cause or
permit any change to be made in its name, identity or corporate or partnership
structure. Borrower shall cause its principal place of business and chief
executive office, and the place where Borrower keeps its books and records,
including recorded data of any kind or nature, regardless of the medium or
recording, including software, writings, plans, specifications and schematics,
has been for the entire period of the existence of Borrower and will continue to
be the address of Borrower set forth at the introductory paragraph of this
Agreement, unless Borrower provides Administrative Agent with twenty (20) days
prior written notice of any change of the foregoing and adequate information as
to the new location of Borrower’s principal place of business, chief executive
office and location of its books and records. Borrower shall promptly notify
Administrative Agent of any change in its organizational identification number.
4.1.26    Business and Operations. Borrower will continue to engage in the
ownership, maintenance, construction, development, renovation, leasing,
management and operation of the Property and the personal property related
thereto, or make any change in the scope or nature of its business objectives,
purposes or operations, or undertake or participate in activities other than the
continuance of its present business. Borrower will qualify to do business and
will remain in good standing under the laws of the jurisdiction as and to the
extent the same are required for the ownership, maintenance, renovation,
leasing, management and operation of the Property. Borrower shall at all times
during the Term of the Loan, continue to own all of the Equipment, Fixtures and
Personal Property which are necessary to operate the Property in the manner
required hereunder and in the manner in which it is currently operated.
4.1.27    Performance by Borrower. Borrower shall (i) at all times comply in all
material respects with all Easements, covenants, restrictions, declarations or
other agreements of record to which Borrower is a party or to which Borrower or
the Property is bound, and (ii) without


-110-

--------------------------------------------------------------------------------





the prior written consent of Administrative Agent (not to be unreasonably
withheld, conditioned or delayed), will not terminate, or amend or modify in any
material respect, any of the foregoing.
4.1.28    Licenses. Borrower shall comply with the following covenants:
(a)    Licenses. Borrower shall keep and maintain all certifications, permits,
licenses and approvals (including, without limitation, certificates of
completion and occupancy permits required of Borrower) then-required for the
legal use, occupancy and operation of the Property for its then-current use, and
shall not transfer any of the foregoing (except in connection with a Permitted
Transfer or a Transfer otherwise permitted pursuant to the terms of this
Agreement).
4.1.29    Business Maintenance. Borrower shall maintain operational requirements
for the Property such that the Property is maintained in accordance with the
standards consistent with commercially reasonable customs and practices in the
area where the Property is located (subject to normal wear and tear), and with
the commercially reasonable customs and practice found in the development and
management of office properties similar to the Property.
4.1.30    Easements and Restrictions; Zoning. Borrower shall submit to
Administrative Agent for Administrative Agent’s reasonable approval prior to the
execution thereof by Borrower all proposed Easements, restrictions, covenants,
permits, licenses, and other instruments (other than Permitted Encumbrances)
which would affect the title to the Property or use of the Property for its
intended purposes, accompanied by a Survey for any Easements showing the exact
proposed location thereof and such other information as Administrative Agent
shall require. Borrower shall not subject the Property or any part thereof to
any Easement, restriction or covenant (including any restriction or exclusive
use provision in any Lease or other occupancy agreement) which is not a
Permitted Encumbrance without the prior approval of Administrative Agent, such
approval not to be unreasonably withheld, delayed or conditioned. With respect
to any and all existing Easements, restrictions, covenants or operating
agreements which benefit or burden the Property as of the Closing Date, any
Easement, restriction or covenant to which the Property may hereafter be
subjected in accordance with the provisions hereof and any zoning or land use
classification of the Property approved by Administrative Agent, Borrower shall:
(a) observe and perform the obligations imposed upon Borrower or the Property;
(b) not alter, modify or change the same without the prior written approval of
Administrative Agent, which approval shall not be unreasonably withheld,
conditioned or delayed in the case of any non-material alteration, modification
or change thereto; (c) enforce its rights thereunder in a commercially
reasonable manner so as to preserve for the benefit of the Property the material
benefits of the same; and (d) deliver to Administrative Agent a copy of any
written notice of default or other material written notice or correspondence
received or delivered by Borrower in respect of the same promptly after
Borrower’s receipt or within a reasonable period of time before Borrower’s
delivery of such notice or correspondence.
4.1.31    Laborers, Subcontractors and Materialmen. Borrower shall notify
Administrative Agent promptly, and in writing, if Borrower receives any written
default notice, notice of lien or demand for past due payment, from any
contractor, laborer, subcontractor or materialmen. Borrower will also furnish to
Administrative Agent at any time and from time to time


-111-

--------------------------------------------------------------------------------





upon reasonable demand by Administrative Agent, lien waivers in form reasonably
satisfactory to Administrative Agent bearing a then current date from the
applicable contractor(s).
4.1.32    Ownership of Personalty. Borrower shall furnish to Administrative
Agent, if Administrative Agent so requests, copies of the fully executed
contracts, bills of sale, receipted vouchers and agreements, or any of them in
Borrower’s possession and under which Borrower claims title to the materials,
articles, fixtures and other personal property used or to be used in the
construction or operation of the Improvements.
4.1.33    Purchase of Material Under Conditional Sale Contract. Borrower shall
not permit any materials, equipment, fixtures or any other part of the
Improvements to be purchased or installed under any security agreement or other
arrangements wherein the seller reserves or purports to reserve the right to
remove or to repossess any such items or to consider them personal property
after their incorporation in the Property, unless previously authorized by
Administrative Agent in writing.
4.1.34    After Acquired Property. Borrower hereby grants to Administrative
Agent a first Lien security interest in and to all equipment and other personal
property owned, leased or licensed by Borrower, whether or not used in the
maintenance and/or operation of the Improvements, immediately upon acquisition
of same or any part of same following the date hereof.
4.1.35    Special Purpose Bankruptcy Remote Entity. Borrower and each SPC Party
shall at all times continue to be a Special Purpose Bankruptcy Remote Entity, in
accordance with the terms of this Agreement. Borrower will not own or use any
assets other than its interests in the Property and personal property incidental
to the business of owning, constructing, operating and selling the Property and
activities incidental thereto; without limiting the foregoing, the Property
shall be operated as a single property or project, generating substantially all
of Borrower’s gross income, it being Borrower’s intent that the Property shall
at all times and from time to time constitute “single asset real estate” for
purposes of Section 362(d)(3) of the Bankruptcy Code.
4.1.36    Certificate of Occupancy. Borrower shall (a) maintain and keep in full
force and effect (i) the permanent certificate of occupancy for the
Improvements, or (ii) the temporary certificate of occupancy for the
Improvements until receipt of the permanent certificate of occupancy, and (b)
replace or renew any temporary certificate of occupancy for the Improvements
that expires or otherwise terminates.
4.1.37    Minimum Equity . Savanna Guarantor shall maintain a minimum equity of
$20,000,000.00 (the “Minimum Equity Requirement”) of cash equity invested in the
Property (exclusive of any distributions from cash flow from the Property).
Section 4.2    Borrower Negative Covenants.
From and after the Closing Date until the repayment of the Debt in full,
Borrower hereby covenants and agrees with Administrative Agent and Lenders that:


-112-

--------------------------------------------------------------------------------





4.2.1    Due on Sale and Encumbrance; Transfers of Interests.
(a)    Except as provided in Article VIII hereof, without the prior written
consent of Administrative Agent (which consent may be granted or withheld in
Administrative Agent’s sole and absolute discretion), neither Borrower nor any
other Person having a direct or indirect ownership or beneficial interest in
Borrower shall sell, convey, mortgage, grant, bargain, encumber, pledge, assign
or transfer any interest, direct or indirect, in a Restricted Party, the
Property or any part thereof, whether voluntarily or involuntarily (each, a
“Transfer”), in violation of the covenants and conditions set forth in the
Mortgage and this Agreement (collectively, “Prohibited Transfer”).
(b)    A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell the Property or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a Tenant thereunder or a sale, assignment or other transfer of, or
the grant of a security interest in, Borrower’s right, title and interest in and
to any Leases or any Rents other than in accordance with the Loan Documents;
(iii) if a Restricted Party is a corporation, any merger, consolidation or Sale
or Pledge of such corporation’s stock or the creation or issuance of new stock
in one or a series of transactions; (iv) if a Restricted Party is a limited or
general partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general or limited partner or any profits or
proceeds relating to such partnership interests or the creation or issuance of
new limited partnership interests; (v) if a Restricted Party is a limited
liability company, any merger or consolidation or the change, removal,
resignation or addition of a managing member or non-member manager (or if no
managing member, any member) or the Sale or Pledge of the membership interest of
any member or any profits or proceeds relating to such membership interest; (vi)
if a Restricted Party is a trust or nominee trust, any merger, consolidation or
the Sale or Pledge of the legal or beneficial interest in a Restricted Party or
the creation or issuance of new legal or beneficial interests; (vii) the removal
or the replacement of Manager other than in accordance with the Loan Documents;
and (viii) any action for partition of the Property (or any portion thereof or
interest therein) or any similar action instituted or prosecuted by Borrower or
by any other person or entity, pursuant to any contractual agreement or other
instrument or under applicable law (including, without limitation, common law).
4.2.2    Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property or permit any such action to be taken,
except for Permitted Encumbrances; provided, however, after prior notice to
Administrative Agent, Borrower, at its own expense, may contest by appropriate
legal proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
mechanic’s or materialmen’s liens or tax liens (collectively, “Work Charge”);
provided that (a) no Default or Event of Default has occurred and remains
uncured; (b) such proceeding shall be permitted under, and be conducted in
accordance with, the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable statutes, laws and ordinances;
(c) neither the Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, cancelled or lost; (d) Borrower
shall promptly upon final determination thereof pay the amount of any claim


-113-

--------------------------------------------------------------------------------





resulting in such Work Charge, together with all costs, interest and penalties
which may be payable in connection therewith; (e) such proceeding shall suspend
the collection of any claims resulting in such contested Work Charge or Borrower
shall have paid the same (or shall have caused the same to be paid) under
protest; and (f) Borrower shall furnish such security as may be required in the
proceeding, or as may be reasonably requested by Administrative Agent, to insure
the payment of any claim resulting in such contested Work Charge, together with
all interest and penalties thereon.
4.2.3    Dissolution. Borrower shall not (i) to the fullest extent permitted by
law, engage in any dissolution, liquidation or consolidation or merger with or
into any other business entity, (ii) engage in any business activity not related
to the ownership, management, leasing, selling, financing, maintaining,
repairing, restoring, improving and operation of the Property, (iii) transfer,
lease or sell, in one transaction or any combination of transactions, all or
substantially all of the property or assets of Borrower except to the extent
expressly permitted by the Loan Documents, or (iv) cause, permit or suffer any
SPC Party to (A) to the fullest extent permitted by law, dissolve, wind up or
liquidate or take any action, or omit to take an action, as a result of which
such SPC Party would be dissolved, wound up or liquidated in whole or in part,
or (B) amend, modify, waive or terminate the certificate of incorporation or
bylaws of such SPC Party, in each case without obtaining the prior consent of
Administrative Agent, not to be unreasonably withheld, conditioned or delayed.
4.2.4    Change in Business. Borrower shall not enter into any line of business
other than the ownership, operation, management, leasing, selling, financing,
maintaining, repairing, restoring and improving of the Property and personal
property related thereto.
4.2.5    Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any material claim or debt (other than termination of Leases in
accordance herewith) owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s business.
4.2.6    Indebtedness. Borrower shall not directly or indirectly create, incur
or assume any indebtedness other than (i) the Debt, (ii) the Building Loan and
(iii) the Mezzanine Loan, (iv) unsecured trade payables incurred in the ordinary
course of business relating to the ownership and operation of the Property,
which in the case of such unsecured trade payables (A) are not evidenced by a
note, (B) do not evidence underlying obligations that exceed, at any time, a
maximum aggregate amount of one percent (1%) of the Aggregate Outstanding
Principal Balance and (C) are paid within sixty (60) days of the date incurred,
and (v) equipment leases entered into on market terms and in the ordinary course
of business (“Approved Equipment Financing”) (collectively, “Permitted
Indebtedness”). Notwithstanding the foregoing, KBS SOR (BVI) Holdings, Ltd., KBS
Strategic Opportunity Limited Partnership, KBS Strategic Opportunity REIT, Inc.,
and any of the other parties owning interests in KBS SOR (BVI) Holdings, Ltd.,
KBS Strategic Opportunity Limited Partnership shall be permitted to obtain loans
from, or incur indebtedness from any third party lender (each a “Corporate
Loan”) and pledge of their respective interests (direct or indirect) in KBS SOR
(BVI) Holdings, Ltd., KBS Strategic Opportunity Limited Partnership and KBS SOR
Properties, LLC, as security for any such Corporate Loan so long as (i) the
ownership interests in Borrower, Mezzanine Borrower, JV Entity, KBS JV Partner
and KBS SOR Acquisition XXV, LLC are not pledged to secure such Corporate Loan
and (ii) such Corporate Loan is not


-114-

--------------------------------------------------------------------------------





specifically tied to the cash flow of the Property (as contrasted with, for
example, the cash flow from a group of properties);
4.2.7    Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that is reasonably likely to result in such use becoming
a non-conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation, without the prior consent of Administrative Agent,
which consent shall not be unreasonably withheld, conditioned or delayed.
4.2.8    No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (i) with any other real property constituting a
tax lot separate from the Property, and (ii) with any portion of the Property
which may be deemed to constitute personal property, or any other procedure
whereby the lien of any taxes which may be levied against such personal property
shall be assessed or levied or charged to the Property.
4.2.9    Principal Place of Business. Borrower shall not (i) change its
principal place of business or name from the address and name set forth in the
introductory paragraph hereof without, in each instance, (A) first giving
Administrative Agent twenty (20) days’ prior notice and (B) taking all action
reasonably required by Administrative Agent for the purpose of perfecting or
protecting the Lien and security interest of Administrative Agent created
pursuant to this Agreement and the other Loan Documents or (ii) change its
organizational structure, type of entity, or jurisdiction of organization or
incorporation without (A) obtaining the prior written consent of Administrative
Agent, not to be unreasonably withheld, conditioned or delayed, and (B) taking
all action reasonably required by Administrative Agent for the purpose of
perfecting or protecting the Lien and security interest of Administrative Agent
on behalf of the Lenders created pursuant to this Agreement and the other Loan
Documents. At the request of Administrative Agent, Borrower shall execute a
certificate in form reasonably satisfactory to Administrative Agent listing the
trade names under which Borrower intends to operate the Property, and
representing and warranting that Borrower does business under no other trade
name with respect to the Property.
4.2.10    ERISA.
(a)    Except as would not (i) cause a material adverse effect to Borrower or
(ii) subject any Lender to any tax or penalty, Borrower shall not engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by any Lender of any of its rights under the Note,
this Agreement or the other Loan Documents) to be a non-exempt (under a
statutory or administrative class exemption) prohibited transaction under the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
(b)    Borrower shall deliver to Administrative Agent such certifications or
other evidence from time to time throughout the term of the Loan, as requested
by Administrative Agent in its sole discretion, that (A) Borrower is not an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA, or a “governmental plan” within the meaning of Section 3(32)
of ERISA; (B) Borrower is not subject to any state statute regulating
investments of,


-115-

--------------------------------------------------------------------------------





or fiduciary obligations with respect to, governmental plans; and (C) one or
more of the following circumstances is true:
(i)    Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);
(ii)    Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2) as modified by Section 3(42) of ERISA;
(iii)    Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e); or
(iv)    The assets of Borrower are not otherwise “plan assets” of one or more
“employee benefit plans” (as defined in Section 3(3) of ERISA) subject to Title
I of ERISA, within the meaning of 29 C.F.R. §2510.3-101.
4.2.11    No Distributions. Borrower shall not declare or pay any dividends or
otherwise declare or make any distribution to Borrower’s members if an Event of
Default exists or would occur as a result of the dividend or distribution.
4.2.12    Annual Budget. Except to the extent otherwise expressly permitted
hereunder, Borrower shall not materially amend, modify or supplement the Annual
Budget without the prior written consent of Administrative Agent, which consent
shall not be unreasonably withheld, conditioned or delayed, other than in
connection with emergency expenditures for the Property.
4.2.13    Affiliate Transactions. Borrower shall not enter into, or be a party
to, any transaction with an Affiliate of any Borrower Related Party, unless
Administrative Agent shall have consented to the same in writing, which consent
shall not be unreasonably withheld, conditioned or delayed.
Section 4.3    Mezzanine Loan. Borrower has delivered to Administrative Agent
true, complete and correct copies of all Mezzanine Loan Documents and none of
the Mezzanine Loan Documents have been amended or modified as of the date
hereof. There are no documents, instruments or agreements between Mezzanine
Administrative Agent, Mezzanine Lender and Mezzanine Borrower other than those
set forth in the definition of “Mezzanine Loan Documents”. The Mezzanine Loan
Documents are in full force and effect and, as of the Closing Date, no default
exists thereunder by any party thereto. Borrower shall not cause, suffer or
permit Mezzanine Borrower to enter into any amendment, waiver, supplement,
termination or other modification of any Mezzanine Loan Document without the
prior written consent of Administrative Agent. Borrower shall cause Mezzanine
Borrower to provide Administrative Agent with a copy of any amendment, waiver,
supplement, termination or other modification to any Mezzanine Loan Document (to
the extent permitted) promptly upon the execution thereof.


-116-

--------------------------------------------------------------------------------





V.    INSURANCE, CASUALTY AND CONDEMNATION
Section 5.1    Insurance.
5.1.1    Insurance Policies. (a) Borrower shall obtain and maintain, or cause to
be maintained, insurance for Borrower and the Property providing at least the
following coverages:
(i)    comprehensive (all risk or special form) insurance on the Improvements
and, if applicable, the personal property at the Property insuring against any
peril now or hereafter included within the “Special” or “All Risks” Causes of
Loss from (which shall not exclude fire, lightning, windstorm (including named
storms), hail, explosion, riot, civil commotion, aircraft, vehicles, and smoke),
in each case (A) in an amount equal to one hundred percent (100%) of the “Full
Replacement Cost,” which for purposes of this Agreement shall mean actual
replacement value (exclusive of costs of excavations, foundations, underground
utilities and footings) with a waiver of depreciation; (B) to be written on a no
coinsurance form or containing an agreed amount endorsement with respect to the
Improvements and, if applicable, personal property at the Property waiving all
coinsurance provisions; (C) providing for no deductible in excess of Fifty
Thousand and No/100 Dollars ($50,000) for all such insurance coverage, except
for windstorm and earthquake, which shall provide for no deductible in excess of
five percent (5%) of the total insurable value of the Property; and (D) at all
times insuring against at least those hazards that are commonly insured against
under a “Special” or “All Risks” Causes of Loss form of policy, as the same
shall exist on the date hereof, and together with any increase in the scope of
coverage provided under such form after the date hereof; and; (E) if any of the
Improvements or the use of the Property shall at any time constitute legal
non‑conforming structures or use, containing “law and ordinance” coverage
including Coverage for Loss to the Undamaged Portion of the Building, Demolition
Cost, and Increased Cost of Construction in an amounts acceptable to
Administrative Agent. In addition, Borrower shall obtain: (y) if any portion of
the Improvements is currently or at any time in the future located in a
federally designated “special flood hazard area,” flood hazard insurance in an
amount equal to (1) the maximum amount of such insurance available under the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994 (“The Flood Insurance Acts”),
as each may be amended plus (2) such greater amount as Administrative Agent
shall require in its sole discretion; and (z) earthquake insurance in amounts
and in form and substance satisfactory to Administrative Agent in the event the
Property is located in seismic zone 3 or 4 and the Probable Maximum Loss (PML)
or Scenario Expected Loss (SEL) is 20% or greater, provided that the insurance
pursuant to clauses (y) and (z) hereof shall be on terms consistent with the
comprehensive (all risk) insurance policy required under this subsection (i).
(ii)    commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so‑called “occurrence” form with a
combined limit, excluding umbrella coverage, of not less than One Million and
No/100 Dollars ($1,000,000) and an aggregate limit of not less than Two Million
and No/100 Dollars ($2,000,000) for


-117-

--------------------------------------------------------------------------------





any policy year (with a per location aggregate if the Property is on a blanket
policy); (B) to continue at not less than the aforesaid limit until required to
be changed by Administrative Agent by reason of changed economic conditions
making such protection inadequate; and (C) to cover at least the following
hazards: (1) premises and operations; (2) products and completed operations on
an “if any” basis; (3) legal liability arising out of independent contractors,
(4) contractual liability for all insured contracts; and (5) contractual
liability covering the indemnities contained in Article 9 of the Mortgage to the
extent the same is available;
(iii)    business income/loss of rents insurance (A) with loss payable to
Administrative Agent, for the benefit of Lenders; (B) covering all risks
required to be covered by the insurance provided for in subsection (i) above for
a period commencing at the time of loss for such length of time as it takes to
repair or replace with the exercise of due diligence and dispatch;
(C) containing an extended period of indemnity endorsement which provides that
after the physical loss to the Improvements and personal property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of
twelve (12) months from the date that the Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period; and (D) in an amount equal to
one hundred percent (100%) of the projected gross income from the Property for a
period from the date of loss to a date (assuming total destruction) which is
eighteen (18) months from the date that the Property is repaired or replaced and
operations are resumed. The amount of such business income insurance shall be
determined prior to the date hereof and at least once each year thereafter based
on Borrower’s reasonable estimate of the gross income from the Property for the
succeeding eighteen (18) month period. All proceeds payable to Administrative
Agent, for the benefit of Lenders pursuant to this subsection shall be held by
Administrative Agent, for the benefit of Lenders and shall be applied to the
obligations secured by the Loan Documents from time to time due and payable
hereunder and under the Note; provided, however, that nothing herein contained
shall be deemed to relieve Borrower of its obligations to pay the obligations
secured by the Loan Documents on the respective dates of payment provided for in
the Note and the other Loan Documents except to the extent such amounts are
actually paid out of the proceeds of such business income insurance;
(iv)    at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
property and liability coverage forms do not otherwise apply, (A) owner’s
commercial general liability and umbrella liability insurance covering claims
not covered by or under the terms or provisions of the above mentioned
commercial general liability insurance policy; and (B) the insurance provided
for in subsection (i) above written in a so‑called builder’s risk completed
value form (1) on a non‑reporting basis, (2) against all risks insured against
pursuant to subsection (i) above, (3) including permission to occupy the
Property, and (4) with an agreed amount endorsement waiving co‑insurance
provisions;


-118-

--------------------------------------------------------------------------------





(v)    workers’ compensation, subject to the statutory limits of the state in
which the Property is located, and employer’s liability insurance with a limit
of at least One Million and No/100 Dollars ($1,000,000) per accident and per
disease per employee, and One Million and No/100 Dollars ($1,000,000) for
disease aggregate in respect of any work or operations on or about the Property,
or in connection with the Property, its operation (if applicable);
(vi)    comprehensive boiler and machinery insurance, if applicable, in amounts
as shall be reasonably required by Administrative Agent on terms consistent with
the commercial property insurance policy required under subsection (i) above;
(vii)    umbrella and/or excess liability insurance in addition to primary
coverage in an amount not less than One Hundred Million and No/100 Dollars
($100,000,000.00) per occurrence on terms consistent with the commercial general
liability insurance policy required under subsection (ii) above and (viii)
below;
(viii)    commercial auto liability coverage for all owned and non‑owned
vehicles, including rented and leased vehicles containing minimum limits per
accident, including umbrella coverage, of One Million Dollars ($1,000,000) per
accident (if applicable);
(ix)    so‑called “dramshop” insurance or other liability insurance required in
connection with the sale of alcoholic beverages, if applicable;
(x)    insurance against employee dishonesty in an amount not less than one (1)
month of gross revenue from the Property and with a deductible acceptable to
Administrative Agent (if applicable);
(xi)    the insurance required under Section 5.1.1(a)(i)-(iii) and (vii) above
shall cover perils of terrorism and acts of terrorism and Borrower shall
maintain insurance for loss resulting from perils and acts of terrorism on terms
(including amounts) consistent with those required under
Section 5.1.1(a)(i)-(iii) and (vii) above at all times during the term of the
Loan. If “acts of terrorism” or other similar acts or events or “fire following”
such acts or events are hereafter excluded from Borrower’s comprehensive all
risk or special form insurance policy or policies required under
Sections 5.1.1(a)(i) and 5.1.1(a)(iii) above, Borrower shall obtain an
endorsement to such policy or policies, or a separate policy from an insurance
provider which satisfies the requirements of Section 5.1.2, insuring against all
such excluded acts or events and “fire following” such acts or events
(“Terrorism Insurance”), in an amount not less than the sum of 100% of the “Full
Replacement Cost” and the business income/rent loss insurance required in
Section 5.1.1(a)(iii) above; provided that such endorsement or policy shall be
in form and substance reasonably satisfactory to Administrative Agent.
Notwithstanding the foregoing, for so long as the Terrorism Risk Insurance Act
of 2002, as extended and modified by the Terrorism Risk Insurance Program
Reauthorization Act of 2015 (“TRIPRA”) is in effect (including any extensions
thereof or if another federal governmental program is in effect relating to
“acts of terrorism” which provides substantially similar protections as TRIPRA),


-119-

--------------------------------------------------------------------------------





Administrative Agent shall accept terrorism insurance which covers against
“covered acts” as defined by TRIPRA (or such other program) as full compliance
with this Section 5.1.1(a)(xi) as it relates to the risks that are required to
be covered hereunder but only in the event that TRIPRA (or such other program)
continues to cover both domestic and foreign acts of terrorism. If TRIPRA is
discontinued or not renewed, (x) Borrower shall not be required to spend per
year on terrorism coverage (on a going forward basis after TRIPRA expires or is
otherwise no longer in effect for any reason and following the expiration of the
applicable terrorism insurance then in place) an amount in excess of two times
(2x)  the annual allocated amount of the total insurance premium that is payable
in respect of the Property’s all-risk and business interruption/rental income
insurance required under the Loan Documents (without giving effect to the cost
of terrorism and earthquake components of such property and business
interruption/rental income insurance) obtained as of the date the applicable new
terrorism insurance is being obtained (the “Terrorism Premium Cap”) and,
provided, that in no event shall any Insurance Premiums paid with respect to
Policies in effect prior to the date TRIPRA expires or is otherwise no longer in
effect for any reason be included for purposes of determining whether the amount
of terrorism insurance premiums paid by Borrower for any applicable period
exceed the Terrorism Premium Cap, and (y) if the cost of such terrorism coverage
exceeds the Terrorism Premium Cap, either (i) Borrower shall purchase the
maximum amount of terrorism coverage available with funds equal to the Terrorism
Premium Cap, or (ii) Administrative Agent shall purchase such stand-alone
terrorism Policy, with Borrower paying such portion of the Insurance Premiums
with respect thereto equal to the Terrorism Premium Cap and Administrative Agent
paying such portion of the Insurance Premiums in excess of the Terrorism Premium
Cap.
(xii)    upon sixty (60) days’ written notice, such other reasonable insurance
and in such reasonable amounts as Administrative Agent from time to time may
reasonably request against such other insurable hazards which at the time are
commonly insured against for property similar to the Property located in or
around the region in which the Property is located.
(b)    All insurance provided for in Section 5.1.1(a) shall be obtained under
valid and enforceable policies (collectively, the “Policies” or, in the
singular, the “Policy”) and, to the extent not specified above, shall be subject
to the reasonable approval of Administrative Agent as to deductibles. Prior to
the expiration dates of the Policies theretofore furnished to Administrative
Agent, certificates of insurance and complete copies of redacted policies
evidencing the Policies, shall be delivered by Borrower to Administrative Agent,
for the benefit of Lenders.
(c)    Any blanket insurance Policy shall otherwise provide the same protection
as would a separate Policy insuring only the Property in compliance with the
provisions of Section 5.1.1 (any such blanket policy, an “Acceptable Blanket
Policy”). To the extent that the Policies are maintained pursuant to an
Acceptable Blanket Policy that covers more than one location within a
one-thousand-foot radius of the Property (the “Radius”), the limits of such
Acceptable Blanket Policy must be sufficient to maintain coverage on a total
insured value basis in compliance with the provisions of Section 5.1.1 for each
such location within the Radius, including the Property.


-120-

--------------------------------------------------------------------------------





(d)    All Policies of insurance provided for or contemplated by
Section 5.1.1(a) shall name Borrower as a named insured and, in the case of
liability policies, except for Policies referenced in Section 5.1.1(v) and
(viii) shall name Administrative Agent, for the benefit of Lenders as an
additional insured, as its interests may appear, and in the case of property
policies, including but not limited to boiler and machinery, flood, earthquake
and terrorism insurance, shall contain a standard non‑contributing mortgagee
clause in favor of Administrative Agent, for the benefit of Lenders providing
that the loss thereunder shall be payable to Administrative Agent, for the
benefit of Lenders. Borrower shall not procure or permit any of its constituent
entities to procure any other insurance coverage which would be on the same
level of payment as the Policies or would adversely impact in any way the
ability of Administrative Agent or Borrower to collect any proceeds under any of
the Policies.
(e)    All property Policies of insurance provided for in Section 5.1.1(a),
shall provide that:
(i)    no act or negligence of Borrower, or anyone acting for Borrower, or of
any Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, or foreclosure or similar action, shall in any way affect the
validity or enforceability of the insurance insofar as Administrative Agent is
concerned; and
(ii)    [reserved];
(iii)    [reserved];
(iv)    Neither Administrative Agent nor any Lender shall not be liable for any
Insurance Premiums thereon or subject to any assessments thereunder.
(f)    If at any time Administrative Agent is not in receipt of written evidence
that all insurance required hereunder is in full force and effect,
Administrative Agent shall have the right, without notice to Borrower, to take
such action as Administrative Agent deems necessary to protect its interest in
the Property, including, without limitation, the obtaining of such insurance
coverage as Administrative Agent in its sole discretion deems appropriate and
all premiums incurred by Administrative Agent in connection with such action or
in obtaining such insurance and keeping it in effect shall be paid by Borrower
to Administrative Agent upon demand and until paid shall be secured by the
Mortgage and shall bear interest at the Default Rate.
(g)    In the event of foreclosure of the Mortgage or other transfer of title to
the Property in extinguishment in whole or in part of the Debt, all right, title
and interest of Borrower in and to the Policies that are not blanket Policies
then in force concerning the Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure or Administrative Agent or
other transferee in the event of such other transfer of title.
5.1.2    Insurance Company. The Policies (including, without limitation, any
Policies described in Section 5.1.1(h)) shall be issued by financially sound and
responsible insurance companies permitted to do business in the state in which
the Property is located and each having a rating of: (1) “A” or better by S&P
(provided, however for multi-layered policies, (A) if four (4)


-121-

--------------------------------------------------------------------------------





or fewer insurance companies issue the Policies, then at least 75% of the
insurance coverage represented by the Policies must be provided by insurance
companies with a rating of “A” or better by S&P, with no carrier below “BBB”
with S&P, or (B) if five (5) or more insurance companies issue the Policies,
then at least sixty percent (60%) of the insurance coverage represented by the
Policies must be provided by insurance companies with a rating of “A” or better
by S&P, with no carrier below “BBB” with S&P) and (2) ”A-:X” or better in the
current Best’s Insurance Reports or  ”A 2” or better by Moody’s (if Moody’s
rates the insurance company).
Section 5.2    Casualty and Condemnation.
5.2.1    Casualty. If the Property shall sustain a Casualty, Borrower shall give
prompt notice of such Casualty to Administrative Agent and shall promptly
commence and diligently prosecute to completion the repair and restoration of
the Property as nearly as possible to the condition the Property was in
immediately prior to such Casualty (a “Restoration”) and otherwise in accordance
with Section 5.3, it being understood, however, that Borrower shall not be
obligated to restore the Property to the precise condition of the Property prior
to such Casualty provided the Property is restored, to the extent practicable
and permitted by Legal Requirements, to be of at least equal value and of
substantially the same character as prior to the Casualty. Borrower shall pay
all costs of such Restoration whether or not such costs are covered by
insurance. Administrative Agent may, but shall not be obligated to, make proof
of loss if not made promptly by Borrower; provided, however, that any insurance
proceeds received by Administrative Agent in respect of such damage or
destruction shall be made available to pay the costs of such Restoration at the
time or times, and subject to the conditions precedent, specified in Section 5.3
below; provided, further, however, in the event such insurance proceeds are not
made available to Borrower pursuant to the terms of Section 5.3 below, nothing
herein shall in any way limit Borrower’s obligation to repair the Property to
the extent necessary (i) to protect life and safety at the Property and (ii) to
return the Property to a condition where the Property is deemed an architectural
whole whereby access to any portion of the Property is not materially impaired
and the shell of the applicable Improvements are fully complete and closed. In
the event of a Casualty where the loss does not exceed the Restoration
Threshold, Borrower may settle and adjust such claim without Administrative
Agent’s prior consent; provided that (a) no Event of Default has occurred and is
continuing and (b) such adjustment is carried out in a commercially reasonable
and timely manner. In the event of a Casualty where the loss does not exceed the
Restoration Threshold, Borrower may settle and adjust such claim without
Administrative Agent’s prior consent; provided that (a) no Event of Default has
occurred and is continuing and (b) such adjustment is carried out in a
commercially reasonable and timely manner. In the event of a Casualty where the
loss exceeds the Restoration Threshold, or if an Event of Default then exists,
Borrower may settle and adjust such claim only with the consent of
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed) and Administrative Agent shall have the opportunity to
participate, at Borrower’s cost, in any such adjustments. Notwithstanding any
Casualty, Borrower shall continue to pay the Debt at the time and in the manner
provided for its payment in the Note and in this Agreement.
5.2.2    Condemnation. Borrower shall give Administrative Agent prompt notice of
any actual or threatened (in writing) Condemnation by any Governmental Authority
of all or any part of the Property and shall deliver to Administrative Agent a
copy of any and all papers served


-122-

--------------------------------------------------------------------------------





in connection with such proceedings. Provided no Event of Default has occurred
and is continuing and in the event of a Condemnation where the value of the
taking does not exceed the Restoration Threshold in Administrative Agent’s
reasonable determination, Borrower may settle and compromise such Condemnation;
provided that the same is effected in a commercially reasonable and timely
manner. In the event a Condemnation where the value of the taking exceeds the
Restoration Threshold in Administrative Agent’s reasonable discretion, or if an
Event of Default then exists, Borrower may settle and compromise the
Condemnation only with the consent of Administrative Agent (which consent shall
not be unreasonably withheld or delayed) and Administrative Agent shall have the
opportunity to participate, at Borrower’s cost, in any litigation and settlement
discussions in respect thereof and Borrower shall from time to time deliver to
Administrative Agent all instruments reasonably requested by Administrative
Agent to permit such participation. Borrower shall, at its expense, diligently
prosecute any such proceedings, and shall consult with Administrative Agent, its
attorneys and experts, and cooperate with them in the carrying on or defense of
any such proceedings. Notwithstanding any Condemnation, Borrower shall continue
to pay the Debt at the time and in the manner provided for its payment in the
Note and in this Agreement. Administrative Agent shall not be limited to the
interest paid on the Award by any Governmental Authority but shall be entitled
to receive out of the Award interest at the rate or rates provided herein or in
the Note. If the Property or any portion thereof is taken by any Governmental
Authority, Borrower shall promptly commence and diligently prosecute the
Restoration of the Property and otherwise comply with the provisions of
Section 5.3. If the Property is sold, through foreclosure or otherwise, prior to
the receipt by Administrative Agent of the Award, Administrative Agent shall
have the right, whether or not a deficiency judgment on the Note shall have been
sought, recovered or denied, to receive the Award, or a portion thereof
sufficient to pay the Debt.
5.2.3    Casualty Proceeds. Notwithstanding the last sentence of
Section 5.1.1(a)(iii) and provided no Event of Default exists hereunder,
proceeds received by Administrative Agent, for the benefit of Lenders on account
of the business interruption insurance specified in Section 5.1.1(a)(iii) above
with respect to any Casualty shall be deposited by Administrative Agent directly
into the Clearing Account but (a) only to the extent it reflects a replacement
for (i) lost Rents that would have been due under Leases existing on the date of
such Casualty, and/or (ii) lost Rents under Leases that had not yet been
executed and delivered at the time of such Casualty which Borrower has proven to
the insurance company would have been due under such Leases (and then only to
the extent such proceeds disbursed by the insurance company reflect a
replacement for such past due Rents) and (b) only to the extent necessary to
fully pay Debt Service, make the required monthly reserve deposits and pay
Operating Expenses approved by Administrative Agent in accordance herewith. All
other such proceeds shall be held by Administrative Agent and disbursed in
accordance with Section 5.3 hereof.
Section 5.3    Delivery of Net Proceeds.
5.3.1    Minor Casualty or Condemnation. If a Casualty or Condemnation has
occurred to the Property and the Net Proceeds shall be less than the Restoration
Threshold and the costs of completing the Restoration shall be less than
Restoration Threshold, and provided the conditions set forth in Section
5.3.2(a)(i), (vi), (vii), (xii) below have been met, the Net Proceeds shall be
paid directly to Borrower. Promptly after receipt of the Net Proceeds, Borrower
shall


-123-

--------------------------------------------------------------------------------





commence and satisfactorily complete with due diligence the Restoration in
accordance with the terms of this Agreement. If any Net Proceeds are received by
Borrower and may be retained by Borrower pursuant to the terms hereof, such Net
Proceeds shall, until completion of the Restoration, be held in trust for
Administrative Agent for the benefit of the Lenders and shall be segregated from
other funds of Borrower to be used to pay for the cost of Restoration in
accordance with the terms hereof.
5.3.2    Major Casualty or Condemnation. (a) If a Casualty or Condemnation has
occurred to the Property and the Net Proceeds are equal to or greater than the
Restoration Threshold or the costs of completing the Restoration is equal to or
greater than the Restoration Threshold, then Administrative Agent shall make the
Net Proceeds available for the Restoration, provided that each of the following
conditions are met:
(i)    no Event of Default shall have occurred and be continuing;
(ii)    (1) in the event the Net Proceeds are Insurance Proceeds, less than
twenty percent (20%) of the rentable floor area of the Improvements on the
Property has been damaged, destroyed or rendered unusable as a result of such
Casualty or (2) in the event the Net Proceeds are Condemnation Proceeds, less
than ten percent (10%) of the land constituting the Property is taken, and such
land is located along the perimeter or periphery of the Property, and no portion
of the Improvements is located on such land, and, in the case of (1) and (2)
Administrative Agent shall determine that, following the applicable Condemnation
and any Restoration, the Property shall comply with all applicable law,
including zoning, land use or parking applicable to the Property or the use of
the Property, including, without limitation, for access, driveways, parking,
utilities or drainage;
(iii)    Leases demising in the aggregate a percentage amount equal to or
greater than sixty-five percent (65%) of the total rentable space in the
Property which has been demised under executed and delivered Leases in effect as
of the date of the occurrence of such Casualty or Condemnation, whichever the
case may be, shall remain in full force and effect during and after the
completion of the Restoration without abatement of rent beyond the time required
for Restoration (or with such abatement being offset by business interruption
proceeds), notwithstanding the occurrence of any such Casualty or Condemnation,
whichever the case may be, and Borrower delivers evidence reasonably
satisfactory to Administrative Agent that all Tenants under Leases that will be
in effect following the Restoration are required under their Leases to make all
necessary repairs and restoration thereto that are not being made by Borrower as
part of the Restoration;
(iv)    Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than ninety (90) days after receipt of the
Net Proceeds and all permits and licenses required for the Restoration) and
shall diligently pursue the same to satisfactory completion; provided that
Borrower applying for approvals, authorizations, certifications, licenses and
permits required in connection with such Restoration shall be deemed a
commencement of the Restoration;


-124-

--------------------------------------------------------------------------------





(v)    Administrative Agent shall be satisfied that any operating deficits,
including all scheduled payments of principal (if any) and interest under the
Note, which will be incurred with respect to the Property as a result of the
occurrence of any such Casualty or Condemnation, whichever the case may be, will
be covered out of (1) the Net Proceeds, (2) the insurance coverage referred to
in Section 5.1.1(a)(iii), if applicable, or (3) by other funds of Borrower;
(vi)    Administrative Agent shall be satisfied that the Restoration will be
completed on or before the earliest to occur of (1) the date six (6) months
prior to the then-applicable Maturity Date, (2) the earliest date required for
such completion under the terms of any Lease, (3) such time as may be required
under applicable Legal Requirements or (4) three (3) months prior to the
expiration of the insurance coverage referred to in Section 5.1.1(a)(iii);
(vii)    the Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements;
(viii)    the Restoration shall be done and completed by Borrower in an
expeditious and diligent fashion (subject to force majeure not to exceed thirty
(30) days in the aggregate) and in compliance with all applicable Legal
Requirements;
(ix)    such Casualty or Condemnation, as applicable, does not result in the
material loss of access to the Property or the related Improvements;
(x)    the Loan to Value Ratio after giving effect to Restoration shall be equal
to or less than sixty percent 60%, provided, that, such Loan to Value Ratio
shall be calculated pursuant to a New Appraisal (which takes into account the
stabilized value of the Property following Restoration);
(xi)    the Debt Service Coverage Ratio, after giving effect to the Restoration,
shall be equal to or greater than 1.15:1.00;
(xii)    Borrower shall deliver, or cause to be delivered, to Administrative
Agent a signed detailed budget approved in writing by Borrower’s architect or
engineer stating the entire estimated cost of completing the Restoration, which
budget shall be reasonably acceptable to Administrative Agent; and
(xiii)    the Net Proceeds together with any cash or cash equivalent deposited
by Borrower with Administrative Agent are sufficient in Administrative Agent’s
reasonable discretion to cover the cost of the Restoration.
(b)    With respect to a Casualty or Condemnation where the Net Proceeds in
connection therewith are equal to or greater than the Restoration Threshold or
the cost of completing the Restoration is equal to or greater than the
Restoration Threshold, such Net Proceeds shall be paid directly to
Administrative Agent and held by Administrative Agent, for the benefit of
Lenders in an interest‑bearing account and, until disbursed in accordance with
the provisions of this


-125-

--------------------------------------------------------------------------------





Section 5.3.2, shall constitute additional security for the Debt. The Net
Proceeds shall be disbursed by Administrative Agent to, or as directed by,
Borrower from time to time during the course of the Restoration, upon receipt of
evidence reasonably satisfactory to Administrative Agent that (A) all
requirements set forth in Section 5.3.2(a) have been satisfied, (B) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (C) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Property arising out of the Restoration which have not been contested, fully
bonded to the reasonable satisfaction of Administrative Agent and discharged of
record, or fully insured to the reasonable satisfaction of Administrative Agent
by the title company issuing the Title Insurance Policy.
(c)    All plans and specifications required in connection with the Restoration
shall be subject to prior approval of Administrative Agent and an independent
architect selected by Administrative Agent (the “Casualty Consultant”), which
approval shall not be unreasonably withheld, conditioned or delayed by
Administrative Agent and the Casualty Consultant. The plans and specifications
shall require that the Restoration be completed in a first‑class workmanlike
manner at least equivalent to the quality and character of the original work in
the Improvements (provided, however, that in the case of a partial Condemnation,
the Restoration shall be done to the extent reasonably practicable after taking
into account the consequences of such partial Condemnation), so that upon
completion thereof, the Property shall be at least equal in value and general
utility to the Property prior to the damage or destruction; it being understood,
however, that Borrower shall not be obligated to restore the Property to the
precise condition of the Property prior to such Casualty provided the Property
is restored, to the extent practicable, to be of at least equal value and of
substantially the same character as prior to the Casualty. Borrower shall
restore all Improvements such that when they are fully restored and/or repaired,
such Improvements and their contemplated use fully comply with all applicable
material Legal Requirements and the requirements of any Lease. The identity of
the contractors, subcontractors and materialmen engaged in the Restoration, as
well as the contracts under which they have been engaged, shall be subject to
approval of Administrative Agent and the Casualty Consultant, which approval
shall not be unreasonably withheld, conditioned or delayed by Administrative
Agent and the Casualty Consultant. All reasonable, out of pocket costs and
expenses incurred by Administrative Agent in connection with recovering, holding
and advancing the Net Proceeds for the Restoration including, without
limitation, reasonable, out of pocket attorneys’ fees and disbursements and the
Casualty Consultant’s fees and disbursements, shall be paid by Borrower.
(d)    In no event shall Administrative Agent be obligated to make disbursements
of the Net Proceeds in excess of an amount equal to the costs actually incurred
from time to time for work in place as part of the Restoration, as certified by
the Casualty Consultant, less the Casualty Retainage. The term “Casualty
Retainage” shall mean, as to each contractor, subcontractor or materialman
engaged in the Restoration, an amount equal to ten percent (10%) of the costs
actually incurred for work in place as part of the Restoration, as certified by
the Casualty Consultant, until the Restoration has been fifty percent (50%)
completed, such fifty percent (50%) completion to be certified by the Casualty
Consultant, it being understood that upon such fifty percent (50%) completion of
such Restoration, such there shall be no Casualty Retainage with respect to
costs


-126-

--------------------------------------------------------------------------------





actually incurred by Borrower for work in place as part of such Restoration. The
Casualty Retainage shall in no event, and notwithstanding anything to the
contrary set forth above in this Section 5.3.2(d), be less than the amount
actually held back by Borrower from contractors, subcontractors and materialmen
engaged in the Restoration. The Casualty Retainage shall not be released until
the Casualty Consultant certifies to Administrative Agent that the Restoration
has been completed in accordance with the provisions of this Section 5.3.2(d)
and that all approvals necessary for the re‑occupancy and use of the Property
have been obtained from all appropriate Governmental Authorities, and
Administrative Agent receives evidence reasonably satisfactory to Administrative
Agent that the costs of the Restoration have been paid in full or will be paid
in full out of the Casualty Retainage; provided, however, that Administrative
Agent will only release the portion of the Casualty Retainage being held with
respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Administrative Agent that the contractor, subcontractor or materialman has
satisfactorily completed all work and has supplied all materials in accordance
with the provisions of the contractor’s, subcontractor’s or materialman’s
contract, the contractor, subcontractor or materialman delivers the lien waivers
and evidence of payment in full of all sums due to the contractor, subcontractor
or materialman as may be reasonably requested by Administrative Agent or by the
title company issuing the Title Insurance Policy, and Administrative Agent
receives an endorsement to the Title Insurance Policy insuring the continued
priority of the lien of the Mortgage and evidence of payment of any premium
payable for such endorsement. If required by Administrative Agent, the release
of any such portion of the Casualty Retainage shall be approved by the surety
company, if any, which has issued a payment or performance bond with respect to
the contractor, subcontractor or materialman.
(e)    With respect to any Net Proceeds held by Administrative Agent in
accordance herewith, Administrative Agent shall not be obligated to make
disbursements of the Net Proceeds more frequently than once every calendar
month.
(f)    If at any time the Net Proceeds or the undisbursed balance thereof in
addition to any amounts set forth in the Annual Budget with respect to the
Restoration shall not, in the reasonable opinion of Administrative Agent in
consultation with the Casualty Consultant, be sufficient to pay in full the
balance of the costs which are estimated by the Casualty Consultant to be
incurred in connection with the completion of the Restoration, Borrower shall
either (i) deposit the deficiency (the “Net Proceeds Deficiency”) with
Administrative Agent before any further disbursement of the Net Proceeds shall
be made or (ii) provide Administrative Agent with (i) cash, (ii) Letters of
Credit, or (iii) a completion bond or guaranty reasonably acceptable to
Administrative Agent from a guarantor acceptable to Administrative Agent in the
amount of the Net Proceeds Deficiency or otherwise reasonably required by
Administrative Agent. The Net Proceeds Deficiency deposited with Administrative
Agent shall be held by Administrative Agent and shall be disbursed for costs
actually incurred in connection with the Restoration on the same conditions
applicable to the disbursement of the Net Proceeds, and until so disbursed
pursuant to this Section 5.3.2 shall constitute additional security for the
Debt.
(g)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Administrative Agent after
the Casualty Consultant certifies to Administrative Agent that the Restoration
has been completed in accordance with the


-127-

--------------------------------------------------------------------------------





provisions of this Section 5.3.2, and the receipt by Administrative Agent of
evidence satisfactory to Administrative Agent that all costs incurred in
connection with the Restoration have been paid in full, promptly shall be
remitted by Administrative Agent to Borrower, provided no Event of Default shall
have occurred and shall be continuing under any of the Loan Documents; provided,
however, the amount of such excess returned to Borrower in the case of a
Condemnation shall not exceed the amount of Net Proceeds Deficiency deposited by
Borrower with the balance being applied to the Debt in the manner provided for
in Subsection 5.3.2(h).
(h)    All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Section 5.3.2(g) may be applied by Administrative Agent toward the payment of
the Debt, whether or not then due and payable, in such order, priority and
proportions as Administrative Agent in its sole discretion shall deem proper or,
at the discretion of Administrative Agent, may be paid to Borrower for such
purposes as Administrative Agent shall designate. For the avoidance of doubt, no
fee, premium or penalty of any kind (including, without limitation the Spread
Maintenance Premium) shall be due or payable upon any such application of Net
Proceeds to the Debt. In the event that the Net Proceeds are in excess of the
amount of the Debt and Administrative Agent applies the Net Proceeds to the
repayment of the Debt, any such excess shall be paid to Borrower within fifteen
(15) Business Days after Administrative Agent has applied the Net Proceeds to
repayment of the Debt.
VI.    RESERVE FUNDS
Section 6.1    Cash Management Arrangements.
(a)    Clearing Account.
(i)    Borrower shall establish and maintain a segregated Eligible Account (the
“Clearing Account”) pursuant to the terms of the Clearing Account Agreement with
the Clearing Bank, which such Clearing Account shall be in trust for the benefit
of Lenders and shall be under the sole dominion and control of Administrative
Agent, for the benefit of Lenders. Borrower (i) hereby grants to Administrative
Agent, for the benefit of Lenders a first priority security interest in the
Clearing Account and all deposits at any time contained therein and the proceeds
thereof, and (ii) will take all actions necessary to maintain in favor of
Administrative Agent, for the benefit of Lenders a perfected first priority
security interest in the Clearing Account, including, without limitation, the
execution of any account control agreement required by Administrative Agent.
Borrower shall not further pledge, assign or grant any security interest in the
Clearing Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
financing statements, except those naming Administrative Agent, for the benefit
of Lenders as the secured party, to be filed with respect thereto. Borrower will
not in any way alter, modify or close the Clearing Account and will notify
Administrative Agent of the account number thereof. Except as may be expressly
permitted in the Clearing Account Agreement, Administrative Agent, for the
benefit of Lenders shall have the sole right to make withdrawals from the
Clearing Account and all costs and expenses for establishing and maintaining the
Clearing Account shall be paid by Borrower. All monies now or hereafter
deposited into the Clearing Account shall be deemed additional security for the
Debt.


-128-

--------------------------------------------------------------------------------





Borrower shall indemnify Administrative Agent, each Lender and Clearing Bank and
hold Administrative Agent, each Lender and Clearing Bank harmless from and
against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys’ fees and expenses) arising from or in any way connected
with the Clearing Account, the Clearing Account Agreement or the performance of
the obligations for which the Clearing Account was established (unless arising
from the gross negligence or willful misconduct of Administrative Agent, any
Lender or Clearing Bank, as applicable).
(ii)    Borrower shall (and shall cause Manager to) cause each such Tenant to
pay all Rent and other Gross Revenue directly into the Clearing Account pursuant
to the terms hereof. In furtherance of the foregoing, Borrower shall (or shall
cause Manager to) execute and deliver the Tenant Direction Letters addressed to
each (A) Tenant existing as of the Closing Date within five (5) Business Days
after the Closing Date, and (B) new Tenant pursuant to a Lease executed after
the Closing Date in accordance with the terms hereof, concurrently with the
execution of such Lease with such Tenant. Without in any way limiting the
foregoing, if Borrower, Manager or any of their respective Affiliates receive
any Rents or other Gross Revenue or Net Proceeds from the Property, then (i)
such amounts shall be deemed to be collateral for the Obligations and shall be
held in trust for the benefit of, and as the property of Administrative Agent,
for the benefit of Lenders and (ii) Borrower, Manager or such Affiliate shall
deposit such amounts in the Clearing Account within two (2) Business Days of
receipt thereof.
(iii)    Funds deposited into the Clearing Account shall be swept by the
Clearing Bank on a daily basis as follows: (A) if a Cash Trap Period exists, all
such funds shall be transferred to the Deposit Account and applied and disbursed
in accordance with this Agreement and the Cash Management Agreement and (B) if
no Cash Trap Period exists, all such funds shall be disbursed to Borrower as
provided in the Clearing Account Agreement.
(b)    Deposit Account. Administrative Agent, for the benefit of Lenders may
also establish subaccounts of the Deposit Account which shall at all times be
Eligible Accounts (and may be ledger or book entry accounts and not actual
accounts) (such subaccounts are referred to herein as “Accounts”). The Deposit
Account and all other Accounts will be under the sole control and dominion of
Administrative Agent, for the benefit of Lenders, and Borrower shall have no
right of withdrawal therefrom. Borrower shall pay for all expenses of opening
and maintaining all of the above accounts.
Section 6.2    Tax Funds.
6.2.1    Deposits of Tax Funds. On the Closing Date, Borrower shall deposit with
Administrative Agent the amount of $1,739,533.21 and, thereafter, on Monthly
Payment Date, Borrower shall deposit an amount equal to one-twelfth of the
Property Taxes that Administrative Agent estimates will be payable during the
next ensuing twelve (12) months which Property Taxes are not the responsibility
of Tenants pursuant to Leases which are not then in default, in order to
accumulate sufficient funds to pay all such Property Taxes at least ten (10)
days prior to their respective due dates. Amounts deposited pursuant to this
Section 6.2.1 are referred to herein as the


-129-

--------------------------------------------------------------------------------





“Tax Funds.” The Account in which the Tax Funds are held shall hereinafter be
referred to as the “Tax Reserve Account”. If at any time, Administrative Agent
reasonably determines that the Tax Funds will not be sufficient to pay the
Property Taxes for the upcoming tax period, Administrative Agent shall notify
Borrower of such determination and the monthly deposits for Property Taxes shall
be increased by the amount that Administrative Agent reasonably estimates is
sufficient to make up the deficiency at least ten (10) days prior to the
respective due dates for the Property Taxes; provided that if Borrower receives
notice of any deficiency after the date that is ten (10) days prior to the date
that such Property Taxes are due, Borrower will deposit such amount within five
(5) Business Days after its receipt of such notice.
6.2.2    Release of Tax Funds. Administrative Agent shall apply the Tax Funds to
payments of Property Taxes. In making any payment relating to Property Taxes,
Administrative Agent may do so according to any bill, statement or estimate
procured from the appropriate public office (with respect to Taxes) without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax, assessment, sale, forfeiture, tax lien or title or claim
thereof; provided, however, that if Borrower shall be appealing or contesting
the Property Taxes in accordance with this Agreement, Administrative Agent shall
pay no greater a portion of the Property Taxes than is required in connection
with such an appeal or contest. If the amount of the Tax Funds shall exceed the
amounts due for such Property Taxes, Administrative Agent shall credit such
excess against future payments to be made to the Tax Funds. Any Tax Funds
remaining after the Debt has been repaid in full shall be returned to Borrower
in accordance with the terms of Section 6.13 below.
Section 6.3    Insurance Funds.
6.3.1    Deposits of Insurance Funds. On the Closing Date, Borrower shall
deposit with Administrative Agent the amount of $174,227.13 and, thereafter, on
Monthly Payment Date, Borrower shall deposit on each Monthly Payment Date an
amount equal to one‑twelfth of the Insurance Premiums that Administrative Agent
estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof in order to accumulate sufficient funds to
pay all such Insurance Premiums at least thirty (30) days prior to the
expiration of the Policies. Amounts deposited pursuant to this Section 6.3.1 are
referred to herein as the “Insurance Funds.” The Account in which the Insurance
Funds are held shall hereinafter be referred to as the “Insurance Reserve
Account.” If at any time, Administrative Agent reasonably determines that the
Insurance Funds will not be sufficient to pay the Insurance Premiums,
Administrative Agent shall notify Borrower of such determination and the monthly
deposits for Insurance Premiums shall be increased by the amount that
Administrative Agent estimates is sufficient to make up the deficiency at least
thirty (30) days prior to expiration of the Policies. In addition to the
foregoing, if Borrower fails to renew the policy or policies required pursuant
to Section 5.1 hereof by the date which is seven (7) days prior to the
expiration thereof, Borrower agrees to notify Administrative Agent of such
failure, and to keep Administrative Agent reasonably apprised of all
developments in connection therewith, and if, following such notice,
Administrative Agent reasonably believes that Borrower will be unable to bind
the policy or policies described in Section 5.1 prior to the expiration thereof,
then Administrative Agent shall have the right, without notice to Borrower, to
take such action as Administrative Agent deems necessary to protect its interest
in the Property, including, without limitation, the obtaining of such insurance
coverage as Administrative Agent in its reasonable


-130-

--------------------------------------------------------------------------------





discretion deems appropriate. All premiums incurred by Administrative Agent in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Administrative Agent upon demand and, until
paid, shall be secured by the Mortgage and shall bear interest at the Default
Rate.
6.3.2    Release of Insurance Funds. Administrative Agent shall apply the
Insurance Funds, if any, to payment of Insurance Premiums. In making any payment
relating to Insurance Premiums, Administrative Agent may do so according to any
bill, statement or estimate procured from the insurer or its agent, without
inquiry into the accuracy of such bill, statement or estimate. If the amount of
the Insurance Funds shall exceed the amounts due for Insurance Premiums,
Administrative Agent shall credit such excess against future payments to be made
to the Insurance Premiums. Any Insurance Funds remaining after the Debt has been
repaid in full shall be returned to Borrower.
6.3.3    Acceptable Blanket Policy. Notwithstanding anything to the contrary
contained in Section 6.3.1, in the event that an Acceptable Blanket Policy is in
effect with respect to the Policies required pursuant to Section 5.1, provided
that no Event of Default has occurred and is continuing, deposits into the
Insurance Account required for Insurance Premiums pursuant to Section 6.3.1
above shall be suspended to the extent that Insurance Premiums relate to such
Acceptable Blanket Policy. Upon request of Administrative Agent, Borrower shall
provide evidence satisfactory to Administrative Agent that the Insurance
Premiums payable in connection with such blanket insurance Policies are paid as
soon as appropriate evidence is reasonably available. As of the date hereof, an
Acceptable Blanket Policy is in effect with respect to the Policies required as
of the Closing Date pursuant to Section 5.1.
Section 6.4    Lease Termination Funds.
6.4.1    Deposits of Lease Termination Funds. In the event that Borrower
receives (i) any sums paid with respect to (A) a modification of any Lease or
otherwise paid in connection with Borrower taking any action under any Lease
(e.g., granting a consent) or waiving any provision thereof, (B) any settlement
of claims of Borrower against third parties in connection with any Lease, (C)
any rejection, termination, surrender or cancellation of any Lease (including in
any bankruptcy case) or any lease buy-out or surrender payment from any Tenant
(including any payment relating to unamortized tenant improvements and/or
leasing commissions), and (D) any sum received from any Tenant to obtain a
consent to an assignment or sublet or otherwise, or any holdover rents or use
and occupancy fees from any Tenant or former Tenant (to the extent not being
paid for use and occupancy or holdover rent), but in each case excluding any
penalties; and/or (ii) as a result of any other extraordinary event any payments
or income (in whatever form) derived from or generated by the use, ownership or
operation of the Property not otherwise covered by this Agreement or the Cash
Management Agreement, in each case to the extent such amount is in excess of
$50,000 (individually or collectively, a “Lease Termination Fee”), Borrower
shall immediately deposit such Lease Termination Fee with Administrative Agent,
for the benefit of Lenders, to be utilized for TI/LC Costs that may be incurred
with respect to the space relating to such Lease Termination Fee (a “Termination
Space”). Amounts deposited pursuant to this Section 6.4.1 are


-131-

--------------------------------------------------------------------------------





referred to herein as the “Lease Termination Funds.” The Account in which the
Lease Termination Funds are held shall hereinafter be referred to as the “Lease
Termination Reserve Account.”
6.4.2    Release of Lease Termination Funds. Within ten (10) days after
Administrative Agent’s receipt of a written request from Borrower, and provided
that on the date such request is received by Administrative Agent and on the
date such disbursement is to be made no Event of Default shall exist and be
continuing, Administrative Agent shall disburse to Borrower the Lease
Termination Funds upon such terms and conditions as shall be reasonably
determined by Administrative Agent based upon the conditions for disbursement of
a Future Advance (TI/LC). Any Lease Termination Funds remaining after the Debt
has been repaid in full shall be returned to Borrower.
Section 6.5    Cash Trap Funds.
6.5.1    Deposits into the Cash Trap. Upon the occurrence and during the
continuance of a Cash Trap Period, all Rent and Gross Revenue shall be swept on
a daily basis from the Clearing Account to the Deposit Account in accordance
with Section 6.1 and the Cash Management Agreement. Amounts deposited pursuant
to this Section 6.5.1 are referred to herein as the “Cash Trap Funds”.
6.5.2    Release of Cash Trap Funds. Within ten (10) days after Administrative
Agent’s receipt of a written request from Borrower, and provided that on the
date such request is received by Administrative Agent and on the date such
disbursement is to be made no monetary Default or material non-monetary Default
which is reasonably likely to have a Material Adverse Effect or Event of Default
shall exist and be continuing, Administrative Agent shall disburse to Borrower,
Cash Trap Funds upon such terms and conditions as shall be reasonably determined
by Administrative Agent based upon the conditions for disbursement of Future
Advances (TI/LC) and Future Advances (Capital Expenditures); provided, however,
Borrower shall not declare or pay any dividends or otherwise declare or make any
distribution to Borrower’s members from such Cash Trap Funds for so long as a
Cash Trap Period exists. If a Cash Trap Period is no longer in effect, all funds
on deposit as Cash Trap Funds shall be promptly disbursed to Borrower. Any Cash
Trap Funds remaining after the Debt has been paid in full shall be returned to
Borrower.
Section 6.6    Casualty and Condemnation Account. Borrower shall pay, or cause
to be paid, to Administrative Agent, for the benefit of Lenders all Insurance
Proceeds or Awards due to any Casualty or Condemnation in accordance with the
provisions of Sections 5.2 and 5.3, which amounts shall be transferred into an
Account (the “Casualty and Condemnation Account”). Amounts deposited from time
to time into the Casualty and Condemnation Account pursuant to this Section 6.6
are referred to herein as the “Casualty and Condemnation Funds”. All Casualty
and Condemnation Funds shall be held, disbursed and/or applied in accordance
with the provisions of Section 5.4 hereof and any Casualty and Condemnation
Funds remaining after the Debt has been repaid in full shall be returned to
Borrower.
Section 6.7    Rebalancing Reserve Account. As and when required under
Section 2.6.4 of this Agreement, Borrower shall deposit into an Account (the
“Rebalancing Reserve Account”) such amounts as required to be deposited by
Borrower pursuant to Section 2.6.4 of this Agreement,


-132-

--------------------------------------------------------------------------------





which amounts shall be disbursed to Borrower in express accordance with
Section 2.6.2 of this Agreement. Amounts deposited from time to time into the
Rebalancing Reserve Account pursuant to this Section 6.7 are referred to herein
as the “Rebalancing Reserve Funds”. Provided no Event of Default has occurred
and is continuing, amounts on deposit in the Rebalancing Reserve Account from
time to time shall be disbursed to Borrower in the same manner as if the same
were Future Advances (Capital Expenditures) and Future Advances (TI/LCs) under
this Agreement (and, for the avoidance of doubt, subject to the same conditions
precedent to the receipt of Future Advances (Capital Expenditures) and Future
Advances (TI/LCs) hereunder). So long as any amounts are on deposit in the
Rebalancing Reserve Account from time to time, Lenders shall not make any
further Future Advances (Capital Expenditures) and Future Advances (TI/LCs)
until all such amounts are utilized in accordance with the immediately preceding
sentence.
Section 6.8    Additional Reserves.
6.8.1    Future Funding Reserve Funds. In the event that there are Unadvanced
Amounts that Borrower does not terminate in accordance with Section 2.7.7,
Administrative Agent shall fund such Unadvanced Amounts into an Account to be
utilized for TI/LC Costs and the cost of Capital Expenditures. Amounts deposited
pursuant to this Section 6.8.1 are referred to herein as the “Future Funding
Reserve Funds.” The Account in which the Future Funding Reserve Funds are held
shall hereinafter be referred to as the “Future Funding Reserve Account.”
6.8.2    Release of Future Funding Reserve Funds. Within ten (10) days after
Administrative Agent’s receipt of a written request from Borrower, and provided
that on the date such request is received by Administrative Agent and on the
date such disbursement is to be made no Event of Default shall exist and be
continuing, Administrative Agent shall disburse to Borrower the Future Funding
Reserve Funds upon such terms and conditions as shall be reasonably determined
by Administrative Agent based upon the conditions for disbursement of a Future
Advance (TI/LCs) or Future Advance (Capital Expenditures) set forth in Section
2.6, as applicable. Any Future Funding Reserve Funds remaining after the Debt
has been repaid in full shall be disbursed to Borrower.
6.8.3    [Reserved].
6.8.4    [Reserved].
6.8.5    [Reserved].
6.8.6    Interest/Carrying Costs Account.
If at any time the Debt Service Coverage Ratio falls below 1.0 x for any
calendar quarter, and Administrative Agent determines there are insufficient
unadvanced amounts of the Future Funding Amount allocated to Interest/Carry
Shortfall remaining to pay Debt Service and Carry Costs for succeeding calendar
quarter, Borrower shall pay to Administrative Agent, for the benefit of Lender
an amount equal to the amount that when combined with (a) any funds in any
reserves for Debt Service or Carry Costs, and (b) any unadvanced amounts of the
Future Funding Amount allocated to Interest/Carry Shortfall, would be sufficient
to cover the estimated Debt Service and Carry Cost payments for the succeeding
six (6) months (as reasonably determined by Administrative Agent),


-133-

--------------------------------------------------------------------------------





for the purpose of establishing a reserve fund to provide an additional source
for the payment of Debt Service and Carry Costs during Term. Administrative
Agent will transfer such amount into an Account (the “Interest/Carrying Costs
Account”). Provided no Event of Default is continuing, on each Monthly Payment
Date during the Term, as applicable, if Rents and other income deposited into
the Deposit Account during the Interest Period preceding such Monthly Payment
Date were insufficient to pay such month’s Debt Service and Carry Costs,
Administrative Agent shall cause funds from the Interest/Carrying Costs Account
to be applied to the Monthly Debt Service Payment Amount, to be disbursed to the
Tax Account and Insurance Account (for any shortfall in required Tax or
Insurance Premium deposits, solely to the extent the Borrower is then obligated
to fund the Tax Account and Insurance Account) or to the Borrower (for any
shortfall in the payment of Operating Expenses for such period, solely to the
extent Borrower is then required to be funding reserves for Operating Expenses),
as applicable. At such time as the Property has achieved a Debt Service Coverage
Ratio of 1.10x for two (2) consecutive calendar quarters based on a Pro Forma
Debt Service which shall apply the unadvanced funds in the Interest/Carrying
Costs Account to the outstanding principal balance of the Loan for purposes of
such calculation, and provided no Event of Default shall have occurred and be
continuing, Borrower shall have the right to request that any unadvanced funds
in the Interest/Carrying Costs Account (the “Reserved Amounts”), be funded by
Administrative Agent to Borrower at Borrower’s direction. Notwithstanding
anything to the contrary set forth herein, Borrower shall be permitted to use
any remaining Working Capital Funds in the Working Capital Account to fund such
Interest/Carry Shortfall into the Interest/Carry Cost Reserve Account as may be
required hereunder.
Section 6.9    Property Cash Flow Allocation.
6.9.1    Order of Priority of Funds in Deposit Account. On each Monthly Payment
Date during any Cash Trap Period except during the continuance of an Event of
Default, all funds in the Deposit Account shall be applied on such Monthly
Payment Date pursuant to Section 3.4 of the Cash Management Agreement. Excess
Cash Flow shall be held in the Cash Collateral Account and disbursed in
accordance with Sections 6.5.1, 6.5.2, and/or 6.9.2 hereof.
6.9.2    [Reserved].
6.9.3    Application After Event of Default. Notwithstanding anything to the
contrary contained in this Article 6, upon the occurrence and continuance of an
Event of Default, Administrative Agent, at its option, may apply any Gross
Revenue then in the possession of Administrative Agent or in the Deposit Account
(including any Reserve Funds on deposit in the Deposit Account or any Account),
or any Working Capital Funds on deposit in the Working Capital Account, to the
payment of the Debt in such order, proportion and priority as Administrative
Agent may determine in its sole and absolute discretion. Administrative Agent’s
right to withdraw and apply any of the foregoing funds shall be in addition to
all other rights and remedies provided to Administrative Agent under the Loan
Documents.
Section 6.10    Security Interest in Reserve Funds, Working Capital Funds and
Interest on Reserve Funds and Working Capital Funds.


-134-

--------------------------------------------------------------------------------





6.10.1    Grant of Security Interest. Borrower shall be the owner of the Reserve
Funds and the Working Capital Funds. Borrower hereby pledges, assigns and grants
a security interest to Administrative Agent, as security for payment of the Debt
and the performance of all other terms, conditions and covenants of the Loan
Documents on Borrower’s part to be paid and performed, in all of Borrower’s
right, title and interest in and to the Deposit Account, Accounts, Reserve
Funds, Working Capital Funds and Working Capital Account. The Deposit Account,
the Accounts, Reserve Funds, Working Capital Funds and Working Capital Account
shall be under the sole dominion and control of Administrative Agent, subject to
the terms of this Agreement.
6.10.2    Interest on Funds. Interest accrued, if any, on the Reserve Funds
shall become part of the applicable Reserve Funds in accordance with the
applicable terms and conditions of the Cash Management Agreement. Interest
accrued, if any, on the Working Capital Funds shall become part of the Working
Capital Funds in accordance with the applicable terms and conditions of the
Working Capital Account Agreement.
6.10.3    Income Taxes. Borrower shall report on its federal, state and local
income tax returns all interest or income accrued on the Reserve Funds and the
Working Capital Funds.
6.10.4    Prohibition Against Further Encumbrance. Borrower shall not, without
the prior consent of Administrative Agent, further pledge, assign or grant any
security interest in the Deposit Account, the Reserve Funds, the Accounts, the
Working Capital Funds, and the Working Capital Account or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC‑1
Financing Statements, except those naming Administrative Agent as the secured
party, to be filed with respect thereto.
6.10.5    Reserve Fund Indemnification. Provided the Deposit Account, Accounts
and the Reserve Funds are held with an FDIC-insured bank, Borrower shall
indemnify Administrative Agent and the Lenders and hold Administrative Agent and
the Lenders harmless from and against any and all Losses arising from or in any
way connected with the Deposit Account, the Accounts, the Reserve Funds, the
Working Capital Funds, and the Working Capital Account sums deposited therein or
the performance of the obligations for which the Reserve Funds or the Working
Capital Funds were established, except to the extent arising from the gross
negligence or willful misconduct of Administrative Agent, Lenders or any of
their respective agents or employees.
6.10.6    Reserve Fund Fees and Expenses. Borrower acknowledges and agrees that
it solely shall be, and shall at all times remain, liable to Administrative
Agent for all actual, fees, charges, costs and expenses in connection with the
Deposit Account, the Accounts, the Reserve Funds, the Working Capital Funds, and
the Working Capital Account, including, without limitation, any monthly or
annual fees or charges as may be assessed by Deposit Bank in connection with
maintaining the Reserve Funds, and any monthly or annual fees or charges as may
be assessed by Working Capital Bank in connection with maintaining the Working
Capital Account.


-135-

--------------------------------------------------------------------------------





Section 6.11    Letters of Credit/Security Deposit. Borrower acknowledges that
it is currently holding certain letters of credit as security deposits under
Leases (each, a “Tenant Letter of Credit”). Borrower shall not allow any Tenant
Letters of Credit to lapse unless permitted pursuant to the applicable Lease and
Borrower shall draw down the proceeds of any Tenant Letter of Credit (to the
extent permitted under any applicable Lease) prior to the expiration date
thereof. Borrower further agrees that, within ten (10) days of receipt of
written demand from Administrative Agent, which shall not be made until the
occurrence of an Event of Default, Borrower shall further assign to
Administrative Agent each Tenant Letter of Credit and shall deliver to
Administrative Agent the original of each Tenant Letter of Credit or, if
Borrower has previously drawn down proceeds of a Tenant Letter of Credit and has
not applied the same under the Lease, Borrower shall, in lieu of delivery of an
assignment of the Tenant Letter of Credit, remit to Administrative Agent the
proceeds from the draw on the Letter of Credit). Administrative Agent
acknowledges that Borrower’s obligation to maintain, and deliver to
Administrative Agent, any Tenant Letter of Credit or proceeds thereof shall in
all cases be subject to the terms of the Leases.
VII.    DEFAULTING LENDER
Section 7.1    Defaulting Lender.
If a Lender fails to fund its Pro Rata Share of any Future Advance on or before
the time required thereunder, then, Administrative Agent shall promptly notify
Borrower and any other Lender that a Lender has become a Defaulting Lender, and
in addition to the rights and remedies (including the right to bring an action
or suit against the Defaulting Lender) that may be available to the
non-Defaulting Lenders and Borrower at law and in equity, and notwithstanding
any provision of this Agreement or any other agreement to the contrary, upon not
less than ten (10) Business Days’ notice to Administrative Agent and all Lenders
(“Defaulting Lender Notice”), Borrower may (i) prepay at par the Defaulting
Lender’s Pro Rata Share of the Loan, together with accrued and unpaid interest
thereon and any other sums then due to such Defaulting Lender pursuant to the
terms of this Agreement, excluding any Spread Maintenance Premium or any other
prepayment penalty, premium or similar fee or (ii) require that such Defaulting
Lender transfer all of its right, title and interest under this Agreement and
the other Loan Documents to a proposed lender identified by Borrower that is an
Eligible Assignee if such proposed lender agrees to assume all of the
obligations of such Defaulting Lender under this Agreement and other Loan
Documents, and to purchase all of such Defaulting Lender’s commitment of the
Loan for an aggregate consideration equal to the aggregate outstanding principal
amount of such Defaulting Lender’s commitment of the Loan, together with any
accrued but unpaid interest thereon to the date of such purchase.
Notwithstanding the foregoing, if a Defaulting Lender funds its Pro Rata Share
of such Future Advance within two (2) Business Days after the date of delivery
of a Defaulting Lender Notice, such Lender shall cease to be a Defaulting
Lender; provided, that during the Term, a Lender shall be entitled to not more
than three (3) cures of a failure to fund a Future Advance on or before the time
required thereunder; provided, further, that non-Defaulting Lender(s) shall have
the right, following the expiration of the two (2) Business Day period referred
to in this sentence and prior to the expiration of the ten (10) Business Day
period following delivery of a Defaulting Lender Notice to acquire at par the
Defaulting Lender’s Pro Rata Share of the Loan, together with accrued and unpaid
interest thereon and any other sums then due to such Defaulting Lender pursuant
to the terms of this Agreement,


-136-

--------------------------------------------------------------------------------





excluding any Spread Maintenance Premium or any other prepayment penalty,
premium or similar fee and the Commitments of such non-Defaulting Lender(s)
shall be increased by the unfunded Commitment of the Defaulting Lender.
VIII.    PERMITTED TRANSFERS
Section 8.1    Due on Sale. The Loan is not assumable and the Loan shall be due
on sale.
Section 8.2    Permitted Transfers of Equity Interests.
(a)    Notwithstanding anything to the contrary contained herein, but subject to
the conditions set forth in this Section 8.2, Permitted Transfers (other than
those Permitted Transfers described in (c) below (except to the extent set forth
therein)) shall be permitted without Administrative Agent’s consent.
(b)    In connection with any proposed Permitted Transfer (other than a Transfer
described in clause (i) of the definition with respect to a publicly held real
estate investment trust):
(i)    Borrower shall provide Administrative Agent written notice of such
Transfer, together with copies of all instruments effecting such Transfer, and a
certificate of Borrower certifying that the requirements of this Agreement have
been satisfied, not less than ten (10) Business Days prior to the date of such
Transfer
(ii)    subject to the terms of Section 8.2(c) below, after giving effect to any
Transfer, (A) no change of Control shall occur with respect to Borrower,
Mezzanine Borrower or Guarantor (other than a change of Control in the JV Entity
to KBS JV Partner as permitted in the JV Agreement provided, however, such
transfer shall be conditioned upon an Acceptable Replacement Guarantor from KBS
JV Partner or their Affiliate being put in place and (B) Mezzanine Borrower
shall own 100% of the direct equity interests in Borrower;
(iii)    Borrower and SPC Party shall each continue to be Special Purpose
Bankruptcy Remote Entities;
(iv)    Borrower shall pay all reasonable, out-of-pocket costs and expenses of
Administrative Agent in connection with such Permitted Transfer, including,
without limitation, all fees and expenses of Administrative Agent’s counsel;
(v)    such transferee shall not be a Prohibited Person;
(vi)    each such Transfer shall be conditioned upon Borrower’s ability to,
after giving effect to the equity transfer in question, (A) remake the
representations contained herein relating to ERISA matters and the Patriot Act,
OFAC and matters concerning Embargoed Persons, and (B) continue to comply with
the covenants contained herein relating to ERISA matters and Prescribed Laws,
and in each circumstance, to the extent such Transfer would cause the
transferee, together with its Affiliates, to increase its


-137-

--------------------------------------------------------------------------------





direct or indirect interest in Borrower to an amount which equals or exceeds ten
percent (10%), such Borrower shall deliver a duly executed certificate
certifying to the same;
(vii)    prior to any Transfer, as a result of which (and after giving effect to
such Transfer), more than forty-nine percent (49%) of the direct or indirect
interests in Borrower shall have been transferred to a Person not owning at
least forty-nine percent (49%) of the direct or indirect interests in Borrower
prior to such Transfer, Borrower shall deliver to Administrative Agent a New
Non-Consolidation Opinion with respect to the proposed Transfer, which New
Non-Consolidation Opinion shall be reasonably acceptable to Administrative
Agent; and
(viii)    in connection with any Transfer in which a Person that did not
previously own twenty percent (20%) or more of the aggregate direct and/or
indirect ownership interests (at any tier of ownership) in Borrower or Guarantor
shall acquire such a twenty percent (20%) direct and/or indirect ownership
interest (at any tier of ownership) in Borrower or Guarantor, Borrower shall, at
least twenty (20) days before such Permitted Transfer, notify Administrative
Agent of the proposed transfer and provide copies of all instruments
effectuating such transfer, and any organizational documents that Administrative
Agent shall require, and such other information as Administrative Agent shall
reasonably request regarding the proposed transferee so as to conduct such
background checks, investigations, Patriot Act, the U.S. Bank Secrecy Act, OFAC
and other record searches as Administrative Agent shall reasonably (and any
regulatory requirements and/or internal compliance, “know your customer” and/or
committee requirements of Administrative Agent and any Lender, to the extent
such internal requirements are applied on a non-discriminatory basis, shall be
deemed reasonable) require (at Borrower’s sole cost and expense), and if
Administrative Agent, within fifteen (15) days of receiving such notice from
Borrower, sends a notice to Borrower that it has in good faith determined that
such Transfer will result in a violation of its legal, regulatory or internal
organizational requirements, such Transfer shall not constitute a Permitted
Transfer.
(c)    The consummation of a foreclosure of the lien and security interests
securing Mezzanine Loan, or an acceptance by Mezzanine Administrative Agent or
its designee of a conveyance-in-lieu of such foreclosure shall be permitted
hereunder without Administrative Agent’s consent and shall not be subject to the
requirements of Section 8.2(b) (a “Mezzanine Exercise Event”);
IX.    SECONDARY MARKET TRANSACTION
Section 9.1    Sale of Loan.
9.1.1    Pursuant and subject to Section 11.25 hereof, a Lender shall have the
right to (a) without the consent of Borrower, sell, finance or otherwise
transfer the Loan (which shall include the aggregate funded and unfunded
Commitment with respect to the Loan) or any portion thereof; provided, however,
that, so long as no Event of Default is then existing, if the transferee of the
Loan (or portion thereof) is not an Eligible Assignee, then Borrower’s consent
shall be required with respect to any such sale, financing or other transfer of
the Loan or any portion thereof, (b) issue or


-138-

--------------------------------------------------------------------------------





sell one or more participation interests in the Loan, or (c) issue mortgage
pass–through certificates or other securities evidencing a beneficial interest
in a rated or unrated public offering or private placement secured by or
evidencing ownership interests in the Note and the Mortgage; provided, however,
that, so long as no Event of Default is then existing, Borrower’s consent shall
be required with respect to any such securitization (which consent shall not be
unreasonably withheld, conditioned or delayed) ((a), (b) and (c), collectively,
“Secondary Market Transactions”). With respect to any approval of Borrower
required under this Section 9.1.1, if Borrower fails to respond to a written
request from Administrative Agent to Borrower for Borrower’s approval within ten
(10) Business Days following Administrative Agent’s delivery of the materials
required with respect thereto, Administrative Agent shall deliver a second
notice to Borrower stating in bold uppercase letters at the top of such request
“FINAL NOTICE -- TIME SENSITIVE RESPONSE REQUIRED WITHIN FIVE (5) BUSINESS DAYS
OF RECEIPT, OR DEEMED APPROVAL WILL OCCUR” and if Borrower fails to respond to
such second submission within such additional five (5) Business Day period, then
such approval shall be deemed to have been given by Borrower.
Notwithstanding anything to the contrary contained herein, without the need to
comply with any formal or procedural requirements of this Agreement or any of
the Loan Documents, notwithstanding any other provision set forth in this
Agreement or any of the other Loan Documents, any Lender may at any time create
a security interest in all or any portion of its rights under this Agreement and
any other Loan Document (including, without limitation, the advances owing to
it) in favor of (i) any Federal Reserve Bank, any Federal Home Loan Bank or the
central reserve bank or similar authority of any other country to secure any
obligation of Lender to such bank or similar authority (a “Central Bank Pledge”)
or (ii) the trustee, administrator or receiver (or their respective nominees,
collateral agents or collateral trustees) of a mortgage pool securing covered
mortgage bonds issued by a German mortgage bank, or any other Person permitted
to issue covered mortgage bonds, under German Pfandbrief legislation, as such
legislation may be amended and in effect from time to time, on any substitute or
successor legislation (a “Pfandbrief Pledge”). In the event that the interest of
any Lender that is assigned in connection with a Central Bank Pledge or
Pfandbrief Pledge is foreclosed upon and transferred to the pledge thereof, such
Lender shall have no further liability hereunder with respect to the interest
that was the subject of such transfer and the assignee shall be such Lender with
respect to such interest. Each Lender shall not be required to notify Borrower
of any Central Bank Pledge or Pfandbrief Pledge.
9.1.2    If requested by a Lender, Borrower shall reasonably cooperate at no
cost or expense to Borrower, except as set forth in Section 9.6, with such
Lender in satisfying the market standards to which such Lender customarily
adheres or which may be reasonably required in the marketplace in connection
with any Secondary Market Transactions, including, without limitation, to:
(a)    (i) provide updated financial and other information with respect to the
Property, Borrower, Mezzanine Borrower, Guarantor or Manager, including any
information reasonably required to permit any (proposed) Lender to comply with
applicable Anti-Money Laundering Laws, (ii) provide updated budgets relating to
the Property, and (iii) provide updated Appraisals, market studies,
environmental reviews and reports (Phase I’s and, if appropriate, Phase II’s),
property condition reports and other due diligence investigations of the
Property (collectively,


-139-

--------------------------------------------------------------------------------





the “Updated Information”), together, if customary, with appropriate
verification of the Updated Information through letters of auditors or opinions
of counsel acceptable to such Lender;
(b)    provide opinions of counsel, which may be relied upon by Administrative
Agent such Lender and their respective successors, assigns and Participants
customary in Secondary Market Transactions with respect to the Property,
Borrower, Mezzanine Borrower, Guarantor and Manager and their respective
Affiliates, which counsel and opinions shall be reasonably satisfactory to such
Lender;
(c)    provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents (other
than those made as of a specific date or modified as disclosed to such Lender)
to the extent applicable;
(d)    execute amendments to the Loan Documents and Borrower’s organizational
documents and such other documents reasonably requested by such Lender,
including, without limitation, those documents required pursuant to Section 9.5
below; provided, however, that Borrower shall not be required to modify or amend
any Loan Document if such modification or amendment would (i) change the stated
maturity or the amortization of principal as set forth herein or in the Note,
(ii) change the interest rate in a manner that would cause the weighted average
of the interest rates for all components immediately after the effective date of
such modification to be different than the interest rate of the original Note
immediately prior to such modification (it being agreed that Borrower shall not
be subject to any “rate creep” in connection with this Section 9.1.2, except
that prepayments or repayments of the Outstanding Principal Balance after the
occurrence of an Event of Default and/or the application of Net Proceeds
pursuant hereto may be applied to the components of the Note sequentially,
starting with the most senior component, and, as a result thereof, the weighted
average interest rate payable under the Loan may change), (iii) alter the rights
or increase the obligations or liabilities of Borrower or Guarantor under the
Loan Documents in any non de minimis respect, (iv) subject to Section 9.5,
modify or amend any other economic or other material term of the Loan in a
manner that is detrimental to Borrower, or (v) require any additional collateral
or the pledge of any interest in Borrower or any Affiliate; and
(e)    at any Lender’s request upon at least two (2) Business Days’ prior notice
and during business hours, make such representatives of Borrower requested by
such Lender available to meet with any to investors or prospective investors in
any potential Secondary Market Transaction at Borrower’s offices;
9.1.3    A Lender may disclose to an assignee (or proposed assignee),
Participant (or proposed Participant), underwriter, investor (or proposed
investor), lender (or proposed lender), regulator or other Governmental
Authority and their representatives (including, without limitation, any
commission or agency established pursuant to a legislative act of the United
States Congress, the New York State Assembly and/or the applicable legislative
body of the state in which the Property is located), accountants, and/or
attorneys, representatives or agents of any of the foregoing, any information
relating to the Loan and any Person that is a party to a Loan Document;
provided, however, that, prior to any such disclosure of non-public or
confidential information, any such Person shall be advised of the
confidentiality of any non-public or confidential information received


-140-

--------------------------------------------------------------------------------





by it and, except to the extent such Person is a Governmental Authority,
required to maintain to confidentiality of such information.
Section 9.2    [Reserved].
Section 9.3    Servicing. At the option of Administrative Agent, the Loan may be
serviced by a servicer/trustee selected by Administrative Agent and
Administrative Agent may delegate all or any portion of its responsibilities
under this Agreement and the other Loan Documents to such servicer pursuant to a
servicing agreement between Administrative Agent and servicer. Borrower shall
pay or reimburse Administrative Agent for any fees, including without
limitation, any special servicing fees as set forth in Section 11.13, charged by
any servicer in connection with the servicing of the Loan; provided, however,
that Borrower shall not be responsible for payment of any set-up fees or any
other initial costs relating to or arising under such servicing agreement or any
non-special servicing monthly servicing fee due to the servicer under such
servicing agreement.
Section 9.4    Register. Borrower hereby designates Administrative Agent to
serve as a non-fiduciary agent of Borrower, solely for purposes of this
Section 9.4, to maintain at one of its offices a register for the recordation of
the names and addresses of each Lender, and the principal amount (and stated
interest) of the Loans (or portions thereof) owing to and/or Future Advances to
be funded by, each Lender pursuant to the terms hereof from time to time and
each repayment with respect to the principal amount of the Loan of each Lender
(the “Register”). Failure to make any such recordation, or any error in such
recordation shall not affect Borrower’s, Administrative Agent’s or any Lender’s
obligations in respect of the Loan. Without limiting the terms and provisions of
Section 9.1 hereof, no assignment, sale, negotiation, pledge, hypothecation or
other transfer of any part of any Lender’s interest in and to the Loan shall be
effective until such Lender shall have provided Administrative Agent with
written notice of such transfer and Administrative Agent shall have registered
such assignee’s name and address in the Register. The entries in the Register
shall be conclusive absent manifest error, and Borrower, Administrative Agent
and each Lender shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice. Administrative Agent hereby
agrees to indemnify Borrower and to hold Borrower harmless from any actions,
suits, claims, demands, liabilities, losses, damages, obligations and actual
costs and expenses which Borrower sustains or incurs as a consequence of
Administrative Agent maintaining the Register, except to the extent such loss or
expense is caused by Borrower’s fraud or willful misconduct.
(a)    Participation Registry. Each Lender that sells a participation interest
in the Loan shall, acting solely for this purpose as a non-fiduciary agent of
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in the Loan or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish


-141-

--------------------------------------------------------------------------------





that such Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt,
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(b)    This Section 9.4, the Register and the Participant Register are intended
to be construed so that the Note is at all times maintained in “registered form”
within the meaning of Section 5f.103-1(c) of the United States Treasury
Regulations (or any other successor provision of such regulations).
Section 9.5    Severance Documentation. Each Lender, without in any way limiting
such Lender’s other rights hereunder, in its sole and absolute discretion, shall
have the right, at any time (whether prior to or after any Secondary Market
Transaction) at no cost and expense to Borrower, except as set forth in Section
9.6, to require Borrower to execute and deliver “component” notes and/or one or
more substitute notes evidencing the portion of the Loan held by such particular
Lender (and the term “Note” as used in this Agreement and in all the other Loan
Documents shall include all such component notes and/or substitute notes but
shall exclude any Note replaced by the same), and/or modify the Loan in order to
create one or more senior and subordinate notes (e.g., an A/B or A/B/C
structure) or pari passu notes and/or one or more additional components of the
Note or Notes (including the implementation of a mezzanine loan structure
secured by a pledge of direct and indirect ownership interests, which may
require the creation of additional borrower entities), reduce the number of
components of the Note or Notes, revise the interest rate for each component,
reallocate the principal balances of the Notes and/or the components (and/or
among or between the Loan and the mezzanine loan), eliminate the component
structure and/or the multiple note structure of the Loan (including the
elimination of the related allocations of principal and interest payments) or
divide the Loan into one or more pari passu or mezzanine and mortgage
component(s), provided that, in each case, (I) the Outstanding Principal Balance
and the aggregate monthly payments required of all components immediately after
the effective date of such modification equals the Outstanding Principal Balance
and the aggregate monthly payments required immediately prior to such
modification, the weighted average of the interest rates for all components
immediately after the effective date of such modification equals the interest
rate of the original Note immediately prior to such modification (it being
agreed that Borrower shall not be subject to any “rate creep” in connection with
this Section 9.5, except that prepayments or repayments of the Outstanding
Principal Balance after the occurrence of an Event of Default and/or the
application of Net Proceeds pursuant hereto may be applied to the components of
the Note sequentially, starting with the most senior component, and, as a result
thereof, the weighted average interest rate payable under the Loan may change),
(II) Borrower’s obligations and liabilities are not increased and Borrower’s
rights are not reduced, in each case other than to a de minimis extent and
(III) such modifications do not amend any other economic or material terms of
the Loan in a manner that is detrimental to Borrower. Subject to Section 9.1, at
each Lender’s election, each note comprising the Loan may be subject separately
to one or more Secondary Market Transactions. Each Lender shall have the right
to modify the Note and any components in accordance with this Section 9.5 and,
provided that such modification shall comply with the terms of this Section 9.5,


-142-

--------------------------------------------------------------------------------





such modification shall become immediately effective. If requested by
Administrative Agent, Borrower shall promptly execute an amendment to the Loan
Documents that is consistent with this Section 9.5 to evidence any such
modification. Additionally, at Administrative Agent’s request (on behalf of any
Lender), Borrower shall execute such amendments to Borrower’s organizational
documents as may be reasonably requested by any Lender in order to effect a
re-sizing of the Loan; provided that any such amendment does not increase the
obligations or liabilities of Borrower or decrease any rights of Borrower other
than to a de minimis extent. Borrower shall (1) use commercially reasonable
efforts to cooperate with all reasonable written requests of any Lender in order
to establish the “component” notes (including any mezzanine notes), and
(2) execute and deliver such documents as shall be reasonably required by
Administrative Agent in connection therewith, all in form and substance
reasonably satisfactory to Borrower and Administrative Agent and the requesting
Lender, including, without limitation, the severance of security documents if
requested, provided, however, that Borrower shall not be required to modify or
amend any Loan Document in connection with the creation of any such “component”
notes, modification of the Loan or other transaction contemplated by this
Section 9.5 if, in each case such modification or amendment would (i) change the
weighted interest rate effective immediately prior to such modification, the
stated maturity date or the amortization of principal as set forth herein or in
the Notes (it being agreed that Borrower shall not be subject to any “rate
creep” in connection with this Section 9.5, except that prepayments or
repayments of the Outstanding Principal Balance after the occurrence of an Event
of Default and/or the application of Net Proceeds pursuant hereto may be applied
to the components of the Note sequentially, starting with the most senior
component, and, as a result thereof, the weighted average interest rate payable
under the Loan may change), (ii) alter the rights or increase the obligations or
liabilities of Borrower or Guarantor under the Loan Documents other than to a de
minimis extent, or (iii) modify or amend any other economic or other material
term of the Loan in a manner that is detrimental to Borrower. In the event
Borrower fails to respond to a request to execute and deliver such documents to
a Lender within ten (10) Business Days following such written request by such
Lender, Borrower hereby absolutely and irrevocably appoints any such Lender as
its true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect such
transactions, Borrower hereby ratifying all that such attorney shall do by
virtue thereof. In connection with any Secondary Market Transaction, Lenders may
enter into one or more agreements among themselves (each such agreement, a
“Co-Lender Agreement”) pertaining to the distribution and application of
payments and collections among the Lenders and the duties and obligations of
Administrative Agent to the Lenders, including the obligations of Administrative
Agent to obtain consent from the Lenders with respect to actions and decisions.
In the event of any conflict between this Agreement and a Co-Lender Agreement
pertaining to such matters, the Co-Lender Agreement shall control; provided that
no Co-Lender Agreement shall increase any obligations or adversely affect any
rights of Borrower other than to a de minimis extent. Lenders and Administrative
Agent shall have no obligation to disclose any Co-Lender Agreement to Borrower,
and Borrower shall not be an intended beneficiary of or otherwise entitled to
enforce any Co-Lender Agreement.
Section 9.6    Secondary Market Transaction Expenses. In connection with any
Secondary Market Transaction, severance or other transaction permitted pursuant
to Sections 9.1 and/or 9.5 in each case occurring after the Closing Date,
Borrower shall be responsible to pay for all cost and expenses incurred by
Borrower in connection with such Secondary Market Transaction (including,


-143-

--------------------------------------------------------------------------------





without limitation, the costs and expenses of Borrower’s counsel) which, in the
aggregate, do not exceed $10,000 (the “Borrower Transaction Cost Cap”);
provided, however, Borrower shall not be responsible to reimburse Lender for
Lender’s cost and expenses (including, without limitation, the costs and
expenses of Lender’s counsel) which costs shall be paid by the Lender engaging
in such transaction. Notwithstanding the foregoing, for the avoidance of doubt,
any costs and expenses incurred in connection with any severance or other
transaction in connection with Administrative Agent’s exercise of remedies in
accordance with Section 10.2, including, without limitation, the costs of any
severance in accordance with Section 10.2(e), shall be paid by Borrower and any
such costs shall not be included for purposes of calculating the Borrower
Transaction Cost Cap.
X.    DEFAULTS
Section 10.1    Event of Default.
(a)    Each of the following events shall constitute an event of default
hereunder (an “Event of Default”):
(i)    if (A) the payment due on the Maturity Date is not paid when due, (B) any
monthly installment of principal and/or interest due under the Note is not paid
when due and such failure continues for three (3) Business Days following the
due date therefor, (C) any amount required to be deposited into the Reserve
Funds is not paid when due and such failure continues for five (5) Business Days
after such required deposit date, or (D) any other portion of the Debt is not
paid when due and such non-payment referred to under this clause (D) continues
for seven (7) Business Days following notice to Borrower that the same is past
due and payable;
(ii)    if any of the Property Taxes or Other Charges are not paid within five
(5) Business Days following the due date therefor (unless, with respect to
Property Taxes, sufficient funds are on deposit with Administrative Agent
pursuant to Section 6.2.1 hereof and not made available to Borrower for such
purpose in violation of the Loan Documents);
(iii)    if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Administrative Agent (unless
sufficient Insurance Funds are on deposit with Administrative Agent pursuant to
Section 6.3.1 hereof and not made available to Borrower for such purpose in
violation of the Loan Documents), all as and when required pursuant to the terms
hereof;
(iv)    if any representation or warranty made by any Borrower Party herein or
in any other Loan Document, or in any report, certificate, financial statement
or other instrument, agreement or document furnished to Administrative Agent by
Borrower shall have been false or misleading in any material respect as of the
date the representation or warranty was made, repeated or deemed repeated;
provided, however, that if such representation or warranty which was false or
misleading in any material respect is, by its nature, curable and is not
reasonably likely (prior to or during the cure period specified in this clause
(iv)) to have a Material Adverse Effect, and such representation and warranty


-144-

--------------------------------------------------------------------------------





was not, to the best of such Borrower Party’s knowledge, false or misleading in
any material respect when made, then the same shall not constitute an Event of
Default unless such Borrower Party has not cured the same promptly and in no
event more than thirty (30) days after first obtaining actual knowledge of such
breach, it being understood that Borrower hereby indemnifies and holds
Administrative Agent and each Lender harmless from any actual losses, costs,
damages or expenses (including reasonable attorneys’ fees and court costs)
Administrative Agent may incur or suffer as a result of the permitted cure
rights set forth in this clause (iv);
(v)    if any Borrower Party (1) shall make an assignment for the benefit of
creditors, (2) shall not generally be paying its debts as they become due, or
(3) has admitted in writing in any legal proceeding its inability to pay its
debts (other than to or at the written request of Administrative Agent or
servicer, to Borrower’s counsel or financial advisors, provided such statement
is not made by Borrower to promote or encourage any Person to file an
involuntary petition under the Bankruptcy Code, or unless Borrower or Guarantor,
as applicable, is required or compelled by applicable law to make such
admission);
(vi)    if a receiver, liquidator or trustee shall be appointed for any Borrower
Party or if any Borrower Party shall be adjudicated as bankrupt or insolvent, or
if any petition for bankruptcy, reorganization or arrangement pursuant to
federal bankruptcy law, or any similar federal or state law, shall be filed by
or against, consented to, or acquiesced in by, any Borrower Party, or if any
proceeding for the dissolution or liquidation of Borrower, or Guarantor shall be
instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by any Borrower Party, upon the
same not being discharged, stayed or dismissed within ninety (90) days of
commencement or appointment of the same, as applicable, it shall not be an Event
of Default;
(vii)    if the Property becomes subject to any mechanic’s, materialman’s or
other Lien (other than Permitted Encumbrances) other than a Lien for local real
estate taxes and assessments not then due and payable and the Lien shall remain
undischarged of record (by payment, bonding or otherwise) for a period of
forty-five (45) days or uncontested pursuant to the terms of this Agreement;
(viii)    if any Borrower Party attempts to assign its rights under this
Agreement or any of the other Loan Documents or any interest herein or therein
in contravention of the Loan Documents;
(ix)    if any of the assumptions contained in the Non-Consolidation Opinion, or
in any New Non-Consolidation Opinion delivered to Administrative Agent in
connection with the Loan, or in any other non‑consolidation delivered subsequent
to the closing of the Loan, is or shall become untrue in any material respect;
(x)    (a) if Borrower breaches any covenant contained in 4.2.3, 4.2.6, 4.2.7,
4.2.8, 4.2.11 or 4.2.13,


-145-

--------------------------------------------------------------------------------





(b) if Borrower breaches any covenant in Section 4.2. (except those specifically
set forth in (x)(a) above) which is not cured within ten (10) days after notice
to Borrower from Lender, in the case of any Default which can be cured by the
payment of a sum of money, or for thirty (30) days after notice from Lender in
the case of any other Default; provided, however, that if such non‑monetary
Default is susceptible of cure but cannot reasonably be cured within such thirty
(30) day period and provided further that Borrower shall have commenced to cure
such Default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for Borrower in the exercise
of due diligence to cure such Default, such additional period not to exceed one
hundred twenty (120) days;
(xi)    if Borrower or any other SPC Party fails to be a Special Purpose
Bankruptcy Remote Entity and such failure is not cured within ten (10) Business
Days following written notice thereof;
(xii)    if Borrower or Guarantor fails to comply with the covenants as to the
Patriot Act and OFAC as set forth in Section 4.1.1;
(xiii)    if Borrower breaches the covenants set forth in Section 4.1.6 hereof
and such breach is not cured within ten (10) Business Days of Borrower receiving
written notice of the same;
(xiv)    if one or more judgments or decrees shall be entered against
(i) Borrower involving in the aggregate a liability in excess of $1,000,000, or
(ii) against Guarantor (collectively, if applicable) involving in the aggregate
a liability in excess of $5,000,000, and in either case, unless (x) the same
shall have been vacated, bonded, satisfied or stayed pending appeal within sixty
(60) days from the date of entry of such judgment or (y) Borrower shall have
delivered to Administrative Agent evidence that such judgment or decree is fully
covered by insurance, subject to deductible or self-retention amounts permitted
by this Agreement;
(xv)    the occurrence of a Transfer (other than a Permitted Transfer) or change
of Control of a Restricted Party in violation of Section 8.2 hereof; provided,
however, that (i) if such breach was inadvertent, immaterial and non-recurring,
(ii) if such breach is curable and (iii) if the breach once cured would not
result in a Material Adverse Effect, then such breach shall be an Event of
Default hereunder only if such condition is not cured within ten (10) days of
the first to occur of (A) Borrower’s knowledge of such breach or (B) written
notice from Administrative Agent; it being understood that Borrower shall
indemnify and hold Administrative Agent and each Lender harmless from any
damage, loss, cost or expense Administrative Agent and/or any Lender incurs as a
result of the permitted cure rights set forth in this subsection (xiv);
(xvi)    if any Borrower’s Requisition is fraudulently submitted by Borrower or
in connection with any Future Advance for services performed or for materials
used in or furnished for any construction or renovation costs in connection with
Capital Expenditures Work or Tenant Improvement Work, as applicable;


-146-

--------------------------------------------------------------------------------





(xvii)    if the Property shall be taken (other than as a result of a
Condemnation in accordance with this Agreement), attached, sequestered on
execution or other process of law in any action against Borrower; and such
action is not stayed or bonded over in a manner acceptable to Administrative
Agent within ten (10) Business Days thereof, or is not capable of being bonded
over or stayed in a manner acceptable to Administrative Agent;
(xviii)    [reserved];
(xix)    any failure of Borrower to maintain an Interest Rate Protection
Agreement in accordance with the terms hereof that is not cured within ten (10)
Business Days;
(xx)    Savanna Guarantor, or applicable Guarantor, fails to comply with the
covenants set forth in Section 25 of the Recourse Guaranty;
(xxi)    if any Loan Documents shall fail to be in full force and effect to give
Administrative Agent the Liens, rights, powers and privileges purported to be
created thereby (provided, however, if such deficiency is susceptible of cure,
this shall not be an Event of Default if Borrower shall execute and deliver any
applicable replacement document(s) required to correct such deficiency (and
cause reputable counsel to provide to Administrative Agent a due authorization,
execution and enforceability opinion with respect to such replacement documents)
within five (5) Business Days of demand thereof (or receipt of Administrative
Agent’s notice to Borrower of such deficiency);
(xxii)    if Borrower or Guarantor:
(a) shall continue to be in Default under any of the other terms, covenants or
conditions of this Agreement or the other Loan Documents not specified in
subsections (i) through (xxi) above beyond any applicable notice and cure
period, or
(b) shall breach any representation, warranty or covenant under any Loan
Document beyond the applicable cure period, or if no cure period is stated,
for ten (10) days after written notice to Borrower from Administrative Agent, in
the case of any Default which can be cured by the payment of a sum of money, or
for thirty (30) days after notice from Administrative Agent in the case of any
other Default (unless such other non-monetary Default results from the death or
incapacity of an Individual Guarantor, in which case, such period shall be
forty-five (45) days); provided, however, that if such non-monetary Default is
susceptible of cure but cannot reasonably be cured within such thirty (30) day
period or forty-five (45) day period, as applicable, and provided, further, that
Borrower or Guarantor shall have commenced to cure such Default within such
thirty (30) day period or forty-five (45) day period, as applicable, and
thereafter diligently and expeditiously proceeds to cure the same, such thirty
(30) day period or forty-five (45) day period, as applicable, shall be extended
for such time as is reasonably necessary for Borrower


-147-

--------------------------------------------------------------------------------





or Guarantor in the exercise of due diligence to cure such Default, such
additional period not to exceed ninety (90) days.
provided that with respect to a breach by any Guarantor of clauses (v), (vi),
and (xx), then the same shall not be an Event of Default if, within ten (10)
days of the defaults under clauses (v), (vi), or (xx), as applicable, Borrower
identifies an additional Guarantor(s) (which additional Guarantor(s) shall be a
Person (i) with a direct or indirect ownership and control interest in Borrower,
(ii) with respect to breach of clause (xx) by Savanna Guarantor, together with
the other Guarantors (but excluding the defaulting Guarantor) complies with
Section 25 of the Recourse Guaranty, and (iii) or is otherwise acceptable to
Administrative Agent in its sole discretion, who shall assume all of the
obligations of the defaulting Guarantor under the Guaranties within thirty (30)
days of the notice from Administrative Agent of the breach of clauses (v), (vi),
and (xx) together with a due execution and enforceability opinion with respect
to such additional Guarantor(s) in form and substance reasonably acceptable to
Administrative Agent (an “Acceptable Replacement Guarantor”), it being
understood that the defaulting Guarantor(s) shall not be released of its
obligations under the Guaranties until the Debt has been paid in full.
(b)    Upon the occurrence and during the continuance of an Event of Default and
at any time thereafter Administrative Agent may, in addition to any other rights
or remedies available to it pursuant to this Agreement and the other Loan
Documents or at law or in equity, take such action, without notice or demand,
that Administrative Agent deems advisable to protect and enforce its rights
against Borrower and in and to the Property, including, without limitation,
declaring the Debt to be immediately due and payable, and Administrative Agent
may enforce or avail itself of any or all rights or remedies provided in the
Loan Documents against Borrower and the Property, including, without limitation,
all rights or remedies available at law or in equity; and upon any Event of
Default described in clauses (v) or (vi) above with respect to Borrower and/or
SPC Party only, the Debt and all other obligations of Borrower hereunder and
under the other Loan Documents shall immediately and automatically become due
and payable, without notice or demand, and Borrower hereby expressly waives any
such notice or demand, anything contained herein or in any other Loan Document
to the contrary notwithstanding.
Section 10.2    Remedies.
(a)    Upon the occurrence and during the continuance of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to Administrative Agent against Borrower under this Agreement or any
of the other Loan Documents executed and delivered by, or applicable to,
Borrower or at law or in equity may be exercised by Administrative Agent at any
time and from time to time, whether or not all or any of the Debt shall be
declared due and payable, and whether or not Administrative Agent shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to the
Property. Any such actions taken by Administrative Agent shall be cumulative and
concurrent and may be pursued independently, singly, successively, together or
otherwise, at such time and in such order as Administrative Agent may determine
in its sole discretion, to the fullest extent permitted by law, without
impairing or otherwise affecting the other rights and remedies of Administrative
Agent permitted by law, equity or contract or as set forth


-148-

--------------------------------------------------------------------------------





herein or in the other Loan Documents. Without limiting the generality of the
foregoing, if an Event of Default is continuing (i) Administrative Agent is not
subject to any “one action” or “election of remedies” law or rule, and (ii) all
liens and other rights, remedies or privileges provided to Administrative Agent
shall remain in full force and effect until Administrative Agent has exhausted
all of its remedies against the Property and the Mortgage has been foreclosed,
sold and/or otherwise realized upon in satisfaction of the Debt or the Debt has
been paid in full.
(b)    With respect to Borrower and the Property, nothing contained herein or in
any other Loan Document shall be construed as requiring Administrative Agent to
resort to the Property for the satisfaction of any of the Debt in any preference
or priority, and Administrative Agent may seek satisfaction out of the Property,
or any part thereof, in its absolute discretion in respect of the Debt.
(c)    In addition to all remedies conferred it by law and by the terms of this
Agreement and the other Loan Documents, upon the occurrence and during the
continuance of an Event of Default, Administrative Agent may pursue any one or
more of the following remedies concurrently or successively, on its own or
through a court appointed receiver, it being the intent hereof that none of such
remedies shall be to the exclusion of any other, and with full rights to
reimbursement from Borrower and Savanna Guarantor (without any limitation of the
rights Administrative Agent or Lender may have under the Guaranties):
(i)    take possession of the Property and complete any construction work at the
Property, including, without limitation, the right to avail itself of and
procure performance of existing contracts or let any contracts with the same
contractors or others and to employ watchmen to protect such Property from
injury. Without restricting the generality of the foregoing and for the purposes
aforesaid to be exercised during the existence and continuance of an Event of
Default, Borrower hereby appoints and constitutes Administrative Agent its
lawful attorney-in-fact with full power of substitution to complete any
construction work at the Property in the name of Borrower;
(ii)    except as set forth herein, use Reserve Funds to complete any
construction work at the Property;
(iii)    retain or employ new general contractors, subcontractors, architects,
engineers and inspectors as shall be required for said purposes; to pay, settle
or compromise all existing bills and claims which may be liens or security
interests, or to avoid such bills and claims becoming liens against the
Property, or as may be necessary or desirable for the completion of any
construction work at the Property or for the clearance of title to such
Property;
(iv)    execute all applications and certificates in the name of Borrower which
may be required by, and in accordance with, any of the contracts or agreements;
(v)    prosecute and defend all actions or proceedings in connection with any
construction work at the Property; and
(vi)    take any action and require such performance as it deems necessary to be
furnished hereunder and to make settlements and compromises with the surety or


-149-

--------------------------------------------------------------------------------





sureties thereunder, and in connection therewith, to execute instruments of
release and satisfaction.
(d)    Upon the occurrence and continuance of an Event of Default,
Administrative Agent shall have the right from time to time to partially
foreclose the Mortgage in any manner and for any amounts secured by the Mortgage
then due and payable as determined by Administrative Agent in its sole
discretion including, without limitation, the following circumstances: (i) in
the event Borrower defaults beyond any applicable grace, notice and cure period
in the payment of one or more scheduled payments of principal and interest,
Administrative Agent may foreclose the Mortgage to recover such delinquent
payments, or (ii) in the event Administrative Agent elects to accelerate less
than the entire Outstanding Principal Balance of the Loan, Administrative Agent
may foreclose the Mortgage to recover so much of the principal balance of the
Loan as Administrative Agent may accelerate and such other sums secured by the
Mortgage as Administrative Agent may elect. Notwithstanding one or more partial
foreclosures, the Property shall remain subject to the Mortgage to secure
payment of sums secured by the Mortgage and not previously recovered.
(e)    In connection with the exercise of remedies after the occurrence and
during the continuance of an Event of Default, Administrative Agent shall have
the right from time to time to sever the Note and the other Loan Documents into
one or more separate notes, mortgages and other security documents (the “Severed
Loan Documents”) in such denominations as Administrative Agent shall determine
in its sole discretion for purposes of evidencing and enforcing its rights and
remedies provided hereunder. Borrower shall execute and deliver to
Administrative Agent from time to time, promptly after the written request of
Administrative Agent, a severance agreement and such other documents as
Administrative Agent shall reasonably deem necessary in order to effect the
severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Administrative Agent. Following the occurrence and
during the continuation of an Event of Default, Borrower hereby absolutely and
irrevocably appoints Administrative Agent as its true and lawful attorney,
coupled with an interest, in its name and stead to make and execute all
documents necessary or desirable to effect the aforesaid severance, Borrower
ratifying all that its said attorney shall do by virtue thereof; provided,
however, Administrative Agent shall not make or execute any such documents under
such power until three (3) days after notice has been given to Borrower by
Administrative Agent of Administrative Agent’s intent to exercise its rights
under such power. Borrower shall not be obligated to pay any costs or expenses
of Borrower, Administrative Agent or any other party incurred in connection with
the preparation, execution, recording or filing of the Severed Loan Documents
and the Severed Loan Documents shall not contain any representations, warranties
or covenants not contained in the Loan Documents and any such representations
and warranties contained in the Severed Loan Documents will be given by Borrower
only as of the Closing Date. The Severed Loan Documents shall not increase
Borrower’s or Guarantor’s obligations or decrease Borrower’s or Guarantor’s
rights under the Loan Documents other than to a de minimis extent or amend the
economic terms of the Loan Documents; provided, however, prepayments or
repayments of the Outstanding Principal Balance after the occurrence of an Event
of Default or resulting from the application of Net Proceeds may be applied to
the components of the Note sequentially, starting with the most senior
component, and, as a result thereof, the weighted average interest rate payable
under the Loan may change.


-150-

--------------------------------------------------------------------------------





(f)    Any amounts recovered from the Property or any other collateral for the
Loan after an Event of Default may be applied by Administrative Agent toward the
payment of any interest and/or principal of the Loan and/or any other amounts
due under the Loan Documents in such order, priority and proportions as
Administrative Agent in its sole discretion shall determine.
Section 10.3    Right to Cure Defaults.
Following the occurrence and during the continuation of an Event of Default,
Administrative Agent may, but without any obligation to do so and without notice
to or demand on Borrower (except as otherwise provided in any of the Loan
Documents and/or required by applicable Legal Requirements) and without
releasing Borrower from any obligation hereunder or being deemed to have cured
any Event of Default hereunder, make, do or perform any obligation of Borrower
hereunder in such manner and to such extent as Administrative Agent may deem
necessary. Upon reasonable advance written notice to Borrower and subject to
rights of Tenants under the Leases, and following the occurrence and during the
continuation of an Event of Default, Administrative Agent is authorized to enter
upon the Property for such purposes, or appear in, defend, or bring any action
or proceeding to protect its interest in the Property for such purposes, and the
cost and expense thereof (including reasonable attorneys’ fees to the extent
permitted by law), with interest as provided in this Section 10.3, shall
constitute a portion of the Debt and shall be due and payable to Administrative
Agent upon demand. All such costs and expenses incurred by Administrative Agent
in remedying such Event of Default or such failed payment or act or in appearing
in, defending, or bringing any action or proceeding shall bear interest at the
Default Rate, for the period after such cost or expense was incurred into the
date of payment to Administrative Agent. All such costs and expenses incurred by
Administrative Agent together with interest thereon calculated at the Default
Rate shall be deemed to constitute a portion of the Debt and be secured by the
liens, claims and security interests provided to Administrative Agent under the
Loan Documents and shall be promptly due and payable following written demand by
Administrative Agent therefor.
Section 10.4    Remedies Cumulative.
The rights, powers and remedies of Administrative Agent under this Agreement
shall be cumulative and not exclusive of any other right, power or remedy which
Administrative Agent may have against Borrower pursuant to this Agreement or the
other Loan Documents, or existing at law or in equity or otherwise.
Administrative Agent’s rights, powers and remedies may be pursued singly,
concurrently or otherwise, at such time and in such order as Administrative
Agent may determine in Administrative Agent’s sole discretion. No delay or
omission to exercise any remedy, right or power accruing during the continuance
of an Event of Default shall impair any such remedy, right or power or shall be
construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default with respect to Borrower shall not be construed
to be a waiver of any subsequent Default or Event of Default by Borrower or to
impair any remedy, right or power consequent thereon.


-151-

--------------------------------------------------------------------------------





XI.    MISCELLANEOUS
Section 11.1    Successors and Assigns.
All covenants, promises and agreements in this Agreement, by or on behalf of
Borrower and Administrative Agent, for the benefit of Lenders, as applicable,
shall inure to the benefit of the respective legal representatives, successors
and assigns of Administrative Agent, for the benefit of Lenders and Borrower, as
applicable.
Section 11.2    Administrative Agent’s Discretion.
Whenever pursuant to this Agreement Administrative Agent exercises any right
given to it to approve or disapprove, or any arrangement or term is to be
satisfactory to Administrative Agent, the decision of Administrative Agent to
approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Administrative Agent and shall be
final and conclusive. Whenever pursuant to this Agreement Administrative Agent’s
right to approve or disapprove is to be reasonably exercised, or any arrangement
or term is to be reasonably satisfactory to Administrative Agent, Administrative
Agent’s approval shall not be unreasonably withheld, conditioned or delayed.
Section 11.3    Governing Law.
(a)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL
TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, PRIORITY AND ENFORCEMENT OF
THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER
LOAN DOCUMENTS (OTHER THAN WITH RESPECT TO LIENS AND SECURITY INTERESTS IN
PROPERTY WHOSE PERFECTION AND PRIORITY IS COVERED BY ARTICLE 9 OF THE UCC
(INCLUDING, WITHOUT LIMITATION, THE ACCOUNTS) WHICH SHALL BE GOVERNED BY THE LAW
OF THE JURISDICTION APPLICABLE THERETO IN ACCORDANCE WITH SECTIONS 9‑301 THROUGH
9‑307 OF THE UCC AS IN EFFECT IN THE STATE OF NEW YORK) SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT
BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE,
THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL


-152-

--------------------------------------------------------------------------------





LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO
THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5‑1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW EXCEPT AS SPECIFICALLY
SET FORTH ABOVE.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST ADMINISTRATIVE AGENT, ANY
LENDER OR BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT
ADMINISTRATIVE AGENT’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE
CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5‑1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES
HEREBY DESIGNATE AND APPOINT:
Savanna
430 Park Avenue, 12th Floor
New York, NY 10022
Attention: General Counsel



AS ITS AUTHORIZED AGENT TO TAKE, RECEIVE AND FORWARD PROCESS ON ITS BEHALF
SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER, IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE
PROMPT NOTICE TO ADMINISTRATIVE AGENT OF ANY CHANGED ADDRESS OF ITS AUTHORIZED
AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A
SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.


-153-

--------------------------------------------------------------------------------





Section 11.4    Modification, Waiver in Writing.
No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement or of any other Loan Document, nor consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in a writing signed by the party against whom enforcement is sought,
and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to, or demand on Borrower, shall entitle Borrower to
any other or future notice or demand in the same, similar or other
circumstances.
Section 11.5    Delay Not a Waiver.
Neither any failure nor any delay on the part of Administrative Agent in
insisting upon strict performance of any term, condition, covenant or agreement,
or exercising any right, power, remedy or privilege hereunder, or under any
other Loan Document, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement or any other Loan Document, Administrative Agent
shall not be deemed to have waived any right either to require prompt payment
when due of all other amounts due under this Agreement or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount. Administrative Agent shall have the right to waive or reduce
any time periods that Administrative Agent is entitled to under the Loan
Documents in its sole and absolute discretion.
Section 11.6    Notices.
All notices, demands, requests, consents, approvals or other communications (any
of the foregoing, a “Notice”) required, permitted, or desired to be given
hereunder shall be in writing sent by registered or certified mail, postage
prepaid, return receipt requested, e-mail (with electronic confirmation of
receipt), provided that such notice is also delivered by overnight mail or
hand-delivered no later than the next Business Day, or delivered by hand or
reputable overnight courier addressed to the party to be so notified at its
address hereinafter set forth, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section 11.6. Any
Notice shall be deemed to have been received: (a) three (3) days after the date
such Notice is so mailed by registered or certified mail, (b) on the date of
delivery by hand if delivered during business hours on a Business Day (otherwise
on the next Business Day), (c) upon receipt of electronic confirmation if
delivered by e-mail and (d) on the next Business Day if sent by an overnight
commercial courier, in each case addressed to the parties as follows:
If to Administrative Agent:
INVESCO CMI INVESTMENTS, L.P.
c/o Invesco Real Estate
2001 Ross Avenue, Suite 3400
Dallas, Texas 75201
Attention: Susan Mitchell



-154-

--------------------------------------------------------------------------------





with a copy to:
INVESCO CMI INVESTMENTS, L.P.
c/o Invesco Real Estate
2001 Ross Avenue, Suite 3400
Dallas, Texas 75201
Attention: Rivka Altman


with a copy to:
INVESCO CMI INVESTMENTS, L.P.
c/o Invesco Real Estate
1166 Avenue of the Americas
New York, NY 10036
Attention: Asset Management, 110 William Street


with a copy to:
Greenberg Traurig, P.A.
333 S.E. 2nd Avenue
Miami, Florida 33131
Attention: Richard J. Giusto, Esq. 021497. 999802


If to Lender:
INVESCO CMI INVESTMENTS, L.P.
c/o Invesco Real Estate
2001 Ross Avenue, Suite 3400
Dallas, Texas 75201
Attention: Susan Mitchell


with a copy to:
INVESCO CMI INVESTMENTS, L.P.
c/o Invesco Real Estate
2001 Ross Avenue, Suite 3400
Dallas, Texas 75201
Attention: Rivka Altman


with a copy to:
INVESCO CMI INVESTMENTS, L.P.
c/o Invesco Real Estate
1166 Avenue of the Americas
New York, NY 10036
Attention: Asset Management, 110 William Street


with a copy to:
Greenberg Traurig, P.A.
333 S.E. 2nd Avenue
Miami, Florida 33131
Attention: Richard J. Giusto, Esq. 021497. 999802


And to:
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: General Counsel





-155-

--------------------------------------------------------------------------------





If to Borrower:
c/o Savanna
430 Park Avenue, 12th Floor
New York, New York 10022
Attention: Valerie Kitay, General Counsel


with a copy to:
Hunton Andrews Kurth LLP
200 Park Avenue
52nd Floor
New York, New York 10166
Attention: Laurie A. Grasso, Esq.


And to:
Sheppard Mullin Richter & Hampton LLP
650 Town Center Drive, 4th Floor
Costa Mesa, California 92626
Attention: Scott A. Morehouse, Esq.



Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 11.6. Notices shall be deemed to
have been given on the date as set forth above, even if there is an inability to
actually deliver any such Notice because of a changed address of which no Notice
was given, or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Section 11.7    Trial by Jury.
BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER EACH HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, ADMINISTRATIVE AGENT AND EACH
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER.
Section 11.8    Headings.
The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.


-156-

--------------------------------------------------------------------------------





Section 11.9    Severability.
Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.
Section 11.10    Preferences.
Upon the occurrence and during the continuance of an Event of Default, Lenders
shall have the continuing and exclusive right to apply or reverse and reapply
any and all payments by Borrower to any portion of the obligations of Borrower
hereunder. To the extent Borrower makes a payment or payments to Administrative
Agent, for the benefit of Lenders, which payment or proceeds or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other party under
any bankruptcy law, state or federal law, common law or equitable cause, then,
to the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Administrative Agent, for the benefit of Lenders.
Section 11.11    Waiver of Notice.
Borrower shall not be entitled to any notices of any nature whatsoever from
Administrative Agent except with respect to matters for which this Agreement or
the other Loan Documents specifically and expressly provide for the giving of
notice by Administrative Agent to Borrower and except with respect to matters
for which Borrower is not, pursuant to applicable Legal Requirements, permitted
to waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Administrative Agent with respect to any matter for
which this Agreement or the other Loan Documents do not specifically and
expressly provide for the giving of notice by Administrative Agent to Borrower.
Section 11.12    Claims Against Administrative Agent and Lender; Remedies of
Borrower.
Neither Administrative Agent nor any Lender shall be in default under this
Agreement, or under any of the other Loan Documents, unless a written notice
specifically setting forth the claim of Borrower shall have been given to
Administrative Agent and each Lender within twelve (12) months after Borrower
first had knowledge of the occurrence of the event that Borrower alleges gave
rise to such claim and Administrative Agent does not remedy or cure the default,
if any there be, promptly thereafter. Borrower waives any claim, set-off or
defense against Administrative Agent arising by reason of any alleged default by
Administrative Agent as to which Borrower does not give such notice timely as
aforesaid. Borrower acknowledges that such waiver is or may be essential to
Administrative Agent’s ability to enforce Administrative Agent’s remedies
without delay and that such waiver therefore constitutes a substantial part of
the bargain between Borrower and Administrative Agent with respect to the Loan.


-157-

--------------------------------------------------------------------------------





Section 11.13    Expenses; General Indemnity; Mortgage Tax Indemnity; ERISA
Indemnity.
(a)    Subject to Section 9.6 and 13.11 or otherwise expressly set forth in this
Agreement, Borrower shall pay or, if Borrower fails to pay, reimburse
Administrative Agent and each Lender upon receipt of written notice from
Administrative Agent or any Lender, for all reasonable out-of-pocket costs and
expenses (including reasonable, out of pocket attorneys’ fees and disbursements)
incurred by Administrative Agent and/or Lenders in connection with (i) the
ongoing performance of and compliance with agreements and covenants of Borrower
and Guarantor contained in this Agreement and the other Loan Documents,
including, without limitation, confirming compliance with environmental and
insurance requirements (but excluding monthly servicing fees due to any servicer
under any servicing agreement); (ii) Administrative Agent and/or Lender’s
ongoing performance of and compliance with all agreements and covenants
contained in this Agreement and the other Loan Documents on its part to be
performed or complied with after the Closing Date (other than monthly servicing
fees due to any servicer under any servicing agreement); (iii) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Borrower (other than as set
forth in Article IX); (iv) the filing and recording fees and expenses, title
insurance and reasonable fees and expenses of counsel for providing to
Administrative Agent and/or Lender all required legal opinions, and other
similar expenses incurred, in creating and perfecting the Liens in favor of
Administrative Agent, for the benefit of Lenders pursuant to this Agreement and
the other Loan Documents; (v) enforcing or preserving any rights, in response to
third party claims or the prosecuting or defending of any action or proceeding
or other litigation or otherwise, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, the Property, or any other
security given for the Loan; (vi) enforcing any obligations of or collecting any
payments due from Borrower and Guarantor under this Agreement, the other Loan
Documents or with respect to the Property; (vii) following the transfer of the
Loan to “special servicing” after an Event of Default or written notice from
Borrower or its Affiliate that an Event of Default is imminently likely to
occur, any “special servicing” fees (other than as set forth in Article IX); and
(viii) any cost or expense relating to a restructuring of the credit
arrangements provided under this Agreement in the nature of a “work out” or of
any insolvency or bankruptcy proceedings (including, without limitation, loan
servicing or special servicing fees, loan advances, and “work‑out” and/or
liquidation fees); provided, however, that Borrower shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the gross negligence, illegal acts, fraud or willful misconduct of
Administrative Agent and/or Lender. Any costs due and payable to Administrative
Agent and/or Lender may be paid to Administrative Agent and/or Lender pursuant
to the Cash Management Agreement. Notwithstanding anything to the contrary in
any of the Loan Documents, reasonable, out-of-pocket cost shall include for all
purposes Administrative Agent and/or Lender’s internal costs of review, such as
an appraisal reviews, cost analysis reviews, inspection reviews and
environmental reviews, to the extent the same are not materially more costly
than corresponding market rates for such services. In addition to the amounts
set forth above, Borrower shall pay to Administrative Agent, in equal monthly
installments, a loan administration fee equal to $30,000 per annum.


-158-

--------------------------------------------------------------------------------





(b)    Borrower shall indemnify, defend and hold harmless Administrative Agent,
each Lender and their respective officers, directors, agents, employees (and the
successors and assigns of the foregoing) (each, a “Indemnified Party”) from and
against any and all Losses (including, without limitation, the reasonable, out
of pocket fees and disbursements of counsel for the Indemnified Parties in
connection with any investigative, administrative or judicial proceeding
commenced or threatened), other than special, treble, consequential or punitive
damages (except to the extent required to be paid by Administrative Agent and/or
Lender to any third party), that may be imposed on, incurred by, or asserted
against the Indemnified Parties in any manner relating to or arising out of
(i) any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to the Indemnified Parties hereunder to the extent
that such Indemnified Liabilities arise from or are exacerbated by the gross
negligence, illegal acts, fraud or willful misconduct of any Indemnified Party.
To the extent that the undertaking to indemnify, defend and hold harmless set
forth in the preceding sentence may be unenforceable because it violates any law
or public policy, Borrower shall pay the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by the Indemnified Parties.
(c)    Borrower shall, at its reasonable cost and expense, protect, defend,
indemnify, release and hold harmless each Indemnified Party from and against any
and all Losses imposed upon or incurred by or asserted against any Indemnified
Party and directly or indirectly arising out of (i) any tax (other than Excluded
Taxes) on the making and/or recording of the Mortgage, the Note or any of the
other Loan Documents, or (ii) any transfer taxes (other than Excluded Taxes)
incurred in connection with a foreclosure of the Mortgage by Administrative
Agent or its designee (on behalf of the Lenders) and any subsequent transfer of
the Property by Administrative Agent or its designee; provided, however, that
Borrower shall not have any obligation to the Indemnified Parties hereunder to
the extent that such Indemnified Liabilities arise from or are exacerbated by
the gross negligence, illegal acts, fraud or willful misconduct of any
Indemnified Party.
(d)    Borrower shall, at its reasonable cost and expense, protect, defend,
indemnify, release and hold harmless each Indemnified Party from and against any
and all Losses (including, without limitation, reasonable, out of pocket
attorneys’ fees and costs incurred in the investigation, defense, and settlement
of Losses incurred in correcting any non-exempt prohibited transaction, and in
obtaining any individual prohibited transaction exemption under ERISA that may
be required, in Administrative Agent’s sole reasonable discretion) that
Administrative Agent may incur, directly or indirectly, as a result of a default
under Sections 3.1.8 and/or 4.2.10 of this Agreement; provided, however, that
Borrower shall not have any obligation to the Indemnified Parties hereunder to
the extent that such Indemnified Liabilities arise from or are exacerbated by
the gross negligence, illegal acts, fraud or willful misconduct of any
Indemnified Party.
(e)    The indemnification obligations of Borrower under this Section 11.13
shall survive the repayment of the Loan.


-159-

--------------------------------------------------------------------------------





Section 11.14    Schedules Incorporated.
The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.
Section 11.15    Offsets, Counterclaims and Defenses.
Any permitted assignee of a Lender’s interest in and to this Agreement and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.
Section 11.16    No Joint Venture or Partnership; No Third-Party Beneficiaries.
(a)    Borrower, Administrative Agent and each Lender intend that the
relationships created hereunder and under the other Loan Documents be solely
that of borrower and lender. Nothing herein or therein is intended to create a
joint venture, partnership, tenancy in common, or joint tenancy relationship
between Borrower, Administrative Agent and each Lender nor to grant
Administrative Agent or any Lender any interest in the Property other than that
of mortgagee, beneficiary or lender.
(b)    This Agreement and the other Loan Documents are solely for the benefit of
Administrative Agent, each Lender and Borrower and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than Administrative Agent, each Lender and Borrower any right to insist
upon or to enforce the performance or observance of any of the obligations
contained herein or therein. All conditions to the obligations of a Lender to
make the Loan hereunder are imposed solely and exclusively for the benefit of
such Lender and no other Person shall have standing to require satisfaction of
such conditions in accordance with their terms or be entitled to assume that
such Lender will refuse to make the Loan in the absence of strict compliance
with any or all thereof and no other Person shall under any circumstances be
deemed to be a beneficiary of such conditions, any or all of which may be freely
waived in whole or in part by such Lender if, in such Lender’s sole discretion,
such Lender deems it advisable or desirable to do so.
Section 11.17    Publicity.
All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to the Loan
Documents or the financing evidenced by the Loan Documents, Administrative
Agent, each Lender, Invesco Real Estate or any of their Affiliates shall be
subject to the prior approval of Administrative Agent, not to be unreasonably
withheld conditioned or delayed. All news releases, publicity or advertising by
Administrative Agent or any Lender or their respective Affiliates through any
media intended to reach the general public which refers to the Loan Documents or
the financing evidenced by the Loan Documents, Borrower or any of their
Affiliates shall be subject to the prior approval of Borrower, not to be
unreasonably withheld conditioned or delayed.


-160-

--------------------------------------------------------------------------------





Section 11.18    Waiver of Marshalling of Assets.
To the fullest extent permitted by law, Borrower, for itself and its successors
and assigns, waives all rights to a marshalling of the assets of Borrower,
Borrower’s members or partners and others with interests in Borrower, and of the
Property, and shall not assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Administrative Agent under
the Loan Documents to a sale of the Property for the collection of the Debt
without any prior or different resort for collection or of the right of
Administrative Agent to the payment of the Debt out of the net proceeds of the
Property in preference to every other claimant whatsoever.
Section 11.19    Waiver of Setoff.
Borrower hereby irrevocably waives the right to assert any counterclaim (except
compulsory counterclaims) in any action or proceeding brought against it by
Administrative Agent or any Lender or their respective agents or otherwise to
offset any obligation to make the payments required by the Loan Documents.
Section 11.20    Conflict; Construction of Documents; Reliance.
In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Administrative Agent or any
Lender or any parent, subsidiary or Affiliate of Administrative Agent or any
Lender. No Lender shall be subject to any limitation whatsoever in the exercise
of any rights or remedies available to it under any of the Loan Documents or any
other agreements or instruments which govern the Loan by virtue of the ownership
by it or any parent, subsidiary or Affiliate of Administrative Agent or any
Lender of any equity interest any of them may acquire in Borrower, and Borrower
hereby irrevocably waives the right to raise any defense or take any action on
the basis of the foregoing with respect to Administrative Agent’s or any
Lender’s exercise of any such rights or remedies. Borrower acknowledges that
Administrative Agent and the Lenders engage in the business of real estate
financings and other real estate transactions and investments which may be
viewed as adverse to or competitive with the business of Borrower or its
Affiliates.
Section 11.21    Brokers and Financial Advisors.
Borrower hereby represents that it has dealt with no financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Agreement. Borrower shall indemnify,
defend and hold Indemnified Parties harmless from and against any and all
claims, liabilities, costs and expenses of any kind (including Indemnified
Party’s attorneys’ fees and expenses) in any way relating to or arising from a
claim by any Person that such


-161-

--------------------------------------------------------------------------------





Person acted on behalf of Borrower, Administrative Agent or any Lender in
connection with the transactions contemplated herein. The provisions of this
Section 11.21 shall survive the expiration and termination of this Agreement and
the payment of the Debt.
Section 11.22    Exculpation.
Subject to the qualifications below, Administrative Agent shall not enforce the
liability and obligation of Borrower to perform and observe the obligations
contained in the Note, this Agreement, the Mortgage or the other Loan Documents
by any action or proceeding wherein a money judgment or any deficiency judgment
or other judgment establishing personal liability shall be sought against any
Borrower Party, except that Administrative Agent may bring a foreclosure action,
an action for specific performance or any other appropriate action or proceeding
to enable Administrative Agent to enforce and realize upon its interest under
the Note, this Agreement, the Mortgage and the other Loan Documents, or in the
Property, the Rents, or any other collateral given to Administrative Agent
pursuant to the Loan Documents; provided, however, that, except as specifically
provided herein, any judgment in any such action or proceeding shall be
enforceable against Borrower only to the extent of Borrower’s interest in the
Property, in the Rents and in any other collateral given to Administrative
Agent, for the benefit of Lenders, and Administrative Agent and Lenders, by
accepting the Note, this Agreement, the Mortgage and the other Loan Documents,
shall not sue for, seek or demand any deficiency judgment against Borrower or
any Borrower Party, in any such action or proceeding under or by reason of or
under or in connection with the Note, this Agreement, the Mortgage or the other
Loan Documents. The provisions of this Section 11.22 shall not, however, (a)
constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (b) impair the right of Administrative
Agent to name Borrower as a party defendant in any action or suit for
foreclosure and sale of the Property under the Mortgage; (c) affect the validity
or enforceability of any indemnity, guaranty, or similar instrument made in
connection with the Loan or any of the rights and remedies of Administrative
Agent thereunder; (d) impair the right of Administrative Agent to obtain the
appointment of a receiver; (e) impair the enforcement of the Assignment of
Leases; (f) impair the right of Administrative Agent to enforce the provisions
of any Guaranty; (g) constitute a prohibition against Administrative Agent to
seek a deficiency judgment against Borrower solely in order to fully realize on
any security given by Borrower in connection with the Loan or to commence any
other appropriate action or proceeding in order for Administrative Agent to
exercise its remedies against such security; or (h) constitute a waiver of the
right of Administrative Agent to enforce the liability and obligation of
Borrower, by money judgment or otherwise, to the extent of any actual Losses
incurred by Administrative Agent and/or any Lender (including out-of-pocket
attorneys’ fees and costs reasonably incurred, but excluding special, treble,
consequential or punitive damages (except to the extent required to be paid by
Administrative Agent and/or Lender to any third party) arising out of or in
connection with the following:
(a)    willful misconduct, fraud or material misrepresentation by a Borrower
Party in connection with the Loan;
(b)    misappropriation or conversion by Borrower of (A) Net Proceeds paid by
reason of any loss, damage or destruction to the Property, (B) Awards received
in connection with a Condemnation, (C) any Rents or Gross Revenue of any nature,
(D) any security deposits, advance


-162-

--------------------------------------------------------------------------------





deposits or any other deposits collected with respect to the Property which are
not delivered to Administrative Agent, for the benefit of Lenders, in accordance
with the Loan Documents (E) any Reserve Funds or Working Capital Funds or any
funds held by Administrative Agent by or on behalf of Borrower under the Loan
Documents or (F) any other funds due to Administrative Agent or any Lender, or
any other Person, by Borrower under the Loan Documents;
(c)    any intentional material physical waste to all or any portion of the
Property, except to the extent that (i) cash flow from the Property is
insufficient to prevent such waste or (ii) Administrative Agent was required to
under the Loan Documents and failed to make Excess Cash Flow available to
Borrower during a Cash Trap Period;
(d)    removal of any portion of a Property or Improvements by any Borrower
Related Party in violation of the Loan Documents during the continuance of an
Event of Default;
(e)    forfeiture by Borrower of the Property, or any portion thereof, because
of the conduct of criminal activity by any Borrower Party or any officer,
director, manager, agent or employee of any of the foregoing, and any Person
acting at the direction of any of the foregoing;
(f)    failure beyond applicable grace notice and cure periods of Borrower to
(A) obtain and maintain the Policies required to be obtained and maintained in
accordance with the provisions of the Loan Documents, and/or (B) pay when due
any and all Insurance Premiums required to be paid in connection therewith until
such time as Borrower is no longer the owner of all or any portion of the
Property, in each case, except to the extent that the cash flow from the
Property is insufficient to pay such amounts, or to the extent that there are
sufficient Insurance Funds on deposit in the Insurance Reserve Account allocated
to pay such amounts and Administrative Agent fails to permit the release of such
amounts in violation of Section 6.3.1, and Borrower gives Administrative Agent
written notice of such insufficiency at least 30 days’ prior to the date such
amounts first become due and payable;
(g)    subject to Borrower’s right to contest the following in accordance with
the terms and conditions of the Loan Documents, failure by Borrower to pay when
due any and all Taxes and Other Charges, in each case, except to the extent that
the cash flow from the Property is insufficient to pay such amounts, or to the
extent that there are sufficient Tax Funds on deposit in the Tax Reserve Account
allocated to pay such amounts and Administrative Agent fails to permit the
release of such amounts in violation of Section 6.2.1,
(h)    any material breach by Borrower of the covenants contained in this
Agreement or the other Loan Documents relating to the requirement that Borrower
shall be a Special Purpose Bankruptcy Remote Entity (other than requirements
related to Borrower’s solvency, maintenance of adequate capital, or failure to
pay debts to the extent that the cash flow from the Property is insufficient to
pay the same);
(i) Unless a court of competent jurisdiction issues a non-appealable final
judgment in favor of Borrower or Guarantor, as applicable, in such action, all
out-of-pocket costs and expenses (including, without limitation, attorneys’ fees
and costs) incurred by Administrative Agent and/or Lender in connection with the
interference, whether direct or indirect, by Borrower, any Guarantor


-163-

--------------------------------------------------------------------------------





or any of their respective Affiliates, with Administrative Agent or Lender’s
exercise of rights or remedies under the Loan Documents (including any
foreclosure action or sale) in accordance with the Loan Documents, whether by
making any motion, bringing any counterclaim, claiming any defense, seeking any
injunction or other restraint, commencing any action seeking to consolidate any
such foreclosure or other enforcement with any other action or otherwise;
(j) any failure to pay mortgage recording, stamp, intangible or other similar
tax required to be paid under applicable Legal Requirements in connection with
the execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Mortgage or
(k) any losses due to claims made by Pace and/or SCA until the earlier of
receipt of (i) and estoppel certificate in form and substance reasonably
acceptable to Administrative Agent executed by the applicable tenant under the
Lease or (ii) subordination, non-disturbance and attornment agreements executed
form and substance reasonably acceptable to Administrative Agent executed by the
applicable tenant under the Lease.
Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Administrative Agent and the Lenders shall not be deemed
to have waived any right which Administrative Agent and the Lenders may have
under Section 506(a), 506(b), 1111(b) or any other provisions of the Bankruptcy
Code to file a claim for the full amount of the Debt or to require that all
collateral shall continue to secure all of the Debt owing to Lenders in
accordance with the Loan Documents, and (B) the Debt shall be fully recourse to
Borrower in the event that (each, a “Springing Recourse Event”):
(i)    Borrower files a voluntary petition under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law;
(ii)    any Borrower Related Party solicits or causes to be solicited
petitioning creditors for the filing by any Person(s) of any involuntary
petition against Borrower under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law or an involuntary petition is filed against
Borrower under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law by any Person with which any Borrower Related Party colludes or
otherwise assists Person;
(iii)    any Borrower Related Party files an answer consenting to, or otherwise
acquiescing in, or joining in any involuntary petition filed against Borrower,
by any other Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency Law (other than a petition filed against Borrower
and/or SPC Party by Lender);
(iv)    any Borrower Related Party consents to or join in an application for the
appointment of a custodian, receiver, trustee, or examiner for Borrower or any
portion of the Property or colludes with or otherwise assists any Person in
filing such an application (other than an application by Lender in connection
with the enforcement of Lender’s remedies under the Loan Documents;


-164-

--------------------------------------------------------------------------------





(v)    Borrower makes an assignment for the benefit of creditors or admits in
any legal proceeding, its insolvency or inability to pay its debts as they
become due (provided, that if Borrower is required by applicable law to admit
the same in a legal proceeding and Borrower is in fact insolvent, then such
admission, in and of itself, shall not be a Springing Recourse Event);
(vi)    Borrower, Mezzanine Borrower or any Guarantor or any other Borrower
Party shall contest, or direct any other Person to contest, the validity or
enforceability of the Loan Documents and/or shall assert any defense (other than
defenses that are raised by Borrower in good faith that are not frivolous as
determined by a court of competent jurisdiction), in each case, for the sole
purpose of delaying, hindering or impairing Administrative Agent or Lender’s
rights or remedies under the Loan Documents, unless a court of competent
jurisdiction issues a non-appealable final judgment in Borrower’s favor in such
action.;
(vii)    Borrower fails to obtain Administrative Agent’s prior written consent
to any Transfer of all or any portion of the Property or any direct or indirect
interest (of any form of ownership) in Borrower, in each case other than a
Permitted Transfer;
(viii)    Borrower fails to obtain Administrative Agent’s prior written consent
to any Indebtedness (other than Permitted Indebtedness) or Lien (other than
Permitted Encumbrances) encumbering the Property or any direct interest (of any
form of ownership) in the Property or in Borrower if such Lien was filed by, or
such filing was affirmatively approved or acquiesced to by, a Borrower Party;
and
(ix)    the breach of any covenant contained herein relating to the requirement
that Borrower and SPC Party shall each be a Special Purpose Bankruptcy Remote
Entity if Borrower or SPC Party, as a result thereof, is subsequently
substantively consolidated with any other Person.
Section 11.23    Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, are superseded by the terms of
this Agreement and the other Loan Documents.
Section 11.24    [Reserved].
Section 11.25    Assignments and Participations.
(a)    Subject to the terms of Article 9 hereof, a Lender may consummate a
Secondary Market Transaction without the consent of any Person.
(b)    Subject to the terms of Article 9 hereof, a Lender may, in connection
with any Secondary Market Transaction disclose to the assignee or Participant or
proposed assignee or participant, as the case may be, any information relating
to Borrower or any of its Affiliates or to


-165-

--------------------------------------------------------------------------------





any aspect of the Loan that has been furnished to such Lender by or on behalf of
Borrower or any of its Affiliates.
(c)    Upon any assignment of the Loan, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such assignment, have the
rights and obligations of a Lender under this Agreement. For the avoidance of
doubt, a Participant shall not be considered to be an assignee for purposes of
this Section 11.25(c).
(d)    Borrower agrees that each Participant shall be entitled to the benefit of
Section 2.5 (subject to the requirements and obligations therein, including the
requirements under Section 2.6 (it being understood that the documentation
required under Section 2.6 shall be delivered to the participating Lender));
provided that Participant shall not be entitled to receive any greater payment
under Section 2.5, with respect to any participation, than its participating
Lender would have been entitled to receive.
Section 11.26    Set‑Off.
In addition to any rights and remedies of Administrative Agent provided by this
Agreement and by law, Administrative Agent shall have the right, upon any amount
becoming due and payable by Borrower hereunder (whether at the stated maturity,
by acceleration or otherwise) to set‑off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Administrative Agent or any
Affiliate thereof to Borrower. Administrative Agent agrees promptly to notify
Borrower after any such set‑off and application made by Administrative Agent.
Section 11.27    REOC Status.
Borrower is a “real estate operating company” (a “REOC”) as defined in the
Department of Labor regulations, located at 29 C.F.R. Section 2510.3-101 and
shall at all times qualify as a REOC. Borrower will provide any additional
information reasonably requested by Administrative Agent to confirm Borrower’s
REOC status.
Section 11.28    Delegation By Lenders; Lenders’ Consultation and Information
Right.
(a)    Borrower acknowledges and agrees that one or more direct or indirect
members of one more Lenders intend to qualify as a “venture capital operating
company” as defined in the Department of Labor regulations, located at 29 C.F.R.
Section 2510.3-101 (a “VCOC”). Accordingly, Borrower acknowledges and agrees
that the approval, consent and inspection rights reserved to such Lenders in
this Agreement may be exercised directly by a VCOC and that the exercise of such
rights by a VCOC shall be treated as a direct exercise of such rights by the
Lender.
(b)    Administrative Agent, on behalf of such Lenders, shall have the right to:


-166-

--------------------------------------------------------------------------------





(i)    consult with and advise Borrower regarding the business operation and
management of the Borrower and the Property and the financial and other
condition of Borrower or the Property; provided, however, that such
consultations shall not include discussions of environmental compliance programs
or disposal of hazardous substances. Consultation meetings should occur on a
regular basis (no less frequently than quarterly) with Administrative Agent
having the right to call special meetings at any reasonable times;
(ii)    receive notice from Borrower of any material development affecting
Borrower or the Property and consult with Borrower with respect to such matter;
(iii)    request from Borrower such forecasts, projections and other financial
and business data as reasonably required by Administrative Agent;
(iv)    from time to time upon reasonable notice examine the books and records
of Borrower at the office of the Borrower (or other person maintaining them) and
to make such copies or extracts thereof as Administrative Agent shall desire, at
such Lenders’ expense;
(v)    the right, in accordance with the terms of this Agreement, to receive
monthly, quarterly and year-end financial reports, including balance sheets,
statements of income, shareholder’s equity and cash flow, a management report
and schedules of outstanding indebtedness;
(vi)    the right, without restricting any other rights of Administrative Agent,
on behalf of the Lenders, under this Agreement (including any similar right), to
restrict financing to be obtained with respect to the Property so long as any
portion of the Debt remains outstanding;
(vii)    the right, without restricting any other right of Administrative Agent,
on behalf of the Lenders, under this Agreement or the other Loan Documents
(including any similar right), to restrict, upon the occurrence of an Event of
Default, Borrower’s payments of management, consulting, director or similar fees
to Affiliates of Borrower from the Rents;
(viii)    the right, without restricting any other rights of Administrative
Agent, on behalf of the Lenders, under this Agreement (including any similar
right), to approve any operating budget and/or capital budget of Borrower;
(ix)    the right, without restricting any other rights of Administrative Agent,
on behalf of the Lenders, under this Agreement (including any similar right), to
approve any acquisition by Borrower of any other significant property (other
than personal property required for the day to day operation of Property); and
(x)    the right, without restricting any other rights of Administrative Agent,
on behalf of the Lenders, under this Agreement (including any similar right), to


-167-

--------------------------------------------------------------------------------





restrict the transfer of interests in Borrower held by its members, and the
right to restrict the transfer of interests in such member, except for any
transfer that is a Permitted Transfer.
(c)    rights described above may be exercised directly or indirectly by any
Person that owns substantially all of the ownership interests in any Lender. 
The provisions of this Section are intended to satisfy the requirement of
management rights for purposes of the Department of Labor “plan assets”
regulation 29 C.F.R., Section 2510.3-101.
Section 11.29    Intercreditor Agreement.
Administrative Agent, Lender, Mezzanine Administrative Agent and Mezzanine
Lender are parties to a certain intercreditor agreement dated as of the date
hereof (as the same may be amended or modified from time to time, the
“Intercreditor Agreement”) memorializing their relative rights and obligations
with respect to the Loan, the Building Loan and the Mezzanine Loan, Borrower and
Mezzanine Borrower, and the Property. Borrower hereby acknowledges and agrees
that (i) such Intercreditor Agreement is intended solely for the benefit of
Administrative Agent, Lenders, Mezzanine Administrative Agent and Mezzanine
Lender and (ii) Borrower and Mezzanine Borrower are not intended third-party
beneficiaries of any of the provisions therein and shall not be entitled to rely
on any of the provisions contained therein. Neither Administrative Agent nor any
Lender shall have no obligation to disclose to Borrower the contents of the
Intercreditor Agreement. Borrower’s obligations hereunder are independent of
such Intercreditor Agreement and remain unmodified by the terms and provisions
thereof.
Section 11.30    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in this Agreement or any Loan Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


-168-

--------------------------------------------------------------------------------





(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
As used in this Section 11.30, the following terms have the following meanings
ascribed thereto:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament (as amended from
time to time) and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
XII.    [RESERVED]
XIII.    ADMINISTRATIVE AGENT AND AGREEMENTS AMONG LENDERS
Section 13.1    Appointment; Nature of Relationship.
Administrative Agent is hereby appointed by each Lender as its sole and
exclusive contractual representative hereunder and under each other Loan
Document, and each Lender irrevocably authorizes Administrative Agent to act as
the sole and exclusive contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents.
Administrative Agent agrees to act as such contractual representative upon the


-169-

--------------------------------------------------------------------------------





express conditions contained in this Article 13. Notwithstanding the use of the
defined term “Administrative Agent,” it is expressly understood and agreed that
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that Administrative
Agent is merely acting as the contractual representative of Lenders with only
those duties as are expressly set forth in this Agreement and the other Loan
Documents. In its capacity as Lenders’ contractual representative,
Administrative Agent (a) does not hereby assume any fiduciary duties to any of
Lenders, and (b) is acting as an independent contractor, the rights and duties
of which are limited to those expressly set forth in this Agreement and the
other Loan Documents. Each Lender hereby agrees to assert with respect to the
Loan Documents and administration of the Loan, no claim against Administrative
Agent on any agency theory or any other theory of liability for breach of
fiduciary duty, all of which claims each Lender hereby waives. Each Lender
hereby agrees that, except as otherwise set forth herein, any action taken by
the Requisite Lenders in accordance with the provisions of this Agreement or the
Loan Documents, and the exercise by the Requisite Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders. As
to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of any of Borrower’s obligations
hereunder), Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
obligations of Borrower; provided, however, that, notwithstanding anything in
this Agreement to the contrary, Administrative Agent shall not be required to
take any action which exposes Administrative Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or applicable
law. Not in limitation of the foregoing, Administrative Agent may exercise any
right or remedy it or the Lenders may have under any Loan Document upon the
occurrence of a Default or Event of Default unless the Requisite Lenders have
directed Administrative Agent otherwise. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against Administrative Agent as
a result of Administrative Agent acting or refraining from acting under this
Agreement or the other Loan Documents in accordance with the instructions of the
Requisite Lenders, or where applicable, all the Lenders.
Section 13.2    Powers.
Administrative Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to Administrative Agent by the terms of
each thereof, together with such powers as are reasonably incidental thereto.
Administrative Agent shall have no implied duties to Lenders, or any obligation
to Lenders to take any action thereunder except any action specifically provided
by the Loan Documents to be taken by Administrative Agent. Borrower shall be
entitled to rely upon any communication or action by Administrative Agent, and
shall have no duty to ascertain whether the consent of Requisite Lenders or all
Lenders was required or obtained.


-170-

--------------------------------------------------------------------------------





Section 13.3    General Immunity.
Neither Administrative Agent nor any of its directors, officers, agents or
employees shall be liable to any Lender for any action lawfully taken or omitted
to be taken by it or them hereunder or under any other Loan Document or in
connection herewith or therewith except for its or their own gross negligence or
willful misconduct.
Section 13.4    No Responsibility for Loan, etc.
Except where the failure to do so constitutes gross negligence or willful
misconduct, neither Administrative Agent nor any of its directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into, or verify (i) any statement, warranty or representation made in
connection with any Loan Document or any borrowing hereunder; (ii) the
performance or observance of any of the covenants or agreements of any obligor
under any Loan Document, including, without limitation, any agreement by an
obligor to furnish information directly to each Lender; (iii) the satisfaction
of any condition specified herein or in any Loan Document; (iv) the validity,
effectiveness or genuineness of any Loan Document or any other instrument or
writing furnished in connection therewith; or (v) the value, sufficiency,
creation, perfection or priority of any interest in any collateral security.
Administrative Agent shall have no duty to disclose to Lenders information that
is not required to be furnished by Borrower to Administrative Agent at such
time, but is voluntarily furnished by Borrower to Administrative Agent (either
in its capacity as Administrative Agent or in its individual capacity as a
Lender or otherwise).
Section 13.5    Action on Instructions of Lenders.
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder and under any other Loan Document in
accordance with written instructions signed by the Requisite Lenders or, where
consent of all Lenders is required, all Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all Lenders
and on all holders of the Note. Administrative Agent shall be fully justified in
failing or refusing to take any action hereunder and under any other Loan
Document unless it shall first be indemnified to its reasonable satisfaction by
all Lenders in accordance with their Pro Rata Shares against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.
Section 13.6    Employment of Agents and Counsel.
Administrative Agent may execute any of its duties as Administrative Agent
hereunder and under any other Loan Document by or through employees, agents,
service providers, and attorneys-in-fact and so long as it exercises reasonable
care in the selection of such parties, Administrative Agent shall not be
answerable to Lenders, except as to money or securities received by it or its
authorized agents, for the default or misconduct of any such parties.
Administrative Agent shall be entitled to advice of counsel concerning all
matters pertaining to the agency hereby created and its duties hereunder and
under any other Loan Document.


-171-

--------------------------------------------------------------------------------





Section 13.7    Reliance on Documents; Counsel.
Administrative Agent shall be entitled to rely upon any note, notice, consent,
certificate, affidavit, letter, telegram, statement, paper or document believed
by it to be genuine and correct and to have been signed or sent by the proper
Person or Persons, and, in respect to legal matters, upon the opinion of counsel
selected by Administrative Agent, which counsel may be employees of
Administrative Agent.
Section 13.8    Administrative Agent’s Reimbursement and Indemnification.
Lenders agree to reimburse and indemnify Administrative Agent ratably in
proportion to their respective Commitments (a) for any reasonable amounts not
reimbursed by Borrower for which Administrative Agent is entitled to
reimbursement by Borrower under the Loan Documents including out-of-pocket
expenses in connection with the preparation, execution, delivery of the Loan
Documents (and without limiting the obligation of Borrower to do so), (b) for
any other out-of-pocket expenses incurred by Administrative Agent (or its
representatives) on behalf of Lenders, in connection with the administration and
enforcement of the Loan Documents and (c) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against Administrative Agent in any way relating to or
arising out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby, or the enforcement of any of
the terms thereof or of any such other documents, provided that no Lender shall
be liable for (y) any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of Administrative Agent, or (z) any costs or
expenses of Administrative Agent’s in-house legal staff and personnel. The
obligations of Lenders under this Section 13.8 shall survive payment of the
Obligations and termination of this Agreement.
Section 13.9    Rights as a Lender.
In the event Administrative Agent is a Lender, Administrative Agent shall have
the same rights and powers and the same duties and obligations hereunder and
under any other Loan Document as any Lender and may exercise the same as though
it were not Administrative Agent, and the term “Lender” or “Lenders” shall, at
any time when Administrative Agent is a Lender, unless the context otherwise
indicates, include Administrative Agent in its individual capacity.
Administrative Agent may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with Borrower
in which Borrower are not restricted hereby from engaging with any other Person.
Section 13.10    Lender Credit Decision.
Each Lender acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender and based on the financial statements
prepared by Guarantor and Borrower and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and the other Loan Documents. Each Lender also acknowledges
that it will, independently and without reliance upon Administrative


-172-

--------------------------------------------------------------------------------





Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents.
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by Borrower or any other party or any other document
referred to or provided for therein or to inspect the properties or books of, or
make any other investigation of, Borrower or any other party. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by Administrative Agent under this Agreement or any of
the other Loan Documents, Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of Borrower, any other party or any other Affiliate thereof
which may come into possession of Administrative Agent or any of its officers,
directors, employees, agents, attorneys in fact or other Affiliates.
Section 13.11    Successor Administrative Agent.
Administrative Agent may resign at any time by giving written notice thereof to
Lenders and Borrower. Administrative Agent may be removed by the Requisite
Lenders if Administrative Agent (i) is found by a court of competent
jurisdiction in a final, non-appealable judgment to have committed gross
negligence or willful misconduct in the course of performing its duties
hereunder or (ii) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, such removal to be effective on the date specified by the Requisite
Lenders. Upon any such resignation or removal, the Requisite Lenders (at no cost
or expense to Borrower) shall have the right to appoint, on behalf of Borrower
and Lenders, a successor Administrative Agent. If no successor Administrative
Agent shall have been so appointed by the Requisite Lenders within thirty days
after the resigning Administrative Agent’s giving notice of its intention to
resign, then the resigning Administrative Agent shall appoint, on behalf of
Borrower and Lenders, a successor Administrative Agent. No successor
Administrative Agent shall be deemed to be appointed hereunder until such
successor Administrative Agent has accepted the appointment. Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent. Upon the effectiveness of the
resignation or removal of Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
thereafter arising hereunder and under the Loan Documents. After the
effectiveness of the resignation or removal of an Administrative Agent, the
provisions of this Article 13 shall continue in effect for the benefit of such
Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as Administrative Agent hereunder and under the other
Loan Documents. Notwithstanding anything contained herein to the contrary,
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its affiliates by giving Borrower and each Lender prior written
notice.


-173-

--------------------------------------------------------------------------------





Section 13.12    Amendments and Waivers
(a)    Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or in any Loan
Document to be given by the Administrative Agent or the Lenders may be given,
(ii) any term of this Agreement or of any other Loan Document or the
Intercreditor Agreement may be amended, (iii) the performance or observance by
the Borrower or any of its Affiliates of any terms of this Agreement or such
other Loan Document may be waived, and (iv) the continuance of any Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Requisite Lenders (or Administrative Agent at the written direction of the
Requisite Lenders), and, in the case of an amendment to any Loan Document, the
written consent of each Borrower Affiliate which is party thereto.
(b)    Unanimous Consent. Notwithstanding the foregoing, no amendment, waiver or
consent shall, unless in writing, and signed by all of the Lenders (or
Administrative Agent at the written direction of the Lenders), do any of the
following:
(i)    increase the Commitments of the Lenders (excluding any increase as a
result of an assignment of Loans permitted under Section 10.21 or, for the
avoidance of doubt, any Protective Advances permitted under Section 13.19) or
subject the Lenders to any additional obligations;
(ii)    reduce the principal of, or interest or interest rates that have accrued
or that will be charged on the outstanding principal amount of, the Loan;
(iii)    reduce the amount of any fees payable to the Lenders hereunder;
(iv)    postpone any date fixed for any payment of principal of, or interest on,
the Loan (including, without limitation, the Maturity Date) or for the payment
of fees or any other obligations of Borrower or Guarantor;
(v)    change any Lender’s pro rata share of payments made or received in
connection with any Loan (excluding any change as a result of an assignment of
Loans permitted under Section 9.1);
(vi)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;
(vii)    modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;
(viii)    except and only to the extent contemplated under any Guaranty, release
any Guarantor from its obligations under any Guaranty;
(ix)    waive a Default under Section 10.1(a);


-174-

--------------------------------------------------------------------------------





(x)    consent to any Transfer that is not a Permitted Transfer; or
(xi)    release or dispose of any collateral for the Loan unless released or
disposed of as permitted by, and in accordance with, Section 13.19.
(c)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by Administrative Agent, in addition to the
Lenders required hereinabove to take such action, shall affect the rights or
duties of Administrative Agent under this Agreement, any of the other Loan
Documents. No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein. No course of dealing or delay or omission on the part
of Administrative Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by the Borrower, any
Affiliate thereof or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.
(d)    Standard for Consent. Notwithstanding anything to the contrary contained
herein, the Lenders agree that if the Loan Documents impose a standard of
determination (such as “reasonableness”) on Administrative Agent or Lender
thereunder with respect to a proposed action or decision which would be subject
to Requisite Lender or unanimous Lender consent hereunder, then each Lender
shall apply and will be held to the same standard with respect to the proposed
action or decision, accordingly, for the sake of clarity, if Administrative
Agent or Lenders are required to be reasonable with respect to approving or
consenting to a given action or item under the Loan Agreement or the other Loan
Documents which also requires Requisite Lender or unanimous Lender consent
hereunder, then each Lender shall also be reasonable in providing its consent or
approval of such action or item.
Section 13.13    Notice of Defaults.
If a Lender becomes aware of a Default or an Event of Default, such Lender shall
notify Administrative Agent of such fact provided that the failure to give such
notice shall not create liability on the part of a Lender. Upon receipt of such
notice that a Default or Event of Default has occurred, Administrative Agent
shall notify each Lender thereof.
Section 13.14    Requests for Approval.
If Administrative Agent requests in writing the consent or approval of a Lender,
such Lender shall respond and either approve or disapprove definitively in
writing to Administrative Agent within ten (10) Business Days (or sooner if such
notice specifies a shorter period for responses based on Administrative Agent’s
good faith determination that circumstances exist warranting its request for an
earlier response) after such written request from Administrative Agent, then
Administrative Agent will send a second request to such Lender. In the event any
Lender fails to reply to such second


-175-

--------------------------------------------------------------------------------





request for approval from Administrative Agent within five (5) days (or sooner
if such notice specifies a shorter period for responses based on Administrative
Agent’s good faith determination that circumstances exist warranting its request
for an earlier response), which second request shall state in bold lettering:
“LENDER’S RESPONSE IS REQUIRED WITHIN THREE (3) DAYS AFTER RECEIPT OF THIS
NOTICE IN ACCORDANCE WITH THE TERMS OF THE LOAN AGREEMENT. FAILURE TO RESPOND
WITHIN SUCH TIME PERIOD SHALL BE DEEMED APPROVAL BY LENDER OF THE MATTERS SET
FORTH HEREIN” with the appropriate number of days inserted by Administrative
Agent, then such Lender shall be deemed to have approved (and voted in favor of)
Administrative Agent’s recommendation with respect to any matters set forth in
the request.
Section 13.15    Copies of Documents.
Within fifteen (15) Business Days after a request by a Lender to Administrative
Agent for documents furnished to Administrative Agent by Borrower,
Administrative Agent shall, to the extent actually provided by Borrower, provide
copies of such documents to such Lender.
Section 13.16    Defaulting Lenders.
At such time as a Lender becomes a Defaulting Lender, such Defaulting Lender’s
right to vote on matters which are subject to the consent or approval of the
Requisite Lenders, each affected Lender or all Lenders shall be immediately
suspended until such time as such Lender is no longer a Defaulting Lender,
except that the amount of the Commitment of the Defaulting Lender may not be
increased or (except as provided herein) decreased without its consent. If a
Defaulting Lender has failed to fund its Pro Rata Share of any Loan and until
such time as such Defaulting Lender subsequently funds its Pro Rata Share of
such Loan, all obligations owing to such Defaulting Lender hereunder shall be
subordinated in right of payment, as provided in the following sentence, to the
prior payment in full of all principal of, interest on and other sums relating
to the amounts funded by the other Lenders which were included in the Loans with
respect to which the Defaulting Lender failed to fund its Pro Rata Shares (such
principal, interest and fees being referred to as “Senior Loans” for the
purposes of this Section). All amounts paid by Borrower and otherwise due to be
applied to the obligations owing to such Defaulting Lender pursuant to the terms
hereof shall first be distributed by Administrative Agent to the other Lenders
in accordance with their respective Pro Rata Shares (recalculated for the
purposes hereof to exclude the Commitment of the Defaulting Lender) until all
Senior Loans have been paid in full. This provision governs only the
relationship among Administrative Agent, each Defaulting Lender and the other
Lenders; nothing hereunder shall limit the obligation of Borrower to repay the
Loans in accordance with the terms of this Agreement. The provisions of this
Section shall apply and be effective regardless of whether an Event of Default
occurs and is continuing, and notwithstanding (i) any other provision of this
Agreement to the contrary, (ii) any instruction of Borrower as to its desired
application of payments or (iii) the suspension of such Defaulting Lender’s
right to vote on matters which are subject to the consent or approval of the
Requisite Lenders or all Lenders.


-176-

--------------------------------------------------------------------------------





Section 13.17    Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each borrowing from Lenders
shall be made from the Lenders, each payment of the fees shall be made for the
account of the Lenders, and each termination or reduction of the amount of the
Commitments pursuant to this Agreement shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments; (b) each payment or prepayment of principal of the Loan
by the Borrower shall be made for the account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loan held by
them, provided that if immediately prior to giving effect to any such payment in
respect of the Loan the outstanding principal amount of the Loan shall not be
held by the Lenders pro rata in accordance with their respective Commitments in
effect at the time the Loan was made, then such payment shall be applied to the
Loan in such manner as shall result, as nearly as is practicable, in the
outstanding principal amount of the Loan being held by the Lenders pro rata in
accordance with their respective Commitments; and (c) each payment of interest
on the Loan by the Borrower shall be made for the account of the Lenders pro
rata in accordance with the amounts of interest on the Loan then due and payable
to the respective Lenders.
Section 13.18    Sharing of Payments, Etc.
Lenders agree among themselves that (i) with respect to all amounts received by
them which are applicable to the payment of the obligations of Borrower or
Guarantor under the Loan, equitable adjustment will be made so that, in effect,
all such amounts will be shared among them ratably in accordance with their Pro
Rata Shares in the Loan, whether received by voluntary payment, by counterclaim
or cross action or by the enforcement of any or all of such obligations, (ii) if
any of them shall by voluntary payment or by the exercise of any right of
counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of such obligations held by it which is greater than its Pro Rata Share
in the Loan of the payments on account of such obligations, the one receiving
such excess payment shall purchase, without recourse or warranty, an undivided
interest and participation (which it shall be deemed to have done simultaneously
upon the receipt of such payment) in such obligations owed to the others so that
all such recoveries with respect to such obligations shall be applied ratably in
accordance with such Pro Rata Shares; provided, that if all or part of such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to that party to the extent necessary to adjust
for such recovery, but without interest except to the extent the purchasing
party is required to pay interest in connection with such recovery. Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 13.18 may, to the fullest extent permitted by law,
exercise all its rights of payment with respect to such participation as fully
as if such Lender were the direct creditor of Borrower in the amount of such
participation.
Section 13.19    Collateral Matters; Protective Advances.
(a)    Each Lender hereby authorizes Administrative Agent, without the necessity
of any notice to or further consent from any Lender, from time to time prior to
a Default, to take any action with respect to any Collateral or Loan Documents
which may be necessary to


-177-

--------------------------------------------------------------------------------





perfect and maintain perfected the Liens upon the Collateral granted pursuant to
any of the Loan Documents.
(b)    The Lenders hereby authorize Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by Administrative Agent
upon any Collateral (i) upon termination of the Commitments and indefeasible
payment and satisfaction in full of all of obligations of Borrower hereunder;
(ii) as expressly permitted by, but only in accordance with, the terms of the
applicable Loan Document; and (iii) if approved, authorized or ratified in
writing by the Requisite Lenders (or such greater number of Lenders as this
Agreement or any other Loan Document may expressly provide). Upon request by
Administrative Agent at any time, the Lenders will confirm in writing
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section. In addition to the foregoing, the Lenders
hereby authorize Administrative Agent to take such actions and execute, file
and/or deliver such documents as are contemplated in Section 2.4, and the
Lenders agree to cooperate with Administrative Agent in connection therewith.
(c)    Upon any sale and transfer of Collateral which is expressly permitted
pursuant to the terms of this Agreement, and upon at least five (5) Business
Days’ prior written request by the Borrower, Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to Administrative
Agent for the benefit of the Lenders herein or pursuant hereto upon the
Collateral that was sold or transferred; provided, however, that (i)
Administrative Agent shall not be required to execute any such document on terms
which, in Administrative Agent’s opinion, would expose Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty and (ii) such release shall
not in any manner discharge, affect or impair the obligations of Borrower or any
Liens upon (or obligations of the Borrower or any of its Affiliates in respect
of) all interests retained by the Borrower or any of its Affiliates, including
(without limitation) the proceeds of such sale or transfer, all of which shall
continue to constitute part of the Collateral. In the event of any sale or
transfer of Collateral, or any foreclosure with respect to any of the
Collateral, Administrative Agent shall be authorized to deduct all of the
expenses reasonably incurred by Administrative Agent from the proceeds of any
such sale, transfer or foreclosure. The foregoing provisions of this Section
13.19(c) shall not be construed to diminish Administrative Agent’s obligations
or Borrower’s rights under Section 2.4.
(d)    Administrative Agent shall have no obligation whatsoever to the Lenders
or to any other Person to assure that the Collateral exists or is owned by the
Borrower or any of its Affiliates or is cared for, protected or insured or that
the Liens granted to Administrative Agent herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to
Administrative Agent in this Section or in any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, Administrative Agent may act in any manner it may deem
appropriate, in its sole discretion, given Administrative Agent’s own interest
in the Collateral as one of the Lenders and that


-178-

--------------------------------------------------------------------------------





Administrative Agent shall have no duty or liability whatsoever to the Lenders,
except to the extent resulting from its gross negligence or willful misconduct.
(e)    Following the occurrence of a default by Borrower, (or if Administrative
Agent reasonably believes it is necessary to prevent the occurrence of a default
by Borrower), Administrative Agent may make, and shall be reimbursed by the
Lenders (in accordance with their Pro Rata Shares) to the extent not reimbursed
by the Borrower for, Protective Advances during any one calendar year with
respect to any Property that is Collateral up to the sum of (i) amounts expended
to pay real estate taxes, assessments and governmental charges or levies imposed
upon such Property; (ii) amounts expended to pay insurance premiums for policies
of insurance related to such Property; and (iii) $1,000,000. Protective Advances
in excess of said sum during any calendar year for any Property that is
Collateral shall require the consent of the Requisite Lenders. The Borrower
agrees to pay on demand all Protective Advances.
(f)    Each Lender agrees that it will not take any action, nor institute any
actions or proceedings, against Borrower or any other obligor hereunder under
the Loan Documents with respect to exercising claims against or rights in the
Collateral without the written consent of Requisite Lenders.
Section 13.20    Borrower Default.
(a)    Promptly after Administrative Agent or any Lender acquires actual
knowledge that an Event of Default has occurred, such party shall notify the
other Lenders in writing of the Event of Default. Promptly after Administrative
Agent acquires actual knowledge of the occurrence of an Event of Default,
Administrative Agent shall give notice of the Event of Default to Borrower and
any other parties to whom notice must be provided under this Agreement.
Administrative Agent shall send a copy of that default notice to all Lenders
promptly after sending such notice. Neither Administrative Agent nor any Lender
shall be deemed to have actual knowledge of the occurrence of an Event of
Default unless Administrative Agent or such Lender has received written notice
from a Lender or Borrower referring to this Agreement and describing the Event
of Default (provided, however, that Administrative Agent shall be deemed to have
actual knowledge of any Event of Default described in Section 10.1(a)(i)(A) or
(B)) without receipt of a written notice from a Lender or Borrower referring to
this Agreement and describing such Event of Default.
(b)    In the event that the Requisite Lenders approve or direct the
commencement of a foreclosure proceeding or other exercise of remedies, to the
extent not already done so, Administrative Agent shall declare the outstanding
principal balance of the Loan, all interest thereon and all other amounts
payable under the Loan Documents to be immediately due and payable and shall
promptly commence and diligently pursue in a commercially reasonable manner such
foreclosure proceeding; provided, that (i) such action is not stayed by any
bankruptcy or insolvency proceeding or any other injunction or court order and
(ii) Administrative Agent believes in good faith that such action will not
expose Administrative Agent to any liability from any party, including, without
limitation, Borrower or any Lender. If, after commencing such foreclosure
proceeding, Administrative Agent is directed to cease such action or to take
another course of action by the Requisite Lenders under the terms of this
Agreement, Administrative Agent shall follow such direction.


-179-

--------------------------------------------------------------------------------





(c)    In the event that the Requisite Lenders have not approved the
commencement of a foreclosure proceeding or other exercise of remedies within
the initial one hundred eighty (180) days following the occurrence of an Event
of Default, Administrative Agent shall have the right, without the consent of
the Requisite Lenders to commence a foreclosure proceeding or other exercise of
remedies in the Administrative Agent’s sole discretion.
Section 13.21    Post-Foreclosure Plans.
If all or any portion of the Collateral is acquired by Administrative Agent as a
result of a foreclosure or the acceptance of a deed or assignment in lieu of
foreclosure, or is retained in satisfaction of all or any part of the
obligations of Borrower hereunder, the title to any such Collateral, or any
portion thereof, shall be held in the name of Administrative Agent or a nominee
or subsidiary of Administrative Agent, as agent, for the ratable benefit of all
Lenders. Administrative Agent shall prepare a recommended course of action for
such Collateral (a “Post-Foreclosure Plan”), which shall be subject to the
approval of the Requisite Lenders. In accordance with the approved
Post-Foreclosure Plan, Administrative Agent shall manage, operate, repair,
administer, complete, construct, restore or otherwise deal with the Collateral
acquired, and shall administer all transactions relating thereto, including,
without limitation, employing a management agent, leasing agent and other
agents, contractors and employees, including agents for the sale of such
Collateral, and the collecting of rents and other sums from such Collateral and
paying the expenses of such Collateral. Actions taken by Administrative Agent
with respect to the Collateral, which are not specifically provided for in the
approved Post-Foreclosure Plan or reasonably incidental thereto, shall require
the written consent of the Requisite Lenders by way of supplement to such
Post-Foreclosure Plan. Upon demand therefor from time to time, each Lender will
contribute its share (based on its Pro Rata Share) of all reasonable costs and
expenses incurred by Administrative Agent pursuant to the approved
Post-Foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of such Collateral. In addition,
Administrative Agent shall render or cause to be rendered to each Lender, on a
monthly basis, an income and expense statement for such Collateral, and each
Lender shall promptly contribute its Pro Rata Share of any operating loss for
such Collateral, and such other expenses and operating reserves as
Administrative Agent shall deem reasonably necessary pursuant to and in
accordance with the approved Post-Foreclosure Plan. To the extent there is net
operating income from such Collateral, Administrative Agent shall, in accordance
with the approved Post-Foreclosure Plan, determine the amount and timing of
distributions to the Lenders. All such distributions shall be made to the
Lenders in accordance with their respective Pro Rata Shares. The Lenders
acknowledge and agree that if title to any Collateral is obtained by
Administrative Agent or its nominee, such Collateral will not be held as a
permanent investment but will be liquidated as soon as practicable.
Administrative Agent shall undertake to sell such Collateral, at such price and
upon such terms and conditions as the Requisite Lenders reasonably shall
determine to be most advantageous to the Lenders. Any purchase money mortgage or
deed of trust taken in connection with the disposition of such Collateral in
accordance with the immediately preceding sentence shall name Administrative
Agent, as agent for the Lenders, as the beneficiary or mortgagee. In such case,
Administrative Agent and the Lenders shall enter into an agreement with respect
to such purchase money mortgage or deed of trust defining the rights of the
Lenders in the same Pro Rata Shares as provided hereunder, which agreement shall
be in all material respects similar to this Article insofar as the same is
appropriate or applicable.


-180-

--------------------------------------------------------------------------------





Section 13.22    Terminology.
Notwithstanding anything to the contrary in this Agreement, in Articles 1
through 12, “Lender” shall mean “Administrative Agent for the benefit of the
Lenders” or “Administrative Agent, on behalf of the Lenders”, as the context may
require.
[NO FURTHER TEXT ON THIS PAGE]




-181-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
 
ADMINISTRATIVE AGENT:
INVESCO CMI INVESTMENTS, L.P., a Delaware limited partnership
By: Invesco CMI Investments GP, LLC, a Delaware limited liability company, its
general partner


By:    /s/ Paul Michaels                
Name: Paul Michaels
Title: Proper Officer
 
 
 
LENDER:
INVESCO CMI INVESTMENTS, L.P.,
a Delaware limited partnership
By: Invesco CMI Investments GP, LLC,
a Delaware limited liability company,
its general partner
By:    /s/ Paul Michaels          
Name: Paul Michaels
Title: Proper Officer



[Signatures Continue On Following Page]




[Signature Page to Senior Loan Agreement]

--------------------------------------------------------------------------------





 
BORROWER:

110 WILLIAM PROPERTY INVESTORS III, LLC
a Delaware limited liability company


By:    /s/ Christopher Schlank         
Name: Christopher Schlank
Title: Authorized Signatory







[Signature Page to Senior Loan Agreement]

--------------------------------------------------------------------------------






SCHEDULE I
COMMITMENTS
INVESCO CMI INVESTMENTS, L.P.    -    100%






--------------------------------------------------------------------------------






SCHEDULE II
RENT ROLL


See Attached.








--------------------------------------------------------------------------------






kbssorq12019ex102rent1.jpg [kbssorq12019ex102rent1.jpg]




--------------------------------------------------------------------------------





kbssorq12019ex102rent2.jpg [kbssorq12019ex102rent2.jpg]




--------------------------------------------------------------------------------





kbssorq12019ex102rent3.jpg [kbssorq12019ex102rent3.jpg]




--------------------------------------------------------------------------------





kbssorq12019ex102rent4.jpg [kbssorq12019ex102rent4.jpg]




--------------------------------------------------------------------------------





kbssorq12019ex102rent5.jpg [kbssorq12019ex102rent5.jpg]




--------------------------------------------------------------------------------





kbssorq12019ex102rent6.jpg [kbssorq12019ex102rent6.jpg]




--------------------------------------------------------------------------------





kbssorq12019ex102rent7.jpg [kbssorq12019ex102rent7.jpg]




--------------------------------------------------------------------------------





kbssorq12019ex102rent8.jpg [kbssorq12019ex102rent8.jpg]




--------------------------------------------------------------------------------





kbssorq12019ex102rent9.jpg [kbssorq12019ex102rent9.jpg]




--------------------------------------------------------------------------------






SCHEDULE III
ONGOING WORK


See Attached.








--------------------------------------------------------------------------------






SCHEDULE IV
ORGANIZATIONAL CHART


[Attached]














--------------------------------------------------------------------------------





kbssorq12019ex102schiv1.jpg [kbssorq12019ex102schiv1.jpg]




--------------------------------------------------------------------------------






kbssorq12019ex102schiv2.jpg [kbssorq12019ex102schiv2.jpg]




--------------------------------------------------------------------------------





kbssorq12019ex102schiv3.jpg [kbssorq12019ex102schiv3.jpg]




--------------------------------------------------------------------------------






SCHEDULE V
MINIMUM LEASING PARAMETERS
kbssorq12019ex102schv.jpg [kbssorq12019ex102schv.jpg]


